Exhibit 10.1

Execution Version

Published Deal CUSIP No. 29088UAD9

Published Revolving Facility CUSIP No. 29088UAE7

Published Term Facility CUSIP No. 29088UAF4

AMENDED AND RESTATED CREDIT AGREEMENT

among

Expo Event Midco, Inc.,

as Holdings,

Emerald Expositions Holding, Inc.,

as the Initial Borrower,

Certain Subsidiaries of the Initial Borrower from time to time designated
hereunder as

Co-Borrowers,

The Several Lenders from Time to Time Parties Hereto,

and

Bank of America, N.A.,

as Administrative Agent

Dated as of May 22, 2017

 

 

 

Bank of America, N.A.,

Goldman Sachs Bank USA,

Barclays Bank PLC,

RBC Capital Markets1,

Deutsche Bank Securities, Inc.,

Citigroup Global Markets Inc. and

Credit Suisse Securities (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1.     DEFINITIONS

     2     1.1  

Defined Terms

     2     1.2  

Other Interpretive Provisions

     70     1.3  

Accounting

     71     1.4  

Limited Condition Transactions

     71     1.5  

Financial Ratio Calculations

     71  

SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS

     72     2.1  

Term Commitments

     72     2.2  

Procedure for Borrowing of Term Loans

     72     2.3  

Repayment of Term Loans

     72     2.4  

Revolving Commitments

     73     2.5  

Procedure for Borrowing of Revolving Loans

     73     2.6  

Swingline Commitment

     74     2.7  

Procedure for Swingline Borrowing; Refunding of Swingline Loans

     74     2.8  

Commitment Fees, etc.

     76     2.9  

Termination or Reduction of Revolving Commitments

     76     2.10  

Optional Prepayments

     77     2.11  

Mandatory Prepayments and Commitment Reductions

     77     2.12  

Conversion and Continuation Options

     80     2.13  

Limitations on Eurodollar Tranches

     81     2.14  

Interest Rates and Payment Dates

     81     2.15  

Computation of Interest and Fees

     82     2.16  

Inability to Determine Interest Rate; Illegality

     82     2.17  

Pro Rata Treatment and Payments

     83     2.18  

Requirements of Law

     85     2.19  

Taxes

     86     2.20  

Indemnity

     89     2.21  

Change of Lending Office

     89     2.22  

Replacement of Lenders

     90     2.23  

Notes

     90     2.24  

Incremental Credit Extensions

     91     2.25  

Refinancing Amendments

     96     2.26  

Defaulting Lenders

     97     2.27  

Loan Modification Offers

     99  

SECTION 3.     LETTERS OF CREDIT

     100     3.1  

L/C Commitment

     100     3.2  

Procedure for Issuance of Letter of Credit

     101     3.3  

Fees and Other Charges

     103     3.4  

L/C Participations

     103     3.5  

Reimbursement Obligation of the Borrower

     104     3.6  

Obligations Absolute

     104     3.7  

Letter of Credit Payments

     105  



--------------------------------------------------------------------------------

  3.8  

Applications

     105     3.9  

Letter of Credit Amounts

     105  

SECTION 4.     REPRESENTATIONS AND WARRANTIES

     105     4.1  

Financial Condition

     105     4.2  

No Change

     106     4.3  

Existence; Compliance with Law

     106     4.4  

Power; Authorization; Enforceable Obligations

     106     4.5  

No Legal Bar

     107     4.6  

Litigation

     107     4.7  

Ownership of Property; Liens

     107     4.8  

Intellectual Property

     107     4.9  

Taxes

     107     4.10  

Federal Regulations

     107     4.11  

Employee Benefit Plans

     107     4.12  

Investment Company Act; Other Regulations

     108     4.13  

Environmental Matters

     108     4.14  

Accuracy of Information, etc.

     109     4.15  

Security Documents

     109     4.16  

Solvency

     109     4.17  

PATRIOT Act; FCPA; OFAC

     110     4.18  

Status as Senior Indebtedness

     110     4.19  

EEA Financial Institutions

     110  

SECTION 5.     CONDITIONS PRECEDENT

     111     5.1  

Conditions to Effective Date

     111     5.2  

Conditions to Each Borrowing Date

     112  

SECTION 6.     AFFIRMATIVE COVENANTS

     113     6.1  

Financial Statements

     113     6.2  

Certificates; Other Information

     114     6.3  

Payment of Taxes

     116     6.4  

Maintenance of Existence; Compliance with Law

     116     6.5  

Maintenance of Property; Insurance

     116     6.6  

Inspection of Property; Books and Records; Discussions

     116     6.7  

Notices

     117     6.8  

Environmental Laws

     117     6.9  

Additional Collateral, etc.

     117     6.10  

Credit Ratings

     119     6.11  

Further Assurances

     120     6.12  

Designation of Unrestricted Subsidiaries

     120     6.13  

Employee Benefit Plans

     120     6.14  

Use of Proceeds.

     120  

SECTION 7.     NEGATIVE COVENANTS

     121     7.1  

Total First Lien Net Leverage Ratio

     121  



--------------------------------------------------------------------------------

  7.2  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     121     7.3  

Limitation on Restricted Payments

     128     7.4  

Dividend and Other Payment Restrictions Affecting Subsidiaries

     136     7.5  

Asset Sales

     138     7.6  

Transactions with Affiliates

     139     7.7  

Liens

     142     7.8  

Merger, Consolidation or Sale of All or Substantially All Assets

     142     7.9  

[Reserved]

     144     7.10  

Changes in Fiscal Periods

     144     7.11  

Negative Pledge Clauses

     144     7.12  

Lines of Business

     145     7.13  

Amendments to Organizational Documents

     145   SECTION 8.     GUARANTEE      145     8.1  

The Guarantee

     145     8.2  

Obligations Unconditional

     146     8.3  

Reinstatement

     147     8.4  

No Subrogation

     147     8.5  

Remedies

     147     8.6  

[Reserved.]

     147     8.7  

Continuing Guarantee

     147     8.8  

General Limitation on Guarantor Obligations

     147     8.9  

Release of Subsidiary Guarantors

     148     8.10  

Right of Contribution

     148     8.11  

Keepwell

     148   SECTION 9.     EVENTS OF DEFAULT      149     9.1  

Events of Default

     149     9.2  

[Reserved]

     151     9.3  

Action in Event of Default

     151     9.4  

Right to Cure

     152     9.5  

Application of Proceeds

     153   SECTION 10.     ADMINISTRATIVE AGENT      154     10.1  

Appointment and Authority

     154     10.2  

Rights as a Lender

     155     10.3  

Exculpatory Provisions

     155     10.4  

Reliance by Administrative Agent

     156     10.5  

Delegation of Duties

     157     10.6  

Resignation and Removal of Administrative Agent

     157     10.7  

Non-Reliance on Administrative Agent and Other Lenders

     158     10.8  

No Other Duties, Etc.

     158     10.9  

Administrative Agent May File Proofs of Claim; Credit Bidding

     158     10.10  

Collateral and Guaranty Matters

     160     10.11  

Intercreditor Agreements

     161     10.12  

Withholding Tax Indemnity

     162     10.13  

Indemnification

     162  



--------------------------------------------------------------------------------

SECTION 11.     MISCELLANEOUS

     163     11.1  

Amendments and Waivers

     163     11.2  

Notices

     166     11.3  

No Waiver; Cumulative Remedies

     169     11.4  

Survival of Representations and Warranties

     169     11.5  

Payment of Expenses

     169     11.6  

Successors and Assigns; Participations and Assignments

     171     11.7  

[Reserved]

     176     11.8  

Adjustments; Set-off

     176     11.9  

[Reserved]

     177     11.10  

Counterparts; Electronic Execution

     177     11.11  

Severability

     177     11.12  

Integration

     177     11.13  

Governing Law

     178     11.14  

Submission To Jurisdiction; Waivers

     178     11.15  

Acknowledgements

     178     11.16  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     179     11.17  

Confidentiality

     179     11.18  

Waivers Of Jury Trial

     180     11.19  

USA PATRIOT Act Notification

     180     11.20  

Maximum Amount

     181     11.21  

Lender Action

     181     11.22  

No Fiduciary Duty

     181     11.23  

Electronic Execution of Assignment and Certain Other Documents

     182     11.24  

Amended and Restated Agreement

     182  

SECTION 12.     CO-BORROWER ARRANGEMENTS AND BORROWER REPRESENTATIVE

     182     12.1  

Addition of Co-Borrowers

     182     12.2  

Status of Co-Borrowers

     183     12.3  

Resignation of Co-Borrowers

     184     12.4  

Appointment of Borrower Representative; Nature of Relationship

     184     12.5  

Powers

     184     12.6  

Employment of Agents

     184     12.7  

Execution of Loan Documents

     184  

SCHEDULES:

 

1.1    Commitments 1.1-2    Issuing Lenders 1.1-3    Existing Letters of Credit
4.15    UCC Filing Jurisdictions



--------------------------------------------------------------------------------

EXHIBITS:

 

A    Form of Amended and Restated Pledge and Security Agreement B    Form of
Assignment and Assumption C    Form of Compliance Certificate C-1    Form of
U.S. Tax Compliance Certificate C-2    Form of U.S. Tax Compliance Certificate
C-3    Form of U.S. Tax Compliance Certificate C-4    Form of U.S. Tax
Compliance Certificate D    Intercreditor Terms E-1    Form of Revolving Loan
Note E-2    Form of Swingline Loan Note E-3    Form of Term Loan Note F    Form
of Guarantor Joinder Agreement G    Form of Borrowing and
Conversion/Continuation Request H    Form of Solvency Certificate I    Form of
Global Intercompany Note J    Form of Swingline Borrowing Request K    Form of
Co-Borrower Joinder L    Form of Prepayment Notice



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of May 22,
2017, among Expo Event Midco, Inc., a Delaware corporation (“Holdings”), Emerald
Expositions Holding, Inc., a Delaware corporation (the “Initial Borrower”),
certain Restricted Subsidiaries (this and each other capitalized term used
herein without definition having the meaning assigned to such term in
Section 1.1) from time to time designated hereunder as Co-Borrowers (together
with the Initial Borrower, each a “Borrower” and, collectively, the
“Borrowers”), the Subsidiary Guarantors from time to time party hereto, the
several banks, financial institutions, institutional investors and other
entities from time to time party hereto as lenders (the “Lenders”), the Issuing
Lenders from time to time party hereto and Bank of America, N.A., as
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of May 4,
2013 (such agreement, together with all schedules and exhibits thereto, as
amended, supplemented or otherwise modified from time to time, the “Acquisition
Agreement”), by and between Expo Event Transco, Inc., a Delaware corporation, as
buyer (“Buyer”), and VNU International B.V., a company incorporated under the
laws of the Netherlands, as seller (“Seller”), Buyer acquired (the
“Acquisition”) from Seller all of the capital stock of Nielsen Business Media
Holding Company, a Delaware corporation (“NBM Holding”);

WHEREAS, in connection with the Acquisition, Buyer merged with and into NBM
Holding, with the Buyer as the surviving corporation, and changed its name to
Emerald Expositions Holding, Inc.;

WHEREAS, to finance a portion of the Acquisition and for other purposes
described therein, Holdings, the Borrower, certain subsidiaries of the Borrower,
Bank of America, N.A., as administrative agent, and certain lenders entered into
that certain $520,000,000 Credit Agreement, dated as of June 17, 2013 (as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Original Credit Facility”; and the term loans made thereunder from
time to time prior to the date hereof, the “Original Term Loans” and the
revolving credit extensions made thereunder from time to time prior to the date
hereof, the “Original Revolving Loans”);

WHEREAS, the Lenders have agreed to amend and restate the Original Credit
Facility pursuant to this Agreement, and in connection therewith, to extend
certain credit facilities to the Borrowers in an initial aggregate amount of
$715,000,000, consisting of $565,000,000 in aggregate principal amount of Term
Loans (as defined below) and $150,000,000 in aggregate principal amount of
Revolving Commitments (as defined below) (which Revolving Commitments shall
include subfacilities as set forth herein with respect to L/C Commitments and
Swingline Commitments);

WHEREAS, the proceeds of the Loans (as defined below), will be used (i) to repay
all Indebtedness outstanding under the Original Credit Facility, (ii) to pay
fees and expenses related to the foregoing and (iii) for general corporate
purposes;

WHEREAS, each of Holdings, each Borrower and the Subsidiary Guarantors has
agreed to secure all of its respective Obligations by granting to the
Administrative Agent, for the benefit of the Secured Parties, a lien on
substantially all of its assets (subject to, in each case, certain limitations
set forth in the Loan Documents); and

WHEREAS, each of Holdings and the Subsidiary Guarantors has agreed to guarantee
the Obligations of each Borrower and to secure their respective Obligations by
granting to the Administrative Agent, for the benefit of the Secured Parties, a
lien on substantially all of its assets (subject to certain limitations set
forth in the Loan Documents).



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Price”: as defined in the definition of “Dutch Auction.”

“Accepting Lenders”: as defined in Section 2.27(a).

“Acquired Indebtedness”: with respect to any specified Person:

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person;

provided that any Indebtedness of such Person that is extinguished, redeemed,
defeased, retired or otherwise repaid at the time of or immediately upon
consummation of the transaction pursuant to which such other Person becomes a
Subsidiary of the specified Person will not be Acquired Indebtedness.

“Acquisition”: as defined in the recitals hereto.

“Acquisition Agreement”: as defined in the recitals hereto.

“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any (a) Additional/Replacement Revolving
Commitments, Revolving Commitment Increase or Incremental Term Loans pursuant to
an Incremental Amendment in accordance with Section 2.24 or (b) Permitted Credit
Agreement Refinancing Debt pursuant to a Refinancing Amendment in accordance
with Section 2.25; provided that (i) the Administrative Agent, each Issuing
Lender and the Swingline Lender shall have consented (not to be unreasonably
withheld, conditioned or delayed) to such Additional Lender if such consent
would be required under Section 11.6(b) for an assignment of Loans or Revolving
Commitments, as applicable, to such Additional Lender, (ii) the Borrower
Representative shall have consented to such Additional Lender and (iii) if such
Additional Lender is an Affiliated Lender, such Additional Lender must comply
with the limitations and restrictions set forth in Section 11.6(b)(iv).

 

-2-



--------------------------------------------------------------------------------

“Additional/Replacement Revolving Commitments”: as defined in Section 2.25(a).

“Administrative Agent”: Bank of America, together with its affiliates, as the
administrative agent for the Lenders and as the collateral agent for the Secured
Parties under this Agreement and the other Loan Documents, together with any of
its successors in such capacities.

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliated Lender”: the Sponsor, any Debt Fund Affiliate or any Non-Debt Fund
Affiliate.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Effective Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Discount”: as defined in the definition of “Dutch Auction.”

“Applicable Margin”: with respect to:

(a) any Revolving Loan, (i) initially, 3.00% per annum in the case of Eurodollar
Loans and 2.00% per annum in the case of ABR Loans and (ii) from and after the
first Business Day immediately following the delivery to the Administrative
Agent of a Compliance Certificate (pursuant to Section 6.2(c)), commencing with
the first full fiscal quarter of the Initial Borrower ending after the Effective
Date, wherein the Total First Lien Net Leverage Ratio is (A) greater than 2.75
to 1.00, 3.00% per annum in the case of Eurodollar Loans and 2.00% per annum in
the case of ABR Loans, (B) less than or equal to 2.75 to 1.00 and greater than
2.50 to 1.00, 2.75% per annum in the case of Eurodollar Loans and 1.75% per
annum in the case of ABR Loans, and (C) less than or equal to 2.50 to 1.00,
2.50% per annum in the case of Eurodollar Loans and 1.50% per annum in the case
of ABR Loans;

(b) any Initial Term Loan, (i) initially, 3.00% per annum in the case of
Eurodollar Loans and 2.00% per annum in the case of ABR Loans and (ii) from and
after the first Business Day immediately following the delivery to the
Administrative Agent of a Compliance Certificate (pursuant to Section 6.2(c)),
commencing with the first full fiscal quarter of the Initial Borrower ending
after the Effective Date, wherein the Total First Lien Net Leverage Ratio is
(A) greater than 2.75 to 1.00, 3.00% per annum in the case of Eurodollar Loans
and 2.00% per annum in the case of ABR Loans and (B) less than or equal to 2.75
to 1.00, 2.75% per annum in the case of Eurodollar Loans and 1.75% per annum in
the case of ABR Loans;

 

-3-



--------------------------------------------------------------------------------

(c) any Incremental Term Loan, the Applicable Margin shall be as set forth in
the Incremental Amendment relating to the Incremental Term Commitment in respect
of such Incremental Term Loan;

(d) any Other Term Loan or any Other Revolving Loan, the Applicable Margin shall
be as set forth in the Refinancing Amendment relating to such Loan; and

(e) any Extended Term Loan or any Extended Revolving Loan, the Applicable Margin
shall be as set forth in the Loan Modification Agreement relating to such Loan.

Any increase or decrease in the Applicable Margin resulting from a change in the
Total First Lien Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.2(c); provided that the pricing level as set
forth above in clause (a)(ii)(A) and (b)(ii)(A), as applicable, shall apply as
of (x) the first Business Day after the date on which a Compliance Certificate
was required to have been delivered but was not delivered, and shall continue to
so apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the pricing level otherwise determined in accordance
with this definition shall apply) and (y) the first Business Day after an Event
of Default under Section 9.1(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).

In the event that any financial statements delivered pursuant to Section 6.1 or
a Compliance Certificate delivered pursuant to Section 6.2(c) are shown to be
inaccurate at any time that this Agreement is in effect and any Loans or
Commitments are outstanding hereunder when such inaccuracy is discovered and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower Representative shall promptly (and in
no event later than five (5) Business Days thereafter) deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable Period
and (ii) from and after the date such corrected Compliance Certificate is
delivered, the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall interest be calculated
by reference to the higher Applicable Margin prior to the date such corrected
Compliance Certificate is delivered). For the avoidance of doubt, the nonpayment
of any interest as a result of any such inaccuracy shall not constitute a
Default (whether retroactively or otherwise), and no such amounts shall be
deemed overdue (and no amounts shall accrue interest at the default rate set
forth in Section 2.14(c)) as a result thereof.

“Applicable Requirements”: in respect of any Indebtedness, Indebtedness that
satisfies the following requirements:

(a) other than Customary Bridge Financings and Permitted Early Maturity
Indebtedness: (i) if such Indebtedness constitutes First Lien Obligations, such
Indebtedness (x) does not mature prior to the then Latest Maturity Date and
(y) does not have a Weighted Average Life to Maturity shorter than the Weighted
Average Life to Maturity of the Term Loans; and (ii) for any other Indebtedness,
such Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the then Latest Maturity Date at the time such
Indebtedness is incurred (excluding, for the avoidance of doubt, any
Indebtedness repaid or satisfied and discharged on the date of such incurrence);

 

-4-



--------------------------------------------------------------------------------

(b) if such Indebtedness is secured by the Collateral, a Senior Representative
acting on behalf of the holders of such Indebtedness has become party to an
Intercreditor Agreement (or any Intercreditor Agreement has been amended or
replaced in a manner reasonably acceptable to the Administrative Agent), which
results in such Senior Representative having rights to share in the Collateral
on a pari passu basis or a junior lien basis, as applicable;

(c) to the extent such Indebtedness is secured, it is not secured by any
property or assets of Holdings, the Initial Borrower or any Restricted
Subsidiary other than the Collateral (it being agreed that such Indebtedness
shall not be required to be secured by all of the Collateral); provided that
Indebtedness that may be incurred by Non-Guarantor Subsidiaries pursuant to
Section 7.2 may be secured by assets of Non-Guarantor Subsidiaries;

(d) if such Indebtedness is incurred by (i) any Non-Guarantor Subsidiary, such
Indebtedness shall not be guaranteed by any Loan Party and (ii) any Borrower or
any Guarantor, such Indebtedness shall not be guaranteed by any Person other
than the Borrowers or the Guarantors and shall not have any obligors other than
the Borrowers or the Guarantors; and

(e) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions and financial covenants) are (i) taken as a whole, not materially
more favorable to the providers of such Indebtedness than those set forth in the
Loan Documents, (ii) applicable only after the then Latest Maturity Date,
(iii) reasonably acceptable to the Administrative Agent, (iv) terms that are
conformed (or added) to the Loan Documents for the benefit of the applicable
Lender pursuant to an amendment between the Administrative Agent and the
applicable Borrowers or (v) on market terms for “high yield” notes of the type
being incurred at the time of incurrence (it being agreed that such Indebtedness
may be in the form of notes or a credit agreement);

provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five (5) Business Days (or a shorter period
acceptable to the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Initial Borrower has determined in good faith
that such terms and conditions satisfy the requirements of this definition,
shall be conclusive evidence that such terms and conditions satisfy the
requirements of this definition, unless the Administrative Agent notifies the
Initial Borrower within such period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

“Approved Electronic Communications”: as defined in Section 11.2.

“Approved Fund”: as defined in Section 11.6(b)(ii).

“Asset Sale”:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale Leaseback Transaction) of the Initial Borrower or
any Restricted Subsidiary (each referred to in this definition as a
“disposition”) or

 

-5-



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than (1) directors’ qualifying shares or shares or interests required to be held
by foreign nationals or other third parties to the extent required by applicable
law or (2) Preferred Stock or Disqualified Stock of a Restricted Subsidiary
issued in compliance with Section 7.2), other than to the Initial Borrower or
another Restricted Subsidiary (whether in a single transaction or a series of
related transactions), in each case other than:

(a) a sale, exchange, transfer or other disposition of Cash Equivalents or
Investment Grade Securities or uneconomical, obsolete, damaged, unnecessary,
surplus, unsuitable or worn out equipment or any sale or disposition of property
or assets in connection with scheduled turnarounds, maintenance and equipment
and facility updates or any disposition of inventory or goods (or other assets)
held for sale or no longer used in the ordinary course of business;

(b) the sale, conveyance, transfer or other disposition of all or substantially
all of the assets of the Initial Borrower (on a consolidated basis) in a manner
pursuant to Section 7.8;

(c) any Permitted Investment or Restricted Payment that is permitted to be made,
and is made, under Section 7.3;

(d) any disposition of assets of the Initial Borrower or any Restricted
Subsidiary or the issuance or sale of Equity Interests of any Restricted
Subsidiary, with an aggregate Fair Market Value of less than the greater of
$35,000,000 and 20% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
to the Initial Borrower or by the Initial Borrower or a Restricted Subsidiary to
a Restricted Subsidiary;

(f) sales of assets received by the Initial Borrower or any Restricted
Subsidiary upon the foreclosure on a Lien;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) the unwinding of any Hedging Obligations;

(i) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale in
the ordinary course of business or the conversion of accounts receivable into a
notes receivable;

(j) the lease, assignment or sublease of any real or personal property in the
ordinary course of business and dispositions to landlords of improvements made
to leased real property pursuant to customary terms of leases entered into in
the ordinary course of business;

(k) any financing transaction with respect to property built or acquired by the
Initial Borrower or any Restricted Subsidiary, including Sale Leaseback
Transactions permitted under this Agreement;

(l) any exchange of assets for assets (including a combination of assets and
Cash Equivalents) related to a Similar Business of comparable or greater market
value or usefulness to the business of the Initial Borrower and its Restricted
Subsidiaries, as a whole, as determined in good faith by the Initial Borrower,
which in the event of an exchange of assets with a Fair Market Value in excess
of (i)

 

-6-



--------------------------------------------------------------------------------

$10,000,000 shall be evidenced by an Officer’s Certificate and (ii) $15,000,000
shall be set forth in a resolution approved in good faith by at least a majority
of the Board of Directors of the Initial Borrower (or any direct or indirect
parent thereof);

(m) the grant in the ordinary course of business of any license or sub-license
of patents, trademarks, know-how and any other intellectual property;

(n) any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement or the Loan
Documents;

(o) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

(p) foreclosures, condemnations or any similar action on assets;

(q) the sale (without recourse) of receivables (and related assets) pursuant to
customary market factoring arrangements;

(r) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(s) transfer of property pursuant to a Recovery Event; and

(t) the lapse, abandonment or other disposition of intellectual property rights
in the ordinary course of business, which in the reasonable good faith
determination of the Initial Borrower are no longer commercially reasonable to
maintain or are not material to the conduct of the business of the Initial
Borrower and its Restricted Subsidiaries taken as a whole.

“Asset Sale Percentage”: 100%; provided that the Asset Sale Percentage shall be
reduced to (i) 50% if the Total First Lien Net Leverage Ratio, as of the most
recently completed Test Period, is less than or equal to 3.50 to 1.00 and
greater than 3.00 to 1.00 and (ii) 0% if the Total First Lien Net Leverage
Ratio, as of the most recently completed Test Period, is less than or equal to
3.00 to 1.00.

“Assignee”: as defined in Section 11.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 11.6(b)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 11.6(b)(iv).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit at such
time.

“Bank of America”: Bank of America, N.A., acting in its individual capacity, and
its successors.

 

 

-7-



--------------------------------------------------------------------------------

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

“Bail-in Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Basel III”: the Basel Committee on Banking Supervision’s (the “Committee”)
revised rules relating to capital requirements set out in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Guidance
for national authorities operating the countercyclical capital buffer” and
“Basel III: International framework for liquidity risk measurement, standards
and monitoring” published by the Committee in December 2010, “Revisions to the
Basel II market risk framework” published by the Committee in February 2011, the
rules for global systemically important banks contained in “Global systemically
important banks: assessment methodology and the additional loss absorbency
requirement – Rules text” published by the Committee in November 2011, as
amended, supplemented or restated, and any further guidance or standards
published by the Committee in connection with these rules.

“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act; “Beneficial Ownership” shall have a correlative meaning.

“Benefited Lender”: as defined in Section 11.8(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: as to any Person, the board of directors or managers, sole
member or managing member, or other governing body, as applicable, of such
Person (or, if such Person is a partnership, the board of directors or other
governing body of the general partner of such Person) or any duly authorized
committee thereof.

“Borrower” or “Borrowers”: as defined in the preamble hereto.

“Borrower Notice”: as defined in Section 6.9(b).

“Borrower Representative”: as defined in Section 12.4.

“Borrowing” a Revolving Borrowing, a Swingline Borrowing or a Term Borrowing, as
the context may require.

“Borrowing Date”: any Business Day specified by any Borrower as a date on which
such Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit G.

“Business”: as defined in Section 4.13(b).

 

-8-



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Calculation Date”: (i) with respect to Section 7.1 and the definitions of
“Applicable Margin”, “Asset Sale Percentage”, “Commitment Fee Rate” and “ECF
Percentage”, the last day of the applicable period of four consecutive fiscal
quarters and (ii) otherwise, the applicable date that the Fixed Charge Coverage
Ratio, Total First Lien Net Leverage Ratio, Total Net Secured Leverage Ratio or
Total Net Leverage Ratio is tested.

“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
Permitted Auction Purchaser of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in
Section 11.6(b)(iii)(C) and the definition of “Eligible Assignee.”

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person or any Restricted Subsidiary during
such period for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that, in conformity
with GAAP, are included in “additions to property, plant or equipment”, “capital
expenditures” or comparable items reflected in the consolidated statement of
cash flows of the Initial Borrower and its Restricted Subsidiaries.

“Capital Stock”: (1) in the case of a corporation, corporate stock; (2) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Effective Date.

“Captive Insurance Subsidiary”: any direct or indirect Subsidiary of the Initial
Borrower that bears financial risk or exposure relating to insurance or
reinsurance activities and any segregated accounts associated with any such
Person.

“Cash Collateral”: as defined in the definition of “Collateralize.”

“Cash Collateral Account” as defined in Section 3.2(b).

“Cash Collateralize”: as defined in Section 3.2(b).

“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of any Borrower or any Guarantor described in the definition of
“Contribution Indebtedness.”

 

-9-



--------------------------------------------------------------------------------

“Cash Equivalents”:

(1) U.S. dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union and local
currencies held by the Initial Borrower and its Restricted Subsidiaries from
time to time in the ordinary course of business in connection with any business
conducted by such Person in such jurisdiction;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada, the United Kingdom or any country that
is a member of the European Union or any agency or instrumentality thereof in
each case with maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250,000,000, in the case of U.S. banks, and $100,000,000 (or the
foreign currency equivalent thereof), in the case of non-U.S. banks, and whose
long-term debt is rated with an Investment Grade Rating by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of any
Borrower) rated at least “P-1/A-1” or the equivalent thereof by Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(6) readily marketable direct obligations issued by any state or commonwealth of
the United States of America or any political subdivision thereof having one of
the two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

(7) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” or higher from Moody’s in each case with maturities not
exceeding two years from the date of acquisition;

(8) credit card receivables that are readily collectible into cash;

(9) investment funds investing at least 95% of their assets in securities of the
types described in clauses (1) through (8) above; and

(10) instruments equivalent to those referred to in clauses (1) through
(8) above denominated in Euro or pound sterling or any other foreign currency
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with (a) any business conducted by any Restricted Subsidiary
organized in such jurisdiction or (b) any Investment in the jurisdiction where
such Investment is made.

 

-10-



--------------------------------------------------------------------------------

“Cash Management Agreement”: any agreement to provide Cash Management Services.

“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a Cash Management Provider that has appointed in writing the
Administrative Agent as its collateral agent in a manner reasonably acceptable
to the Administrative Agent and has agreed in writing with the Administrative
Agent that it is providing Cash Management Services to one or more Group Members
arising from transactions in the ordinary course of business of any Group
Member, to the extent such obligations are primary obligations of a Loan Party
or are guaranteed by a Loan Party.

“Cash Management Provider”: any Person that, as of the Effective Date or as of
the date it enters into any Cash Management Agreement, is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent, a Lender, in its
capacity as a counterparty to such Cash Management Agreement.

“Cash Management Services”: any cash management facilities or services,
including (i) treasury, depositary and overdraft services, automated
clearinghouse transfer of funds (ii) foreign exchange, netting and currency
management services and (iii) purchase cards, credit or debit cards, electronic
funds transfer, automated clearinghouse arrangements or similar services.

“CFC”: any “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control”: at any time, (a) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all the assets of the
Initial Borrower and its Subsidiaries, taken as a whole, to a Person other than
any of the Permitted Holders, (b) the Initial Borrower becomes aware (by way of
a report or any other filing pursuant to Section 13(d) of the Exchange Act,
proxy, vote, written notice or otherwise) of the acquisition by any Person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than any of the Permitted
Holders, in a single transaction or in a related series of transactions, by way
of merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision), of more than 50% of the total voting power of the Voting
Stock of the Initial Borrower, or any direct or indirect parent of the Initial
Borrower that holds directly or indirectly an amount of Voting Stock of the
Initial Borrower such that the Initial Borrower is a Subsidiary of such holding
company, unless (i) the Permitted Holders have, at such time, the right or the
ability, directly or indirectly, by voting power, contract or otherwise to elect
or designate for election at least a majority of the board of directors of the
Initial Borrower (or any direct or indirect parent of the Initial Borrower that
holds directly or indirectly an amount of Voting Stock of the Initial Borrower
such that the Initial Borrower is a Subsidiary of such

 

-11-



--------------------------------------------------------------------------------

holding company) or (ii) during any period of twelve (12) consecutive months
immediately prior to such time, a majority of the seats (other than vacant
seats) on the board of directors of the Initial Borrower (or any direct or
indirect parent of the Initial Borrower that holds directly or indirectly an
amount of Voting Stock of the Initial Borrower such that the Initial Borrower is
a Subsidiary of such holding company) shall be occupied by persons who were
(x) members of the board of directors of the Initial Borrower (or such parent
company) on the Effective Date or nominated by one or more Permitted Holders or
Persons nominated by one or more Permitted Holders or (y) appointed by directors
so nominated, (c) Holdings shall fail to Beneficially Own Capital Stock of the
Initial Borrower representing 100% of the total voting power represented by the
issued and outstanding Capital Stock of the Initial Borrower or (d) a “change of
control” or similar event shall occur under any other Indebtedness of any Group
Member incurred pursuant to Section 7.2(a), 7.2(b)(iv), 7.2(b)(v), 7.2(b)(vi),
7.2(b)(xx) or 7.2(b)(xxiii) or any Refinancing Indebtedness in respect of the
foregoing, in each case the outstanding principal amount of which exceeds
$15,000,000.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Lenders or Term Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Revolving Commitments, Other
Revolving Commitments, Extended Revolving Commitments, Term Commitments,
Incremental Term Commitments, Other Term Commitments or Extended Term
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Revolving Loans,
Other Revolving Loans, Extended Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans or Extended Term Loans. Other Term Commitments, Extended
Term Commitments, Other Term Loans, Extended Term Loans, Other Revolving
Commitments, Extended Revolving Commitments (and the Other Revolving Loans and
Extended Revolving Loans made pursuant thereto) and Incremental Term Loans made
pursuant to any Incremental Amendment that have different terms and conditions
shall be construed to be in different Classes.

“Co-Borrower Joinder”: a joinder agreement, in substantially the form of
Exhibit K hereto or otherwise reasonably acceptable to the Administrative Agent,
pursuant to which a Co-Borrower agrees to become an obligor in respect of
Borrowings under this Agreement.

“Co-Borrowers”: Restricted Subsidiaries of the Initial Borrower from time to
time designated by the Initial Borrower to the Administrative Agent as
“borrowers” with respect to Borrowings in accordance with Section 12, and
“Co-Borrower” means any one of them.

“Code”: the Internal Revenue Code of 1986, as amended from time to time (except
as indicated otherwise with respect to the definition of FATCA).

“Collateral”: all of the assets and property of the Loan Parties and any other
Person, now owned or hereafter acquired, whether real, personal or mixed, upon
which a Lien is purported to be created by any Security Document; provided,
however, that the Collateral shall not include any Excluded Assets.

“Collateralize”: to (i) pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Issuing Lenders and the Revolving Lenders, as
collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent or (ii) issue back to back letters of
credit for the benefit of the Issuing Lenders in a form and substance reasonably
satisfactory to the Administrative Agent, in each case, in an amount not less
than 100% of the outstanding L/C Obligations.

 

-12-



--------------------------------------------------------------------------------

“Commitment”: as to any Lender, the sum of the Term Commitment and the Revolving
Commitment of such Lender.

“Commitment Fee”: as defined in Section 2.8(a).

“Commitment Fee Rate”: initially, 0.50% per annum, and from and after the first
Business Day immediately following the delivery to the Administrative Agent of a
Compliance Certificate (pursuant to Section 6.2(c)), commencing with the
Compliance Certificate delivered in respect of the first full fiscal quarter of
the Initial Borrower ending after the Effective Date, wherein the Total First
Lien Net Leverage Ratio is (x) greater than 3.50 to 1.00, 0.50% per annum and
(y) less than or equal to 3.50 to 1.00, 0.375% per annum.

“Committed Loan Notice”: means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.2(a), shall be
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Initial
Borrower.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings or any Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes Holdings or any
Borrower and that is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Consolidated Current Assets”: at any date, all amounts (other than Cash
Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Initial Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Initial Borrower and its Restricted Subsidiaries at such date, but excluding
(a) the current portion of any Funded Debt of the Initial Borrower and its
Restricted Subsidiaries and (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein.

“Consolidated EBITDA”: with respect to the Initial Borrower and its Restricted
Subsidiaries for any period, the Consolidated Net Income of the Initial Borrower
and its Restricted Subsidiaries for such period:

(1) increased (without duplication) by:

(a) provision for Taxes based on income or profits or capital (or Taxes based on
revenue in lieu of Taxes based on income or profits or capital), including,
without limitation, federal, foreign, state, local, franchise, unitary,
property, excise, value added and similar Taxes and foreign

 

-13-



--------------------------------------------------------------------------------

withholding Taxes of such Person paid or accrued during such period deducted
(and not added back) in computing Consolidated Net Income and payroll taxes
related to stock compensation costs, including (i) an amount equal to the amount
of Tax distributions actually made to the holders of Capital Stock of such
Person or any direct or indirect parent of such Person in respect of such period
in accordance with Section 7.3(b)(xii) which shall be included as though such
amounts had been paid as income Taxes directly by such Person and (ii) penalties
and interest related to such taxes or arising from any tax examinations; plus

(b) consolidated Fixed Charges of the Initial Borrower and its Restricted
Subsidiaries for such period (including (x) bank fees and (y) costs of surety
bonds in connection with financing activities, in each case, to the extent
included in Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (1)(t) through
(1)(y) thereof, in each case, to the extent the same was deducted (and not added
back) in calculating such Consolidated Net Income; plus

(c) Consolidated Non-Cash Charges of the Initial Borrower and its Restricted
Subsidiaries for such period to the extent such non-cash charges were deducted
(and not added back) in computing Consolidated Net Income; plus

(d) any expenses (including legal and professional expenses) or charges (other
than depreciation or amortization expense) related to any Equity Offering,
Investment, acquisition, disposition, recapitalization or the Incurrence of
Indebtedness, including a refinancing thereof, and any amendment or modification
to the terms of any such transaction (in each case, (i) including any such
transactions consummated prior to the Effective Date, (ii) whether or not such
transaction is undertaken but not completed, (iii) whether or not such
transaction is permitted by this Agreement and (iv) including any such
transaction incurred by any direct or indirect parent company of the Initial
Borrower to the extent deducted (and not added back) in computing Consolidated
Net Income), including such fees, expenses or charges related to the
Transactions, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(e) the amount of any restructuring charges, accruals or reserves and business
optimization expense deducted (and not added back) in such period in computing
Consolidated Net Income, including any such costs Incurred in connection with
acquisitions before or after the Effective Date (including entry into new
markets/channels and new tradeshows) and costs related to the closure,
reconfiguration and/or consolidation of facilities and costs to relocate
employees, integration and transaction costs, retention charges, severance,
contract termination costs, recruiting and signing bonuses and expenses, future
lease commitments, systems establishment costs, conversion costs and excess
pension charges and consulting fees, expenses attributable to the implementation
of costs savings initiatives, costs associated with tax projects/audits and
costs consisting of professional consulting or other fees relating to any of the
foregoing; plus

(f) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary of Holdings deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

 

-14-



--------------------------------------------------------------------------------

(h) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor and the Management Investors to the extent
otherwise permitted under Section 7.6 to the extent deducted (and not added
back) in computing Consolidated Net Income; plus

(i) the “run rate” of cost savings, operating expense reductions, restructuring
charges and expenses and synergies that are expected to be realized as a result
of actions with respect to which substantial steps have been, will be, or are
expected to be taken within 24 months after the date of any acquisition,
disposition, divestiture, restructuring or the implementation of a cost savings
or other similar initiative, as applicable (calculated on a pro forma basis as
though such cost savings, operating expense reductions, restructuring charges
and expenses and synergies had been realized on the first day of such period as
if such cost savings, operating expense reductions, restructuring charges and
expenses and synergies were realized during the entirety of such period), net of
the amount of actual benefits realized during such period from such actions;
provided that (A) such actions or substantial steps are expected to be taken
within 24 months after the consummation of the acquisition, disposition,
divestiture, restructuring or the implementation of an initiative, as
applicable, which is expected to result in cost savings, operating expense
reductions, restructuring charges and expenses or synergies and (B) no cost
savings, operating expense reductions, restructuring charges and expenses or
synergies shall be added pursuant to this defined term to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period; provided that the
aggregate amount of cost savings, operating expense reductions, restructuring
charges and expenses and synergies added pursuant to this clause (i) in any such
period shall not exceed 25% of Consolidated EBITDA (after giving effect to this
clause (i)) for such period; plus

(j) [reserved];

(k) [reserved];

(l) for purposes of determining compliance with the maximum Total First Lien Net
Leverage Ratio required under Section 7.1, the Cure Amount, if any, received by
the Initial Borrower for such period and permitted to be included in
Consolidated EBITDA pursuant to Section 9.4; plus

(m) the Tax effect of any items excluded from the calculation of Consolidated
Net Income pursuant to clauses (1), (3), (4), (7) and (8) of the definition
thereof; plus

(n) earn-out obligations incurred in connection with any Permitted Acquisition
or other Investment permitted hereunder and paid or accrued during such period,
in each case, to the extent deducted (and not added back) in computing
Consolidated Net Income;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of the Initial Borrower and its Restricted Subsidiaries for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period; and

(3) increased (by losses) or decreased (by gains) by (without duplication) the
application of FASB Interpretation No. 45 (Guarantees).

For purposes of this definition:

(1) if any periodic tradeshow, exhibition, conference or other event (a
“Periodic Event”) that is typically produced by the Initial Borrower or any
Restricted Subsidiary one time per

 

-15-



--------------------------------------------------------------------------------

quarterly period, semiannual period, fiscal year or Multi-Year Period (as
defined below), as the case may be (each such period, an “Event Period”), shall
have occurred more than once during such Event Period, the tradeshow gross
margin related to the occurrences of such Periodic Event in such Event Period
other than the most recently completed occurrence shall be excluded;

(2) the tradeshow gross margin related to any Periodic Event that will be
typically produced by the Initial Borrower or any Restricted Subsidiary one time
in a period of two or more fiscal years (a “Multi-Year Period”) shall be
prorated across such Multi-Year Period by dividing the tradeshow gross margin of
such Periodic Event at occurrence by the number of fiscal years in such
Multi-Year Period, and the calculation of Consolidated EBITDA for each fiscal
year in such Multi-Year Period shall only include such pro rata amount; and

(3) if any Periodic Event shall not have occurred during an Event Period (a
“Lapsed Event Period”), but is scheduled to occur (i) within the immediately
following fiscal year for purposes of a Periodic Event that is not a multi-year
Periodic Event or (ii) within the immediately succeeding Event Period for
purposes of a multi-year Periodic Event, then the calculation of Consolidated
EBITDA relating to the Lapsed Event Period shall include the tradeshow gross
margin of the most recently completed occurrence of the Periodic Event preceding
the Lapsed Event Period, as if such Periodic Event had occurred during the
Lapsed Event Period.

The adjustments and tradeshow gross margin described in clauses (1) through
(3) of this paragraph (each, for purposes of this definition, a “scheduling
adjustment”) shall be calculated by a responsible financial or accounting
officer of the Initial Borrower in good faith and, for the avoidance of doubt,
shall be made without duplication in all respects.

Notwithstanding the foregoing, Consolidated EBITDA (a) for the fiscal quarter
ended March 31, 2017, shall be deemed to be $77,873,000, (b) for the fiscal
quarter ended December 31, 2016, shall be deemed to be $1,133,000, (c) for the
fiscal quarter ended September 30, 2016, shall be deemed to be $57,438,000 and
(d) for the fiscal quarter ended June 30, 2016, shall be deemed to be
$25,748,000, in each case subject to add-backs and adjustments (without
duplication) pursuant to this definition and the definition of “Pro Forma Basis”
for the applicable period.

“Consolidated Interest Expense”: with respect to any Person and its Restricted
Subsidiaries for any period, the sum, without duplication, of

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations
with respect to Indebtedness, and excluding (t) any expense resulting from the
discounting of any Indebtedness in connection with the application of purchase
accounting in connection with any acquisition, (u) penalties and interest
relating to Taxes, (v) any “additional interest” or “penalty interest” with
respect to any securities, (w) any accretion or accrued interest of discounted
liabilities, (x) amortization of deferred financing fees, debt issuance costs,
commissions, discounts, fees and expenses and (y) any expensing of bridge,
commitment and other financing fees, cost of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities); plus

 

-16-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Initial Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity— Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

“Consolidated Net Income”: with respect to the Initial Borrower and its
Restricted Subsidiaries for any period, the aggregate of the Net Income of the
Initial Borrower and its Restricted Subsidiaries for such period, on a
consolidated basis, and otherwise determined in accordance with GAAP; provided,
however, that, without duplication:

(1) any after-Tax effect of extraordinary, infrequent, non-recurring,
non-operating or unusual gains, losses, income or expenses (including all fees
and expenses relating thereto) (including costs and expenses relating to the
Transactions and the IPO), tradeshow start up costs, severance, relocation
costs, consolidation and closing costs, integration and facilities opening
costs, business optimization costs, transition costs, restructuring costs,
signing, retention or completion bonuses or payments and curtailments or
modifications to pension and post-retirement employee benefit plans shall be
excluded,

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,

(3) any net after-Tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-Tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(4) any net after-Tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to business dispositions or asset dispositions or
the sale or other disposition of any Capital Stock of any Person other than in
the ordinary course of business, as determined in good faith by the Initial
Borrower, shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting (other than a Guarantor), shall be excluded; provided that the
Consolidated Net Income of the Initial Borrower shall be increased by the amount
of dividends or distributions or other payments that are actually paid in cash
(or to the extent converted into cash) to the referent Person or a Restricted
Subsidiary thereof in respect of such period,

 

-17-



--------------------------------------------------------------------------------

(6) solely for the purpose of the definition of Excess Cash Flow and determining
the amount available for Restricted Payments under Section 7.3(a)(3)(A), the Net
Income for such period of any Restricted Subsidiary (other than any Co-Borrower
or Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived, provided that Consolidated Net Income of the Initial Borrower will be
increased by the amount of dividends or other distributions or other payments
actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to the Initial Borrower or any Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

(7) any net after-Tax effect of adjustments (including the effects of such
adjustments pushed down to the Initial Borrower and its Restricted Subsidiaries)
in component amounts or any line item in such Person’s consolidated financial
statements (including, but not limited to any step-ups with respect to
re-valuing assets and liabilities) pursuant to GAAP and related authoritative
pronouncements resulting from the application in accordance with GAAP of
purchase accounting in relation to any investment, acquisition, merger or
consolidation (or reorganization or restructuring) that is consummated (whether
prior to or after the Effective Date) or the depreciation, amortization or
write-off of any amounts thereof, shall be excluded,

(8) any net after-Tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative instruments
shall be excluded,

(9) any impairment charge or expense, asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a change in law or regulations, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(10) [reserved],

(11) any fees and expenses or other charges (including any make whole premium or
penalties) incurred during such period, or any amortization thereof for such
period, in connection with any acquisition, Investment, recapitalization, Asset
Sale, issuance or repayment of Indebtedness, Equity Offering, refinancing
transaction or amendment or modification of any debt instrument (in each case,
(i) including any such transactions consummated prior to the Effective Date,
(ii) whether or not such transaction is undertaken but not completed,
(iii) whether or not such transaction is permitted by this Agreement and
(iv) including any such transaction incurred by any direct or indirect parent
company of the Initial Borrower) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,

(12) accruals and reserves that are established and not reversed within twelve
months after the closing of any acquisition that are so required to be
established as a result of such acquisition in accordance with GAAP shall be
excluded,

(13) an amount equal to the amount of tax distributions actually made to holders
of Capital Stock of such Person or any parent company of such Person in respect
of such period in accordance with Section 7.3(b)(xii) shall be excluded as
though such amounts had been paid as income taxes directly by such Person for
such period,

 

-18-



--------------------------------------------------------------------------------

(14) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded,

(15) non-cash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded,

(16) any non-cash rent, non-cash interest expense and non-cash interest income
shall be excluded; provided that, if any such non-cash item represents an
accrual or reserve for potential cash item in any future period, (i) the Initial
Borrower may elect not to exclude such non-cash item in the current period and
(ii) to the extent the Initial Borrower elects to exclude such non-cash item,
the cash payment in respect thereof in such future period shall reduce or
increase, as applicable, Consolidated Net Income in such future period to the
extent paid;

(17) any non-cash expenses, accruals, reserves or income related to adjustments
to historical tax exposures or tax asset valuation allowances shall be excluded;

(18) earn-out and other contingent consideration obligations and adjustments
thereto incurred in connection with any Permitted Acquisition or other
Investment permitted hereunder and paid or accrued during such period (whether
such Permitted Acquisition or Investment was consummated before or after the
Effective Date) shall be excluded; and

(19) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging”; and

(b) any net unrealized gain or loss (after any offset) resulting in such period
from foreign exchange adjustments, including currency translation or transaction
gains or losses, and gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk).

Solely for purposes of calculating Consolidated EBITDA, the Net Income of the
Initial Borrower and its Restricted Subsidiaries shall be calculated without
deducting the income attributable to the minority equity interests of third
parties in any non-Wholly Owned Restricted Subsidiary except to the extent of
dividends declared or paid in respect of such period or any prior period on the
shares of Capital Stock of such Restricted Subsidiary held by such third
parties.

In addition, to the extent not already accounted for in the Consolidated Net
Income of such Person and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include (i) the
amount of proceeds received during such period from business interruption
insurance in respect of insured claims for such period, (ii) the amount of
proceeds as to which the Initial Borrower has determined there is reasonable
evidence it will be reimbursed by the insurer in respect of such period from
business interruption insurance (with a deduction for any amount so

 

-19-



--------------------------------------------------------------------------------

added back to the extent denied by the applicable carrier in writing within 180
days or not so reimbursed within 365 days) and (iii) reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Permitted Investment or any sale, conveyance,
transfer or other disposition of assets permitted hereunder.

Notwithstanding the foregoing, (x) for the purpose of Section 7.3 only (other
than clauses (a)(3)(E) and (a)(3)(F) therein), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Initial Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Initial Borrower and its Restricted Subsidiaries, any repayments of loans and
advances which constitute Restricted Investments by the Initial Borrower or any
of its Restricted Subsidiaries, any sale of the stock of an Unrestricted
Subsidiary or any distribution or dividend from an Unrestricted Subsidiary, in
each case only to the extent such amounts increase the amount of Restricted
Payments permitted under such covenant pursuant to clauses (a)(3)(E) and
(a)(3)(F) therein and (y) for the purpose of the definition of Excess Cash Flow
only, there shall be excluded the income (or deficit) of any Person accrued
prior to the date it becomes a Restricted Subsidiary or is merged into or
consolidated with the Initial Borrower or any Restricted Subsidiary thereof.

“Consolidated Non-Cash Charges”: with respect to the Initial Borrower and its
Restricted Subsidiaries for any period, the aggregate depreciation, amortization
(including amortization of intangibles, deferred financing fees, debt issuance
costs, commissions, fees and expenses, expensing of any bridge, commitment or
other financing fees, the non-cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Initial
Borrower’s outstanding Indebtedness and commissions, discounts, yield and other
fees and charges but excluding amortization of prepaid cash expenses that were
paid in a prior period), non-cash impairment, non-cash compensation, non-cash
rent and other non-cash expenses of the Initial Borrower and its Restricted
Subsidiaries reducing Consolidated Net Income of the Initial Borrower and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP; provided that if any non-cash charges
referred to in this definition represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA in such future period
to such extent paid.

“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness described in clauses (1)(a) and (1)(b) (and,
solely with respect to the definition of “Total Net Leverage Ratio” and “Total
Net Secured Leverage Ratio”, clause (1)(d)) of the definition of “Indebtedness”
of the Initial Borrower and its Restricted Subsidiaries outstanding on such
date, determined on a consolidated basis, to the extent required to be recorded
on a balance sheet in accordance with GAAP, including, without duplication, the
outstanding principal amount of the Term Loans; provided, that the amount of
revolving Indebtedness under this Agreement and any other revolving credit
facility shall be computed based upon the period-ending value of such
Indebtedness during the applicable period; provided, further, that Consolidated
Total Debt shall not include obligations in respect of letters of credit
(including Letters of Credit), except to the extent of unreimbursed amounts
thereunder.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.

 

-20-



--------------------------------------------------------------------------------

“Contingent Obligations”: with respect to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness”: Indebtedness of any Borrower or any Guarantor in an
aggregate principal amount not greater than the aggregate amount of (i) cash
contributions (other than Excluded Contributions, any contributions received in
connection with the exercise of the Cure Right or any such cash contributions
that have been used to make a Restricted Payment) made to the equity capital of
any Borrower after the Effective Date and (ii) 100% of the aggregate net cash
proceeds of sales to Holdings of additional Equity Interests of the Initial
Borrower after the Effective Date, provided that:

(1) such Contribution Indebtedness is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on or about the Incurrence date thereof;
and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on or about the Incurrence
date thereof.

“Cure Amount”: as defined in Section 9.4(a).

“Cure Right”: as defined in Section 9.4(a).

“Customary Bridge Financings”: bridge financing having a final maturity date
(including by giving effect to automatic rollovers and extensions) no later than
one year following the date of issuance or incurrence thereof (without giving
effect to any amendments, waivers or extensions) and otherwise on customary
market terms for bridge financings in connection with the issuance of “high
yield” securities at the relevant time.

“Debt Fund Affiliate”: an Affiliate of the Sponsor (other than Holdings, the
Borrowers or any of their Subsidiaries) that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course of business with respect to which the Sponsor and its
Affiliates (other than Debt Fund Affiliates) do not directly or indirectly
possess the power to direct or cause the direction of the investment policies of
such entity.

 

-21-



--------------------------------------------------------------------------------

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds”: as defined in Section 2.11(f).

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has refused (whether verbally or in
writing) to fund (and has not retracted such refusal), or has failed to fund,
any portion of the Term Loans, Revolving Loans, participations in L/C
Obligations or participations in Swingline Loans required to be funded by it
hereunder (collectively, its “Funding Obligations”) within one (1) Business Day
of the date required to be funded by such Lender hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing),
(b) has notified the Administrative Agent or a Loan Party in writing that it
does not intend to (or will not be able to) satisfy such Funding Obligations or
has made a public statement to that effect with respect to its Funding
Obligations or under any other agreement in which it commits to extend credit
(unless such writing or public statement states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, (d) has failed, within three (3) Business Days after written
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its Funding
Obligations; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon the Administrative Agent’s receipt of such
confirmation, or (e) has, or has a direct or indirect parent company that has,
(i) admitted in writing that it is insolvent or pay its debts as they become
due, (ii) become the subject of a proceeding under any Debtor Relief Law,
(iii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a substantial part of its assets or a custodian
appointed for it, (iv) is or becomes subject to a forced liquidation, (v) makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any Governmental Authority having regulatory authority over
such person or its assets to be insolvent or bankrupt, (vi) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or action or (vii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender under
this clause (e) solely by virtue of the ownership or acquisition of any equity
interest in that Lender or the existence of an Undisclosed Administration in
respect of that Lender (or, in such any case, any direct or indirect parent
company thereof) by a Governmental Authority so long as such ownership interest
or Undisclosed Administration does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Defaulting Lender Fronting Exposure”: at any time there is a Defaulting Lender,
(a) with respect to an Issuing Lender, such Defaulting Lender’s Pro Rata Share
of the Outstanding Amount of

 

-22-



--------------------------------------------------------------------------------

L/C Obligations of such Issuing Lender other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Pro Rata Share of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by the Initial Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is designated as Designated
Non-cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation less the amount of Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Designated Preferred Stock”: Preferred Stock of the Initial Borrower or any
direct or indirect parent of the Initial Borrower, as applicable (other than
Disqualified Stock), that is issued for cash (other than to the Initial Borrower
or any of the Subsidiaries or an employee stock ownership plan or trust
established by the Initial Borrower or any of the Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate,
on or about the issuance date thereof, the cash proceeds of which are excluded
from the calculation set forth in Section 7.3(a)(3).

“Disposition”: with respect to any property (including Capital Stock of the
Initial Borrower or any Restricted Subsidiary thereof), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer or other disposition
thereof (including by merger or consolidation or amalgamation and excluding the
granting of a Lien permitted hereunder) and any issuance of Capital Stock of any
Restricted Subsidiary. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Lender”: each competitor of the Initial Borrower or any of its
Subsidiaries identified by name and designated in writing from time to time to
the Administrative Agent and any of such competitor’s Affiliates clearly
identifiable as such by name; provided that any Person that is a Lender and
subsequently becomes a Disqualified Lender (but was not a Disqualified Lender on
the Effective Date or at the time it became a Lender) shall be deemed to not be
a Disqualified Lender hereunder. The list of Disqualified Lenders shall be made
available to all Lenders by posting such list to SyndTrak or another similar
electronic system. As of the Effective Date, no Disqualified Lenders have been
identified to the Administrative Agent.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable, in each case at the
option of the holder thereof), or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such
Capital Stock than the Asset Sale and Change of Control provisions applicable to
the Term Facility and any prepayment requirement triggered thereby may not
become operative until compliance with the Asset Sale and Change of Control
provisions applicable to the Term Facility),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
each case prior to 91 days after the maturity date of the Term Facility (other
than as a result of a change of control or asset sale to the extent permitted
under clause (1) above); provided, however, that only the portion of

 

-23-



--------------------------------------------------------------------------------

Capital Stock that so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock; provided, further, however,
that if such Capital Stock is issued to any plan for the benefit of employees of
the Initial Borrower or its Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Initial Borrower or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations; provided,
further, however, that any Capital Stock held by any future, current or former
employee, director, manager or consultant (or their respective trusts, estates,
investment funds, investment vehicles or immediate family members), of the
Initial Borrower, any of its Subsidiaries, any of its direct or indirect parent
companies or any other entity in which the Initial Borrower or a Restricted
Subsidiary thereof has an Investment and is designated in good faith as an
“affiliate” by the Board of Directors of the Initial Borrower (or the
compensation committee thereof), in each case pursuant to any stockholders’
agreement, management equity plan, stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by Holdings, the Initial
Borrower or their Subsidiaries; provided, further, however, that any class of
Capital Stock of such Person that by its terms authorizes such Person to satisfy
its obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Holdings organized under the laws of
the United States, any state within the United States or the District of
Columbia.

“DRE Excluded Subsidiary”: any Domestic Subsidiary of Holdings that (i) is a
non-operating subsidiary, (ii) is treated as a disregarded entity for U.S.
federal income tax purposes and (iii) holds, directly or through one or more
non-operating entities which are treated as disregarded entities for U.S.
federal income tax purposes, Capital Stock or indebtedness of one or more CFCs
or Excluded Domestic Subsidiaries.

“Dutch Auction”: one or more purchases (each, a “Purchase”) by a Permitted
Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

(a) (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis Term Loans, in an aggregate principal
amount as is specified by such Purchaser (the “Term Loan Purchase Amount”) with
respect to each applicable tranche, subject to a range or minimum discount to
par expressed as a price at which range or price such Purchaser would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that different Offer Prices and/or Term Loan Purchase Amounts, as
applicable, may be offered with respect to different tranches of Term Loans and,
in such an event, each such offer will be treated as a separate offer pursuant
to the terms of this definition); provided that the Purchase Notice shall
specify that each Return Bid (as defined below) must be submitted by a date and
time to be specified in the Purchase Notice, which date shall be no earlier than
the second Business Day following the date of the Purchase Notice and no later
than the fifth Business Day following the date of the Purchase Notice and
(ii) the Term Loan Purchase Amount specified in each Purchase Notice delivered
by such Purchaser to the Administrative Agent shall not be less than $10,000,000
in the aggregate;

 

-24-



--------------------------------------------------------------------------------

(b) such Purchaser will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s tranche or tranches of Term Loans subject to the Purchase Notice
expressed as a price (each, an “Acceptable Price”) (but in no event will any
such Acceptable Price be greater than the highest Offer Price for the Purchase
subject to such Purchase Notice) and (ii) the principal amount of such Lender’s
tranches of Term Loans at which such Lender is willing to permit a purchase of
all or a portion of its Term Loans to occur at each such Acceptable Price (the
“Reply Amount”);

(c) based on the Acceptable Prices and Reply Amounts of the Term Loans as are
specified by the Lenders, such Purchaser will determine the applicable discount
(the “Applicable Discount”), which will be the lower of (i) the lowest
Acceptable Price at which such Purchaser can complete the Purchase for the
entire Term Loan Purchase Amount and (ii) in the event that the aggregate Reply
Amounts relating to such Purchase Notice are insufficient to allow such
Purchaser to complete a purchase of the entire Term Loan Purchase Amount or the
highest Acceptable Price that is less than or equal to the Offer Price;

(d) such Purchaser shall purchase Term Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount (such Term Loans being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

(e) such Purchaser shall purchase the Qualifying Loans offered by the Qualifying
Lenders at the Applicable Discount; provided that if the aggregate principal
amount required to purchase the Qualifying Loans would exceed the Term Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;

(f) the Purchase shall be consummated pursuant to and in accordance with
Section 11.6(b) and, to the extent not otherwise provided herein, shall
otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Purchaser) reasonably acceptable to the Administrative Agent (provided that,
subject to the proviso of clause (g) of this definition, such Purchase shall be
required to be consummated no later than five (5) Business Days after the time
that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice);

(g) upon submission by a Lender of a Return Bid, subject to the foregoing clause
(f), such Lender will be irrevocably obligated to sell the entirety or its pro
rata portion (as applicable pursuant to clause (e) above) of the Reply Amount at
the Applicable Discount plus accrued and unpaid interest through the date of
purchase to such Purchaser pursuant to Section 11.6(b) and as otherwise provided
herein; provided that as long as no Return Bids have been submitted each
Purchaser may rescind its Purchase Notice by notice to the Administrative Agent;
and

(h) purchases by a Permitted Auction Purchaser of Qualifying Loans shall result
in the immediate Cancellation of such Qualifying Loans.

“ECF Percentage”: 50%; provided that the ECF Percentage shall be reduced to
(i) 25% if the Total First Lien Net Leverage Ratio, as of the most recently
completed Test Period, is less than or equal to 3.50 to 1.00 and greater than
3.00 to 1.00 and (ii) 0% if the Total First Lien Net Leverage Ratio, of the most
recently completed Test Period, is less than or equal to 3.00 to 1.00.

 

-25-



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having the authority to exercise Write-Down and
Conversion Powers.

“Effective Date”: May 22, 2017.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, financial institution, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and which extends credit or buys commercial loans in
the ordinary course; provided that “Eligible Assignee” (x) shall include
(i) Debt Fund Affiliates and Affiliated Lenders, subject to the provisions of
Section 11.6(b)(iv) and (ii) Permitted Auction Purchasers, subject to the
provisions of Section 11.6(b)(iii), and solely to the extent that such Permitted
Auction Purchasers purchase or acquire Term Loans pursuant to a Dutch Auction
and effect a Cancellation immediately upon such contribution, purchase or
acquisition pursuant to documentation reasonably satisfactory to the
Administrative Agent and (y) shall not include any Disqualified Lender, any
natural person or the Initial Borrower, Holdings or any of their Affiliates
(other than as set forth in this definition).

“Engagement Letter”: the engagement letter, dated as of May 5, 2017, among the
Joint Lead Arrangers, the Initial Borrower and the other parties thereto, as
amended, supplemented, amended and restated or otherwise modified from time to
time.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment, each as now or may at any time
hereafter be in effect.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“Equity Offering”: any public or private sale after the Effective Date of common
stock or Preferred Stock of the Initial Borrower or any direct or indirect
parent of the Initial Borrower, as applicable (other than Disqualified Stock),
other than:

(1) public offerings with respect to such Person’s common stock registered on
Form S-8; and

 

-26-



--------------------------------------------------------------------------------

(2) an issuance to any Restricted Subsidiary.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loans”: Loans that bear interest at a rate based on the definition
of Eurodollar Rate, other than any ABR Loan.

“Eurodollar Rate”:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed to
be 0.00% for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if positive, of

(a) the sum, without duplication, of

(i) Consolidated Net Income for such Excess Cash Flow Period,

 

-27-



--------------------------------------------------------------------------------

(ii) the amount of all Consolidated Non-Cash Charges deducted in arriving at
such Consolidated Net Income, but excluding any such Consolidated Non-Cash
Charges representing an accrual or reserve for a potential cash item in any
future period,

(iii) the Consolidated Working Capital Adjustment for such Excess Cash Flow
Period,

(iv) the aggregate net amount of non-cash loss on the Disposition of property by
the Initial Borrower and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income,

(v) the amount of Tax expense in excess of the amount of Taxes paid in cash
during such Excess Cash Flow Period to the extent such Tax expense was deducted
in determining Consolidated Net Income for such period, and

(vi) cash receipts in respect of Swap Agreements during such Excess Cash Flow
Period to the extent not otherwise included in Consolidated Net Income, over

(b) the sum, without duplication, of

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income (but excluding any non-cash credit to the extent representing a
reversal of an accrual or reserve described in clause (a)(ii)),

(ii) the aggregate amount actually paid by the Initial Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period on account
of Capital Expenditures (excluding the principal amount of Indebtedness incurred
in connection with such expenditures (other than Indebtedness under any
revolving facility) and Capital Expenditures made in such Excess Cash Flow
Period where a certificate in the form contemplated by the following clause
(iii) was previously delivered),

(iii) the aggregate amount of Capital Expenditures, Permitted Acquisitions and
other Investments permitted hereunder that any Group Member shall, during such
Excess Cash Flow Period, become obligated to make within the 100 day period
following the end of such Excess Cash Flow Period but that are not made during
such Excess Cash Flow Period; provided that the Initial Borrower shall deliver a
certificate to the Administrative Agent not later than 100 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of the Initial
Borrower and certifying that such Capital Expenditure, Permitted Acquisition or
other Investment permitted hereunder, as applicable, will be made in the
following Excess Cash Flow Period; provided, further, however, that if such
Capital Expenditures, Permitted Acquisition or other Investment permitted
hereunder, as applicable, are not actually made in cash within 100 days after
the end of such Excess Cash Flow Period, such amount shall be added back to
Excess Cash Flow for the subsequent Excess Cash Flow Period,

(iv) to the extent not deducted in determining Consolidated Net Income,
Permitted Tax Distributions and Taxes of any Group Member that were paid in cash
during such Excess Cash Flow Period,

 

-28-



--------------------------------------------------------------------------------

(v) all mandatory prepayments of the Term Loans pursuant to Section 2.11 made
during such Excess Cash Flow Period as a result of any Asset Sale or Recovery
Event, but only to the extent that such Asset Sale or Recovery Event resulted in
a corresponding increase in Consolidated Net Income,

(vi) the aggregate amount actually paid by the Initial Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period on account
of Permitted Acquisitions or other Investments permitted hereunder (including
any earn out payments, but excluding (x) the principal amount of Indebtedness
incurred in connection with such expenditures (other than Indebtedness incurred
under any revolving credit facility) and (y) the proceeds of equity
contributions to, or equity issuances by, Holdings which are contributed to the
Initial Borrower to finance such expenditures),

(vii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness incurred under any revolving credit facility (other than the
Revolving Facility)), (x) the aggregate amount of all regularly scheduled
principal payments of Funded Debt made on their due date during such Excess Cash
Flow Period and (y) payments in respect of Capitalized Lease Obligations to the
extent not deducted in the calculation of Consolidated Net Income,

(viii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility (other than the
Revolving Facility)), the aggregate amount of all optional prepayments,
repurchases and redemptions of Indebtedness (other than (x) the Loans and (y) in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder) made during such
Excess Cash Flow Period,

(ix) the aggregate net amount of non-cash gains on the Disposition of property
by the Initial Borrower and the Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income,

(x) to the extent not funded with proceeds of Indebtedness (other than
Indebtedness incurred under any revolving credit facility), the aggregate amount
of all Restricted Payments made in cash pursuant to Section 7.3(a) during such
Excess Cash Flow Period, any cash payments made in respect of long-term
liabilities other than Indebtedness, except to the extent that such payments
were financed by the Incurrence of long-term liabilities,

(xi) any cash payments that are made during such Excess Cash Flow Period and
have the effect of reducing an accrued liability that was not accrued during
such period,

(xii) the amount of Taxes paid in cash during such Excess Cash Flow Period to
the extent they exceed the amount of Tax expense deducted in determining
Consolidated Net Income for such period,

(xiii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness under any revolving credit facility) or deducted in determining
Consolidated Net Income, Restricted Payments made under Section 7.3(b)(iv),
(b)(v), (b)(vi), (b)(viii), (b)(xii), (b)(xiii) and (b)(xxiv),

(xiv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Initial Borrower and any Restricted Subsidiary
during such period that are required to be made in connection with any
prepayment or satisfaction and discharge of Indebtedness,

 

-29-



--------------------------------------------------------------------------------

(xv) cash expenditures in respect of Swap Agreements during such Excess Cash
Flow Period to the extent not deducted in arriving at such Consolidated Net
Income,

(xvi) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such Consolidated Net Income,

(xvii) the amount of Cash Equivalents subject to cash collateral or other
deposit arrangements made with respect to Letters of Credit or Swap Agreements;
provided, that if such Cash Equivalents cease to be subject to those
arrangements, such amount shall be added back to Excess Cash Flow for the
subsequent Excess Cash Flow Period when such arrangements cease,

(xviii) a reserve established by the Initial Borrower or any Restricted
Subsidiary in good faith in respect of deferred revenue that any Group Member
generated during such Excess Cash Flow Period; provided that, to the extent all
or any portion of such deferred revenue is not returned to customers during the
immediately succeeding Excess Cash Flow Period or otherwise included in the
Consolidated Net Income in the immediately subsequent year, such deferred
revenue shall be added back to Excess Cash Flow for such subsequent Excess Cash
Flow Period,

(xix) cash payments by Initial Borrower and its Restricted Subsidiaries in
respect of long term liabilities to the extent not deducted in arriving at such
Consolidated Net Income; provided that no such payments are with respect to long
term liabilities with an Affiliate of the Initial Borrower (or are guaranteed by
an Affiliate of the Initial Borrower), and

(xx) amounts added to Consolidated Net Income pursuant to clauses (1), (3), (4),
(11) and (13) of the definition of “Consolidated Net Income.”

“Excess Cash Flow Application Date”: as defined in Section 2.11(b).

“Excess Cash Flow Period”: each fiscal year of the Initial Borrower beginning
with the fiscal year ending on or about December 31, 2018.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

“Excluded Assets”: shall mean (i)(A) all owned real property and (B) all
leasehold property, (ii) any vehicles and other assets subject to certificates
of title (other than to the extent perfection of the security interest in such
assets is accomplished solely by the filing of UCC financing statement),
(iii) letter of credit rights (other than to the extent perfection of the
security interest therein is accomplished solely by the filing of UCC financing
statement) and commercial tort claims where the applicable Grantor has a
reasonable expectation of recovery of less than $20,000,000; (iv) any assets the
granting of a security interest in which is prohibited by law (including
restrictions in respect of margin stock and financial assistance, fraudulent
conveyance, preference, thin capitalization or other similar laws or
regulations), contract or requires third-party or government consents (after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law, the granting or assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding any applicable
prohibition) or results in material adverse Tax, accounting or regulatory
consequences as reasonably determined by the Initial Borrower, (v)(A) any margin
stock and (B) Capital Stock in an Excluded Subsidiary (but the Capital Stock of
any Excluded Subsidiary referred to in clause (a)(i) of the definition thereof
shall be an “Excluded Asset” only in the event and to the extent the pledge of
such Capital Stock is prohibited by the terms of its Organizational Documents or
joint venture documents), (vi)

 

-30-



--------------------------------------------------------------------------------

any assets where the cost of obtaining a security interest in, or perfection of
a security interest in, such assets exceeds the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Initial Borrower), (vii) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby, (viii) any lease, license,
agreement or similar arrangement permitted hereunder to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the Borrowers or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition, (ix) any Cash Equivalents
(other than proceeds of Collateral as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of UCC financing
statement), deposit and securities accounts (including securities entitlements
and related assets) and any other assets requiring perfection through control
agreements or perfection by “control” (other than in respect of (a) certificated
equity interests in the Borrowers and material wholly-owned Restricted
Subsidiaries thereof otherwise required to be pledged and (b) the Global
Intercompany Note), (x) any intent-to-use Trademark (as defined in the Security
Agreement) application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use Trademark (as
defined in the Security Agreement) application, or any registration issuing
therefrom, under applicable federal law, (xi) any assets of or indebtedness owed
to or owing by any Excluded Domestic Subsidiary, DRE Excluded Subsidiary,
Foreign Subsidiary or Immaterial Subsidiary, (xii) any property subject to a
capital lease, purchase money security interest or, in the case of property of a
Loan Party acquired after the Effective Date, pre-existing secured indebtedness
not incurred in anticipation of the acquisition by the applicable Loan Party, to
the extent that the granting of a security interest in such property would be
prohibited under the terms of such capital lease, purchase money financing or
secured indebtedness, (xiii) any Capital Stock of Unrestricted Subsidiaries,
Captive Insurance Subsidiaries, joint ventures and special purpose entities and
(xiv) any Capital Stock of an Excluded Domestic Subsidiary, a DRE Excluded
Subsidiary or a Foreign Subsidiary, other than 65% of the total outstanding
Capital Stock of an Excluded Domestic Subsidiary, DRE Excluded Subsidiary or
Foreign Subsidiary that, in each case, is directly owned by a Borrower or a
Guarantor.

“Excluded Contributions”: the net cash proceeds and Cash Equivalents or Fair
Market Value of assets or property received by or contributed to the Borrowers
or the Guarantors after the Effective Date from:

(1) contributions to their common or preferred equity capital, and

(2) the sale (other than to the Initial Borrower or a Restricted Subsidiary
thereof or management equity plan or stock option plan or any other management
or employee benefit plan or agreement) of Capital Stock (other than Refunding
Capital Stock, Disqualified Stock and Designated Preferred Stock) of the Initial
Borrower or any direct or indirect parent,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Initial Borrower on or about the date
such capital contributions are made or the date such Capital Stock is sold, as
the case may be, the proceeds of which are excluded from the calculation set
forth in Section 7.3(a)(3).

“Excluded Domestic Subsidiary”: any Subsidiary of the Initial Borrower that is a
(i) Domestic Subsidiary that directly or indirectly has no material assets other
than Capital Stock or indebtedness of one or more direct or indirect Foreign
Subsidiaries that are CFCs or (ii) a direct or indirect Domestic Subsidiary of a
Foreign Subsidiary that is a CFC.

 

-31-



--------------------------------------------------------------------------------

“Excluded ECP Guarantor”: in respect of any Swap Obligation, any Loan Party that
is not a Qualified ECP Guarantor at the time such Swap Obligation is incurred.

“Excluded Subsidiary”: (a) any Subsidiary of the Initial Borrower (i) that is
not a Wholly Owned Subsidiary (provided that such Subsidiary shall cease to be
an Excluded Subsidiary at the time such Subsidiary becomes a Wholly Owned
Subsidiary), (ii) which is an Immaterial Subsidiary (provided that such
Subsidiary shall cease to be an Excluded Subsidiary at the time such Subsidiary
is no longer an Immaterial Subsidiary), (iii) for which the granting of a pledge
or security interest would be prohibited or restricted by applicable law
(including financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations), whether on the Effective
Date or thereafter or by contract existing on the Effective Date, or, if such
Subsidiary is acquired after the Effective Date, by contract existing when such
Subsidiary is acquired (so long as such prohibition is not created in
contemplation of such acquisition), including any requirement to obtain the
consent of any Governmental Authority or third party (unless such consent has
been obtained), (iv) for which the provision of a Guarantee would result in
material adverse Tax consequences (as reasonably determined in good faith by the
Initial Borrower), (v) for which the cost of providing a Guarantee is excessive
in relation to the value afforded thereby (as reasonably determined by the
Initial Borrower) and (b) any Captive Insurance Subsidiary, not-for-profit
subsidiary or special purpose entity, or any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with Indebtedness as assumed
Indebtedness (and not Incurred in contemplation of such Permitted Acquisition)
(and any Restricted Subsidiary thereof that guarantees such Indebtedness), in
each case to the extent such Indebtedness prohibits such Subsidiary from
becoming a Guarantor; provided that, notwithstanding the foregoing clauses
(a) and (b), the Initial Borrower may in its sole discretion designate any
Excluded Subsidiary as a Subsidiary Guarantor and in connection therewith shall
comply with the provisions of Section 6.9.

“Excluded Swap Obligation”: any obligation (a “Swap Obligation”) of any Excluded
ECP Guarantor to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act, if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason not to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

“Extended Revolving Commitments”: one or more Classes of extended Revolving
Commitments that result from a Permitted Amendment.

“Extended Revolving Loans”: the Revolving Loans made pursuant to any Extended
Revolving Commitment or otherwise extended pursuant to a Permitted Amendment.

“Extended Term Commitments”: one or more Classes of extended Term Commitments
hereunder that result from a Permitted Amendment.

“Extended Term Loans”: one or more classes of extended Term Loans that result
from a Permitted Amendment.

“Facility”: (a) any Term Facility and (b) any Revolving Facility, as the context
may require.

“Fair Market Value”: with respect to any Investment, asset, property or
transaction, the price which could be negotiated in an arm’s length, free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Initial Borrower).

 

-32-



--------------------------------------------------------------------------------

“FATCA”: as defined in Section 2.19(a).

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December, (b) the Revolving Termination Date and (c) the date the Total
Revolving Commitments are reduced to zero.

“Financial Compliance Date”: any date on which the aggregate Outstanding Amount
of all Revolving Loans, Swingline Loans and L/C Obligations (excluding (i) L/C
Obligations in respect of Letters of Credit that have been Collateralized and
(ii) other L/C Obligations in an amount not to exceed $10,000,000) of the
Initial Borrower exceeds 35% of the Revolving Commitments as of such date.

“First Lien Obligations”: obligations that are secured by a Lien on the
Collateral on a pari passu basis with the Revolving Commitments (without regard
to control of remedies).

“First Priority Refinancing Revolving Facility”: as defined in the definition of
“Permitted First Priority Refinancing Debt.”

“Fixed Charge Coverage Ratio”: with respect to the Initial Borrower and its
Restricted Subsidiaries for any period, the ratio of Consolidated EBITDA of the
Initial Borrower and its Restricted Subsidiaries for such period to the Fixed
Charges of the Initial Borrower and its Restricted Subsidiaries for such period,
calculated on a Pro Forma Basis.

“Fixed Charges”: with respect to any Person for any period, the sum of

(1) Consolidated Interest Expense of such Person for such period, and

(2) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries;

provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

“Foreign Subsidiary”: any Subsidiary of the Initial Borrower that is not a
Domestic Subsidiary.

 

-33-



--------------------------------------------------------------------------------

“Forms”: as defined in Section 2.19(d).

“FRB”: the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt”: as to any Person, all Indebtedness described in clauses (1)(a),
(1)(b) (excluding, for the avoidance of doubt, surety bonds, performance bonds
and similar instruments) and (1)(d) of the definition of “Indebtedness” of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.

“Funding Default”: as defined in Section 2.17(d).

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower
Representative and the Lenders.

“GAAP”: generally accepted accounting principles in the United States of America
that are in effect on the Effective Date. In the event that any “Accounting
Change” (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then at the Initial Borrower’s request, the Administrative Agent
shall enter into negotiations with the Initial Borrower in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Initial Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Initial Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred (other than for purposes of delivery of
financial statements under Section 6.1(a) and (b)). “Accounting Changes” refers
to changes in accounting principles (i) required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC or (ii) otherwise proposed by the Initial Borrower to, and
approved by, the Administrative Agent.

“Global Intercompany Note”: a note substantially in the form of Exhibit I.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to Holdings, the Initial Borrower and
its Restricted Subsidiaries.

 

-34-



--------------------------------------------------------------------------------

“guarantee”: as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness of
another Person.

“Guarantee”: as defined in Section 8.2.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Initial Borrower
in good faith.

“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
F.

“Guarantor Obligations”: as defined in Section 8.1.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity Swap Agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to manage or protect such Person
against fluctuations in currency exchange, interest rates or commodity prices.

“Holdings”: as defined in the preamble hereto.

“Immaterial Subsidiary”: each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of the Initial Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 6.1, contributed less than five percent (5%) of
Consolidated EBITDA for such period and (ii) which had assets with a fair market
value of less

 

-35-



--------------------------------------------------------------------------------

than five percent (5%) of the Total Assets as of such date; provided that, if at
any time the aggregate amount of Consolidated EBITDA or Total Assets
attributable to all Restricted Subsidiaries that are Immaterial Subsidiaries
exceeds ten percent (10%) of Consolidated EBITDA for any such period or ten
percent (10%) of Total Assets as of the end of any such fiscal quarter, the
Initial Borrower (or, in the event the Initial Borrower has failed to do so
within twenty (20) days, the Administrative Agent) shall designate sufficient
Restricted Subsidiaries as no longer being “Immaterial Subsidiaries” as to
eliminate such excess, and such designated Restricted Subsidiaries shall no
longer constitute Immaterial Subsidiaries under this Agreement.

“Incremental Amendment”: as defined in Section 2.24(c).

“Incremental Facility”: any Class of Incremental Term Commitments,
Additional/Replacement Revolving Commitments or Revolving Commitment Increases
and the extensions of credit made thereunder, as the context may require.

“Incremental Facility Closing Date”: as defined in Section 2.24(c).

“Incremental Loan”: any Class of Incremental Term Loans or Incremental Revolving
Loans, as the context may require.

“Incremental Revolving Lender”: as defined in Section 2.24(a).

“Incremental Revolving Loans”: as defined in Section 2.24(a).

“Incremental Term Commitments”: as defined in Section 2.24(a).

“Incremental Term Lender”: as defined in Section 2.24(a).

“Incremental Term Loans”: as defined in Section 2.24(a).

“Incremental Term Loan Maturity Date”: the date on which an Incremental Term
Loan matures as set forth in the Incremental Amendment relating to such
Incremental Term Loan.

“Incremental Term Percentage”: as to any Incremental Term Lender at any time,
the percentage which such Lender’s Incremental Term Commitments then constitutes
of the aggregate Incremental Term Commitments then outstanding.

“Incremental Yield Differential”: as defined in Section 2.24(a)(viii).

“Incur”: with respect to any Indebtedness, issue, assume, guarantee, incur or
otherwise become liable for; provided, however, that any Indebtedness or Capital
Stock of a Person existing at the time such person becomes a Subsidiary (whether
by merger, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary.

“Indebtedness”: with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, assets or business, except (x) any such balance that constitutes a
trade payable, accrued expense or similar

 

-36-



--------------------------------------------------------------------------------

obligation to a trade creditor and (y) any acquisition earn-out obligations,
(d) in respect of Capitalized Lease Obligations or (e) representing any Hedging
Obligations, other than Hedging Obligations that are incurred in the normal
course of business and not for speculative purposes, and that do not increase
the Indebtedness of the obligor outstanding at any time other than as a result
of fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder, if
and to the extent that any of the foregoing Indebtedness (other than letters of
credit and Hedging Obligations) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP, provided that Indebtedness of any direct or indirect parent of the Initial
Borrower appearing upon the balance sheet of the Initial Borrower solely by
reason of push-down accounting under GAAP shall be excluded;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations
described in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

(3) to the extent not otherwise included, obligations described in clause (1) of
another Person secured by a Lien on any asset owned by such Person (whether or
not such Indebtedness is assumed by such Person); provided, however, that the
amount of such Indebtedness will be the lesser of (a) the Fair Market Value of
such asset at such date of determination, and (b) the amount of such
Indebtedness of such other Person;

provided that (a) Contingent Obligations Incurred in the ordinary course of
business, (b) Other Obligations associated with other post-employment benefits
and pension plans, (c) any operating leases as such an instrument would be
determined in accordance with GAAP on the date of this Agreement, (d) in
connection with the purchase by the Initial Borrower or its Restricted
Subsidiaries of any business, post-closing payment adjustments to which the
seller may be entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing until thirty (30) days after such obligation becomes
contractually due and payable, (e) deferred or prepaid revenues, (f) any Capital
Stock other than Disqualified Stock, (g) purchase price holdbacks in respect of
a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, (h) earn-out or similar
obligations, (i) intercompany indebtedness made in the ordinary course of
business and having a term not exceeding 364 days and (j) premiums payable to,
and advance commissions or claims payments from, insurance companies shall in
each case be deemed not to constitute Indebtedness.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Independent Financial Advisor”: an accounting, appraisal or investment banking
firm or consultant, in each case of nationally recognized standing that is, in
the good faith determination of the Initial Borrower, its direct or indirect
parent, qualified to perform the task for which it has been engaged.

“Initial Borrower”: as defined in the preamble hereto.

“Initial Term Loan”: a Loan made on the Effective Date pursuant to Section 2.1.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

-37-



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property Security Agreement”: any patent, trademark or copyright
security agreement (in form and substance reasonably satisfactory to the
Administrative Agent) that the Loan Parties enter into with the Administrative
Agent for the benefit of the Secured Parties.

“Intercreditor Agreement”: any intercreditor agreement executed in connection
with any transaction requiring such agreement to be executed pursuant to the
terms hereof, among the Administrative Agent, the Borrowers, the Guarantors and
one or more Senior Representatives in respect of such Indebtedness or any other
party, as the case may be, substantially on terms set forth on Exhibit D (except
to the extent otherwise reasonably agreed by the Initial Borrower and the
Required Lenders, which changes will be deemed approved by each Lender who has
not objected within five (5) Business Days following the posting thereof by the
Administrative Agent to the Lenders (or such other time as reasonably agreed by
the Administrative Agent and the Initial Borrower)) and such other terms that
are reasonably satisfactory to the Administrative Agent, in each case, as
amended, restated, supplemented, replaced or otherwise modified from time to
time with the consent of the Administrative Agent (such consent not be
unreasonably withheld, conditioned or delayed).

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the last Business Day of each March, June, September and December (commencing on
June 30, 2017) to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any
Eurodollar Loan (except in the case of the repayment or prepayment of all Loans
or, as to any Revolving Loan, the Revolving Termination Date or such earlier
date on which the Revolving Commitments are terminated), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the last Business Day of each March, June, September and December
(commencing on June 30, 2017), and the Revolving Termination Date.

“Interest Period”: as to any Eurodollar Loan, the period commencing on the
borrowing, continuation or conversion date, as the case may be, with respect to
such Eurodollar Loan and ending one, two, three or six (in each case, subject to
availability), or (if available to all Lenders under the relevant Facility) such
other period that is twelve months or less than one month thereafter, as
selected by the applicable Borrower in its irrevocable notice of borrowing,
continuation or conversion, substantially in the form of Exhibit G, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) no Borrower may select an Interest Period under any Revolving Facility that
would extend beyond the Revolving Termination Date and no Borrower (with respect
to the Term Loans and any Incremental Term Loans) may select an Interest Period
under the Term Facility or any Incremental Term Loans, as applicable, beyond the
date final payment is due on the Term Loans;

 

-38-



--------------------------------------------------------------------------------

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(iv) the applicable Borrower shall select Interest Periods so as not to require
a scheduled payment of any Eurodollar Loan during an Interest Period for such
Loan; and

(v) if the applicable Borrower shall fail to specify the Interest Period in any
notice of borrowing of, conversion to, or continuation of, Eurodollar Loans, the
applicable Borrower shall be deemed to have selected an Interest Period of one
month.

“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

“Investment Grade Securities”:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) securities that have an Investment Grade Rating;

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances or extensions of credit to customers and, vendors,
commission, travel and similar advances to officers, directors, employees and
consultants made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities issued by any other Person and investments that are required by GAAP
to be classified on the balance sheet of (excluding the footnotes) of such
Person in the same manner as the other investments included in this definition
to the extent such transactions involve the transfer of cash or other property.
For purposes of the definition of “Unrestricted Subsidiary” and Section 7.3:

(1) “Investments” shall include the portion (proportionate to Holdings’ equity
interest in such Subsidiary) of the Fair Market Value of the net assets of a
Subsidiary of the Initial Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Initial
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to:

(a) the Initial Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Initial Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Initial Borrower.

 

-39-



--------------------------------------------------------------------------------

For the avoidance of doubt, a guarantee by the Initial Borrower or a Restricted
Subsidiary of the obligations of another Person (the “primary obligor”) shall
not be deemed to be an Investment by the Initial Borrower or such Restricted
Subsidiary in the primary obligor to the extent that such obligations of the
primary obligor are in favor of the Initial Borrower or any Restricted
Subsidiary thereof, and in no event shall (x) a guarantee of an operating lease
or other business contract of the Initial Borrower or any Restricted Subsidiary
or (y) intercompany indebtedness among the Initial Borrower and the Restricted
Subsidiaries made in the ordinary course of business and having a term not
exceeding 364 days be deemed an Investment.

“IPO”: the initial public offering of common stock of Emerald Exposition Events,
Inc., a Delaware corporation and the direct parent company of Holdings, which
initial public offering closed on May 3, 2017.

“IRS”: the United States Internal Revenue Service.

“Issuing Lender”: Bank of America or any of its affiliates, each in its capacity
as issuer of any Letter of Credit, and each other Lender or Affiliate of a
Lender that is reasonably acceptable to the Administrative Agent and the Initial
Borrower that agrees, pursuant to an agreement with and in form and substance
reasonably satisfactory to the Administrative Agent and the Initial Borrower, to
be bound by the terms hereof applicable to such Issuing Lender.

“Joint Bookrunners”: collectively, the Joint Bookrunners listed on the cover
page hereof.

“Joint Lead Arrangers”: collectively, the Joint Lead Arrangers listed on the
cover page hereof.

“Junior Lien Obligations”: obligations that are secured on a junior Lien basis
to the Revolving Commitments.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loans,
Other Term Loan, any Other Term Commitment, any Other Revolving Loan or any
Other Revolving Commitment.

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance”: with respect to each L/C Participant, such L/C Participant’s
funding of its participation in any Letter of Credit in accordance with
Section 3.4(a).

 

-40-



--------------------------------------------------------------------------------

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
Refinanced as a Revolving Borrowing.

“L/C Commitment”: $30,000,000.

“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 3.9 and, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than each Issuing Lender.

“L/C Sublimit”: with respect to any Issuing Lender, (i) the amount set forth
opposite the name of such Issuing Lender on Schedule 1.1-2 or (ii) such other
amount specified in the agreement by which such Issuing Lender becomes an
Issuing Lender hereunder.

“Lender Presentation”: the Lender Presentation dated May 8, 2017 and furnished
to certain Lenders.

“Lenders”: as defined in the preamble hereto; provided that, unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lenders.

“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Lender.

“Letter of Credit Expiration Date”: the day that is five (5) Business Days prior
to the scheduled Revolving Termination Date (or, if such day is not a Business
Day, the immediately preceding Business Day).

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Screen Rate”: as defined in the definition of Eurodollar Rate.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Transaction” shall mean any (a) Permitted Acquisition or
other Investment permitted hereunder, including by way of merger, amalgamation
or consolidation, by the Initial Borrower or one or more of the Restricted
Subsidiaries or Investment whose consummation is not conditioned on the
availability of, or on obtaining, third-party financing or (b) any redemption
satisfaction

 

-41-



--------------------------------------------------------------------------------

and discharge or repayment of Indebtedness or preferred stock requiring
irrevocable notice in advance of such redemption, satisfaction and discharge or
repayment; provided that the Consolidated Net Income (and any other financial
term derived therefrom), other than for purposes of calculating any ratios in
connection with the Limited Condition Transaction, shall not include any
Consolidated Net Income of, or attributable to, the target company or assets
associated with any such Limited Condition Transaction unless and until the
closing of such Limited Condition Transaction shall actually have occurred.

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, any Intercreditor Agreement, the Notes, the
Security Documents, a Refinancing Amendment, if any, an Incremental Amendment,
if any, a Co-Borrower Joinder, if any, and a Loan Modification Agreement, if
any.

“Loan Modification Agent”: as defined in Section 2.27(a).

“Loan Modification Agreement”: as defined in Section 2.27(b).

“Loan Modification Offer”: as defined in Section 2.27(a).

“Loan Parties”: the collective reference to the Borrowers and the Guarantors.

“Majority Facility Lenders”: (a) with respect to any Revolving Facility, the
Majority Revolving Lenders with respect to such Revolving Facility and (b) with
respect to any Term Facility, the Majority Term Lenders with respect to such
Term Facility.

“Majority Revolving Lenders”: at any time with respect to any Revolving
Facility, (i) prior to the termination of all Revolving Commitments with respect
to such Revolving Facility, non-Defaulting Lenders holding more than 50% of the
Total Revolving Commitments and (ii) after the termination of all the Revolving
Commitments with respect to any Revolving Facility, non-Defaulting Lenders
holding more than 50% of the Total Revolving Extensions of Credit with respect
to such Revolving Facility.

“Majority Term Lenders”: at any time with respect to any Term Facility, Term
Lenders that are non-Defaulting Lenders having Term Loans and unused and
outstanding Term Commitments with respect to such Term Facility representing
more than 50% of the sum of all Term Loans outstanding and unused and
outstanding Term Commitments with respect to such Term Facility at such time.

“Management Investor”: any Person who is a director, officer or otherwise a
member of management of the Initial Borrower, any of its Restricted Subsidiaries
or any of the Initial Borrower’s direct or indirect parent companies on the
Effective Date.

“Mandatory Prepayment Date”: as defined in Section 2.11(f).

“Margin Stock”: as set forth in Regulation U of the Board of Governors of the
United States Federal Reserve System, or any successor thereto.

“Market Capitalization”: an amount equal to (a) the total number of issued and
outstanding shares of common Capital Stock of the Initial Borrower, Holdings or
any direct or indirect parent company thereof on the date of the declaration of
a Restricted Payment permitted pursuant to Section 7.3(b)(viii) multiplied by
(b) the arithmetic mean of the closing prices per share of such common Capital
Stock on the principal securities exchange on which such shares of common
Capital Stock are traded for the thirty (30) consecutive trading days
immediately preceding the date of declaration of such Restricted Payment.

 

-42-



--------------------------------------------------------------------------------

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, financial condition or operating results of the
Initial Borrower and its Restricted Subsidiaries taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their obligations
under the Loan Documents or (c) the rights, remedies and benefits available to,
or conferred upon, the Administrative Agent, any Lender or any Secured Party
hereunder or thereunder.

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, toxic substances, hazardous substances, any petroleum or petroleum
products, asbestos, polychlorinated biphenyls, lead or lead-based paints or
materials, radon, urea-formaldehyde insulation, molds, fungi, mycotoxins, and
radioactivity, or radiofrequency radiation that are regulated pursuant to, or
which could give rise to liability under, Environmental Law or the release of
which or exposure to which could have an adverse effect on human health or to
the environment.

“Maximum Amount”: as defined in Section 11.20(a).

“Minimum Extension Condition”: as defined in Section 2.27(c).

“Moody’s”: Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any other sale of assets the proceeds thereof actually received in the form
of Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, and other bona
fide fees, costs and expenses actually incurred in connection therewith,
(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale, Recovery Event or other sale of assets (other than any Lien pursuant
to a Security Document), (iii) Taxes paid and the Initial Borrower’s reasonable
and good faith estimate of income, franchise, sales, and other applicable Taxes
required to be paid by any Group Member in connection with such Asset Sale,
Recovery Event or other sale of assets, (iv) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to the seller’s
indemnities and representations and warranties to the purchaser in respect of
such Asset Sale, Recovery Event or other sale of assets owing by any Group
Member in connection therewith and which are reasonably expected to be required
to be paid; provided that to the extent such indemnification payments are not
made and are no longer reserved for, such reserve amount shall constitute Net
Cash Proceeds, (v) cash escrows to any Group Member from the sale price for such
Asset Sale, Recovery Event or other sale of assets; provided that any cash
released from such escrow shall constitute Net Cash Proceeds upon such release,
(vi) in the case of a Recovery Event, costs of preparing assets for transfer
upon a taking or condemnation and (vii) other customary fees and expenses
actually incurred in connection therewith and net of Taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account the
reduction in Tax liability resulting from any available operating losses and net
operating loss carryovers, Tax credits, and Tax credit carry forwards, and
similar Tax attributes or deductions and any Tax sharing arrangements), and
(b) in connection with any issuance or sale of Capital Stock or any incurrence
or issuance of Indebtedness, the cash proceeds received from any such issuance
or incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other bona fide fees and
expenses actually incurred in connection therewith.

 

-43-



--------------------------------------------------------------------------------

“Net Income”: with respect to any Person, the net income (loss) attributable to
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“NFIP”: as defined in Section 6.9(b).

“Non-Debt Fund Affiliate”: any Affiliate of Holdings other than (i) Holdings or
any Subsidiary of Holdings, (ii) any Debt Fund Affiliate and (iii) any natural
person.

“Non-Excluded Taxes”: as defined in Section 2.19(a).

“Non-Guarantor Subsidiary”: any Restricted Subsidiary that is not a Loan Party.

“Non-Opinion Subsidiary”: each Restricted Subsidiary (i) which, as of the most
recent fiscal quarter of the Initial Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 6.1, contributed less than ten percent (10%) of
Consolidated EBITDA for such period and (ii) which had assets with a fair market
value of less than ten percent (10%) of the Total Assets as of such date;
provided that, if at any time the aggregate amount of Consolidated EBITDA or
Total Assets attributable to all Restricted Subsidiaries that are Non-Opinion
Subsidiaries exceeds fifteen percent (15%) of Consolidated EBITDA for any such
period or fifteen percent (15%) of Total Assets as of the end of any such fiscal
quarter, the Initial Borrower (or, in the event the Initial Borrower has failed
to do so within twenty (20) days, the Administrative Agent) shall designate
sufficient Restricted Subsidiaries as no longer being “Non-Opinion Subsidiaries”
to eliminate such excess, and such designated Restricted Subsidiaries shall no
longer constitute Non-Opinion Subsidiaries under this Agreement. For the
purposes of this definition, Consolidated EBITDA and Total Assets shall be
measured on the basis of the Consolidated EBITDA and Total Assets of the Loan
Parties, and shall exclude the Consolidated EBITDA and Total Assets of any
non-Guarantor Subsidiaries.

“Non-U.S. Lender”: as defined in Section 2.19(d).

“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.

“Notice of Intent to Cure”: a certificate of a Responsible Officer of the
Initial Borrower delivered to the Administrative Agent, with respect to each
period of four consecutive fiscal quarters for which a Cure Right will be
exercised, on the earlier of the date the financial statements required under
Section 6.1(a) or (b) have been or were required to have been delivered with
respect to the most recent end of such period of four fiscal quarters, which
certificate shall contain a computation of the applicable Event of Default and
notice of intent to cure such Event of Default through the issuance of Permitted
Cure Securities as contemplated under Section 9.4.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans or the maturity of Cash Management
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Group Member, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans, and all
other obligations and liabilities of any Group Member

 

-44-



--------------------------------------------------------------------------------

(including with respect to guarantees) to the Administrative Agent, any Lender
or any other Secured Party, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement or any other Loan Document
or any other document made, delivered or given in connection herewith or
therewith or any Specified Swap Agreement (other than, in the case of any
Excluded ECP Guarantor, any Excluded Swap Obligations arising thereunder) or any
Specified Cash Management Agreement, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by any Group Member pursuant to any Loan
Document), guarantee obligations or otherwise.

“OFAC”: as defined in Section 4.17(c)(v).

“Offer Price”: as defined in the definition of “Dutch Auction.”

“Officer”: the Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, President, any Executive Vice President,
Senior Vice President, Vice President or Assistant Vice President, the
Controller, the Treasurer, the Assistant Treasurer or the Secretary of any
Borrower.

“Officer’s Certificate”: a certificate signed on behalf of the Initial Borrower
or any other Group Member by any Responsible Officer thereof.

“OID”: with respect to any Term Loan or Revolving Facility (or repricing
thereof), or any Incremental Term Loan, Additional/Replacement Revolving
Commitments or Revolving Commitment Increase, as the case may be, the amount of
any original issue discount or upfront fees (which shall be deemed to constitute
a like amount of original issue discount) paid or payable by the Borrowers, but
excluding any arrangement, structuring, commitment or other fees payable in
connection therewith that are not shared with all Lenders in the primary
syndication thereof, which excluded fees shall not be included and equated to
the interest rate.

“Onex”: Onex Corporation.

“Organizational Document”: (i) relative to each Person that is a corporation,
its charter and its by-laws (or similar documents), (ii) relative to each Person
that is a limited liability company, its certificate of formation and its
operating agreement (or similar documents), (iii) relative to each Person that
is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (iv) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(v) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

“Other Applicable Indebtedness”: as defined in Section 2.11(c).

“Other Obligations”: any principal, interest, penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and bankers’ acceptances), damages and other liabilities payable under
the documentation governing any Indebtedness; provided that Other Obligations
with respect to the Loans shall not include fees or indemnification in favor of
third parties other than the Secured Parties.

“Other Revolving Commitments”: one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments hereunder that result
from a Refinancing Amendment.

 

-45-



--------------------------------------------------------------------------------

“Other Revolving Loans”: the Revolving Loans made pursuant to any Other
Revolving Commitment.

“Other Taxes”: any and all present or future stamp, court or documentary taxes
or any other excise or property taxes, charges or similar levies (including any
penalties, interest and additional amounts with respect thereto) arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term Commitments”: one or more Classes of term loan commitments hereunder
that result from a Refinancing Amendment.

“Other Term Loans”: one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount”: (a) with respect to the Term Loans, Revolving Loans and
Swingline Loans on any date, the amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Loans
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Borrowing) and Swingline Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount thereof on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes thereto as
of such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Participant”: as defined in Section 11.6(c)(i).

“Participant Register”: as defined in Section 11.6(c)(i).

“PATRIOT Act”: USA PATRIOT Improvement and Reauthorization Act, Pub. L. 109-177
(signed into law March 9, 2009), as amended.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: as defined in clause (23) of the definition of
“Permitted Investments.”

“Permitted Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.27, providing for an extension of the maturity date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change to the Applicable Margin with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) a change to the fees payable to,
or the inclusion of new fees to be payable to, the Accepting Lenders.

“Permitted Asset Swap”: the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and Cash Equivalents between the Initial Borrower or any of its Restricted
Subsidiaries and another Person; provided that any Cash Equivalents received
must be applied in accordance with Section 2.11(c).

“Permitted Auction Purchaser”: the Initial Borrower or Holdings.

 

-46-



--------------------------------------------------------------------------------

“Permitted Credit Agreement Refinancing Debt”: (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
Refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments hereunder (including any successive Permitted
Credit Agreement Refinancing Debt) (any such extended, renewed, replaced or
Refinanced Term Loans, Revolving Loans or Revolving Commitments, “Refinanced
Credit Agreement Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness (including, if such Indebtedness includes or relates to
any Other Revolving Commitments, the unused portion of such Other Revolving
Commitments) is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Refinanced Credit Agreement Debt (and, in the case of
Refinanced Credit Agreement Debt consisting, in whole or in part, of unused
Revolving Commitments or Other Revolving Commitments, the amount thereof) plus
an amount equal to unpaid and accrued interest and premium thereon plus other
reasonable and customary fees and expenses (including upfront fees, original
issue discount and underwriting discounts), (ii) in the case of Other Revolving
Commitments and Other Revolving Loans, there shall be no required repayment
thereof (other than in connection with a voluntary reduction of commitments or
availability thereunder) prior to the maturity thereof and (iii) such Refinanced
Credit Agreement Debt shall be repaid, defeased or satisfied and discharged, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Permitted Credit Agreement Refinancing Debt is issued,
incurred or obtained; provided that to the extent that such Refinanced Credit
Agreement Debt consists, in whole or in part, of Revolving Commitments or Other
Revolving Commitments (or Revolving Loans or Other Revolving Loans incurred
pursuant to any Revolving Commitments or Other Revolving Commitments), such
Revolving Commitments or Other Revolving Commitments, as applicable, shall be
terminated, and all accrued fees in connection therewith shall be paid, on the
date such Permitted Credit Agreement Refinancing Debt is issued, incurred or
obtained.

“Permitted Cure Securities”: any Qualified Equity Interest in Holdings.

“Permitted Early Maturing Indebtedness”: Indebtedness in an aggregate amount not
to exceed $75,000,000.

“Permitted First Priority Refinancing Debt”: any secured Indebtedness incurred
by any Borrower in the form of one or more series of senior secured notes or
senior secured term loans (each, a “First Priority Refinancing Term Facility”)
or one or more senior secured revolving credit facilities (each, a “First
Priority Refinancing Revolving Facility”); provided that (i) such Indebtedness
constitutes First Lien Obligations, (ii) such Indebtedness constitutes Permitted
Credit Agreement Refinancing Debt in respect of Term Loans (including portions
of Classes of Term Loans, Other Term Loans or Incremental Term Loans) or
outstanding Revolving Loans and (iii) such Indebtedness complies with the
Permitted Refinancing Requirements; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
(or such shorter period reasonably acceptable to the Administrative Agent) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Initial Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Initial
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

-47-



--------------------------------------------------------------------------------

“Permitted Holders”: (i) the Sponsor, (ii) the Management Investors, (iii) any
Person that has no material assets other than the Capital Stock of the Initial
Borrower and, directly or indirectly, holds or acquires 100% of the total voting
power of the Voting Stock of the Initial Borrower, and of which no other Person
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision), other than any Permitted Holder
specified in clause (i) above, holds more than 50% of the total voting power of
the Voting Stock thereof and (iv) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any Permitted Holder specified in
clauses (i) or (ii) above and that, directly or indirectly, hold or acquire
beneficial ownership of the Voting Stock of the Initial Borrower or of a
Permitted Holder specified in clause (iii) above (a “Permitted Holder Group”),
so long as no Person or other “group” (other than a Permitted Holder specified
in clauses (i) and (iii) above) beneficially owns more than 50% on a fully
diluted basis of the Voting Stock held by the Permitted Holder Group.

“Permitted Investments”:

(1) Investments by the Initial Borrower or any Restricted Subsidiary in the
Initial Borrower or any Restricted Subsidiary;

(2) any Investment in Cash Equivalents or Investment Grade Securities;

(3) (x) any Investment by the Initial Borrower or any Restricted Subsidiary in a
Person if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary, or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys all or substantially all of its assets to, or is liquidated into, the
Initial Borrower or a Restricted Subsidiary and (y) any Investment held by such
Person; provided that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, consolidation or transfer;

(4) any Investment in securities or other assets, including earnouts, not
constituting Cash Equivalents or Investment Grade Securities and received in
connection with an Asset Sale made pursuant to Section 7.5 or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment (x) existing on the Effective Date, (y) made pursuant to
binding commitments in effect on the Effective Date and (z) that replaces,
Refinances, refunds, renews or extends any Investment described under either of
the immediately preceding clauses (x) or (y), provided that any such Investment
is in an amount that does not exceed the amount replaced, Refinanced, refunded,
renewed or extended except to the extent required by the terms of such
Investment on the Effective Date;

(6) loans and advances to, and guarantees of Indebtedness of, employees of the
Initial Borrower (or any of its direct or indirect parent companies) or a
Restricted Subsidiary thereof not in excess of the greater of $10,000,000 and
6.5% of Consolidated EBITDA on a Pro Forma Basis based on the most recently
ended Test Period (at the time such Investment is made) outstanding at any one
time, in the aggregate;

(7) any Investment acquired by the Initial Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Initial Borrower or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the Initial Borrower of such other Investment or accounts receivable, (b) in
good faith settlement of delinquent obligations of, and other disputes with
Persons who are not Affiliates or (c) as a result of a foreclosure by the
Initial Borrower or any of its Restricted Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

 

-48-



--------------------------------------------------------------------------------

(8) Hedging Obligations permitted under Section 7.2(b)(xii);

(9) Investments by the Initial Borrower or any of its Restricted Subsidiaries
having an aggregate Fair Market Value (being measured at the time such
Investment is made and without giving effect to subsequent changes in value),
taken together with all other Investments made pursuant to this clause (9), not
to exceed the greater of $75,000,000 and 50% of Consolidated EBITDA on a Pro
Forma Basis based on the most recently ended Test Period (at the time such
Investment is made) in the aggregate;

(10) loans and advances to (or guarantees of Indebtedness of) future, present or
former officers, directors, employees and consultants for business related
travel expenses (including entertainment expense), moving and relocation
expenses, Tax advances, payroll advances and other similar expenses, in each
case Incurred in the ordinary course of business or consistent with past
practice or to fund such Person’s purchase or other acquisition for value of
Equity Interests of the Initial Borrower or any direct or indirect parent
company thereof under compensation plans approved by the Board of Directors of
the Initial Borrower (or any direct or indirect parent company thereof) in good
faith;

(11) Investments the payment for which consists of Equity Interests of the
Initial Borrower (other than Disqualified Stock) or any direct or indirect
parent of the Initial Borrower, as applicable; provided, however, that such
Equity Interests will not increase the amount available for Restricted Payments
under Section 7.3(a)(3);

(12) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 7.6 (except
transactions described in clauses (b)(ii), (b)(v), (b)(ix)(B) and (b)(xxiv)
therein);

(13) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(14) guarantees issued in accordance with Section 7.2 and Section 6.9;

(15) [reserved];

(16) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment (including without limitation prepayments to
suppliers in the ordinary course of business) or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business;

(17) Investments resulting from the receipt of non-cash consideration in an
Asset Sale received in compliance with Section 7.5;

(18) Investments in (i) joint ventures of the Initial Borrower or any of its
Restricted Subsidiaries, (ii) any Similar Business or (iii) any Unrestricted
Subsidiary, having an aggregate Fair Market Value (being measured at the time
such Investment is made and without giving effect to subsequent changes in
value), taken together with all other Investments made pursuant to this clause
(18), not to exceed the greater of $40,000,000 and 25% of Consolidated EBITDA on
a Pro Forma Basis based on the most recently ended Test Period (at the time such
Investment is made) in the aggregate;

 

-49-



--------------------------------------------------------------------------------

(19) Investments of a Restricted Subsidiary acquired after the Effective Date or
of an entity merged into or consolidated with a Restricted Subsidiary in a
transaction that is not prohibited by Section 7.8 after the Effective Date to
the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(20) advances, loans, rebates and extensions of credit (including the creation
of receivables) to suppliers, customers and vendors, and performance guarantees,
in each case in the ordinary course of business;

(21) the acquisition of assets or Capital Stock solely in exchange for the
issuance of common equity securities of the Initial Borrower (or any direct or
indirect parent thereof);

(22) unlimited Investments; provided that both before and after giving effect to
such Investment (i) no Default or Event of Default has occurred or is continuing
and (ii) the Total Net Leverage Ratio, on a Pro Forma Basis as of the most
recently completed Test Period, does not exceed 3.75 to 1.00; and

(23) acquisitions by the Initial Borrower or any Restricted Subsidiary of the
majority of the Capital Stock of Persons or of assets constituting a division or
business unit of, or all or substantially all of the assets of a Person (each a
“Permitted Acquisition”); provided that (i) no Event of Default under
Section 9.1(a) or 9.1(g) has occurred or is continuing both before and after
giving effect to such Permitted Acquisition, (ii) the line of business of the
acquired entity shall be similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses conducted by
the Initial Borrower and its Restricted Subsidiaries, (iii) any Person acquired
shall become, and any Person acquiring assets shall be, a Restricted Subsidiary
(unless designated as an Unrestricted Subsidiary) and (iv) Holdings, the Initial
Borrower or such Restricted Subsidiary, as applicable, shall take, and shall
cause such Person to take, any actions required under Section 6.9 in connection
therewith (it being understood that no such action shall be required to be taken
under Section 6.9 solely as a result of the application of this clause (23)).

“Permitted Liens”: with respect to any Group Member:

(1) pledges or deposits by such Person in connection with workmen’s
compensation, employment or unemployment insurance and other types of social
security legislation, employee source deductions, goods and services Taxes,
sales Taxes, municipal Taxes and pension fund obligations, or good faith
deposits, prepayments or cash pledges to secure bids, tenders, contracts (other
than for the payment of Indebtedness) or leases, subleases, licenses,
sublicenses or similar agreements to which such Person is a party, performance
and return of money bonds and other similar obligations incurred in the ordinary
course of business, or deposits to secure public or statutory obligations of
such Person or deposits of cash or U.S. government bonds to secure surety, stay,
customs or appeal bonds or statutory bonds to which such Person is a party, or
deposits as security for contested Taxes or import duties or for the payment of
rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s, construction contractors’ and mechanics’ and other
like Liens, in each case for sums not overdue for a period of more than thirty
(30) days or being contested in good faith by appropriate proceedings or other
Liens arising out of judgments or awards against such Person with respect to
which such Person shall then be proceeding with an appeal or other proceedings
for review if adequate reserves with respect thereto are being maintained in
accordance with GAAP;

 

-50-



--------------------------------------------------------------------------------

(3) Liens for Taxes, assessments or other governmental charges (i) not overdue
for more than thirty (30) days or (ii) which are being contested in good faith
by appropriate proceedings if (a) adequate reserves with respect thereto are
being maintained on the books of such Person in accordance with GAAP (or in the
case of any Foreign Subsidiary, the accounting principles applicable in the
relevant jurisdiction) or (b) they are immaterial to the Initial Borrower and
its Restricted Subsidiaries taken as a whole;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements, or letters of credit or bankers’ acceptances issued, and
completion guarantees provided for, in each case pursuant to the request of and
for the account of such Person in the ordinary course of its business;

(5) survey exceptions, encumbrances, leases, subleases, encroachments,
protrusions, easements or reservations of, or rights of others for, licenses,
sublicenses, rights-of-way, servitudes, sewers, electric lines, drains,
telegraph and telephone and cable television lines, and other similar purposes,
or zoning, building codes or other restrictions (including, without limitation,
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which were not Incurred in
connection with Indebtedness and which, in each case, do not in the aggregate
materially impair their use in the operation of the business of such Person
taken as a whole;

(6) Liens Incurred to secure Other Obligations in respect of Indebtedness
permitted to be Incurred pursuant to Section 7.2(b)(i), (b)(iv), (b)(vi),
(b)(vii), (b)(xiv), (b)(xv), (b)(xvi), (b)(xxiii)(1)(a)(II), (b)(xxiii)(1)(c),
(b)(xxiii)(2) or (b)(xxix); provided that, (A) in the case of
Section 7.2(b)(vii), such Lien extends only to the assets and/or Capital Stock,
the acquisition, lease, construction, repair, replacement or improvement of
which is financed thereby and any income or profits thereof; provided that
individual financings provided by a lender may be cross collateralized to other
financings provided by such lender or its Affiliates, (B) in the case of
Section 7.2(b)(vi) such Indebtedness complies with the Applicable Requirements,
(C) in the case of Section 7.2(b)(xv), such guarantee may only be subject to
Liens to the extent the underlying Indebtedness may be subject to any Liens and
(D) in the case of Section 7.2(b)(xxix)(A), such Lien extends only to the assets
of such Non-Guarantor Subsidiaries;

(7) (i) Liens securing the Obligations and (ii) Liens existing on the Effective
Date;

(8) Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Restricted Subsidiary; provided, however, that such Liens are
not created or Incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary; provided, further, however, that
such Liens may not extend to any other property owned by the Initial Borrower or
any Restricted Subsidiary (other than the proceeds or products of such assets,
property or shares of stock or improvements thereon);

(9) Liens on assets or on property at the time the Initial Borrower or a
Restricted Subsidiary acquired such assets or property, including any
acquisition by means of a merger or consolidation with or into the Initial
Borrower or any Restricted Subsidiary; provided, however, that such Liens are
not created or Incurred in connection with, or in contemplation of, such
acquisition; provided, further, however, that the Liens may not extend to any
other assets or property owned by the Initial Borrower or any Restricted
Subsidiary (other than the proceeds or products of such assets or property or
shares of stock or improvements thereon);

 

-51-



--------------------------------------------------------------------------------

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Initial Borrower or another Restricted Subsidiary permitted to be
Incurred pursuant to Section 7.2;

(11) Liens securing Hedging Obligations in an amount not to exceed the greater
of $20,000,000 and 12.5% of Consolidated EBITDA on a Pro Forma Basis based on
the most recently ended Test Period (at the time such Lien is created or
Incurred);

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Initial Borrower or any Restricted Subsidiaries;

(14) Liens arising from UCC financing statement filings regarding operating
leases or consignments entered into by the Initial Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of any Borrower or any Guarantor;

(16) pledges and deposits made in the ordinary course of business to secure
liability to insurance carriers, insurance companies and brokers;

(17) Liens on the Equity Interests and Indebtedness of Unrestricted Subsidiaries
and joint ventures that are not Restricted Subsidiaries;

(18) grants of software and other technology licenses in the ordinary course of
business;

(19) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(20) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(21) Liens Incurred to secure Cash Management Obligations in the ordinary course
of business;

(22) Liens on equipment of the Initial Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Initial Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11) (15), (24) and (44) and
this clause (23) of this definition of “Permitted Liens;” provided, however,
that (x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus proceeds or products of such

 

-52-



--------------------------------------------------------------------------------

property or improvements on such property), and (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6), (7), (8), (9), (10), (11) (15),
(24) and (44) and this clause (23) of this definition of “Permitted Liens” at
the time the original Lien became a Permitted Lien under this Agreement, and
(B) an amount necessary to pay accrued and unpaid interest, any fees and
expenses, including any premium and defeasance costs, related to such
refinancing, refunding, extension, renewal or replacement;

(24) Liens securing obligations which obligations, taken together with all
obligations permitted to be secured pursuant to this clause (24), in the
aggregate do not exceed the greater of $50,000,000 and 30% of Consolidated
EBITDA on a Pro Forma Basis based on the most recently ended Test Period (at the
time such Lien is created or Incurred) at any one time outstanding;

(25) Liens on receivables and related assets including proceeds thereof being
sold in factoring arrangements entered into in the ordinary course of business;

(26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Initial Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Initial Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Initial Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(27) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(28) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.2; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(29) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(30) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures, partnerships and
similar investment vehicles;

(31) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Initial Borrower or any
Restricted Subsidiary thereof;

(32) Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(33) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; (ii) attaching to a commodity trading account
in the ordinary course of business;

 

-53-



--------------------------------------------------------------------------------

and (iii) in favor of a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(34) (i) Liens solely on any cash earnest money deposits made in connection with
any letter of intent or purchase agreement in connection with an Investment
permitted hereunder and (ii) Liens on advances of Cash Equivalents in favor of
the seller of any property to be acquired in a Permitted Investment to be
applied against the purchase price for such Investment;

(35) customary Liens on deposits required in connection with the purchase of
property, equipment and inventory, in each case incurred in the ordinary course
of business;

(36) Liens on Cash Equivalents or other property arising in connection with the
defeasance, discharge or redemption of Indebtedness; provided such defeasance,
discharge or redemption is permitted hereunder;

(37) Liens on property or assets under construction (and related rights) in
favor of a contractor or developer or arising from progress or partial payments
by a third party relating to such property or assets;

(38) Liens given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of the Initial Borrower or a Restricted Subsidiary in the ordinary
course of business; provided that such Liens do not materially interfere with
the operations of the Initial Borrower and its Restricted Subsidiaries, taken as
a whole;

(39) Liens on assets of Non-Guarantor Subsidiaries, provided such Liens secure
obligations of Non-Guarantor Subsidiaries that are otherwise permitted hereunder
and such Liens only encumber assets of such Non-Guarantor Subsidiaries;

(40) Liens arising out of or deemed to exist in connection with any financing
transaction of the type described in clause (k) of the definition of “Asset
Sale”;

(41) (i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business in connection with workers’ compensation schemes, payroll
Taxes, unemployment insurance and other social security legislation and
(ii) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Initial
Borrower or any Restricted Subsidiary;

(42) Ground leases in respect of real property on which facilities owned or
leased by any Borrower or any Subsidiaries thereof are located; and

(44) Liens securing or arising pursuant to Sale Leaseback Transactions.

The Initial Borrower may, in its sole discretion, divide, classify or reclassify
any Lien (or any portion thereof) in one or more of the above categories
(including in part in one category and in part in another category) set forth in
this definition.

“Permitted Priority Liens”: with respect to Collateral other than Capital Stock,
Permitted Liens.

 

-54-



--------------------------------------------------------------------------------

“Permitted Refinancing Requirements”: with respect to any Indebtedness incurred
by any Borrower to Refinance, in whole or part, any other Indebtedness (such
other Indebtedness, “Refinanced Debt”):

(a) with respect to all such Indebtedness:

(i) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to, the providers of
such Indebtedness than those applicable to the Refinanced Debt (except for
(x) financial covenants or other covenants or provisions applicable only to
periods after the Latest Maturity Date at the time of such Refinancing, as may
be agreed by the Borrower and the providers of such Indebtedness or (y) terms
that are conformed (or added) to the Loan Documents for the benefit of the
applicable Lender pursuant to an amendment between the Administrative Agent and
the applicable Borrowers);

(ii) if such Indebtedness is guaranteed, it is not guaranteed by any Restricted
Subsidiary other than the Subsidiary Guarantors; and

(iii) the proceeds of such Indebtedness are applied, substantially concurrently
with the incurrence thereof, to the prepayment (or satisfaction and discharge)
of the outstanding amount (and, if such Indebtedness constitutes Refinancing
Revolving Debt, reductions of the Revolving Commitments) of the Refinanced Debt;

(b) if such Indebtedness constitutes Refinancing Revolving Debt:

(i) such Indebtedness does not mature (or require commitment reductions or
amortization) prior to the final stated maturity date of the Refinanced Debt;
and

(ii) such Indebtedness includes provisions providing for the pro rata treatment
of payment, repayment, borrowings, participations and commitment reductions of
the Revolving Facility and such Indebtedness;

(c) if such Indebtedness constitutes Refinancing Term Debt (other than Customary
Bridge Financing):

(i) (x) in the case of Refinancing Term Debt incurred under any First Priority
Refinancing Term Facility or any Second Priority Refinancing Term Facility, such
Indebtedness (A) does not mature prior to the maturity date of the Refinanced
Debt and (B) does not have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of the Refinanced Debt and (y) in the case of
Refinancing Term Debt incurred under an Unsecured Refinancing Term Facility,
such Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 91 days after the then Latest Maturity Date at the time such
Indebtedness is incurred;

(ii) such Indebtedness shares not greater than ratably in (or, if such
Indebtedness constitutes an Unsecured Refinancing Term Facility or a Second
Priority Refinancing Term Facility, on a junior basis with respect to) any
voluntary or mandatory prepayments of any Term Loans then outstanding; and

 

-55-



--------------------------------------------------------------------------------

(d) if such Indebtedness is secured:

(i) such Indebtedness is not secured by any assets other than the Collateral (it
being understood that such Indebtedness shall not be required to be secured by
all of the Collateral); provided that Indebtedness that may be incurred by
Non-Guarantor Subsidiaries pursuant to Section 7.2 may be secured by assets of
Non-Guarantor Subsidiaries; and

(ii) a Senior Representative acting on behalf of the providers of such
Indebtedness shall have become party to an Intercreditor Agreement (or any
Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent), which results in such Senior
Representative having rights to share in the Collateral as provided in the
definition of Permitted First Priority Refinancing Debt, in the case of a First
Priority Refinancing Revolving Facility or a First Priority Refinancing Term
Facility, or in the definition of Permitted Second Priority Refinancing Debt, in
the case of a Second Priority Refinancing Revolving Facility or a Second
Priority Refinancing Term Facility.

“Permitted Second Priority Refinancing Debt”: any secured Indebtedness incurred
by any Borrower in the form of one or more series of second lien secured notes
or second lien secured term loans (each, a “Second Priority Refinancing Term
Facility”) or one or more revolving credit facilities (each, a “Second Priority
Refinancing Revolving Facility”); provided that (i) such Indebtedness is secured
by the Collateral on a second lien, subordinated basis (with respect to liens
only) to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt, (ii) such Indebtedness constitutes Permitted Credit
Agreement Refinancing Debt in respect of Term Loans (including portions of
Classes of Term Loans, Other Term Loans or Incremental Term Loans) or
outstanding Revolving Loans and (iii) such Indebtedness complies with the
Permitted Refinancing Requirements; provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five (5) Business Days
(or such shorter period reasonably acceptable to the Administrative Agent) prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Initial Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this definition shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Initial
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees). Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Tax Distributions”: payments made pursuant to Section 7.3(b)(xii).

“Permitted Unsecured Refinancing Debt”: any unsecured Indebtedness incurred by
any Borrower in the form of one or more series of senior unsecured notes or term
loans (each, an “Unsecured Refinancing Term Facility”) or one or more revolving
credit facilities (each, an “Unsecured Refinancing Revolving Facility”);
provided that (i) such Indebtedness constitutes Permitted Credit Agreement
Refinancing Debt in respect of Term Loans (including portions of Classes of Term
Loans, Other Term Loans or Incremental Term Loans) or outstanding Revolving
Loans and (ii) such Indebtedness complies with the Permitted Refinancing
Requirements; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days (or such shorter period
reasonably acceptable to the Administrative Agent) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Initial Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
definition shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Initial Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees). Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

-56-



--------------------------------------------------------------------------------

“Person”: any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
venture, association, joint stock company, trust, bank trust company, land
trust, business trust, unincorporated organization, government or any agency or
political subdivision thereof or any other entity whether legal or not.

“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which Holdings or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 6.2(a).

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or redemptions upon liquidation, dissolution, or winding up.

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

“Pro Forma Basis”: if, during such Reference Period, the Initial Borrower or any
Restricted Subsidiary shall have made any Disposition (or discontinued any
operations) of at least a division of a business unit, the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Disposition or discontinuation for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period (for the avoidance of doubt,
including (without duplication) pro forma adjustments, if any, to the extent set
forth in the definition of Consolidated EBITDA);

(A) if, during such Reference Period, the Initial Borrower or any Restricted
Subsidiary shall have made an Investment or acquisition of assets, in each case
constituting at least a division of a business unit of, or all or substantially
all of the assets of, any Person (whether by way of merger, asset acquisition,
acquisition of Capital Stock or otherwise), Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Investment or acquisition occurred on the first day of such Reference
Period (for the avoidance of doubt, including (without duplication) pro forma
adjustments, if any, to the extent set forth in the definition of Consolidated
EBITDA);

(B) if, during such Reference Period, the Initial Borrower shall have designated
any Restricted Subsidiary as an Unrestricted Subsidiary, or designated any
Unrestricted Subsidiary as a Restricted Subsidiary, Consolidated EBITDA and the
Fixed Charge Coverage Ratio for such Reference Period shall be calculated after
giving pro forma effect thereto as if such designation occurred on the first day
of such Reference Period;

(C) if, during such Reference Period, the Initial Borrower or any Restricted
Subsidiary shall have Incurred or shall have repaid, retired or extinguished any
Indebtedness (other than Indebtedness under any revolving credit facility unless
such Indebtedness has been permanently repaid, retired or extinguished (and the
commitments thereunder terminated) and not replaced), or issued or redeemed any
Disqualified Stock or Preferred Stock, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such Incurrence, repayment,
retirement, extinguishment, issuance or redemption, as if the same had occurred
on the first day of the applicable Reference Period; and

(D) if, following the last day of the most recently completed Test Period and
prior to the end of the Reference Period, Initial Borrower or any Restricted
Subsidiary shall have Incurred or shall have repaid, retired or extinguished any
Indebtedness (other than Indebtedness under any revolving credit facility unless
such Indebtedness has been permanently repaid, retired or extinguished (and the
commitments thereunder terminated) and not replaced), or issued or redeemed any
Disqualified Stock or Preferred Stock, then the Total First Lien Net Leverage
Ratio and Total Net Leverage Ratio shall be calculated giving pro forma effect
to such Incurrence, repayment, retirement, extinguishment, issuance or
redemption, as if the same had occurred on such last day of such most recently
completed Test Period.

 

-57-



--------------------------------------------------------------------------------

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Initial Borrower to the
extent identifiable and supportable. Any such pro forma calculation shall
include, without duplication, adjustments appropriate to reflect cost savings,
operating expense reductions, restructuring charges and expenses and synergies
reasonably expected to result from the applicable event to the extent set forth
in the definition of “Consolidated EBITDA”.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness).

Interest on (x) a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer of the Initial Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP and (y) any Indebtedness
under a revolving credit facility shall be computed based upon the average daily
balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Initial Borrower
may designate.

The term “Disposition” in this definition shall not include dispositions of
inventory and other ordinary course dispositions of property.

“Projections”: as defined in Section 6.2(d).

“Properties”: as defined in Section 4.13(a).

“Pro Rata Share”: with respect to (i) any Revolving Facility, and each Revolving
Lender’s share of such Revolving Facility, at any time a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitments of such Revolving Lender under such
Revolving Facility at such time and the denominator of which is the amount of
the aggregate Revolving Commitments under such Revolving Facility at such time;
provided that if such Revolving Commitments have been terminated, then the Pro
Rata Share of each Revolving Lender shall be determined based on the Pro Rata
Share of such Revolving Lender under such Revolving Facility immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof, (ii) any Term Facility, and each Term Lender and
such Term Lender’s share of all Term Commitments or Term Loans under such Term
Facility, at any time a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Term

 

-58-



--------------------------------------------------------------------------------

Commitments of such Term Lender under such Term Facility at such time and the
denominator of which is the amount of the aggregate Term Commitments under such
Term Facility at such time; provided that if any Term Loans are outstanding
under such Term Facility, then the Pro Rata Share of each Term Lender shall be a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Loans of such Term Lender under
such Term Facility at such time and the denominator of which is the amount of
the aggregate Term Loans at such time; provided, further, that if all Term Loans
under such Term Facility have been repaid, then the Pro Rata Share of each Term
Lender under such Term Facility shall be determined based on the Pro Rata Share
of such Term Lender under such Term Facility immediately prior to such
repayment, and (iii) with respect to each Lender and all Loans and Outstanding
Amounts at any time a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the Outstanding Amount with
respect to Loans and Commitments of such Lender at such time (plus such Lender’s
obligation to purchase participations in undrawn Letters of Credit) and the
denominator of which is the Outstanding Amount (in aggregate) plus the amount of
all Lenders’ obligations to purchase participations in undrawn Letters of Credit
at such time; provided that if all Outstanding Amounts have been repaid or
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

“Public Lender Information”: information and documentation that is either
exclusively (i) publicly available (or could be derived from publicly available
information) or (ii) not material with respect to the Initial Borrower, Holdings
and their respective Subsidiaries or any of their respective securities for
purposes of foreign, United States Federal and state securities laws.

“Public Offering”: an underwritten public offering of common Capital Stock of
Holdings or Holdings’ direct or indirect parent pursuant to an effective
registration statement filed with the SEC in accordance with the Securities Act
(other than a registration statement on Form S-8 or any successor form).

“Purchase”: as defined in the definition of “Dutch Auction.”

“Purchase Notice”: as defined in the definition of “Dutch Auction.”

“Purchaser”: as defined in the definition of “Dutch Auction.”

“Qualified Counterparty”: any Person that, as of the Effective Date or as of the
date it enters into any Specified Swap Agreement, is a Lender or an Affiliate of
a Lender, in its capacity as a counterparty to such Specified Swap Agreement.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, any Loan Party
that has total assets exceeding $10,000,000 (or total assets exceeding such
other amount so that such Loan Party is an “eligible contract participant” as
defined in the Commodity Exchange Act) at the time such Swap Obligation is
incurred.

“Qualified Equity Interests”: any Capital Stock that is not a Disqualified
Stock.

“Ratio Debt”: as defined in Section 7.2(a).

“Reaffirmation”: Reaffirmation, dated as of the Effective Date, in form and
substance satisfactory to the Administrative Agent.

 

-59-



--------------------------------------------------------------------------------

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation, eminent domain or similar
proceeding relating to any asset of any Group Member.

“Reference Period”: the period beginning on the first day of the fiscal quarter
of the most recently completed Test Period and ending on the Calculation Date.

“Refinance”: in respect of any Indebtedness, to refinance, discharge, redeem,
replace, defease, refund, extend, renew or repay any Indebtedness with the
proceeds of other Indebtedness, or to issue other Indebtedness, in exchange or
replacement for, such Indebtedness in whole or in part; “Refinanced” and
“Refinancing” shall have correlative meanings.

“Refinanced Credit Agreement Debt”: as defined in the definition of “Permitted
Credit Agreement Refinancing Debt.”

“Refinanced Debt”: as defined in the definition of “Permitted Refinancing
Requirements.”

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Permitted Credit Agreement
Refinancing Debt being incurred pursuant thereto, in accordance with
Section 2.25.

“Refinancing Indebtedness”: as defined in Section 7.2(b)(xvii).

“Refinancing Revolving Debt”: any First Priority Refinancing Revolving Facility,
Second Priority Refinancing Revolving Facility or Unsecured Refinancing
Revolving Facility.

“Refinancing Term Debt”: Indebtedness under any First Priority Refinancing Term
Facility, Second Priority Refinancing Term Facility or Unsecured Refinancing
Term Facility.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Refunding Capital Stock”: as defined in Section 7.3(b)(ii).

“Register”: as defined in Section 11.6(b)(vi).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act of
1933 (or pursuant to similar rules in any jurisdiction outside of the United
States), substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC (or any securities regulator outside of the United States).

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Initial Borrower (on behalf of
any Borrower) to reimburse the Issuing Lender pursuant to Section 3.5 for
amounts drawn under Letters of Credit.

 

-60-



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to repay Indebtedness pursuant to Section 2.11(c).

“Reinvestment Event”: as defined in Section 2.11(c).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the business of the Initial Borrower and its Restricted
Subsidiaries or in connection with a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
later, 180 days after the date the Initial Borrower or a Restricted Subsidiary
thereof has entered into a binding commitment to reinvest the Net Cash Proceeds
of such Reinvestment Event prior to the expiration of such one year period) and
(b) the date on which the Initial Borrower shall have notified the
Administrative Agent in writing that it intends to prepay Indebtedness pursuant
to Section 2.11(c).

“Related Business Assets”: assets (other than Cash Equivalents) used or useful
in a Similar Business; provided that any assets received by the Initial Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Initial
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reply Amount”: as defined in the definition of “Dutch Auction.”

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Repricing Indebtedness”: as defined in the definition of “Repricing
Transaction.”

“Repricing Transaction”: other than in the context of a transaction involving a
Change of Control, a Public Offering or the financing of any Significant
Acquisition (including, for the avoidance of doubt, within forty-five (45) days
following each such transaction), (i) the repayment, prepayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans with
the incurrence of any Indebtedness in the form of a syndicated term loan B
facility (“Repricing Indebtedness”) having an effective interest cost or
weighted average yield (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount paid or payable by the Initial Borrower (amortized over the shorter of
(A) the Weighted Average Life to Maturity of such term loans and (B) four
years), but excluding any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared ratably with all lenders or
holders of such term loans in their capacities as lenders or holders of such
term loans) that is less than the effective interest cost or weighted average
yield of the Initial Term Loans and (ii) any amendment, waiver, consent or
modification to this Agreement relating to the interest rate for, or weighted
average yield (to be determined on the same basis as that described in clause
(i) above) of, the Initial Term Loans directed at, or the result of which would
be, the lowering of the effective interest cost or weighted average yield
applicable to the Initial Term Loans.

 

-61-



--------------------------------------------------------------------------------

“Required Lenders”: at any time, non-Defaulting Lenders holding more than 50% of
(a) until the Effective Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate Outstanding Amount of the Term Loans at such time,
(ii) the Total Incremental Term Commitments then in effect, and (iii) the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit at such time.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, secretary or assistant secretary, an
authorized signatory, controller, comptroller, secretary or vice president of
any Group Member, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of the Initial Borrower,
and solely for purposes of notices given pursuant to Section 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.

“Restricted”: when referring to Cash Equivalents of the Initial Borrower and its
Restricted Subsidiaries, means that such Cash Equivalents (i) unless addressed
in clause (ii) below, appear (or would be required to appear) as “restricted” on
the consolidated balance sheet of the Initial Borrower, (ii) are subject to any
Lien in favor of any Person other than (x) the Administrative Agent for the
benefit of the Secured Parties and (y) other Liens permitted under clauses (3),
(10), (13), (15), (21), (23), (28), (31), (32), (33), (36) and (38) of the
definition of “Permitted Liens” above, other than consensual Liens on assets
which constitute Collateral and rank prior to the Liens in favor of the Secured
Parties on the Collateral or (iii) are not otherwise generally available for use
by such Person; provided that, in addition to the foregoing, for any date of
determination, an amount equal to the aggregate amount, as of such date of
determination, of any Cash Equivalents on the consolidated balance sheet of the
Initial Borrower in respect of the reserves described in clause (b)(xviii) of
the definition of Excess Cash Flow shall be deemed to be “Restricted” for all
purposes under this Agreement.

“Restricted Investment”: an Investment other than a Permitted Investment.

“Restricted Payments”: as defined in Section 7.3(a).

“Restricted Subsidiary”: collectively, any Subsidiary of the Initial Borrower
other than any Unrestricted Subsidiary; provided, however, that upon an
Unrestricted Subsidiary’s ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Retained Asset Sale Proceeds”: an amount equal to the product of (x) the amount
of Net Cash Proceeds times (y) 100% minus the applicable Asset Sale Percentage.

“Retained Declined Proceeds”: as defined in Section 2.11(f).

“Retired Capital Stock”: as defined in Section 7.3(b)(ii).

“Return Bid”: as defined in the definition of “Dutch Auction.”

“Revolving Borrowing”: a borrowing consisting of simultaneous Revolving Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period made by each of the Revolving Lenders.

 

-62-



--------------------------------------------------------------------------------

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1 or in the Assignment and Assumption, Refinancing Amendment or
Incremental Amendment pursuant to which such Lender became a party hereto, as
applicable, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $150,000,000.

“Revolving Commitment Increase”: as defined in Section 2.24(a).

“Revolving Commitment Increase Lender”: as defined in Section 2.24(d).

“Revolving Commitment Period”: the period from and including the Effective Date
but excluding the Revolving Termination Date.

“Revolving Excess”: as defined in Section 2.11(e).

“Revolving Extensions of Credit”: as to any Revolving Lender at any time to an
amount equal to the sum of (a) the aggregate Outstanding Amount of all Revolving
Loans held by such Lender at such time, (b) such Lender’s Revolving Percentage
of the aggregate Outstanding Amount of L/C Obligations at such time and (c) such
Lender’s Revolving Percentage of the aggregate Outstanding Amount of Swingline
Loans at such time.

“Revolving Facility”: any Class of Revolving Commitments and the extensions of
credit made thereunder, as the context may require.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Note”: a promissory note substantially in the form of Exhibit
E-1.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate Outstanding Amount of such
Lender’s Revolving Loans at such time constitutes of the aggregate Outstanding
Amount of the Revolving Loans at such time; provided that in the event that the
Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Extensions of Credit, the Revolving Percentages shall be determined in
a manner designed to ensure that the other outstanding Revolving Extensions of
Credit shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: May 23, 2022.

“S&P”: S&P Global Ratings or any successor thereto.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions the
Initial Borrower or any Restricted Subsidiary sells substantially all of its
right, title and interest in any property and, in connection therewith, the
Initial Borrower or a Restricted Subsidiary acquires, leases or licenses back
the right to use all or a material portion of such property.

 

-63-



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Priority Refinancing Revolving Facility”: as defined in the definition
of “Permitted Second Priority Refinancing Debt.”

“Second Priority Refinancing Term Facility”: as defined in the definition of
“Permitted Second Priority Refinancing Debt.”

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including the Issuing Lender and the Swingline Lender in their
respective capacities as such), any Qualified Counterparties and any Cash
Management Providers.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Agreement”: the Amended and Restated Pledge and Security Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

“Security Documents”: the collective reference to the Security Agreement, the
Intellectual Property Security Agreements and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

“Senior Representative”: with respect to any series of Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt or any series of
Indebtedness permitted under Section 7.2(b)(vi), the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Significant Acquisition”: an acquisition, or a series of acquisitions all of
which are consummated within a single 90 calendar-day period, the result of
which is that Consolidated EBITDA, determined on a Pro Forma Basis after giving
effect thereto, is equal to or greater than 125.0% of Consolidated EBITDA
immediately prior to the consummation of such acquisition or series of
acquisitions.

“Significant Subsidiary”: at any date of determination, each Restricted
Subsidiary that would be a “Significant Subsidiary” within the meaning of Rule
1-02 under the Securities Act as such rule is in effect on the Effective Date.

“Similar Business”: any business, service or other activity engaged in by the
Initial Borrower, any Restricted Subsidiaries, or any direct or indirect parent
on the Effective Date and any business or other activities that are reasonably
similar, ancillary, complementary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Initial Borrower and
its Restricted Subsidiaries are engaged on the Effective Date.

 

-64-



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvency Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability on existing debts of such Person as such
debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim” and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
subordinated, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
For purposes of this definition, the amount of any contingent, unliquidated and
disputed claim and any claim that has not been reduced to judgment at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such liabilities meet the criteria for accrual under the Financial Accounting
Standards Board Statement of Financial Accounting Standards No. 5).

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by any Group Member, on the one hand, and any Cash Management Provider, on
the other hand.

“Specified Class”: as defined in Section 2.27(a).

“Specified Co-Borrower”: any Co-Borrower (x) to which proceeds of Loans have
been directly disbursed by the Administrative Agent, which Loans remain
outstanding, (y) which is the account party in respect of any outstanding Letter
of Credit (unless such Letter of Credit has not been cash collateralized in
accordance with the terms hereof) or (z) which is the guaranteed party under any
outstanding bank guarantee issued hereunder.

“Specified Swap Agreement”: any Swap Agreement entered into by any Group Member,
on the one hand, and any Qualified Counterparty, on the other hand, in respect
of interest rates, currencies and commodities to the extent permitted under
Section 7.2.

“Sponsor”: Onex, Onex Partners III GP, Onex Partners Manager LP and/or one or
more other investment funds advised, managed or controlled by Onex and, in each
case (whether individually or as a group) their Affiliates and any investment
funds that have granted to the foregoing control in respect of their investment
in the Initial Borrower or any of its Restricted Subsidiaries, but, in any
event, excluding any of their respective portfolio companies.

 

-65-



--------------------------------------------------------------------------------

“Statutory Reserve Rate”: a fraction (expressed as a decimal), (a) the numerator
of which is the number one and (b) the denominator of which is the number one
minus the aggregate of the maximum reserve percentage (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board of Governors to which the Administrative Agent is subject with
respect to the Eurodollar Rate for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board of Governors). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of, or credit for,
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subject Co-Borrower”: any Co-Borrower that is not a Specified Co-Borrower.

“Subordinated Indebtedness”: (a) with respect to any Borrower, any Indebtedness
of such Borrower which is by its terms contractually subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms contractually subordinated in right of
payment to its Guarantee.

“Subsidiary”: with respect to any Person (1) any corporation, partnership,
limited liability company, unlimited liability company, association, joint
venture or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, (2) any partnership, joint venture or limited liability
company of which (x) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise, and (y) such Person or any Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Initial
Borrower.

“Subsidiary Guarantor”: each Restricted Subsidiary that executes this Agreement
as a “Guarantor”.

“Successor Company”: as defined in Section 7.8(a).

“Successor Entity”: as defined in Section 7.8.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Initial Borrower or
any of its Subsidiaries shall be a Swap Agreement.

 

-66-



--------------------------------------------------------------------------------

“Swap Obligation”: as defined in the definition of “Excluded Swap Obligation.”

“Swingline Borrowing”: a borrowing consisting of simultaneous Swingline Loans of
the same Type.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Lender”: (i) Bank of America, in its capacity as the lender of
Swingline Loans or (ii) another Revolving Lender approved by the Administrative
Agent and the Borrower and that agrees to act in such capacity (in such
capacity).

“Swingline Loan Note”: a promissory note substantially in the form of Exhibit
E-2 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Initial Borrower.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Taxes”: as defined in Section 2.19(a).

“Term Borrowing”: a borrowing consisting of simultaneous Term Loans of the same
Type.

“Term Commitment”: as to any Lender, (i) the obligation of such Lender, if any,
to make a Term Loan to any Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1, (ii) the Incremental Term Commitments, if any, issued after the
Effective Date pursuant to Section 2.24 or (iii) Other Term Commitments, if any,
issued after the Effective Date pursuant to a Refinancing Amendment entered into
pursuant to Section 2.25. The original aggregate amount of the Term Commitments
is $565,000,000.

“Term Facility”: any Class of Term Loans, as the context may require.

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”: an Initial Term Loan, an Other Term Loan or an Incremental Term
Loan, as the context requires.

“Term Loan Maturity Date”: the seventh anniversary of the Effective Date.

“Term Loan Note”: a promissory note substantially in the form of Exhibit E-3, as
it may be amended, supplemented or otherwise modified from time to time.

“Term Loan Purchase Amount”: as defined in the definition of “Dutch Auction.”

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Effective Date, the percentage which the aggregate
Outstanding Amount of such Lender’s Term Loans at such time constitutes of the
aggregate Outstanding Amount of the Term Loans at such time).

 

-67-



--------------------------------------------------------------------------------

“Test Period” means a period of four consecutive fiscal quarters for which
financial statements and certificates required by Section 6.1(a) or (b), as the
case may be, were required to have been delivered.

“Total Assets”: the total consolidated assets of the Initial Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated or combined,
as applicable, balance sheet of the Initial Borrower and its Restricted
Subsidiaries (giving effect to any acquisitions or dispositions of assets or
properties that have been made by the Initial Borrower or any of its Restricted
Subsidiaries subsequent to the date of such balance sheet, including through
mergers and acquisitions).

“Total First Lien Net Leverage Ratio”: as at the last day of any period, the
ratio of (a) the excess of (i) Consolidated Total Debt on such day consisting of
Indebtedness constituting the Obligations or First Lien Obligations over (ii) an
amount equal to the sum of (x) the Unrestricted Cash Equivalents and (y) Cash
Equivalents restricted in favor of the Administrative Agent (which may also
include Cash Equivalents securing other Indebtedness that are either (A) First
Lien Obligations or (B) Junior Lien Obligations subject to the terms of an
Intercreditor Agreement in accordance with the Applicable Requirements or
Permitted Refinancing Requirements, as applicable, in any such case, so long as
the holders of such other Indebtedness do not have the benefit of a control
agreement or other equivalent methods of perfection (unless the Administrative
Agent also has the benefit of a control agreement or other equivalent methods of
perfection)), in each case of the Initial Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA, calculated on a Pro Forma
Basis for such period.

“Total Incremental Term Commitments”: at any time, the aggregate amount of the
Incremental Term Commitments then in effect.

“Total Net Leverage Ratio”: as at the last day of any period, the ratio of
(a) the excess of (i) the amount of Consolidated Total Debt on such day over
(ii) an amount equal to the sum of (x) the Unrestricted Cash Equivalents and
(y) Cash Equivalents restricted in favor of the Administrative Agent (which may
also include Cash Equivalents securing other Indebtedness that are either
(A) First Lien Obligations or (B) Junior Lien Obligations subject to the terms
of an Intercreditor Agreement in accordance with the Applicable Requirements or
Permitted Refinancing Requirements, as applicable, in any such case, so long as
the holders of such other Indebtedness do not have the benefit of a control
agreement or other equivalent methods of perfection (unless the Administrative
Agent also has the benefit of a control agreement or other equivalent methods of
perfection)), in each case of the Initial Borrower and its Restricted
Subsidiaries on such date, to (b) Consolidated EBITDA of the Initial Borrower
and its Restricted Subsidiaries, calculated on a Pro Forma Basis for such
period.

“Total Net Secured Leverage Ratio”: as at the last day of any period, the ratio
of (a) the excess of (i) the amount of Consolidated Total Debt secured by a Lien
on the property of the Initial Borrower or its Restricted Subsidiaries on such
day over (ii) an amount equal to the sum of (x) the Unrestricted Cash
Equivalents and (y) Cash Equivalents restricted in favor of the Administrative
Agent (which may also include Cash Equivalents securing other Indebtedness that
are either (A) First Lien Obligations or (B) Junior Lien Obligations subject to
the terms of an Intercreditor Agreement in accordance with the Applicable
Requirements or Permitted Refinancing Requirements, as applicable, in any such
case, so long as the holders of such other Indebtedness do not have the benefit
of a control agreement or other equivalent methods of perfection (unless the
Administrative Agent also has the benefit of a control agreement or other
equivalent methods of perfection), to (b) Consolidated EBITDA of the Initial
Borrower and its Restricted Subsidiaries, calculated on a Pro Forma Basis for
such period.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

-68-



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transactions”: (a) the execution and delivery of the Loan Documents to be
entered into on the Effective Date and the funding of the Loans on the Effective
Date, (b) the repayment of the full loans and commitments outstanding under the
Original Credit Facility and (c) the payment of fees and expenses incurred in
connection therewith.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Undisclosed Administration”: in relation to a Lender or its direct or indirect
parent company the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“Unrestricted”: when referring to Cash Equivalents, that such Cash Equivalents
are not Restricted.

“Unrestricted Subsidiary”: (i) any Subsidiary (other than a Subsidiary in
existence as of the Effective Date) of the Initial Borrower (other than a
Borrower) designated by the board of directors of the Initial Borrower as an
Unrestricted Subsidiary pursuant to Section 6.12 subsequent to the Effective
Date and (ii) any Subsidiary of an Unrestricted Subsidiary. For the avoidance of
doubt, no Subsidiary of the Initial Borrower that is a Co-Borrower may be
designated as an Unrestricted Subsidiary unless it shall have ceased to be a
Co-Borrower pursuant to Section 12.3 prior to the effectiveness of such
designation as an Unrestricted Subsidiary.

“Unsecured Refinancing Revolving Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

“Unsecured Refinancing Term Facility”: as defined in the definition of
“Permitted Unsecured Refinancing Debt.”

“Voting Stock”: with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.

 

-69-



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary”: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary”: of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person.

“Write-Down and Conversion Powers”: means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-in Legislation for the applicable EEA Member
Country, which write down and conversion powers are described in the EU Bail-in
Legislation Schedule.

1.2 Other Interpretive Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP; (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
real property, leasehold interests and contract rights, (v) the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person and (vi) references to agreements or other Contractual
Obligations (including any of the Loan Documents) shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated, amended and restated or otherwise modified from
time to time. For purposes of this Agreement and the other Loan Documents, where
the permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) in effect on the Business Day immediately preceding the
date of such transaction (except for such other time periods as provided for in
Section 7.2) or determination and shall not be affected by subsequent
fluctuations in exchange rates.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and clause, paragraph, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Prior to the first delivery of financial statements under Section 6.1, any
ratio or other financial metric that is measured based on the most recent
financial statements delivered or required to be delivered pursuant to
Section 6.1 shall instead be based on (i) until the Quarterly Report on Form
10-Q referred to in Section 6.15 is filed with the SEC, the most recent
financial statements of the Initial Borrower delivered under the Original Credit
Facility and (ii) after such filing, the financial statements included in the
Quarterly Report on Form 10-Q referred to in Section 6.15.

 

-70-



--------------------------------------------------------------------------------

1.3 Accounting. For purposes of all financial definitions and calculations in
this Agreement, including the determination of Excess Cash Flow, there shall be
excluded for any period the effects of purchase accounting (including the
effects of such adjustments pushed down to the Initial Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Initial Borrower and its Restricted Subsidiaries) as a result
of any acquisition consummated prior to the Effective Date, any Permitted
Acquisitions, or the amortization or write-off of any amounts thereof.

1.4 Limited Condition Transactions. Notwithstanding anything to the contrary
herein or in any other Loan Document, in connection with any action being taken
solely in connection with a Limited Condition Transaction, for purposes of:

(a) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Total First Lien
Net Leverage Ratio, Total Net Secured Leverage Ratio, Total Net Leverage Ratio
and Fixed Charge Coverage Ratio, or requires the absence of any Default or Event
of Default; or

(b) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA);

in each case, at the option of the Initial Borrower (the Initial Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the date of determination of whether any such
action is permitted under the Loan Documents shall be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”), and if, after giving effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) on a Pro Forma Basis as if they had occurred at the beginning of the
most recently completed Test Period ending prior to the LCT Test Date, the
Initial Borrower would have been permitted to take such action on the relevant
LCT Test Date in compliance with such ratio, test or basket, such ratio, test or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Initial Borrower has made an LCT Election and any of the ratios, tests or
baskets for which compliance was determined or tested as of the LCT Test Date
are exceeded as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Total Assets at or prior
to the consummation of the relevant transaction or action, such baskets, tests
or ratios will not be deemed to have been exceeded as a result of such
fluctuations.

1.5 Financial Ratio Calculations. With respect to any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of any
Loan Document that does not require compliance with a financial ratio or test
(including the Total Net Leverage Ratio, Total Net Secured Leverage Ratio, Total
First Lien Net Leverage Ratio, Fixed Charge Coverage Ratio, Total Assets and/or
Consolidated EBITDA) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of such Loan Document that requires
compliance with a financial ratio or test (including the Total Net Leverage
Ratio, Total Net Secured Leverage Ratio, Total First Lien Net Leverage Ratio,
Fixed Charge Coverage

 

-71-



--------------------------------------------------------------------------------

Ratio, Total Assets and/or Consolidated EBITDA) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to such Incurrence-Based Amounts.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a single Term Loan to the Borrowers on the
Effective Date in Dollars and in an amount not to exceed the amount of the Term
Commitment of such Lender on the Effective Date. The Term Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower
Representative and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12. The Term Commitments (excluding any Incremental Term
Commitments or Other Term Commitments) shall automatically terminate at 5:00
P.M., New York City time, on the Effective Date. Once borrowed and repaid, no
Term Commitment may be re-borrowed.

2.2 Procedure for Borrowing of Term Loans. The Borrower Representative shall
give the Administrative Agent irrevocable notice, substantially (A) in the form
of Exhibit G or (B) by telephone, provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a notice in the
form of Exhibit G. Each such notice must be received by the Administrative Agent
prior to (A) 12:00 P.M., New York City time, one (1) Business Day prior to the
Effective Date, in the case of ABR Loans, and (B) 2:00 P.M., New York City time,
three (3) Business Days prior to the Effective Date, in the case of Eurodollar
Loans (in each case or such shorter period as the Administrative Agent
reasonably shall agree) requesting that the Term Lenders make the Term Loans on
the Effective Date and specifying (i) the amount to be borrowed, (ii) the Type
of Loan, (iii) the applicable Interest Period, and (iv) instructions for
remittance of the Term Loans to be borrowed. Notwithstanding the foregoing, such
notices may be conditioned on the occurrence of the Effective Date or, with
respect to Incremental Term Loans, may be conditioned on the occurrence of any
transaction utilizing such Incremental Term Loans. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Term Lender thereof. Not
later than 1:00 P.M., New York City time, on the Effective Date, each such Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan or Term Loans to be
made by such Lender. Such borrowing will then be made available to the Borrowers
by the Administrative Agent crediting such account or by wire transfer as is
designated in writing to the Administrative Agent by the Borrower Representative
(or as otherwise directed by the Borrower Representative), with the aggregate of
the amounts made available to the Administrative Agent by the Term Lenders and
in like funds as received by the Administrative Agent.

2.3 Repayment of Term Loans.

(a) The principal amount of the Term Loans (excluding Other Term Loans,
Incremental Term Loans and, solely in the case of clause (ii), Extended Term
Loans) of each Term Lender shall be repaid (i) on the last Business Day of each
March, June, September and December, commencing the last Business Day of
September 2017, in an amount equal to 0.25% of the sum of the aggregate
Outstanding Amount of the Term Loans on the Effective Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.17(b)) and (ii) on the Term Loan
Maturity Date, in an amount equal to the aggregate Outstanding Amount on such
date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, (i) each Incremental Term Loan shall be
due and payable on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan, (ii)

 

-72-



--------------------------------------------------------------------------------

each Other Term Loan shall be due and payable on the maturity date thereof as
set forth in the Refinancing Amendment applicable thereto together and
(iii) each Extended Term Loan shall be due and payable on the maturity date
thereof as set forth in the Permitted Amendment applicable thereto together, in
each case, with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of payment.

(c) The Obligations of each of the Borrowers in respect of the Term Loans,
whether on account of principal, interest, fees or otherwise, are joint and
several.

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrowers in
Dollars from time to time during the Revolving Commitment Period in an aggregate
principal amount which, when added to such Lender’s Revolving Percentage of the
sum of (i) the aggregate Outstanding Amount of L/C Obligations at such time and
(ii) the aggregate Outstanding Amount of the Swingline Loans at such time, does
not exceed the amount of such Lender’s Revolving Commitment. During the
Revolving Commitment Period the Borrowers may use the Revolving Commitments by
borrowing, repaying or prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower Representative and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.

(b) The Borrowers shall repay all outstanding Revolving Loans on the Revolving
Termination Date, together with accrued and unpaid interest on the Revolving
Loans, to but excluding the date of payment.

2.5 Procedure for Borrowing of Revolving Loans. The Borrowers may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that (x) any such borrowings on the Effective Date shall not in
the aggregate exceed $20,000,000 (exclusive of any Letters of Credit issued on
the Effective Date) and (y) the Borrower Representative shall give the
Administrative Agent irrevocable notice by (A) telephone or (B) a Swingline
Note; provided that any telephonic notice must be confirmed promptly by delivery
to the Swingline Lender and the Administrative Agent of a Swingline Note. Each
such Swingline Note must be received by the Administrative Agent prior to
(a) 2:00 P.M., New York City time, three (3) Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) 12:00 Noon,
New York City time, on the requested Borrowing Date, in the case of ABR Loans
(in each case or such shorter period as the Administrative Agent reasonably
shall agree), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor and (iv) instructions for
remittance of the applicable Loans to be borrowed; provided, however, that if
the Borrower Representative wishes to request Eurodollar Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 A.M. New York City time four
(4) Business Days prior to the requested date of such Borrowing (or such shorter
period as the Administrative Agent reasonably shall agree), whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Notwithstanding the foregoing, such notices may be conditioned on the occurrence
of the Effective Date or, with respect to the closing of Additional/Replacement
Revolving Commitments or Revolving Commitment Increase, may be conditioned on
the occurrence of any transaction utilizing the applicable Incremental Revolving
Loans. Not later than 11:00 A.M. New York City time, three (3)

 

-73-



--------------------------------------------------------------------------------

Business Days before the requested date of such Borrowing, the Administrative
Agent shall notify the Borrower Representative (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $500,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate Available Revolving
Commitments of the Lenders are less than $500,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $500,000 or a whole multiple of $100,000 in
excess thereof; provided that the Swingline Lender may request, on behalf of the
Borrowers, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7. Upon receipt of any such notice from the
Borrower Representative, the Administrative Agent shall promptly notify each
Revolving Lender thereof. Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrowers at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by the Borrower Representative in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent crediting
such account or by wire transfer as is designated in writing to the
Administrative Agent by the Borrower Representative, with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

2.6 Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrowers under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) to the Borrowers; provided that
(i) the aggregate Outstanding Amount of Swingline Loans at any time shall not
exceed the Swingline Commitment then in effect (notwithstanding that the
aggregate Outstanding Amount of Swingline Loans at any time, when aggregated
with the Outstanding Amount of the Swingline Lender’s other Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrower
Representative shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments of the Lenders would be
less than zero. During the Revolving Commitment Period, the Borrowers may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b) The Borrowers shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever a Borrower desires that the Swingline Lender make Swingline Loans,
the Borrower Representative shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date) confirmed promptly in writing substantially in the form of Exhibit J or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Representative, specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Promptly thereafter, on the Borrowing Date specified in the
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the applicable Borrower an amount in immediately available funds equal to the
amount of the Swingline Loan to be made by the Swingline Lender by crediting
such account or by wire transfer as is designated in writing to the Swingline
Lender by the Borrower Representative.

 

-74-



--------------------------------------------------------------------------------

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion, may, and on the date that is five (5) Business Days after a
Swingline Loan is made (unless the Borrower Representative directs otherwise)
shall, on behalf of the Borrowers (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one (1) Business Day’s notice given
by the Swingline Lender no later than 12:00 Noon, New York City time, request
each Revolving Lender to make, and each Revolving Lender hereby agrees to make,
a Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate Outstanding Amount of the Swingline Loans (the
“Refunded Swingline Loans”) on the date of such notice, to repay the Swingline
Lender. Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one (1) Business
Day after the date of such notice. The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 9.1(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b) or upon the request of the Swingline
Lender, purchase for cash an undivided participating interest in the aggregate
Outstanding Amount of Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the sum of the aggregate Outstanding
Amount of Swingline Loans at such time that were to have been repaid with such
Revolving Loans or that the Swingline Lender otherwise requests Revolving
Lenders to purchase participation interests in.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or any Borrower may have against the
Swingline Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of any Borrower,
(iv) any breach of this Agreement or any other Loan Document by any Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

-75-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in Sections 2.6 and 2.7
or elsewhere in this Agreement, (i) the Swingline Lender shall not be obligated
to make any Swingline Loan at a time when a Revolving Lender is a Defaulting
Lender unless the Swingline Lender has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to the Defaulting Lender’s or Defaulting Lenders’ participation in
such Swingline Loans, including by cash collateralizing such Defaulting Lender’s
or Defaulting Lenders’ Pro Rata Share of the aggregate Outstanding Amount of
Swingline Loans at such time and (ii) the Swingline Lender shall not make any
Swingline Loan after it has received written notice from a Borrower, any other
Loan Party or the Required Lenders stating that a Default or an Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default in accordance with Section 11.1.

2.8 Commitment Fees, etc.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender, in accordance with its Revolving Percentage, a commitment
fee (the “Commitment Fee”) equal to the Commitment Fee Rate times the actual
daily amount by which the Total Revolving Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.24. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving Commitments of all Lenders
for purposes of determining the Commitment Fee. The Commitment Fee shall accrue
at all times during the Revolving Commitment Period, including at any time
during which one or more of the conditions in Section 5 is not satisfied, and
shall be due and payable in arrears on each applicable Fee Payment Date. The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Commitment Fee Rate during any fiscal quarter, the actual daily
amount shall be computed and multiplied by the Commitment Fee Rate separately
for each period during such fiscal quarter that such Commitment Fee Rate was in
effect.

(b) The Borrowers agree to pay to the Administrative Agent and the Joint Lead
Arrangers (and their respective affiliates) the fees in the amounts and on the
dates as set forth in any fee agreements with such Persons and to perform any
other obligations contained therein.

2.9 Termination or Reduction of Revolving Commitments. The Borrower
Representative shall have the right, upon not less than one (1) Business Day’s
notice (to the extent there are no Revolving Loans outstanding at such time) or
not less than three (3) Business Days’ notice (in any other case) to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that if any
such notice of termination of the Revolving Commitments indicates that such
termination is conditioned upon one or more conditions precedent, such notice of
termination may be conditioned on and/or revoked if such conditions precedent
are not satisfied and any Eurodollar Loan that was the subject of such notice
shall be continued as an ABR Loan. Any termination or reduction of Revolving
Commitments pursuant to this Section 2.9 shall be accompanied by prepayment of
the Revolving Loans and/or Swingline Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced; provided that if the aggregate Outstanding Amount of
Revolving Loans and Swingline Loans at such time is less than the amount of such
excess (because L/C Obligations constitute a portion thereof), the Initial
Borrower shall, to the extent of the balance of such excess, Collateralize
outstanding Letters of Credit, in each case, in a manner reasonably satisfactory
to the Administrative Agent. Any such reduction shall be in an amount equal to
$1,000,000 or a whole multiple thereof or, if less than $1,000,000, the amount
of the Revolving Commitments, or a whole multiple thereof, and shall reduce
permanently the Revolving Commitments then in effect. Each prepayment of the
Loans under this Section 2.9 (except in

 

-76-



--------------------------------------------------------------------------------

the case of Revolving Loans that are ABR Loans (to the extent all Revolving
Loans are not being prepaid) and Swingline Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

2.10 Optional Prepayments.

(a) The Borrowers may at any time and from time to time prepay the Loans, in
whole or in part, in each case, without premium or penalty, upon notice in a
form acceptable to the Administrative Agent and received by the Administrative
Agent no later than 2:00 P.M., New York City time, three (3) Business Days prior
to the prepayment date, in the case of Eurodollar Loans, and no later than 12:00
Noon, New York City time, on the prepayment date, in the case of ABR Loans,
which notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrowers shall also pay any amounts owing pursuant to
Section 2.20; provided, further, that if such notice of prepayment indicates
that such prepayment is conditioned upon one or more conditions precedent, such
notice of prepayment may be revoked if such conditions precedent are not
satisfied and any Eurodollar Loan that was the subject of such notice shall be
continued as an ABR Loan. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans, other than in connection with a repayment of all
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and Revolving Loans shall be in an aggregate principal amount of
(x) in the case of ABR Loans, $500,000 or a whole multiple of $100,000 in excess
thereof and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple
of $100,000 in excess thereof. Partial prepayments of Swingline Loans shall be
in an aggregate principal amount of $100,000 or a whole multiple of $10,000 in
excess thereof.

(b) Notwithstanding anything herein to the contrary, in the event that, on or
prior to the date that is six months after the Effective Date, any Borrower
(x) makes any prepayment of the Initial Term Loans with the proceeds of any
Repricing Transaction described under clause (i) of the definition of Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrowers shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Initial Term Loans so prepaid and (II) in the case of
such clause (y), 1.00% of the aggregate amount of the Initial Term Loans
affected by such Repricing Transaction and outstanding on the effective date of
such amendment.

2.11 Mandatory Prepayments and Commitment Reductions.

(a) If any Indebtedness shall be incurred by any Group Member (other than any
Indebtedness permitted to be incurred by any such Person in accordance with
Section 7.2), concurrently with, and as a condition to closing of such
transaction, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance or incurrence toward the prepayment of the
Loans as set forth in clause (g) of this Section 2.11.

(b) Subject to clause (d) of this Section 2.11, if, for any Excess Cash Flow
Period, there shall be Excess Cash Flow, an amount equal to the excess of
(i) the ECF Percentage for such period of such Excess Cash Flow over (ii) to the
extent not funded with (x) the proceeds of Indebtedness constituting “long term
indebtedness” (or a comparable caption) under GAAP (other than Indebtedness in
respect of any revolving credit facility) or (y) the proceeds of Permitted Cure
Securities applied pursuant to Section 9.4, the aggregate amount of (1) all
Purchases by any Permitted Auction Purchaser (determined

 

-77-



--------------------------------------------------------------------------------

by the actual cash purchase price paid by such Permitted Auction Purchaser for
such Purchase and not the par value of the Loans purchased by such Permitted
Auction Purchaser) pursuant to a Dutch Auction permitted hereunder,
(2) voluntary prepayments of Term Loans and Revolving Loans made by the Borrower
(but, in the case of Revolving Loans, only to the extent of a concurrent and
permanent reduction in the Revolving Commitments ) and (3) voluntary prepayments
and repurchases (to the extent of the actual cash purchase price paid for such
loan buyback and not the par value) of Indebtedness (other than the Obligations)
that are First Lien Obligations, in each case during such Excess Cash Flow
Period or following such Excess Cash Flow Period and prior to such Excess Cash
Flow Application Date shall, on the relevant Excess Cash Flow Application Date,
be applied toward the prepayment of the Loans as set forth in clause (g) of this
Section 2.11; provided that no such prepayment shall be required to be made if
the payment would be an amount less than $10,000,000. Each such prepayment shall
be made on a date (an “Excess Cash Flow Application Date”) no later than (i) ten
(10) Business Days after the date on which the financial statements of the
Initial Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Lenders or
(ii) if such financial statements are actually delivered prior to the date on
which they are required to be delivered pursuant to Section 6.1(a), the last
Business Day of the calendar month in which such financial statements are
actually delivered (but in no event later than the date set forth in clause
(i) of this sentence). Any prepayment amounts credited pursuant to clause
(ii) against such amount in clause (i) above shall be without duplication of any
such credit in any prior period or subsequent period.

(c) Subject to clause (d) of this Section 2.11, if, on any date, the Initial
Borrower or any Restricted Subsidiary shall receive Net Cash Proceeds from any
Asset Sale or any Recovery Event in excess of $20,000,000 in any fiscal year,
then, unless the Initial Borrower has determined in good faith that such Net
Cash Proceeds shall be reinvested in its business (a “Reinvestment Event”), an
aggregate amount equal to the Asset Sale Percentage of such Net Cash Proceeds
shall be applied within five (5) Business Days of such date to prepay
(A) outstanding Term Loans in accordance with this Section 2.11 and (B) at the
Initial Borrower’s option, outstanding Indebtedness that constitutes First Lien
Obligations (collectively, “Other Applicable Indebtedness”); provided that,
notwithstanding the foregoing, within five (5) Business Days following each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to any Asset Sale or Recovery Event, shall be applied to
prepay the outstanding Loans as set forth in Section 2.11(g). Any such Net Cash
Proceeds may be applied to Other Applicable Indebtedness only to (and not in
excess of) the extent to which a mandatory prepayment in respect of such Asset
Sale or Recovery Event is required under the terms of such Other Applicable
Indebtedness (with any remaining Net Cash Proceeds applied to prepay outstanding
Term Loans in accordance with the terms hereof), unless such application would
result in the holders of Other Applicable Indebtedness receiving in excess of
their pro rata share (determined on the basis of the aggregate Outstanding
Amount of Term Loans and Other Applicable Indebtedness at such time) of such Net
Cash Proceeds relative to Term Lenders, in which case such Net Cash Proceeds may
only be applied to Other Applicable Indebtedness on a pro rata basis with
outstanding Term Loans. To the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased, repaid or prepaid
with any such Net Cash Proceeds, the declined amount of such Net Cash Proceeds
shall promptly (and, in any event, within ten (10) Business Days after the date
of such rejection) be applied to prepay Term Loans in accordance with the terms
hereof (to the extent such Net Cash Proceeds would otherwise have been required
to be applied if such Other Applicable Indebtedness was not then outstanding).

(d) Notwithstanding anything to the contrary in this Agreement (including
clauses (b) and (c) above), to the extent that the Initial Borrower has
determined in good faith that (i) any of or all the Net Cash Proceeds of any
Asset Sale or Recovery Event by a Subsidiary or Excess Cash Flow attributable to
Subsidiaries (or branches of Subsidiaries) are prohibited or delayed by
applicable local law from being repatriated to the relevant Borrower(s)
(including financial assistance and corporate benefit restrictions and fiduciary
and statutory duties of the relevant directors), (ii) such repatriation would

 

-78-



--------------------------------------------------------------------------------

present a material risk of liability for the applicable Subsidiary or its
directors or officers (or gives rise to a material risk of breach of fiduciary
or statutory duties by any director or officers) or (iii) in the case of Foreign
Subsidiaries, such repatriation or any distribution of the relevant amounts
would result in material adverse Tax consequences, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times set forth in this Section 2.11 but may be retained by
the applicable Subsidiary or branch (the Initial Borrower hereby agreeing to
cause the applicable Subsidiary or branch to promptly take commercially
reasonable actions to permit such repatriation without violating applicable
local law, presenting a material risk as described in clause (ii) above, or
incurring material adverse Tax consequences; provided, however, that no such
commercially reasonable actions shall be required to be taken later than 12
months after the date on which the proceeds of Term Loans were or would have
been required to be prepaid hereunder using the proceeds of the applicable Asset
Sale, Recovery Event or Excess Cash Flow), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under such
applicable local law or material adverse Tax consequences would no longer result
from such repatriation, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than ten (10) Business Days after such repatriation) applied
(net of additional Taxes payable or reserved against as a result thereof) to the
repayment of the Loans pursuant to this Section 2.11.

(e) In the event the aggregate Outstanding Amount of Revolving Loans, L/C
Obligations and Swingline Loans at any time exceeds (the “Revolving Excess”) the
Total Revolving Commitments then in effect, the Borrowers shall immediately
repay Swingline Loans and Revolving Loans and Collateralize Letters of Credit to
the extent necessary to remove such Revolving Excess.

(f) The Borrower Representative shall deliver to the Administrative Agent notice
substantially in the form of Exhibit L or such other form as approved by the
Administrative Agent of each prepayment required under this Section 2.11 not
less than three (3) Business Days (or such shorter time as the Administrative
Agent shall reasonably agree) prior to the date such prepayment shall be made
(each such date, a “Mandatory Prepayment Date”). Such notice shall set forth
(i) the Mandatory Prepayment Date and (ii) the principal amount of each Loan (or
portion thereof) to be prepaid. The Administrative Agent will promptly notify
each applicable Lender of such notice and of each such Lender’s Pro Rata Share
of the prepayment. Each such Lender may reject all of its Pro Rata Share of the
prepayment (such declined amounts, the “Declined Proceeds”) by providing written
notice (each, a “Rejection Notice”) to the Administrative Agent and the Borrower
Representative no later than 5:00 P.M., New York City time, one (1) Business Day
after the date of such Lender’s receipt of such notice from the Administrative
Agent. Each Rejection Notice from a given Lender shall specify the principal
amount of the prepayment to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the prepayment to be rejected, any such failure will be deemed an acceptance
of the total amount of such prepayment. Subject to any requirements of any other
Indebtedness, any Declined Proceeds may be retained by the Borrowers (such
retained amount, the “Retained Declined Proceeds”). The Borrower Representative
shall deliver to the Administrative Agent, at the time of each prepayment
required under this Section 2.11, a certificate signed by a Responsible Officer
of the Borrower Representative setting forth in reasonable detail the
calculation of the amount of such prepayment.

(g) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b); provided that at any time after the Term Loans have been
repaid or prepaid in full, the provisions of this sentence notwithstanding, any
prepayments required by this Section 2.11 shall be applied first, to prepay any
outstanding Revolving Loans, and second, to Collateralize any outstanding
Letters of Credit, in each case, without any reduction of the Revolving
Commitments. The application of any prepayment of Loans pursuant to this
Section 2.11 shall be made on a pro rata basis regardless of Type. Each
prepayment of

 

-79-



--------------------------------------------------------------------------------

the Loans under this Section 2.11 (except in the case of Revolving Loans that
are ABR Loans (to the extent all Revolving Loans are not being prepaid) and
Swingline Loans) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

(h) Notwithstanding any of the other provisions of this Section 2.11, so long as
no Default shall have occurred and be continuing, if any prepayment of
Eurodollar Loans is required to be made under this Section 2.11 other than on
the last day of the Interest Period applicable thereto, the applicable Borrower
may, in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder with the Administrative Agent, to be held as
security for the obligations of the applicable Borrower to make such prepayment
pursuant to a cash collateral agreement to be entered into on terms reasonably
satisfactory to the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from any Borrower or any other Loan Party) to
apply such amount to the prepayment of such Eurodollar Loans in accordance with
this Section 2.11 (determined as of the date such prepayment was required to be
originally made); provided that such unpaid Eurodollar Loans shall continue to
bear interest in accordance with Section 2.15 until such unpaid Eurodollar Loans
have been prepaid. Upon the occurrence and during the continuance of any
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from any Borrower or any other Loan Party) to apply
such amount to the prepayment of the applicable Eurodollar Loans in accordance
with this Section 2.11 (determined as of the date such prepayment was required
to be originally made). Notwithstanding anything to the contrary contained in
this Agreement, any amounts held by the Administrative Agent pursuant to this
subsection (h) pending application to any Eurodollar Loans shall be held and
applied to the satisfaction of such Eurodollar Loans prior to any other
application of such property as may be provided for herein.

2.12 Conversion and Continuation Options.

(a) The Borrowers may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election substantially in the form of Exhibit G or such other form as approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower Representative, no later than 2:00 P.M., New York City time, on the
Business Day preceding the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower Representative may elect from time to
time to convert ABR Loans to Eurodollar Loans of any Borrower by giving the
Administrative Agent prior irrevocable notice of such election substantially in
the form of Exhibit G or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower Representative, no later than
2:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided, however, that if the Borrower Representative wishes
to request Eurodollar Loans having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
the applicable notice must be received by the Administrative Agent not later
than 11:00 A.M. New York City time four (4) Business Days prior to the requested
date of such Borrowing conversion, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 A.M. New York
City time, three (3) Business Days before the requested date of such Borrowing
conversion, the Administrative Agent shall notify the Borrower Representative
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders; provided, further that, no ABR Loan
may be converted into a Eurodollar Loan when any

 

-80-



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
the Borrower Representative fails to give a timely notice requesting any
conversion from one Type of Loan to another, then the applicable Loans shall be
continued as, or converted to, ABR Loans. If the Borrower Representative fails
to give a timely notice requesting a conversion, then the applicable Loans shall
be converted to ABR Loans. Any such automatic conversion to ABR Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower Representative
giving irrevocable notice to the Administrative Agent substantially in the form
of Exhibit G or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower Representative, no later than
2:00 P.M., New York City time, on the third Business Day preceding the proposed
continuation date; provided, however, that if the Borrower Representative wishes
to request Eurodollar Loans having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
the applicable notice must be received by the Administrative Agent not later
than 11:00 A.M. New York City time four (4) Business Days prior to the requested
date of such Borrowing continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
A.M. New York City time, three (3) Business Days before the requested date of
such Borrowing continuation, the Administrative Agent shall notify the Borrower
Representative (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders; provided, further
that, to the extent the Required Lenders provide written notice thereof to the
Borrower Representative, no Eurodollar Loan may be continued as such when any
Event of Default has occurred and is continuing; provided, further, that if the
Borrower Representative shall fail to give any required notice as described
above in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

2.13 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $500,000 or a whole multiple of $100,000 in
excess thereof and (b) no more than 10 Eurodollar Tranches shall be outstanding
at any one time.

2.14 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section 2.14 plus 2% and (ii) if all or a
portion of (x)

 

-81-



--------------------------------------------------------------------------------

any interest payable on any Loan or Reimbursement Obligation, (y) any Commitment
Fee or (z) any other amount payable hereunder or under any other Loan Document
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (or,
in the case of any such other amounts that do not relate to a particular
Facility, the rate then applicable to ABR Loans under the Revolving Facility
plus 2%), in each case, with respect to clauses (i) and (ii) above, from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.14(c) shall be payable from time to
time on demand.

2.15 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower Representative and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurodollar
Reserve Percentage shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower Representative and the relevant Lenders
of the effective date and the amount of each such change in interest rate. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to an ABR
Loan being converted from a Eurodollar Loan, the date of conversion of such
Eurodollar Loan to such ABR Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted to a
Eurodollar Loan, the date of conversion of such ABR Loan to such Eurodollar
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower Representative, deliver to the
Borrower Representative a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.14(a).

2.16 Inability to Determine Interest Rate; Illegality.

(a) If prior to the first day of any Interest Period (i) the Administrative
Agent or the Majority Facility Lenders in respect of the relevant Facility shall
have determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or (ii) the Administrative Agent shall have received
notice from the Majority Facility Lenders in respect of the relevant Facility
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then the Administrative Agent shall give telecopy or
telephonic notice thereof to the Borrower Representative and the relevant
Lenders as soon as practicable thereafter. If such notice is given (x) any
Eurodollar Loans under the relevant Facility requested to be made on the first
day of such Interest Period shall be made as ABR Loans, (y) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as ABR Loans and (z) any

 

-82-



--------------------------------------------------------------------------------

outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent (which the Administrative
Agent agrees to do promptly once such condition no longer exists), no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower Representative have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

(b) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower Representative and to
the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Loan (or to convert an ABR Loan to a Eurodollar Loan or to continue a
Eurodollar Loan for an additional Interest Period) shall, as to such Lender
only, be deemed a request for an ABR Loan (or a request to continue an ABR Loan
as such for an additional Interest Period or to convert a Eurodollar Loan into
an ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans (the interest rate on which shall, if necessary to avoid
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR), in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in clause (a) above.

In the event any Lender shall exercise its rights under paragraphs (i) or
(ii) of this clause (b), all payments and prepayments of principal that would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans.

For purposes of this clause (b), a notice to the Borrower Representative by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases, such notice shall be effective on the date
of receipt by the Borrower Representative.

(c) If any Secured Party determines, acting reasonably, that any applicable law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Secured Party to hold or benefit from a Lien over real
property of the Loan Parties pursuant to any law of the United States or any
State thereof, such Secured Party may notify the Administrative Agent and
disclaim any benefit of such security interest to the extent of such illegality;
provided that such determination or disclaimer shall not invalidate, render
unenforceable or otherwise affect in any manner such Lien for the benefit of any
other Secured Party.

2.17 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrowers from the Lenders hereunder, each payment by
any Borrower on account of any Commitment Fee and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Term Percentages, Incremental Term Percentages or Revolving Percentages, as the
case may be, of the relevant Lenders.

 

-83-



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata to the Term Lenders according
to the respective Outstanding Amount of the Term Loans then held by the Term
Lenders. The amount of each optional prepayment of the Term Loans made pursuant
to Section 2.10 shall be applied as directed by the Borrower Representative in
the notice described in Section 2.10 and, if no direction is given by the
Borrower Representative, in the direct order of maturity. The amount of each
mandatory prepayment of the Term Loans pursuant to Section 2.11 shall be applied
as directed by the Borrower Representative in the notice described in
Section 2.11 and, if no direction is given by the Borrower Representative, in
the direct order of maturity. Each payment (including each prepayment) by the
Borrowers on account of principal of and interest on the Revolving Loans shall
be made pro rata to the Revolving Lenders according to the respective
Outstanding Amount of the Revolving Loans then held by the Revolving Lenders.

(c) All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Any payments received after such time shall be deemed to be received on
the next Business Day at the Administrative Agent’s sole discretion. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Except as otherwise provided hereunder, if
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be required on the next Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the time of any Borrowing that such Lender will not make the
amount that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor (a “Funding Default”),
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three (3) Business Days after
such Borrowing Date, the Administrative Agent shall also be entitled to recover
such amount with interest thereon at the rate per annum applicable to ABR Loans
under the relevant Facility, on demand, from the Borrowers. Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower Representative prior to the date of any payment due to be made by the
Borrowers hereunder that the Borrowers will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrowers are
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the

 

-84-



--------------------------------------------------------------------------------

Borrowers within three (3) Business Days after such due date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily Federal Funds
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrowers.

2.18 Requirements of Law.

(a) Subject to clause (c) of this Section 2.18, if any Change in Law shall
(i) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application, any Eurodollar Loan made by
it, or change the basis of Taxation of payments to such Lender in respect
thereof, (ii) impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or
(iii) impose on such Lender any other condition, and the result of any of the
foregoing is to increase the cost to such Lender by an amount that such Lender
reasonably deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or issuing or participating in Letters of Credit,
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrowers shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower Representative (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled.

(b) Subject to clause (c) of this Section 2.18, if any Lender shall have
determined that compliance by such Lender (or any corporation controlling such
Lender) with any Change in Law regarding capital adequacy or liquidity shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Loans or Letters of Credit to a level below that which such
Lender or such corporation could have achieved but for such Change in Law
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount reasonably deemed by such
Lender to be material, then from time to time, after submission by such Lender
to the Borrower Representative (with a copy to the Administrative Agent) of a
written request therefor (setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.18(b)), the Borrowers shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Notwithstanding anything to the contrary in this Agreement (including
clauses (a) and (b) above), reimbursement pursuant to this Section 2.18 for
(A) increased costs arising from any market disruption (i) shall be limited to
circumstances generally affecting the banking market and (ii) may only be
requested by Lenders representing the Majority Facility Lenders with respect to
the applicable Facility and (B) increased costs because of any Change in Law
resulting from clause (x) or (y) of the proviso to the definition of “Change in
Law” may only be requested by a Lender imposing such increased costs on
borrowers similarly situated to the Borrowers under syndicated credit facilities
comparable to those provided hereunder. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the Borrower
Representative (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. The Borrowers shall pay such Lender the
additional amount shown as due on any such certificate promptly after, and in
any event within, ten (10) Business Days of, receipt thereof. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower
Representative of such Lender’s intention

 

-85-



--------------------------------------------------------------------------------

to claim compensation therefor; provided that, if the circumstances giving rise
to such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect. The obligations of
the Borrowers pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(d) This Section 2.18 shall not apply to any Non-Excluded Taxes or Other Taxes
(each of which is provided for in Section 2.19) or any Taxes described in
clauses (i) through (iv) of the first sentence of Section 2.19(a).

2.19 Taxes.

(a) All payments made by the Loan Parties under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, including any penalties, interest and
additional amounts with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (collectively,
“Taxes”), excluding (i) net income Taxes, franchise Taxes (which franchise Taxes
are imposed in lieu of net income taxes), and branch profits Taxes, in each
case, imposed on the Administrative Agent or any Lender as a result of a present
or former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) U.S. federal
withholding Taxes on amounts payable to any Lender to the extent imposed
pursuant to a Requirement of Law (or official interpretation or administration
thereof) in effect at the time the relevant Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled at the time of designation of a
new lending office (or assignment, if any) to receive additional amounts from
the Borrowers with respect to such Taxes pursuant to this paragraph (a),
(iii) Taxes that are attributable to a Lender’s failure to comply with the
requirements of paragraph (d), (e) or (g) of this Section 2.19 and (iv) Taxes
imposed by sections 1471 through 1474 of the Code as in existence on the date of
this Agreement (and any amended or successor versions of such provisions that
are substantively comparable and not materially more onerous to comply with),
any current or future regulations thereunder and official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any U.S. or non-U.S. fiscal, tax or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing (“FATCA”) (such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, including any
penalties, interest, and additional amounts with respect thereto, the
“Non-Excluded Taxes”). If any Non-Excluded Taxes or Other Taxes are required to
be deducted or withheld from any amounts payable by the Loan Parties to the
Administrative Agent or any Lender hereunder, then the Administrative Agent or
such Loan Party shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, and the applicable
Loan Party shall pay such additional amounts as may be necessary so that, after
any required withholdings or deductions have been made (including any
withholdings or deductions attributable to any payments required to be made
under this Section 2.19) each Lender (or in the case of a payment made to the
Administrative Agent for its own account, such Administrative Agent) receives on
the due date a net sum equal to what it would have received had such
Non-Excluded Taxes or Other Taxes not been levied or imposed. The Borrowers
shall indemnify the Administrative Agent and each Lender within 10 Business Days
after written demand therefor (which written demand shall be made no later than
180 days after the earlier of (1) the date on which the Administrative Agent or
the applicable Lender, as the case may be, received written demand for payment
of the applicable Non-Excluded Taxes or Other Taxes from

 

-86-



--------------------------------------------------------------------------------

the relevant Governmental Authority or (2) the date on which the Administrative
Agent or the applicable Lender, as the case may be, paid the applicable
Non-Excluded Taxes or Other Taxes; provided, that failure or delay on the part
of the Administrative Agent or the applicable Lender, as the case may be, to
make such written demand shall not constitute a waiver of the right of the
Administrative Agent or the applicable Lender, as the case may be, to demand
indemnity and reimbursement for such Non-Excluded Taxes or Other Taxes, except
to the extent that such failure or delay results in prejudice to the Borrowers)
for the full amount of any Non-Excluded Taxes or Other Taxes imposed on or with
respect to any payment made by any Loan Party under any Loan Document (including
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) paid by such Person and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
stating the amount of such payment or liability and setting forth in reasonable
detail the calculation thereof delivered to the Borrower Representative by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error. Statements payable by the Borrowers pursuant to this Section 2.19 shall
be submitted to the Borrower Representative at the address specified under
Section 11.2.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrowers,
as promptly as possible thereafter the Borrower Representative shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower Representative showing payment thereof, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Each Lender (or Assignee) that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower Representative and the Administrative Agent two copies of either IRS
Form W-8BEN, Form W-8BEN-E or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit C-1 and a Form W-8BEN, Form W-8BEN-E (in
each case, or any subsequent versions thereof or successors thereto), properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrowers under this Agreement and the other Loan Documents; provided that, in
the case of a Non-U.S. Lender that is not the beneficial owner, such Non-U.S.
Lender shall deliver to the Borrower Representative and the Administrative Agent
two executed copies of IRS Form W-8IMY, accompanied by Form W-8ECI, Form W-8BEN,
Form W-8BEN-E, a statement substantially in the form of Exhibit C-2 or Exhibit
C-3, Form W-9, and/or other certification documents from each beneficial owner,
as applicable (in each case, or any subsequent versions thereof or successors
thereto); provided further that if the Non-U.S. Lender is a partnership and one
or more direct or indirect partners of such Non-U.S. Lender are claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, such Non-U.S. Lender
may provide a statement substantially in the form of Exhibit C-4 on behalf of
each such direct or indirect partner. Any Lender (or Assignee) that is not a
Non-U.S. Lender shall deliver to the Borrower Representative and the
Administrative Agent two copies of IRS Form W-9, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Person claiming complete exemption from backup withholding on all payments by
the Borrowers under this Agreement and the other Loan Documents. The
Administrative Agent shall deliver to the Borrower Representative two copies of
(i) if the Administrative

 

-87-



--------------------------------------------------------------------------------

Agent is a “United States person” as defined in Section 7701(a)(30) of the Code,
IRS Form W-9, or (ii) if the Administrative Agent is not a “United States
person” as defined in Section 7701(a)(30) of the Code, a duly executed U.S.
branch withholding certificate on IRS Form W-8IMY evidencing its agreement with
the Borrowers to be treated as a United States person with respect to payments
under the Loan Documents. The forms and certification referenced in the previous
three sentences (the “Forms”) shall be delivered by the Administrative Agent and
each Lender, as applicable, on or before the date it becomes a party to this
Agreement. In addition, the Administrative Agent and each Lender shall deliver
the Forms promptly upon the obsolescence or invalidity of any Forms previously
delivered by the Administrative Agent and such Lender and upon the written
request of the Borrower Representative or the Administrative Agent. The
Administrative Agent and each Lender shall promptly notify the Borrower
Representative at any time it determines that it is no longer in a position to
provide any previously delivered Form to the Borrower Representative (or any
other form or certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph (d), the
Administrative Agent and each Lender shall not be required to deliver any Form
pursuant to this paragraph (d) that the Administrative Agent and such Lender is
not legally able to deliver.

(e) The Administrative Agent and each Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax under the law of the jurisdiction
in which a Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under any Loan Document shall
deliver to the Borrower Representative (with a copy to the Administrative
Agent), at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that the Administrative Agent or such
Lender, as applicable, is legally entitled to complete, execute and deliver such
documentation and in the Administrative Agent’s or such Lender’s reasonable
judgment, as applicable, such completion, execution or submission would not
materially prejudice the legal position of the Administrative Agent and such
Lender.

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Loan Parties or with respect to
which the Loan Parties have paid additional amounts pursuant to this
Section 2.19, it shall pay over such refund to the relevant Loan Party (but only
to the extent of indemnity payments made, or additional amounts paid, by the
relevant Loan Party under this Section 2.19 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the relevant Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or any Lender
be required to pay any amount to the Loan Parties pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or such Lender in
a less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph (f) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(g) If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to Tax imposed by FATCA if such Lender were to fail to
comply with the

 

-88-



--------------------------------------------------------------------------------

applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent
and such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this paragraph (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

The Administrative Agent and each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower Representative and the Administrative Agent in writing of its legal
inability to do so.

(h) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(i) For purposes of this Section 2.19, the term Lender shall include any Issuing
Lender or Swingline Lender.

2.20 Indemnity. The Borrowers agree to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by any Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower
Representative has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrowers in making any
prepayment of or conversion from Eurodollar Loans after the Borrower
Representative has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, reduced, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, reduce, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, reduce,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest or other return
for such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower Representative by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Sections 2.18 or 2.19 with respect to
such Lender, it will, if requested by the Borrower Representative, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of

 

-89-



--------------------------------------------------------------------------------

the obligations of the Borrowers or the rights of any Lender pursuant to
Sections 2.18 or 2.19. Each Lender may, at its option, make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrower(s) to repay such Loan in accordance with the terms of
this Agreement.

2.22 Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender (a) in the event that a Loan Party’s obligation to pay additional amounts
or indemnity payments under Section 2.19 is triggered with respect to such
Lender, (b) that requests reimbursement for amounts owing pursuant to
Sections 2.16 or 2.18, (c) that becomes a Defaulting Lender or otherwise
defaults in its obligation to make Loans hereunder or (d) that has not consented
to a proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 11.1 that requires the consent of all
Lenders or all Lenders under a particular Facility or each Lender affected
thereby and which has been approved by the Required Lenders as provided in
Section 11.1, with a Lender or Eligible Assignee; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) in the case of
clause (a) or (b), prior to any such replacement, such Lender shall have taken
no action under Section 2.21 sufficient to eliminate the continued need for
payment of amounts owing pursuant to Sections 2.16, 2.18 or 2.19, (iii) the
replacement financial institution or other Eligible Assignee shall purchase, at
par, all Loans and other amounts (or, in the case of clause (d) as it relates to
provisions affecting a particular Facility, Loans or other amounts owing under
such Facility) owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrowers shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution or other Eligible Assignee, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be deemed to have made such replacement in
accordance with the provisions of Section 11.6, (vii) until such time as such
replacement shall be consummated, the Borrowers shall pay all additional amounts
(if any) required pursuant to Sections 2.16, 2.18, 2.19(a) or 2.19(b), as the
case may be, and (viii) any such replacement shall not be deemed to be a waiver
of any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender. Upon any such assignment, such replaced
Lender shall no longer constitute a “Lender” for purposes hereof (or, in the
case of clause (d) as it relates to provisions affecting a particular Facility,
a Lender under such Facility); provided that any rights of such replaced Lender
to indemnification hereunder shall survive as to such replaced Lender. Each
Lender, the Administrative Agent and each Borrower agrees that in connection
with the replacement of a Lender and upon payment to such replaced Lender of all
amounts required to be paid under this Section 2.22, the Administrative Agent
and the Borrowers shall be authorized, without the need for additional consent
from such replaced Lender, to execute an Assignment and Assumption on behalf of
such replaced Lender, and any such Assignment and Assumption so executed by the
Administrative Agent or the Borrower Representative and, to the extent required
under Section 11.6, the Borrower Representative and the Swingline Lender and
each Issuing Lender, shall be effective for purposes of this Section 2.22 and
Section 11.6. Notwithstanding anything to the contrary in this Section 2.22, in
the event that a Lender which holds Loans or Commitments under more than one
Facility does not agree to a proposed amendment, supplement, modification,
consent or waiver which requires the consent of all Lenders under a particular
Facility, the Borrowers shall be permitted to replace the non-consenting Lender
with respect to the affected Facility and may, but shall not be required to,
replace such Lender with respect to any unaffected Facilities.

2.23 Notes. If so requested by any Lender by written notice to the Borrower
Representative (with a copy to the Administrative Agent), the Borrowers shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 11.6) (promptly after the Borrower Representative’s receipt of such
notice) a Note or Notes to evidence such Lender’s Loans.

 

-90-



--------------------------------------------------------------------------------

2.24 Incremental Credit Extensions.

(a) The Borrowers may, at any time or from time to time after the Effective
Date, by notice from the Borrower Representative to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more additional tranches of term loans and/or one or
more increases in the amount of any Class of Term Loans then outstanding (the
commitments thereof, the “Incremental Term Commitments”, the loans thereunder,
the “Incremental Term Loans”, and a Lender making such loans, an “Incremental
Term Lender”) and/or one or more additional tranches of revolving loans (the
“Additional/Replacement Revolving Commitments”) and/or one or more increases in
the amount of the Revolving Commitments of any Class (each such increase, a
“Revolving Commitment Increase”, the loans thereunder and under any
Additional/Replacement Revolving Commitments, the “Incremental Revolving Loans”,
and a Lender making such a commitment, an “Incremental Revolving Lender”);
provided that:

(i) [reserved];

(ii) after giving effect to any such Additional/Replacement Revolving
Commitments, any such Revolving Commitment Increase and any such Incremental
Term Loans, the aggregate amount of such Additional/Replacement Revolving
Commitments, Revolving Commitment Increases and Incremental Term Loans shall not
exceed an amount equal to the sum of

(x) an unlimited amount so long as:

(1) with respect to any such Incremental Term Loans, Additional/Replacement
Revolving Commitments or Revolving Commitment Increase that constitutes First
Lien Obligations, the Total First Lien Net Leverage Ratio does not exceed 4.00
to 1.00, or, if incurred in connection with a Permitted Acquisition, the Total
First Lien Net Leverage Ratio does not exceed the Total First Lien Net Leverage
Ratio immediately prior to such Permitted Acquisition,

(2) with respect to any such Incremental Term Loans that constitutes Junior Lien
Obligations, the Total Net Secured Leverage Ratio does not exceed 4.00 to 1.00,
or, if incurred in connection with a Permitted Acquisition, the Total Net
Secured Leverage Ratio does not exceed the Total Net Secured Leverage Ratio
immediately prior to such Permitted Acquisition, or

(3) with respect to any such Incremental Term Loans that is unsecured, either
(I) the Total Net Leverage Ratio does not exceed 5.00 to 1.00, (II) the Fixed
Charge Coverage Ratio is greater than or equal to 2.00 to 1.00 or (III) if
incurred in connection with a Permitted Acquisition, the Total Net Leverage
Ratio does not exceed the Total Net Leverage Ratio immediately prior to such
Permitted Acquisition;

in each case where such Total First Lien Net Leverage Ratio, Total Net Secured
Leverage Ratio, Total Net Leverage Ratio and/or Fixed Charge Coverage Ratio, as
applicable, is calculated on a Pro Forma Basis (but without giving effect to the
cash proceeds remaining on the balance sheet of such Incremental Term Loans or
of any Incremental Revolving Loans incurred pursuant to such Revolving
Commitment Increase or such Additional/Replacement Revolving Commitments), as of
the most recently completed Test Period (calculated assuming that such Revolving
Commitment Increase or Additional/Replacement

 

-91-



--------------------------------------------------------------------------------

Revolving Commitments is fully drawn throughout such period) (without giving
effect to any contemporaneous borrowing under clause (y) or clause (z) below),
plus

(y) the amount of all prior voluntary prepayments, loan buybacks (to the extent
offered to all similarly situated Lenders and to the extent of the actual cash
purchase price paid for such loan buyback and not the par value of the Loans)
and commitment reductions (to the extent not funded with the proceeds of
Indebtedness constituting “long term indebtedness” (or comparable caption) under
GAAP (other than Indebtedness in respect of any revolving credit facility)) of
Term Loans, Revolving Loans, Incremental Term Loans, Incremental Revolving Loans
and Indebtedness incurred pursuant to Section 7.2(b)(vi) that constitutes First
Lien Obligations (in each case, with respect to any revolving loans, to the
extent accompanied by a permanent reduction in such revolving commitments), plus

(z) an amount equal to the greater of (1) $160,000,000 and (2) 100% of
Consolidated EBITDA as of the most recently completed Test Period, less the
aggregate principal amount of Indebtedness incurred under Section 7.2(b)(vi)(z);

provided that, for the avoidance of doubt, the amount available to the Borrowers
pursuant to clause (y) and clause (z) shall be available at all times and shall
not be subject to the ratio tests described in clause (x);

provided further that, for the avoidance of doubt, if the Borrowers incur
Incremental Term Loans, Additional/Replacement Revolving Commitments or a
Revolving Commitment Increase under clause (x) above on the same date that they
incur indebtedness under clauses (y) or (z) above, then the Total First Lien Net
Leverage Ratio, Total Net Secured Leverage Ratio, Total Net Leverage Ratio
and/or Fixed Charge Coverage Ratio will be calculated with respect to such
incurrence under clause (x) without regard to any incurrence of indebtedness
under clauses (y) or (z) above;

provided, further, unless the Borrowers elect otherwise, any Incremental Term
Loans, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase shall be deemed incurred first under clause (x) above, with the balance
incurred under clauses (y) and (z) above; and

provided, further, that Indebtedness Incurred under clauses (y) or (z) above
shall automatically be reclassified as being Incurred under clause (x)(1) above
upon achievement of a Total First Lien Net Leverage Ratio less than or equal to
4.00 to 1.00 (if such Indebtedness constitutes First Lien Obligations), clause
(x)(2) above upon achievement of a Total Net Secured Leverage Ratio less than or
equal to 4.00 to 1.00 (if such Indebtedness constitutes Junior Lien
Obligations), clause (x)(3)(I) above upon achievement of a Total Leverage Ratio
less than or equal to 5.00 to 1.00 (if such Indebtedness is unsecured) or clause
(x)(3)(II) above upon achievement of a Fixed Charge Coverage Ratio greater than
or equal to 2.00 to 1.00 (if unsecured);

(iii) with respect to any such Incremental Term Loans that constitutes Junior
Lien Obligations, an Intercreditor Agreement (or any Intercreditor Agreement has
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent) has been entered into;

 

-92-



--------------------------------------------------------------------------------

(iv) other than Customary Bridge Financings and Permitted Early Maturity
Indebtedness, the Incremental Term Loans shall not mature earlier than the Term
Loan Maturity Date and the Incremental Revolving Loans shall not mature earlier
than the Revolving Termination Date;

(v) other than Customary Bridge Financings and Permitted Early Maturity
Indebtedness, the Incremental Term Loans shall have a Weighted Average Life to
Maturity no shorter than the Weighted Average Life to Maturity of the Term
Loans;

(vi) subject to clauses (iv) and (v) above, (x) the interest rates (and, in the
case of any Incremental Term Loan subject to clauses (iv) and (v) above, the
amortization schedule) applicable to any such Incremental Term Loans or
Additional/Replacement Revolving Commitments shall be determined by the
Borrowers and the applicable Incremental Term Lenders or Incremental Revolving
Lenders, as the case may be, and (y) any such Additional/Replacement Revolving
Commitments shall not have amortization or scheduled mandatory commitment
reductions (other than at the maturity thereof);

(vii) no Default or Event of Default (or, in connection with a Limited Condition
Transaction, no Default or Event of Default under Section 9.1(a) or 9.1(g))
shall exist on the Incremental Facility Closing Date with respect to any
Incremental Amendment entered into in connection therewith (and after giving
effect to any Incremental Term Loans and/or Incremental Revolving Loans made
thereunder);

(viii) with respect to any Incremental Term Loans (other than in respect of
Customary Bridge Financings) Incurred on or prior to the date that is twelve
months following the Effective Date, if the all-in-yield (whether in the form of
interest rate margins, including interest rate floors (subject to the first
proviso in this clause (vii) and the exclusion in the definition of OID) or OID
(with any OID being equated to interest margin based on an assumed four-year
life to maturity (or, if shorter, the remaining life to maturity thereof) for
purposes of determining any increase to the Applicable Margin under the Term
Facility)), in each case paid or payable by a Borrower to Lenders or other
institutions providing such Indebtedness, with respect to the Incremental Term
Loans made thereunder (as determined by the Borrowers and the applicable
Incremental Term Lenders) exceeds the all-in yield (after giving effect to
interest rate margins (including the interest rate floors, subject to the first
proviso in this clause (viii) and the exclusion in the definition of OID) and
OID (equated to interest based on an assumed four-year life to maturity or, if
shorter, the remaining life to maturity thereof)), in each case paid or payable
by a Borrower to Lenders or other institutions providing such Indebtedness, with
respect to the Initial Term Loans, after giving effect to any increase or
repricing thereof that has theretofore become effective (it being understood
that if any such repricing was effected as a refinancing tranche, the OID
applicable to the refinanced loans shall be taken into account), by more than 50
basis points (the amount of such excess above 50 basis points being referred to
herein as the “Incremental Yield Differential”), then, upon the effectiveness of
such Incremental Amendment, the Applicable Margin then in effect for such
Initial Term Loans shall automatically be increased by the Incremental Yield
Differential; provided, that if the Incremental Term Loans include an
interest-rate floor greater than the interest rate floor applicable to such
Initial Term Loans, the differential between such interest rate floors shall be
equated to the interest rate margins for purposes of determining whether an
increase to the Applicable Margin shall be required, but only to the extent an
increase in the interest rate floor applicable to such Initial Term Loans would
cause an increase in the Applicable Margin, and in such case the interest rate
floor (but not the Applicable Margin) applicable to such Initial Term Loans
shall be increased to the extent of such differential between interest rate
floors; provided, further, that any Incremental Term Loans that

 

-93-



--------------------------------------------------------------------------------

constitute fixed-rate Indebtedness shall be swapped to a floating rate on a
customary matched-maturity basis; provided, further that this clause (vii) shall
not apply to (x) up to $75,000,000 of Additional/Replacement Revolving
Commitments, Revolving Commitment Increase and Incremental Term Loans (as
selected by the Borrower), or (y) any Incremental Term Loan that matures later
than 24 months after the Term Loan Maturity Date; and

(ix) the Incremental Term Loans, Additional/Replacement Revolving Commitments
and Revolving Commitment Increases may be denominated in Dollars or in any
currency acceptable to the Administrative Agent and the applicable Incremental
Term Lenders or Incremental Revolving Lenders, as the case may be.

(b) Incremental Term Loans may provide for the ability to participate on a pro
rata, greater than pro rata or less than pro rata basis in any voluntary
prepayments of Terms Loans or any mandatory prepayments of Term Loans with the
proceeds of Other Term Loans and on a pro rata or less than pro rata basis with
any other prepayment of Term Loans. Incremental Revolving Lenders may agree to a
less than pro rata share of any prepayment. Incremental Term Loans,
Additional/Replacement Revolving Commitments and Revolving Commitment Increases
shall benefit from the same Guarantees applicable to then outstanding Term Loans
and Revolving Commitments. The Revolving Commitment Increases shall be treated
substantially the same as the Revolving Commitments being increased, and shall
be considered to be part of the Class of Revolving Facility being increased (it
being understood that, if required to consummate the provision of Revolving
Commitment Increases, the pricing, interest rate margins, rate floors and
facility fees on the Class of Revolving Commitments being increased may be
increased and additional upfront or similar fees may be payable to the lenders
providing the Revolving Commitment Increase (without any requirement to pay such
fees to any existing Revolving Lenders)). Each notice from the Borrower
Representative to the Administrative Agent pursuant to Section 2.24(a) shall set
forth the requested amount and proposed terms of the relevant Incremental Term
Loans, Additional/Replacement Revolving Commitments or Revolving Commitment
Increase.

(c) Incremental Term Loans may be made, and Additional/Replacement Revolving
Commitments and Revolving Commitment Increases may be provided, by any existing
Lender or any Additional Lender, in each case on terms permitted in this
Section 2.24, and, to the extent not permitted in this Section 2.24, all terms
and documentation with respect to any Incremental Term Loan,
Additional/Replacement Revolving Commitments or Revolving Commitment Increase
which (i) are materially more restrictive on the Group Members, taken as a
whole, than those with respect to the then-outstanding Term Loans and Revolving
Commitments (but excluding (1) any terms applicable after the Latest Maturity
Date and (2) terms that are more favorable to the existing Lenders than the
comparable terms in the existing Loan Documents, in which case such terms may be
incorporated into this Agreement (or any other applicable Loan Document) for the
benefit of all existing Lenders (to the extent applicable to such Lender)
without further amendment or consent requirements) or (ii) relate to provisions
of a mechanical (including with respect to the Collateral and currency
mechanics) or administrative nature, shall in each case be reasonably
satisfactory to the Administrative Agent; provided that the Administrative
Agent, Issuing Lenders and Swingline Lender shall have consented (such consent
not to be unreasonably withheld, conditioned or delayed) to such Lender’s making
such Incremental Term Loans or Additional/Replacement Revolving Commitments or
providing such Revolving Commitment Increases if such consent would be required
under Section 11.6(b) for an assignment of Loans or Revolving Commitments, as
applicable, to such Lender or Additional Lender; provided, further, that the
Issuing Lenders and Swingline Lender shall have consented (such consent not to
be unreasonably withheld, conditioned or delayed) to any Additional/Replacement
Revolving Commitments or Revolving Commitment Increase provided by any
Additional Lender. Commitments in respect of Incremental Term Loans,
Additional/Replacement Revolving Commitments and Revolving Commitment Increases
shall become Commitments (or in the case of a Revolving Commitment Increase to
be provided by an existing

 

-94-



--------------------------------------------------------------------------------

Revolving Lender, an increase in such Lender’s applicable Revolving Commitment)
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by
Holdings, the Borrowers, each Lender agreeing to provide such Commitment, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section (including any amendments
that are not adverse to the interests of any Lender that are made to effectuate
changes necessary to enable any Incremental Term Loans that are intended to be
fungible with an existing Class of Term Loans to be fungible with such Term
Loans, which shall include any amendments to Section 2.3 that do not reduce the
ratable amortization received by each Lender thereunder). The effectiveness of
any Incremental Amendment shall be (unless otherwise agreed by the relevant
Incremental Term Lenders and/or Incremental Revolving Lenders in connection with
a Limited Condition Transaction) subject to the satisfaction of the condition
set forth in Section 5.2(a) (it being understood that all references to the date
of such extension of credit or similar language in Section 5.2 shall be deemed
to refer to the Incremental Facility Closing Date) and such other conditions as
the parties thereto shall agree (the effective date of any such Incremental
Amendment, an “Incremental Facility Closing Date”). The Borrowers will use the
proceeds of the Incremental Term Loans, Additional/Replacement Revolving
Commitments and Revolving Commitment Increases for any purpose not prohibited by
this Agreement. No Lender shall be obligated to provide any Incremental Term
Loans, Additional/Replacement Revolving Commitments or Revolving Commitment
Increases, unless it so agrees.

(d) Upon each Revolving Commitment Increase pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment and if, on
the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase either be prepaid from the proceeds of additional Revolving
Loans made hereunder or assigned to a Revolving Commitment Increase Lender (in
each case, reflecting such increase in Revolving Commitments, such that
Revolving Loans are held ratably in accordance with each Revolving Lender’s Pro
Rata Share, after giving effect to such increase), which prepayment or
assignment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.20 (it
being understood that the foregoing provisions shall apply only to an increase
in the amount of the Revolving Commitment Increase and not to any
Additional/Replacement Revolving Commitments). The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence. For
the avoidance of doubt, this Section 2.24(d) shall apply only to such Class of
Revolving Commitments that are the same Class as the Incremental Revolving Loans
and shall not apply to any other Class of Revolving Loans.

(e) Notwithstanding anything to the contrary herein, this Section 2.24 shall
supersede any provisions in Sections 2.17 or 11.1 to the contrary and
Section 2.17 shall be deemed to be amended to implement any Incremental
Amendment.

 

-95-



--------------------------------------------------------------------------------

2.25 Refinancing Amendments.

(a) At any time after the Effective Date, the Borrowers may obtain, from any
Lender or any Additional Lender, Permitted Credit Agreement Refinancing Debt in
respect of (1) all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (1) will be deemed to include any
then outstanding Other Term Loans) or (2) all or any portion of the Revolving
Loans (or unused Revolving Commitments) under this Agreement (which for purposes
of this clause (2) will be deemed to include any then outstanding Other
Revolving Loans and Other Revolving Commitments), in the form of (x) Other Term
Loans or Other Term Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case pursuant to a Refinancing
Amendment; provided that such Permitted Credit Agreement Refinancing Debt:

(i) shall not be permitted to rank senior in right of payment or security to the
Loans and Commitments being refinanced (assuming that such Loans or Commitments
would have remained outstanding);

(ii) will have such pricing, premiums, optional prepayment terms and financial
covenants as may be agreed by the Borrowers and the Lenders thereof;

(iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being Refinanced and (y) other
than Customary Bridge Financings, with respect to any Other Term Loans or Other
Term Commitments, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter
than, the Term Loans being Refinanced;

(iv) subject to clause (ii) above, will have terms and conditions that are
either substantially identical to, or, taken as a whole, less favorable to the
Lenders or Additional Lenders providing such Permitted Credit Agreement
Refinancing Debt than the Refinanced Debt; and

(v) the proceeds of such Permitted Credit Agreement Refinancing Debt shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Commitments being
so Refinanced (and repayment of Revolving Loans outstanding thereunder);

provided, further, that the terms and conditions applicable to such Permitted
Credit Agreement Refinancing Debt may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Borrowers and the Lenders thereof and applicable only during periods after the
Latest Maturity Date that is in effect on the date such Permitted Credit
Agreement Refinancing Debt is issued, incurred or obtained or added to the Loan
Documents for the benefit of the applicable Lenders pursuant to a Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 (unless waived by the Lenders providing such Permitted Credit
Agreement Refinancing Debt) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Effective Date under Section 5.1 (other
than changes to such legal opinions resulting from a change in law, change in
facts or changes to counsel’s form of opinion). Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the Initial
Borrower or any Restricted Subsidiary, pursuant to any Other Revolving
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit under the Revolving Commitments
subject to the approval of the Issuing Lenders.

 

-96-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Credit Agreement Refinancing
Debt incurred pursuant thereto (including any amendments necessary to treat the
Loans and Commitments subject thereto as Other Term Loans, Other Revolving
Loans, Other Revolving Commitments and/or Other Term Commitments).

(c) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement, any Intercreditor Agreement (or to
effect a replacement of any Intercreditor Agreement) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower Representative, to effect the provisions
of this Section. In addition, if so provided in the relevant Refinancing
Amendment and with the consent of each Issuing Lender, participations in Letters
of Credit expiring on or after the Revolving Termination Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding revolving commitments, be deemed
to be participation interests in respect of such revolving commitments and the
terms of such participation interests (including the commission applicable
thereto) shall be adjusted accordingly.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.25 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrowers and the Administrative Agent may amend Section 2.17
to implement any Refinancing Amendment.

2.26 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted in the definitions of “Required Lenders”, “Majority Revolving
Lenders” and “Majority Term Lenders” and otherwise as set forth in Section 11.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.8), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to the Issuing Lenders and the Swingline Lender hereunder; third, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the

 

-97-



--------------------------------------------------------------------------------

Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, such
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by a Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is a payment
of the principal amount of any Loans or L/C Advances and such Lender is a
Defaulting Lender under clause (a) of the definition thereof, such payment shall
be applied solely to pay the relevant Loans of, and L/C Advances owed to, the
relevant non-Defaulting Lenders on a pro rata basis prior to being applied
pursuant to Section 3.2(b). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to Section 3.2(b) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees. Such Defaulting Lender shall not be entitled to receive or
accrue Letter of Credit fees or any commitment fee pursuant to Section 2.8(a)
for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, Refinance or
fund participations in Swingline Loans and Letters of Credit pursuant to
Sections 2.7 and 3.4, respectively, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided that the aggregate obligation of each
non-Defaulting Lender to acquire, Refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of such non-Defaulting Lender minus (2) the
aggregate principal amount of the Revolving Loans of such Lender. In the event
non-Defaulting Lenders’ obligations to acquire, Refinance or fund participations
in Letters of Credit are increased as a result of a Defaulting Lender, then all
Letter of Credit fees that would have been paid to such Defaulting Lender shall
be paid to such non-Defaulting Lenders ratably in accordance with such increase
of such non-Defaulting Lender’s obligations to acquire, Refinance or fund
participations in Letters of Credit.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and each Issuing Lender agree in writing that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), such Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Share (without giving
effect to Section 2.26(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a

 

-98-



--------------------------------------------------------------------------------

Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties and subject to Section 11.16, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c) No Release. Subject to Section 11.16, the provisions hereof attributable to
Defaulting Lenders shall not release or excuse any Defaulting Lender from
failure to perform its obligations hereunder.

2.27 Loan Modification Offers.

(a) The Borrowers may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders of one or more Classes on the same terms to each such
Lender (each Class subject to such a Loan Modification Offer, a “Specified
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by any Person that is not an Affiliate of any Borrower
appointed by the Borrower Representative, after consultation (and, with respect
to any documentation requiring execution of the Administrative Agent in its
capacity as such, with the consent of the Administrative Agent) with the
Administrative Agent, as agent under such Loan Modification Agreement (as
defined below) (such Person (who may be the Administrative Agent, if it so
agrees), the “Loan Modification Agent”) and reasonably acceptable to the
Borrower Representative; provided that (i) any such offer shall be made by the
Borrowers to all Lenders with Loans with a like maturity date (whether under one
or more tranches) on a pro rata basis (based on the aggregate Outstanding Amount
of the applicable Loans), (ii) no Default or Event of Default shall have
occurred and be continuing at the time of any such offer, (iii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower
Representative and (iv) in the case of any Permitted Amendment relating to the
Revolving Commitments, each Issuing Lender and the Swingline Lender shall have
approved such Permitted Amendment. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective (which shall not be less
than five (5) Business Days nor more than forty-five (45) Business Days after
the date of such notice, unless otherwise agreed to by the Loan Modification
Agent); provided that, notwithstanding anything to the contrary, (x) assignments
and participations of Specified Classes shall be governed by the same or, at the
Borrower Representative’s discretion, more restrictive assignment and
participation provisions than those set forth in Section 11.6, and (y) no
repayment of Specified Classes shall be permitted unless such repayment is
accompanied by an at least pro rata repayment of all earlier maturing Loans
(including previously extended Loans) (or all earlier maturing Loans (including
previously extended Loans) shall otherwise be or have been terminated and repaid
in full). Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Specified Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Specified Class as to which such Lender’s acceptance has
been made. No Lender shall have any obligation to accept any Loan Modification
Offer.

(b) A Permitted Amendment shall be effected pursuant to an amendment to this
Agreement (a “Loan Modification Agreement”) executed and delivered by the
applicable Borrowers, each applicable Accepting Lender and the Loan Modification
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. No Loan Modification
Agreement shall provide for any extension of any Specified Class in an aggregate
principal amount that is less than 25% of such Specified Class then outstanding
or committed, as the case may be. Each Loan Modification Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary

 

-99-



--------------------------------------------------------------------------------

or appropriate, in the opinion of the Loan Modification Agent and the Borrower
Representative, to give effect to the provisions of this Section 2.27, including
any amendments necessary to treat the applicable Loans and/or Commitments of the
Accepting Lenders as a new “Class” of loans and/or commitments hereunder;
provided that (x) no Loan Modification Agreement may provide for (i) any
Specified Class to be secured by any Collateral or other assets of any Group
Member that does not also secure the Loans and (ii) so long as any Loans are
outstanding, any mandatory or voluntary prepayment provisions that do not also
apply to the Loans on a pro rata basis or greater than pro rata basis (or, with
respect to prepayments made with proceeds of Permitted Credit Agreement
Refinancing Debt and voluntary prepayments, on a pro rata basis, less than pro
rata basis or greater than pro rata basis), (y) in the case of any Loan
Modification Offer relating to Revolving Commitments or Revolving Loans, except
as otherwise agreed to by each Issuing Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
Letter of Credit as between the commitments of such new “Class” and the
remaining Revolving Commitments shall be made on a ratable basis as between the
commitments of such new “Class” and the remaining Revolving Commitments and
(ii) the Revolving Termination Date may not be extended without the prior
written consent of each Issuing Lender; and (z) the terms and conditions of the
applicable Loans and/or Commitments of the Accepting Lenders (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) shall be
substantially identical to, or (taken as a whole) shall be no more favorable to,
the Accepting Lenders than those applicable to the Specified Class (except for
(1) financial covenants or other covenants or provisions applicable only to
periods after the Latest Maturity Date at the time of such Loan Modification
Offer, as may be agreed by the Borrower Representative and the Accepting Lenders
or (2) any terms that are confirmed (or added) to the Loan Documents for the
benefit of the lenders of the Specified Class pursuant to such Loan Modification
Agreement).

(c) Subject to Section 2.27(b), the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Loan
Modification Agreement that a minimum amount (to be determined and specified in
the relevant Loan Modification Offer in the Borrowers’ sole discretion and may
be waived by the Borrower Representative) of Loans of any or all applicable
Classes be extended.

(d) Notwithstanding anything to the contrary in this Agreement, this
Section 2.27 shall supersede any provisions in Sections 2.17 or 11.1 to the
contrary and the Borrowers and the Administrative Agent may amend Section 2.17
to implement any Loan Modification Agreement.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit and to the extent agreed to by an
Issuing Lender, bank guarantees and commercial letters of credit providing for
the payment of cash upon the honoring of a presentation thereunder
(collectively, with the letters of credit existing under the Original Credit
Facility on the date hereof and described on Schedule 1.1-3, “Letters of
Credit”) for the account of the Initial Borrower or the account of any of its
Restricted Subsidiaries (provided that the Initial Borrower shall be an
applicant, and be fully and unconditionally liable, with respect to each Letter
of Credit issued for the account of a Restricted Subsidiary) on any Business Day
prior to the date that is thirty (30) days prior to the Revolving Termination
Date in such form as may be approved from time to time by the Issuing Lenders;
provided that no Issuing Lender shall have any obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment, (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero or (iii) the L/C Obligation of such Issuing

 

-100-



--------------------------------------------------------------------------------

Lender would exceed its L/C Sublimit. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) have a stated amount acceptable to the relevant
Issuing Lender, (iii) expire no later than the earlier of (x) the first
anniversary of its date of issuance, or such longer period as is reasonably
acceptable to the Issuing Lender, and (y) the date that is three (3) Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with the consent of the applicable Issuing Lender may provide for the renewal or
extension thereof for additional one-year periods or such longer period of time
as may be agreed by the Issuing Lender (which shall in no event extend beyond
the date referred to in clause (y) above, except to the extent the L/C
Obligations under such Letter of Credit have been Cash Collateralized);
provided, further, that the Issuing Lenders shall not renew or extend any such
Letter of Credit if it has received written notice (or otherwise has knowledge)
that an Event of Default has occurred and is continuing or any of the conditions
set forth in Section 5.2 are not satisfied prior to the date of the decision to
renew or extend such Letter of Credit and (iv) be otherwise reasonably
acceptable in all respects to the Issuing Lenders. Unless otherwise directed by
the Issuing Lenders, the Borrower Representative shall not be required to make a
specific request to an Issuing Lender for any such extension. Once any Letter of
Credit has been issued that may be extended automatically pursuant to the
foregoing, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Issuing Lenders to permit the extension of such Letter of Credit,
including to the date that is five (5) Business Days prior to the Revolving
Termination Date. For the avoidance of doubt, the letters of credit identified
on Schedule 1.1-3 shall be deemed Letters of Credit for all purposes under this
Agreement.

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if (i) such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law or (ii) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Requirement of Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Lender in
good faith deems material to it.

3.2 Procedure for Issuance of Letter of Credit.

(a) The Borrower Representative may from time to time on any Business Day
occurring from (or, in the case of any Letter of Credit permitted to be issued
on the Effective Date, prior to) the Effective Date until the Revolving
Termination Date request that an Issuing Lender issue a Letter of Credit by
delivering to the relevant Issuing Lender, with a copy to the Administrative
Agent, at its address for notices specified herein an Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Promptly upon receipt of any Application, such Issuing Lender will
confirm with the Administrative Agent that the Administrative Agent has received
a copy of the Application, and if not, will furnish the Administrative Agent
with a copy thereof. Unless such Issuing Lender has received written notice from
the Administrative Agent or the Borrower Representative at least two
(2) Business Days prior to the requested date of issuance, or one (1) Business
Day prior to the requested date of amendment, as appropriate, of the applicable
Letter of Credit, that one or more of the conditions contained in Section 5
shall not then be satisfied, then, subject to the terms and conditions hereof,
such Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Issuing Lender
be

 

-101-



--------------------------------------------------------------------------------

required to issue any Letter of Credit (a) earlier than (i) three (3) Business
Days, in the case of standby Letters of Credit or similar agreements or (ii) to
the extent an Issuing Lender agrees to issue bank guarantees or commercial
Letters of Credit, or similar agreements, such period of time as is acceptable
to such Issuing Lender, or (b) later than ten (10) Business Days, (or in each
case such shorter period as may be agreed to by the applicable Issuing Lender in
any particular instance) after, its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed to by the applicable Issuing Lender and
the Borrower Representative. The applicable Issuing Lender shall furnish a copy
of such Letter of Credit to the Borrower Representative and the Administrative
Agent promptly following the issuance thereof. The Administrative Agent shall
promptly furnish to the Revolving Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).

(b) Cash Collateral. (i) If an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 5.2 to a Revolving
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Borrowers to Cash Collateralize the L/C Obligations pursuant to Section 9.3 or
(iv) an Event of Default set forth under Section 9.1(g) occurs and is
continuing, then the Borrowers shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) if the Borrower Representative receives notice thereof
prior to 11:00 A.M., New York City time, on any Business Day, on the Business
Day immediately following receipt of such notice or (2) if the Borrower
Representative receives notice thereof after 11:00 A.M., New York City time, on
any Business Day, on the second Business Day immediately following receipt of
such notice (y) in the case of the immediately preceding clause (iv), the
Business Day on which an Event of Default set forth under Section 9.1(g) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, if any
Defaulting Lender Fronting Exposure remains outstanding (after giving effect to
Section 2.26(a)(iv)), then promptly upon the request of the Administrative
Agent, the applicable Issuing Lender or the Swingline Lender, the Borrowers
shall Cash Collateralize the Borrowers’ Defaulting Lender Fronting Exposure and
deliver to the Administrative Agent Cash Collateral in an amount sufficient to
cover such Defaulting Lender Fronting Exposure (after giving effect to any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant Issuing Lender and the Lenders, as
collateral for the L/C Obligations, Cash Collateral pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
relevant Issuing Lender (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. The Borrowers
hereby grant to the Administrative Agent, for the benefit of the Issuing Lenders
and the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in a cash collateral account (the “Cash Collateral Account”) and may
be invested in readily available Cash Equivalents. If at any time the
Administrative Agent reasonably determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations (or in the case of Cash Collateral provided with regard to
Defaulting Lender Fronting Exposure, such amount of Defaulting Lender Fronting
Exposure), the Borrowers will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in a Cash Collateral Account as aforesaid, an amount equal to the excess of
(a) such aggregate Outstanding

 

-102-



--------------------------------------------------------------------------------

Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Law, to reimburse the relevant Issuing Lender. To the
extent the amount of any Cash Collateral exceeds the then Outstanding Amount of
such L/C Obligations and so long as no Event of Default has occurred and is
continuing, the excess shall be refunded to the Borrowers.

3.3 Fees and Other Charges.

(a) The Borrowers will pay a fee on the Letter of Credit amounts as described in
Section 3.9 hereof at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, less the
amount of fronting fee referred to in the next sentence, shared ratably among
the Revolving Lenders and payable quarterly in arrears on each applicable Fee
Payment Date after the issuance date. In addition, the Borrowers shall pay to
the applicable Issuing Lender for its own account a fronting fee which shall be
the greater of $500 per annum and 0.125% per annum (or such lower fee as the
applicable Issuing Lender may agree) on the Letter of Credit amounts as
described in Section 3.9 hereof during the applicable period, payable quarterly
in arrears on each applicable Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrowers shall pay or reimburse such
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit. Such costs and
expenses shall be due and payable on demand and nonrefundable.

3.4 L/C Participations.

(a) The Issuing Lenders irrevocably agree to grant and hereby grant to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lenders, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lenders’ obligations
and rights under and in respect of each Letter of Credit and the amount of each
draft paid by an Issuing Lender thereunder. Each L/C Participant agrees with the
Issuing Lenders that, if a draft is paid under any Letter of Credit for which
such Issuing Lender is not reimbursed in full by the Borrowers in accordance
with the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against such Issuing Lender, the Borrowers, any other Group Member or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrowers, (iv) any breach of this Agreement or
any other Loan Document by the Borrowers, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily Federal Funds Rate
during the period from and

 

-103-



--------------------------------------------------------------------------------

including the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any L/C
Participant pursuant to Section 3.4(a) is not made available to such Issuing
Lender by such L/C Participant within three (3) Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the Revolving
Facility. A certificate of an Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by such Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrowers. Upon receipt from the beneficiary
of any Letter of Credit of any notice of a drawing under such Letter of Credit,
the applicable Issuing Lender shall promptly notify the Borrower Representative
and the Administrative Agent thereof. If any drawing is paid under any Letter of
Credit, the Borrowers shall reimburse such Issuing Lender for the amount of
(a) the drawing so paid and (b) any fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment, not later than
by 3:00 P.M., New York City time, on (i) the Business Day following the Business
Day on which notice of such drawing was received, if such notice is received on
such day prior to 11:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, two Business Days following the day that the Borrower receive
such notice. Each such payment shall be made to such Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant drawing is paid until payment in full at the rate set forth in
(x) until the second Business Day next succeeding the date of the relevant
notice, Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrowers may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person (it being understood that this provision shall not preclude the
ability of the Borrowers to bring any claim for damages against any such Person
who has acted with gross negligence or willful misconduct, as determined in a
final and nonappealable decision of a court of competent jurisdiction). The
Borrowers also agree with the Issuing Lenders that the Issuing Lenders shall not
be responsible for, and the Borrowers’ Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between the Borrowers and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrowers against any beneficiary of such Letter of Credit or
any such transferee. The Issuing Lenders shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the applicable Issuing Lender. The Borrowers agree that
any action

 

-104-



--------------------------------------------------------------------------------

taken or omitted by the Issuing Lenders under or in connection with any Letter
of Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct (as determined in a final and nonappealable
decision of a court of competent jurisdiction), shall be binding on the
Borrowers and shall not result in any liability of the applicable Issuing Lender
to the Borrowers.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the applicable Issuing Lender shall promptly notify the
Borrower Representative of the date and amount thereof. The responsibility of
the applicable Issuing Lender to the Borrowers in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit, or any other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, the Issuing Lenders or any other Person
relating to any Letter of Credit, is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall control.

3.9 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms (or the terms of any applicable Letter
of Credit Application or other document, agreement or instrument entered into by
the applicable Issuing Lender and the Initial Borrower (or Restricted
Subsidiary, if applicable) or in favor of the applicable Issuing Lender and
relating to such Letter of Credit) provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Loan Party (in the case of Holdings, only in respect of itself to the extent set
forth in this Section 4) hereby jointly and severally represents and warrants to
the Administrative Agent and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets at December 31,
2016 and December 31, 2015 and related consolidated statements of operations and
consolidated statements of cash flows related to the Initial Borrower, for the
years then ended, in each case reported on by and accompanied by an unqualified
report as to going concern or scope of audit from PricewaterhouseCoopers LLP,
present fairly in all material respects the consolidated financial condition of
the Initial Borrower, as at such applicable date, and the consolidated results
of its operations and cash flows for the respective periods referred to therein.
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has, as of the Effective
Date after giving effect to the Transactions and excluding obligations under the
Loan Documents, any material Guarantee Obligations, contingent liabilities and
liabilities for taxes, or any long term leases or unusual forward or long term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, which are required in
conformity with GAAP to be disclosed therein and which are not reflected in the
most recent financial statements referred to in this paragraph.

 

-105-



--------------------------------------------------------------------------------

4.2 No Change. Since December 31, 2016, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and (where applicable in the relevant jurisdiction) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is in compliance with all Requirements of Law, except in the case of
clauses (a) (as it relates to good standing) and (c) above, to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to obtain extensions of credit hereunder. Each Loan Party has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and, in the case of
the Borrowers, to authorize the extensions of credit on the terms and conditions
of this Agreement and to authorize the other Transactions.

(b) No Governmental Approval or consent or authorization of, filing with, notice
to or other act by or in respect of, any other Person is required in connection
with the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) Governmental Approvals, consents, authorizations, filings
and notices that have been obtained or made and are in full force and effect and
(ii) the filings referred to in Section 4.15.

(c) Each Loan Document has been duly executed and delivered on behalf of each
applicable Loan Party. This Agreement constitutes, and each other Loan Document
upon execution will constitute, a legal, valid and binding obligation of each
applicable Loan Party, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

-106-



--------------------------------------------------------------------------------

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings and
guarantees hereunder and the use of the proceeds thereof will not (i) violate
any material Requirement of Law or the Organizational Documents of any Loan
Party, (ii) except as could not reasonably be expected to have a Material
Adverse Effect, violate any Contractual Obligation of any Group Member and
(iii) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law, any
such Organizational Documents or any such Contractual Obligation (other than the
Liens created by the Security Documents).

4.6 Litigation. No litigation, suit or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Loan Party,
threatened in writing by or against any Group Member or against any of their
respective properties, assets or revenues (a) with respect to any of the Loan
Documents or (b) that could reasonably be expected to have a Material Adverse
Effect.

4.7 Ownership of Property; Liens. Except where the failure to have such title or
other interest could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 7.7.

4.8 Intellectual Property. Except as could not, individually or in an aggregate,
reasonably be expected to have a Material Adverse Effect, the Group Members own,
or are licensed to use, all intellectual property necessary for the conduct in
all material respects of the business of the Initial Borrower and its Restricted
Subsidiaries, taken as a whole, as currently conducted. No material claim has
been asserted and is pending by any Person challenging or questioning any Group
Member’s use of any intellectual property or the validity or effectiveness of
any Group Member’s intellectual property or alleging that the conduct of any
Group Member’s business infringes or otherwise violates the rights of any
Person, nor does Holdings or the Initial Borrower know of any valid basis for
any such claim except, in each case, for such claims that could not reasonably
be expected to impair or interfere in any material respect with the operations
of the business conducted by the Initial Borrower and its Restricted
Subsidiaries, taken as a whole, or result in a Material Adverse Effect.

4.9 Taxes. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each Group Member has filed or
caused to be filed all Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property by any Governmental Authority (other than any
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); and (ii) no
tax Lien (other than any Liens for Taxes not yet due and payable) has been
filed, and, to the knowledge of any of the Group Members, no claim is being
asserted, with respect to any such Tax.

4.10 Federal Regulations. No Group Member is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for the purpose of buying or carrying Margin Stock or
for any purpose that violates the provisions of the Regulations of the Board.

4.11 Employee Benefit Plans. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) neither a
Reportable Event nor a failure to

 

-107-



--------------------------------------------------------------------------------

meet the minimum funding standards of Section 412 or 430 of the Code or
Section 302 or 303 of ERISA has occurred during the five-year period prior to
the date on which this representation is made or deemed made with respect to any
Plan, (b) each Plan has been operated and maintained in compliance in all
respects with applicable Law, including the applicable provisions of ERISA and
the Code, and the governing documents for such Plan, (c) no termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen, during such five-year period, (d) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by a material amount,
(e) neither the Initial Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA which
remains unsatisfied and (f) no such Multiemployer Plan is Insolvent.

4.12 Investment Company Act; Other Regulations. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.13 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and real properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and, to the knowledge of the Group
Members, have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of, any Environmental Law;

(b) no Group Member has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Loan Party have knowledge that any such notice is being threatened;

(c) Materials of Environmental Concern have not been released, transported,
generated, treated, stored or disposed of from the Properties by any Group
Member in violation of, or in a manner or to a location that could reasonably be
expected to give rise to liability under, any Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Group Member, threatened, under any Environmental
Law to which any Group Member is or, to the knowledge of the Group Member, will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;

(e) each Group Member is in compliance and, (to the knowledge of the Group
Members) for the past five (5) years, has been in compliance, with all
applicable Environmental Laws; and

(f) to the knowledge of the Group Members, there are no past or present
conditions, events, circumstances, facts, or activities that would reasonably be
expected to give rise to any liability or other obligation for any Group Member
under any Environmental Laws.

 

-108-



--------------------------------------------------------------------------------

4.14 Accuracy of Information, etc. No statement or information concerning any
Group Member or the Business contained in this Agreement, any other Loan
Document, the Lender Presentation or any other document, certificate or written
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them (except for projections, pro forma
financial information and information of a general economic or industry nature),
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, when taken as a whole, contained, as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Lender Presentation, as of the Effective Date) and after giving
effect to all supplements and updates thereto, any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which the statements were made. The projections and pro
forma financial information, taken as a whole, contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Initial Borrower to be reasonable at the time made and as of
the Effective Date (with respect to such projections and pro forma financial
information delivered prior to the Effective Date), it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, forecasts and projections are subject to uncertainties and
contingencies, actual results during the period or periods covered by such
financial information may differ from the projected results set forth therein by
a material amount and no assurance can be given that any forecast or projections
will be realized.

4.15 Security Documents. Each of the Security Documents is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). In the case of (i) the Capital Stock described in the Security
Agreement that are securities represented by stock certificates or otherwise
constituting certificated securities within the meaning of Section 8-102(a)(15)
of the New York UCC or the corresponding code or statute of any other applicable
jurisdiction, when certificates representing such Capital Stock are delivered to
the Administrative Agent, and (ii) in the case of the other Collateral not
described in clause (i) constituting personal property described in the Security
Agreement, when financing statements and other filings, agreements and actions
specified on Schedule 4.15 in appropriate form are executed and delivered,
performed or filed in the offices specified on Schedule 4.15, as the case may
be, the Administrative Agent, for the benefit of the Secured Parties, shall,
except as otherwise contemplated in the Loan Documents, have a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Permitted Priority Liens) (provided that the
Administrative Agent and/or Lenders, but not such Loan Party, shall be
responsible for filing UCC continuation statements as required to maintain the
perfected security interests of the Administrative Agent and the other Secured
Parties). Other than as set forth on Schedule 4.15, as of the Effective Date,
none of the Capital Stock of any Borrower or any Subsidiary Guarantor that is a
limited liability company or partnership is a Certificated Security (as defined
in the Security Agreement).

4.16 Solvency. As of the Effective Date, each of Holdings and its Subsidiaries,
on a consolidated basis, after giving effect to the Transactions and the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith and the other transactions contemplated hereby and
thereby, will be and will continue to be, Solvent.

 

-109-



--------------------------------------------------------------------------------

4.17 PATRIOT Act; FCPA; OFAC.

(a) To the extent applicable, each Loan Party and each Group Member is in
compliance, in all material respects, with (i) the PATRIOT Act and (ii) each of
the foreign assets control regulations administered by the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended).

(b) Each Loan Party and each Group Member is in compliance, in all material
respects, with the U.S. Foreign Corrupt Practices Act, as amended from time to
time and any other applicable anti-bribery or anti-corruption law. No part of
the proceeds of the Loans will knowingly be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) No Loan Party or Group Member, nor to the knowledge of the Initial Borrower,
any director, officer, agent, employee or Affiliate thereof, is any of the
following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”);

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any laws with respect to terrorism or money
laundering;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list or is
currently subject to any U.S. economic sanctions administered by OFAC.

(d) The Borrowers will not knowingly, directly or indirectly, use the proceeds
of the Loans or otherwise knowingly make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. economic sanctions administered by OFAC.

4.18 Status as Senior Indebtedness. The Obligations under the Facilities
constitute “senior debt”, “senior indebtedness”, “guarantor senior debt”,
“senior secured financing” and “designated senior indebtedness” (or any
comparable term) for all Indebtedness (if any) that is subordinated in right of
payment to the Obligations.

4.19 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

-110-



--------------------------------------------------------------------------------

Notwithstanding anything herein or in any other Loan Document to the contrary,
no officer of any Group Member shall have any personal liability in connection
with the representations and warranties and other certifications in this
Agreement or any other Loan Document.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Effective Date. The agreement of each Lender to make the
initial extension of credit requested to be made by it under this Agreement on
the Effective Date is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Effective Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received:

(i) this Agreement, executed and delivered by the Initial Borrower, each
Guarantor and each Person listed on Schedule 1.1;

(ii) the Reaffirmation, executed and delivered by the Initial Borrower and the
Guarantor;

(iii) each Note, executed by the Initial Borrower in favor of each Lender
requesting the same at least three (3) Business Days prior to the Effective
Date;

(iv) the Security Agreement, executed and delivered by the Initial Borrower and
the Guarantors; and

(v) a Borrowing Request, executed and delivered by the Initial Borrower.

(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Effective Date, and all reasonable and
documented out-of-pocket expenses related to the negotiation and execution of
this Agreement required to be paid on the Effective Date for which reasonably
detailed invoices have been presented (including the reasonable and documented
out-of-pocket, fees and expenses of legal counsel to the Administrative Agent)
to the Initial Borrower at least three (3) Business Days prior to the Effective
Date.

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date, in form and substance reasonably
acceptable to the Administrative Agent, with appropriate insertions and
attachments, including certified organizational authorizations, incumbency
certifications, the certificate of incorporation or other similar Organizational
Documents of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and bylaws or other similar
Organizational Documents of each Loan Party certified by a Responsible Officer
as being in full force and effect on the Effective Date and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.

(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Fried, Frank, Harris, Shriver & Jacobson, LLP, special counsel
to the Loan Parties, which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

(e) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock (to
the extent certificated) pledged pursuant to the Security Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) the Global Intercompany
Note.

 

-111-



--------------------------------------------------------------------------------

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than Permitted
Priority Liens), shall have been executed and delivered to the Administrative
Agent in proper form for filing, registration or recordation.

(g) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate, which demonstrates that Holdings and its Subsidiaries on a
consolidated basis are and, after giving effect to the Transactions and the
other transactions contemplated hereby, will be and will continue to be,
Solvent.

(h) PATRIOT Act. The Administrative Agent and the Lenders (to the extent
reasonably requested in writing at least ten (10) days prior to the Effective
Date) shall have received, at least three (3) Business Days prior to the
Effective Date, all documentation and other information that the Administrative
Agent reasonably determines to be required by Governmental Authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act.

(i) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of the
Effective Date.

5.2 Conditions to Each Borrowing Date. The agreement of each Lender to make any
extension of credit (other than as otherwise agreed in connection with a Limited
Condition Transaction and except as otherwise provided herein in the case of
Incremental Term Loans and Incremental Revolving Loans) requested to be made by
it on any date is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (except where such representations and
warranties are already qualified by materiality, in which case such
representation and warranty shall be accurate in all respects) on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) as of such earlier date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Notice. The Administrative Agent and, if applicable, the Issuing Lender or
the applicable Swingline Lender, shall have received notice from the Borrower
Representative, which, if in writing, may be in the form of a Borrowing Request.

 

-112-



--------------------------------------------------------------------------------

Each Borrowing by, and each issuance, renewal, extension, increase or amendment
of a Letter of Credit on behalf of, the Borrowers hereunder shall constitute a
representation and warranty by the Borrowers as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied;
provided, however, that for the avoidance of doubt, the conversion or
continuation of an existing Borrowing pursuant to Section 2.12 does not
constitute the Borrowing of a Loan under this Section 5.2 and shall not result
in a representation and warranty by the Borrowers on the date thereof as to the
conditions contained in this Section 5.2.

SECTION 6. AFFIRMATIVE COVENANTS

Holdings and the Initial Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full (other than (i) contingent indemnification and
reimbursement obligations for which no claim has been made, (ii) Cash Management
Obligations as to which arrangements reasonably satisfactory to the Cash
Management Providers have been made and (iii) obligations under Specified Swap
Agreements as to which arrangements reasonably satisfactory to the Qualified
Counterparties have been made) and all Letters of Credit have been canceled,
have expired or have been Collateralized, each of Holdings and the Initial
Borrower shall, and shall cause each of its Restricted Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) as soon as available, but in any event within ninety (90) days after the
last day of each fiscal year of the Initial Borrower, a copy of the audited
consolidated balance sheet of the Initial Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and comprehensive income for such year, setting forth in
each case in comparative form the figures for the previous year and accompanied
by an opinion of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing, which opinion shall not be
subject to qualification as to scope or contain any “going concern”
qualification or exception other than with respect to or resulting from (i) the
maturity of any Loans under this Agreement or Indebtedness incurred pursuant to
Sections 7.2(a), 7.2(b)(vi) or 7.2(b)(xxiii) or any Refinancing Indebtedness in
respect of the foregoing, (ii) any potential inability to satisfy any financial
covenant on a future date or for a future period or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiaries (provided that delivery within the time periods specified above of
copies of the Annual Report on Form 10-K of the Initial Borrower (or any direct
or indirect parent company thereof) filed with the SEC shall be deemed to
satisfy the requirements of this Section 6.1(a)); and

(b) as soon as available, but in any event within forty-five (45) days after the
last day of the first three fiscal quarters of each fiscal year of the Initial
Borrower, the unaudited consolidated balance sheet of the Initial Borrower and
its consolidated Subsidiaries as at the end of such quarter, and the related
unaudited consolidated statements of income and of cash flows for such quarter,
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as fairly stating in all material respects
the financial position of the Initial Borrower and its consolidated Subsidiaries
in accordance with GAAP for the period covered thereby (subject to normal
year-end audit adjustments and the absence of footnotes) (provided that delivery
within the time periods specified above of copies of the Quarterly Report on
Form 10-Q of the Initial Borrower (or any direct or indirect parent company
thereof) filed with the SEC shall be deemed to satisfy the requirements of this
Section 6.1(b)); provided further that, with

 

-113-



--------------------------------------------------------------------------------

respect to the first fiscal quarter of 2017, delivery of the financial
information required pursuant to the foregoing will be due on May 31, 2017 (or
such later date as the Administrative Agent shall reasonably agree).

Notwithstanding the foregoing and the requirements set forth in Section 6.2
below, the obligations in Sections 6.1 and 6.2 may be satisfied with respect to
financial information of the Initial Borrower and its consolidated Subsidiaries
by furnishing the applicable financial statements of Holdings (or any direct or
indirect parent of Holdings); provided that, to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
either (i) unaudited consolidating information that explains in reasonable
detail the differences between the information relating to Holdings (or such
direct or indirect parent thereof), on the one hand, and the information
relating to the Initial Borrower and its consolidated Subsidiaries on a
standalone basis, on the other hand or (ii) an affirmative statement from the
Initial Borrower that the reporting entity has no independent operations or
material assets other than the direct or indirect ownership of the equity of the
Initial Borrower and its consolidated Subsidiaries, and the financial
information of Holdings (or such direct or indirect parent thereof)
substantially reflects the results of operations of the Initial Borrower and its
consolidated Subsidiaries.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and (except as otherwise
provided below) in accordance with GAAP applied consistently (except to the
extent any such inconsistent application of GAAP has been approved by such
accountants (in the case of clause (a) above) or officer (in the case of
clause (b) above), as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods, (subject, in the case of quarterly financial statements, to normal year
end audit adjustments and the absence of footnotes).

6.2 Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender) or, in the case of clause (g), to the
relevant Lender:

(a) promptly upon the request of the Administrative Agent, in connection with
the delivery of any financial statements or other information pursuant to
Section 6.1 or this Section 6.2, confirmation of whether such statements or
information contains any Private Lender Information. The Initial Borrower and
each Lender acknowledge that certain of the Lenders may be “public-side” Lenders
(Lenders that do not wish to receive material non-public information with
respect to the Initial Borrower, Holdings, their respective Subsidiaries or
their securities) (the “Public Lenders”) and, if documents or notices required
to be delivered pursuant to Section 6.1 or this Section 6.2 or otherwise are
being distributed through IntraLinks/IntraAgency, SyndTrak or another relevant
website or other information platform (the “Platform”), any document or notice
that the Initial Borrower has indicated contains Private Lender Information
shall not be posted on that portion of the Platform designated for such
public-side Lenders, provided that if the Initial Borrower has not indicated
whether a document or notice delivered pursuant to Section 6.1 or this
Section 6.2 contains Private Lender Information, the Administrative Agent
reserves the right to post such document or notice solely on that portion of the
Platform designated for Lenders who wish to receive material nonpublic
information with respect to the Initial Borrower, Holdings, their respective
Subsidiaries or their respective securities;

(b) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of the accounting firm opining on or certifying such
financial statements stating that in the course of its regular audit of the
financial statements of the Initial Borrower and its consolidated Subsidiaries
(or of Holdings or any direct or indirect parent company thereof, as the case
may be), which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm obtained no knowledge that any Default
insofar as it relates to the covenant set forth in Section 7.1 has occurred or,
if in the opinion of such accounting firm such a Default has occurred,
specifying the nature and extent thereof;

 

-114-



--------------------------------------------------------------------------------

(c) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Initial Borrower with the provisions of Section 7.1 of this Agreement as
of the last day of the fiscal quarter or fiscal year of the Initial Borrower (or
of Holdings or any direct or indirect parent company thereof, as the case may
be) (and, with respect to each annual financial statement commencing with the
fiscal year of the Initial Borrower ending on or about December 31, 2018, the
amount, if any, of Excess Cash Flow for such fiscal year, together with the
calculation thereof in reasonable detail), and (y) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any material U.S.
registered patents, copyrights or trademarks acquired or developed (and not
sold, transferred or otherwise disposed of) by any Loan Party since the date of
the most recent report delivered pursuant to this clause (y) (or, in the case of
the first such report so delivered, since the Effective Date), (iii) certifying
a list of names of all Immaterial Subsidiaries (or certifying as to any changes
to such list since the delivery of the last such certificate), that each
Subsidiary set forth on such list individually qualifies as an Immaterial
Subsidiary and that all such Subsidiaries in the aggregate do not exceed the
limitation set forth in clause (ii) of the definition of the term “Immaterial
Subsidiary”, (iv) certifying a list of names of all Unrestricted Subsidiaries
(or certifying as to any changes to such list since the delivery of the last
such certificate) and that each Subsidiary set forth on such list individually
qualifies as an Unrestricted Subsidiary and (v) a presentation of Consolidated
EBITDA and any scheduling adjustments;

(d) [Reserved];

(e) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.1(a) and (b) above, a narrative discussion
and analysis of the financial condition and results of operations of the Initial
Borrower and its Restricted Subsidiaries for such fiscal quarter or fiscal year,
and for the period from the beginning of the then current fiscal year to the end
of such fiscal quarter (or for the entire such fiscal year most recently ended
in the case of such discussion and analysis given after the end of such fiscal
year), as compared to the comparable periods of the previous fiscal year
(provided that delivery within the time periods specified above of copies of the
Quarterly Report on Form 10-Q and Annual Report on Form 10-K, as applicable, of
the Initial Borrower (or any direct or indirect parent company thereof) filed
with the SEC shall be deemed to satisfy the requirements of this
Section 6.2(e));

(f) promptly, copies of all financial statements and reports that the Initial
Borrower sends generally to the holders of any class of its debt securities or
public equity securities, acting in such capacity, and, within five days after
the same are filed, copies of all financial statements and reports that the
Initial Borrower may make to, or file with, the SEC (provided that any filings
with the SEC shall be deemed to satisfy the requirements of this
Section 6.2(f));

(g) promptly following any Lender’s request therefor, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the PATRIOT
Act; and

(h) as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other information regarding the
operations, business affairs and financial condition of any Group Member, or
compliance with the terms of any Loan Document, as the Administrative Agent may
reasonably request.

 

-115-



--------------------------------------------------------------------------------

Nothing in this Agreement or in any other Loan Document shall require any Loan
Party to provide information (i) that constitutes nonfinancial trade secrets or
nonfinancial proprietary information, (ii) in respect of which disclosure is
prohibited by applicable Laws or (iii) that is subject to attorney client or
similar privilege or constitutes attorney work product.

6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its Tax obligations of
whatever nature, except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

6.4 Maintenance of Existence; Compliance with Law. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
all rights, privileges and franchises, in each case necessary or desirable in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 7.8 or by the Security Documents and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(c) comply with all Governmental Approvals except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b) maintain all the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business,
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect and (c) maintain with insurance companies that
the Initial Borrower believes (in the good faith judgment of the management of
the Initial Borrower) are financially sound and responsible at the time the
relevant coverage is placed or renewed insurance in at least such amounts (after
giving effect to any self-insurance) which the Initial Borrower believes (in the
good faith judgment of management of the Initial Borrower) is reasonable and
prudent in light of the size and nature of its business and against at least
such risks (and with such risk retentions) as the Initial Borrower believes (in
the good faith judgment of management of the Initial Borrower) is reasonable and
prudent in light of the size and nature of its business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which entries full, true and correct in all
material respects in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities and (b) permit, at the
Initial Borrower’s expense, representatives of the Administrative Agent to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time during normal business hours, upon
reasonable prior written notice, and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that (i) in no
event shall there be more than one such visit for the Administrative Agent and
its representatives as a group per calendar year except during the continuance
of an Event of Default and (ii) the Initial Borrower shall have the right to be
present during any

 

-116-



--------------------------------------------------------------------------------

discussions with accountants. Notwithstanding anything to the contrary in this
Section 6.6 or Section 6.2(h), none of the Group Members will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discuss any document, information or other matter that (a) constitutes
nonfinancial trade secrets or nonfinancial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement (other than any agreement with another Group Member or any Affiliate
thereof) or (c) is subject to attorney client or similar privilege or
constitutes attorney work product.

6.7 Notices. Promptly give notice to the Administrative Agent (who shall
promptly furnish to each Lender) of:

(a) the occurrence of any Default or Event of Default;

(b) the following events where there is any reasonable likelihood of the
imposition of liability on any Initial Borrower as a result thereof that could
be reasonably expected to have a Material Adverse Effect, promptly and in any
event within thirty (30) days after the Initial Borrower knows or has reason to
know thereof: (i) the occurrence of any Reportable Event with respect to any
Plan, a failure to make any required contribution to a Plan in a material
amount, the creation of any Lien in favor of the PBGC or a Plan or any
withdrawal from, or the termination, or Insolvency of, any Multiemployer Plan
that would result in the imposition of a material withdrawal liability, or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Initial Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination (in
other than a “standard termination” as defined in ERISA), or Insolvency of, any
Plan; and

(c) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the Initial Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.

6.8 Environmental Laws.

(a) Comply with, and take commercially reasonably action to ensure compliance by
all tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply with and maintain, and take commercially reasonably action to
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling, testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect or such
requirements, orders or directives are being contested in good faith by a Group
Member.

6.9 Additional Collateral, etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired at any time after the Effective Date by any Loan Party (or
any Group Member required to become a Loan Party pursuant to the terms of the
Loan Documents) (other than (x) any

 

-117-



--------------------------------------------------------------------------------

property described in paragraph (b), (c) or (d) below and (y) any property
subject to a Lien expressly permitted by clauses (6)(A) and (B), (8), (9), (12),
(16), (25), (28), (34) and (37) of the definition of “Permitted Liens” to the
extent and for so long as the obligations relating to such Liens do not permit a
Lien on such property in favor of the Secured Parties) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, within ninety (90) days (or such longer period as the
Administrative Agent shall reasonably agree) (i) execute and deliver to the
Administrative Agent such amendments to the Security Agreement or such other
documents as the Administrative Agent reasonably deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (ii) take all actions reasonably
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (subject to
Permitted Liens) in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Security Agreement or by law or as may reasonably be requested by the
Administrative Agent.

(b) [Reserved]

(c) With respect to any new Restricted Subsidiary (other than a Excluded
Domestic Subsidiary, DRE Excluded Subsidiary, Foreign Subsidiary or Excluded
Subsidiary) created or acquired after the Effective Date by any Group Member
(which, for the purposes of this Section 6.9(c), shall include any existing
Group Member that was previously an Excluded Domestic Subsidiary, DRE Excluded
Subsidiary, Foreign Subsidiary or Excluded Subsidiary that ceases to be an
Excluded Domestic Subsidiary, DRE Excluded Subsidiary, Foreign Subsidiary or an
Excluded Subsidiary), within ninety (90) days (or such longer period as the
Administrative Agent shall reasonably agree) after the date of such creation or
acquisition or change in status (i) execute and deliver to the Administrative
Agent such amendments to this Agreement and the Security Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary Guarantor that is
owned by any Group Member, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (if any), together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such Subsidiary (a) to execute and
deliver to the Administrative Agent (x) a Guarantor Joinder Agreement or such
comparable documentation requested by the Administrative Agent to become a
Subsidiary Guarantor, (y) a joinder agreement to the Security Agreement,
substantially in the form annexed thereto, (b) to take such actions reasonably
necessary or advisable to grant to the Administrative Agent for the benefit of
the Secured Parties a perfected first priority security interest in the
Collateral described in the Security Agreement with respect to such Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Agreement or by law or as may
be requested by the Administrative Agent, and (c) to deliver to the
Administrative Agent a certificate of such Subsidiary, in form and substance
reasonably acceptable to the Administrative Agent, with appropriate insertions
and attachments, and (iv) other than with respect to Non-Opinion Subsidiaries,
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) [Reserved.]

(e) With respect to any new Restricted Subsidiary which is directly owned by a
Borrower or a Guarantor and is an Excluded Domestic Subsidiary, a DRE Excluded
Subsidiary or a Foreign Subsidiary created or acquired after the Effective Date
by any Loan Party, within ninety (90) days (or such longer period as the
Administrative Agent shall reasonably agree) after the date of such creation or
acquisition (i) execute and deliver to the Administrative Agent such amendments
to the Security Agreement and, to the extent requested by the Administrative
Agent, a security agreement

 

-118-



--------------------------------------------------------------------------------

compatible with the laws of such Excluded Domestic Subsidiary’s, DRE Excluded
Subsidiary’s or Foreign Subsidiary’s jurisdiction in form and substance
reasonably satisfactory to the Administrative Agent, in each case, as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject to Permitted Priority Liens) in the Capital
Stock of such Excluded Domestic Subsidiary, DRE Excluded Subsidiary or Foreign
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 65% of the total outstanding Capital Stock of any such Excluded
Domestic Subsidiary, DRE Excluded Subsidiary or Foreign Subsidiary be required
to be so pledged) and (ii) deliver to the Administrative Agent the certificates
(if any) representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein; provided that in the event the stamp, excise
or similar taxes of any jurisdiction applicable to the pledge of Capital Stock
of any Excluded Domestic Subsidiary, DRE Excluded Subsidiary or Foreign
Subsidiary organized in such jurisdiction are excessive in relation to customary
practices or the benefit afforded to the Secured Parties from such pledge and
the compliance with the provisions of this Section 6.9(e) would result in the
imposition of such stamp, excise or similar taxes on the Initial Borrower and
its Restricted Subsidiaries, the Administrative Agent may elect not to require
the Loan Parties to pledge such Capital Stock of any such Excluded Domestic
Subsidiary, DRE Excluded Subsidiary or Foreign Subsidiary or not to require such
pledge to be recorded or registered in any applicable jurisdiction, or may defer
such requirement to such date or time as the Administrative Agent may determine.

(f) With respect to any new Excluded Subsidiary created or acquired after the
Effective Date by any Loan Party (but excluding any such Subsidiary that is an
Excluded Domestic Subsidiary, a DRE Excluded Subsidiary or a Foreign Subsidiary
and any Excluded Subsidiary to the extent a pledge of the Capital Stock of such
entity is prohibited by its Organizational Documents or requires the consent of
any Person party thereto (other than a Group Member)), within ninety (90) days
(or such longer period as the Administrative Agent shall reasonably agree) after
the date of such creation or acquisition (i) execute and deliver to the
Administrative Agent such amendments to this Agreement and the Security
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest (subject to Permitted Priority Liens) in the
Capital Stock of such Excluded Subsidiary (other than Capital Stock constituting
an Excluded Asset) that is owned by any Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (if any),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member and (iii) cause such new
Excluded Subsidiary to deliver to the Administrative Agent a certificate of such
Excluded Subsidiary, in form and substance reasonably acceptable to the
Administrative Agent, with appropriate insertions and attachments.

(g) Notwithstanding anything to the contrary in this Agreement (i) no actions in
any jurisdiction outside the United States shall be required in order to create
any security interests in assets located or titled outside of the United States,
or to perfect any security interests in such assets, including any intellectual
property registered in any jurisdiction outside the United States (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any jurisdiction outside the United States) and
(ii) in no event shall control agreements or perfection by control or similar
arrangements be required with respect to any Collateral (including deposit or
securities accounts), other than in respect of (x) certificated equity interests
in the Initial Borrower and material wholly-owned Restricted Subsidiaries
thereof otherwise required to be pledged and (y) the Global Intercompany Note;

6.10 Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of the Facilities
provided for under this Agreement and a corporate rating by S&P and a corporate
family rating by Moody’s for the Initial Borrower (it being understood that
there shall be no requirement to maintain any specific credit rating).

 

-119-



--------------------------------------------------------------------------------

6.11 Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, at the expense of the Initial Borrower,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents. In furtherance and not
in limitation of the foregoing, the Loan Parties shall take such actions as the
Administrative Agent may reasonably request from time to time (including the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, stock powers, financing statements and other
documents, the filing or recording of any of the foregoing, obtaining of title
insurance with respect to any of the foregoing that relates to an interest in
real property, and the delivery of stock certificates and other collateral with
respect to which perfection is obtained by possession, in each case to the
extent required by the applicable Security Documents) to ensure that the
Obligations are guaranteed by the Guarantors, on a first priority basis (subject
to Permitted Priority Liens) and are secured by substantially all of the assets
(other than those assets specifically excluded by the terms of this Agreement
and the other Loan Documents) of the Loan Parties.

6.12 Designation of Unrestricted Subsidiaries. The Initial Borrower may at any
time after the Effective Date designate any Restricted Subsidiary of Holdings as
an Unrestricted Subsidiary (other than any Borrower) and subsequently
re-designate any Unrestricted Subsidiary as a Restricted Subsidiary if (i) the
Fixed Charge Coverage Ratio of the Initial Borrower and its Restricted
Subsidiaries for the most recently ended Test Period immediately preceding such
designation or re-designation, as applicable, determined on a Pro Forma Basis,
(A) would have been at least 2.00 to 1.00 or (B) would be equal to or greater
than such Fixed Charge Coverage Ratio immediately prior to such designation or
re-designation and (ii) no Default or Event of Default has occurred and is
continuing or would result therefrom. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute an Investment by the applicable Loan Party or Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market value
of the applicable Loan Party’s or Restricted Subsidiary’s investment therein.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of Indebtedness or
Liens of such Subsidiary existing at such time, and (y) a return on any
Investment by the applicable Loan Party or Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of such Loan Party’s or Restricted
Subsidiary’s Investment in such Subsidiary. For the avoidance of doubt, no
Borrower shall be permitted to be designated or otherwise become an Unrestricted
Subsidiary. At any time a Subsidiary is designated as an Unrestricted Subsidiary
hereunder, the Initial Borrower shall cause such Subsidiary to be designated as
an Unrestricted Subsidiary (or any similar applicable term) under any
Indebtedness permitted under Section 7.2 that constitutes First Lien Obligation,
and, in any event, any Indebtedness described in Section 7.2(b)(iv) or (b)(vi).

6.13 Employee Benefit Plans. Maintain, and cause each Commonly Controlled Entity
to maintain, all Plans that are presently in existence or may, from time to
time, come into existence, in compliance with the terms of any such Plan, ERISA,
the Code and all other applicable laws, except to the extent the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

6.14 Use of Proceeds. The proceeds of the Term Loans made on the Effective Date
shall be used solely to consummate the Transactions (including the payment of
costs and expenses). The Letters of Credit and proceeds of the Revolving Loans
shall be used to consummate the Transactions (to the extent set forth in
Section 2.5), working capital, Capital Expenditures and for other general
corporate

 

-120-



--------------------------------------------------------------------------------

purposes (including Permitted Acquisitions). The proceeds of the Incremental
Term Loans, Revolving Loans, the Swingline Loans, the Incremental Term Loans and
the Letters of Credit shall be used for working capital and general corporate
purposes of the Borrowers, Holdings, and their respective Subsidiaries. The
proceeds of the Other Revolving Loans and the Other Term Loans shall be used as
provided in Section 2.25.

SECTION 7. NEGATIVE COVENANTS

Holdings and the Initial Borrower hereby jointly and severally agree that, until
all Commitments have been terminated and the principal of and interest on each
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full (other than (i) contingent indemnification and
reimbursement obligations for which no claim has been made, (ii) Cash Management
Obligations as to which arrangements reasonably satisfactory to the Cash
Management Providers have been made and (iii) obligations under Specified Swap
Agreements as to which arrangements reasonably satisfactory to the Qualified
Counterparties have been made) and all Letters of Credit have been canceled,
have expired or have been Collateralized, each of Holdings and the Initial
Borrower shall, and shall cause the Restricted Subsidiaries to, comply with this
Section 7.

7.1 Total First Lien Net Leverage Ratio. The Initial Borrower shall not, without
the written consent of the Majority Revolving Lenders, permit the Total First
Lien Net Leverage Ratio on a Pro Forma Basis as at the last day of any period of
four consecutive fiscal quarters of the Initial Borrower (but only if the last
day of such fiscal quarter constitutes a Financial Compliance Date) to exceed
5.50 to 1.00.

7.2 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) (i) The Initial Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) the Initial Borrower shall not permit any of its Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Initial
Borrower and any of its Restricted Subsidiaries may Incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock and the
Restricted Subsidiaries may issue shares of Preferred Stock, in each case if the
Fixed Charge Coverage Ratio of the Initial Borrower and its Restricted
Subsidiaries for the most recently ended Test Period preceding the date on which
such additional Indebtedness is Incurred or such Disqualified Stock or Preferred
Stock is issued would have been at least 2.00 to 1.00 (“Ratio Debt”), determined
on a Pro Forma Basis; provided, further, however, that the amount of
Indebtedness (excluding Acquired Indebtedness not Incurred in connection with or
in contemplation of the applicable merger, acquisition or other similar
transaction) that may be Incurred and Disqualified Stock or Preferred Stock that
may be issued pursuant to this clause (a) by Non-Guarantor Subsidiaries shall
not exceed the greater of $40,000,000 and 25% of Consolidated EBITDA on a Pro
Forma Basis based on the most recently ended Test Period (at the time such
Indebtedness is Incurred or such Disqualified Stock or Preferred Stock is
issued) at any one time outstanding (minus the amount of Indebtedness Incurred
by Restricted Subsidiaries of the Initial Borrower that are Non-Guarantor
Subsidiaries pursuant to clauses (b)(vi) and (b)(xxiii) of this Section 7.2).

(b) The limitations set forth in Section 7.2(a) shall not apply to
(collectively, “Permitted Debt”):

(i) Indebtedness Incurred pursuant to this Agreement and any other Loan
Document;

 

-121-



--------------------------------------------------------------------------------

(ii) [reserved];

(iii) Indebtedness existing on the Effective Date (other than Indebtedness
described in clause (i) of this Section 7.2(b));

(iv) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt;

(v) Permitted Unsecured Refinancing Debt;

(vi) Indebtedness, Disqualified Stock or Preferred Stock not to exceed an amount
equal to the sum of:

(x) an unlimited amount at any time so long as, on a Pro Forma Basis (but
without giving effect to the cash proceeds remaining on the balance sheet of
such Indebtedness, Disqualified Stock or Preferred Stock) as of the most
recently completed Test Period (calculated assuming that such Indebtedness is
fully drawn throughout such period) (in each case, without giving effect to any
contemporaneous borrowing under clause (y) or clause (z) below):

(1) with respect to secured Indebtedness that constitutes First Lien
Obligations, the Total First Lien Net Leverage Ratio does not exceed 4.00 to
1.00, or, if incurred in connection with a Permitted Acquisition, the Total
First Lien Net Leverage Ratio does not exceed the Total First Lien Net Leverage
Ratio immediately prior to such Permitted Acquisition,

(2) with respect to Indebtedness that constitutes Junior Lien Obligations, the
Total Net Secured Leverage Ratio does not exceed 4.00 to 1.00, or, if incurred
in connection with a Permitted Acquisition, the Total Net Secured Leverage Ratio
does not exceed the Total Net Secured Leverage Ratio immediately prior to such
Permitted Acquisition,

(3) with respect to unsecured Indebtedness and with respect to Disqualified
Stock or Preferred Stock, either (I) the Total Net Leverage Ratio does not
exceed 5.00 to 1.00, (II) the Fixed Charge Coverage Ratio is greater than or
equal to 2.00 to 1.00 or (III) if incurred in connection with a Permitted
Acquisition, the Total Net Leverage Ratio does not exceed the Total Net Leverage
Ratio immediately prior to such Permitted Acquisition, plus

(y) the amount of all prior voluntary prepayments, loan buybacks (to the extent
offered to all similarly situated Lenders and to the extent of the actual cash
purchase price paid for such loan buyback and not the par value of the Loans)
and commitment reductions (to the extent not funded with the proceeds of
Indebtedness constituting “long term indebtedness” (or comparable caption) under
GAAP (other than Indebtedness in respect of any revolving credit facility)) of
Term Loans, Revolving Loans, Incremental Term Loans, Incremental Revolving Loans
and Indebtedness previously incurred pursuant to this Section 7.2(b)(vi)
(provided that, if the subject Indebtedness to be Incurred pursuant to this
Section 7.2(b)(vi) constitutes First Lien Obligation, the Indebtedness
previously incurred pursuant to this Section 7.2(b)(vi) constituted First Lien
Obligations) (in each case, with respect to any revolving loans, to the extent
accompanied by a permanent reduction in such revolving commitments), plus

 

-122-



--------------------------------------------------------------------------------

(z) an amount equal to the greater of (1) $160,000,000 and (2) 100% of
Consolidated EBITDA as of the most recently completed Test Period minus the
aggregate principal amount of Indebtedness Incurred under
Section 2.24(a)(ii)(z);

provided that,

(1) for the avoidance of doubt, the amount available to the Borrowers pursuant
to clauses (y) and (z) above shall be available at all times and shall not be
subject to the ratio tests described in foregoing clause (x) above;

(2) that Indebtedness Incurred, or Disqualified Stock or Preferred Stock issued,
under clauses (y) or (z) above shall automatically be reclassified as being
Incurred under clause (x)(1) above upon achievement of a Total First Lien Net
Leverage Ratio less than or equal to 4.00 to 1.00 (if such Indebtedness
constitutes First Lien Obligations), clause (x)(2) above upon achievement of a
Total Net Secured Leverage Ratio less than or equal to 4.00 to 1.00 (if such
Indebtedness constitutes Junior Lien Obligations), clause (x)(3)(I) above upon
achievement of a Total Leverage Ratio less than or equal to 5.00 to 1.00 (if
unsecured) or clause (x)(3)(II) above upon achievement of a Fixed Charge
Coverage Ratio greater than or equal to 2.00 to 1.00 (if unsecured);

(3) the amount of Indebtedness that may be Incurred and Disqualified Stock or
Preferred Stock that may be issued pursuant to this clause (vi) by Non-Guarantor
Subsidiaries, taken together with all other Indebtedness Incurred by
Non-Guarantor Subsidiaries and Disqualified Stock and Preferred Stock issued by
Non-Guarantor Subsidiaries pursuant to this proviso to this clause (vi), shall
not exceed the greater of $40,000,000 and 25% of Consolidated EBITDA on a Pro
Forma Basis based on the most recently ended Test Period (at the time such
Indebtedness is Incurred) at any one time outstanding (minus the amount of
Indebtedness Incurred by Non-Guarantor Subsidiaries pursuant to clauses (a) and
(b)(xxiii) of this Section 7.2);

(4) the Applicable Requirements shall have been satisfied;

(5) no Indebtedness under this clause (vi) may be Incurred at any time that a
Default or Event of Default has occurred and is continuing (unless such
Indebtedness is used to finance, in whole or in part, a Limited Condition
Transaction, in which case, no Indebtedness under this clause (vi) may be
Incurred at any time that an Event of Default under Section 9.1(a) or 9.1(g) has
occurred and is continuing);

(6) other than Customary Bridge Financings, any Indebtedness in the form of
broadly syndicated term B loans Incurred under this clause (vi) that constitutes
First Lien Obligations shall be subject to the “MFN” provisions set forth in
Section 2.24(a)(viii) (for the avoidance of doubt, including any limitations and
exclusions to such “MFN” provisions);

(7) for the avoidance of doubt, if the Initial Borrower or one or more of its
Subsidiaries incurs Indebtedness under clause (x) above on the same date that it
incurs indebtedness under clauses (y) or (z), then the Total First Lien Net
Leverage Ratio, Total Net Secured Leverage Ratio, Total Net Leverage Ratio
and/or Fixed Charge Coverage Ratio will be calculated with respect to such
incurrence under such clause (x) without regard to any incurrence of
Indebtedness under clauses (y) or (z), and,

(8) unless the Initial Borrower elects otherwise, any Indebtedness incurred
pursuant to this clause (vi) shall be deemed incurred first under clause
(x) above, with the balance incurred under clauses (y) and (z);

 

-123-



--------------------------------------------------------------------------------

(vii) Indebtedness (including Capitalized Lease Obligations, mortgage financings
or purchase money obligations) Incurred by the Initial Borrower or any of its
Restricted Subsidiaries, Disqualified Stock issued by the Initial Borrower or
any of its Restricted Subsidiaries and Preferred Stock issued by any Restricted
Subsidiaries of the Initial Borrower to finance or Refinance, all or any part of
the acquisition, purchase, lease, construction, design, installation, repair,
replacement or improvement of property (real or personal), plant or equipment or
other fixed or capital assets used or useful in the business of the Initial
Borrower or its Restricted Subsidiaries or in a Similar Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) in an aggregate principal amount, including all Indebtedness
Incurred to renew, refund, Refinance, replace, defease or discharge any
Indebtedness Incurred pursuant to this clause (vii), not to exceed the greater
of $40,000,000 and 25% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period (at the time such Indebtedness is Incurred) at
any one time outstanding;

(viii) Indebtedness (x) in respect of any bankers’ acceptance, bank guarantees,
discounted bill of exchange or the discounting or factoring of receivables,
warehouse receipt or similar facilities, and reinvestment obligations related
thereto, entered into in the ordinary course of business and (y) constituting
reimbursement obligations with respect to letters of credit issued in the
ordinary course of business, including letters of credit in respect of workers’
compensation claims, or other Indebtedness with respect to reimbursement type
obligations regarding workers’ compensation claims; provided, however, that upon
the drawing of such letters of credit or the Incurrence of such Indebtedness,
such obligations are reimbursed within thirty (30) days following such drawing;

(ix) Indebtedness arising from agreements of the Initial Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earnout or similar obligations, in each case, Incurred in connection with
the acquisition or disposition of any business, assets or a Subsidiary of the
Initial Borrower in accordance with the terms of this Agreement, other than
guarantees of Indebtedness Incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition;

(x) shares of Preferred Stock of a Restricted Subsidiary issued to the Initial
Borrower or a Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Initial Borrower
or another Restricted Subsidiary) shall be deemed, in each case, to be an
issuance of shares of Preferred Stock;

(xi) Indebtedness or Disqualified Stock of (a) a Restricted Subsidiary to the
Initial Borrower or (b) the Initial Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that if the Initial Borrower or a Guarantor
Incurs such Indebtedness or issues such Disqualified Stock to a Restricted
Subsidiary that is not the Initial Borrower or a Guarantor, such Indebtedness or
Disqualified Stock, as applicable, is subordinated in right of payment to the
Loans or the Guarantee of such Guarantor, as the case may be; provided, further,
that any subsequent issuance or transfer of any Capital Stock or any other event
that results in any Restricted Subsidiary lending such Indebtedness or
Disqualified Stock, as applicable, ceasing to

 

-124-



--------------------------------------------------------------------------------

be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness or Disqualified Stock, as applicable, (except to the Initial
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an Incurrence of such Indebtedness or Disqualified Stock, as applicable;

(xii) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes);

(xiii) obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Initial Borrower or any of its
Restricted Subsidiaries;

(xiv) Indebtedness, Disqualified Stock or Preferred Stock in an aggregate
principal amount or liquidation preference that, when aggregated with the
principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (xiv), does not exceed the greater of $60,000,000 and 37.5% of
Consolidated EBITDA on a Pro Forma Basis based on the most recently ended Test
Period (at the time such Indebtedness is Incurred) at any one time outstanding;

(xv) any guarantee by Holdings or the Initial Borrower or any of its Restricted
Subsidiaries of Indebtedness or other obligations of Holdings or the Initial
Borrower or any of its Restricted Subsidiaries so long as the Incurrence of such
Indebtedness or other obligations by Holdings or the Initial Borrower or such
Restricted Subsidiary is permitted under the terms of this Agreement; provided
that if such Indebtedness is by its express terms subordinated in right of
payment to the Loans or the Guarantee of any Guarantor, any such guarantee by
any Loan Party with respect to such Indebtedness shall be subordinated in right
of payment to the Loans and the Guarantees, substantially to the same extent as
such Indebtedness is subordinated to the Loans or any relevant Guarantees, as
applicable;

(xvi) any Indebtedness Incurred pursuant to Sale Leaseback Transactions;

(xvii) the Incurrence by the Initial Borrower or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that serves to refund, Refinance, replace or defease any
Indebtedness, Disqualified Stock or Preferred Stock Incurred as permitted under
clause (a) of this Section 7.2 and clauses (b)(i), (b)(ii), (b)(iii), (b)(vi),
(b)(vii), (b)(xiv), (b)(xvi), (b)(xvii), (b)(xx), (b)(xxiii), and (b)(xxix) of
this Section 7.2 or any outstanding Indebtedness, Disqualified Stock or
Preferred Stock Incurred to so refund or Refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including any additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay accrued and unpaid
interest, fees and expenses, including any premium and defeasance costs in
connection therewith (subject to the following proviso, “Refinancing
Indebtedness”); provided, however, that such Refinancing Indebtedness:

(1) other than Customary Bridge Financings, has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is Incurred which is not less
than the remaining Weighted Average Life to Maturity of the Indebtedness being
refunded, Refinanced, replaced or defeased;

(2) other than Customary Bridge Financings, has a Stated Maturity which is no
earlier than the Stated Maturity of the Indebtedness being refunded, Refinanced,
replaced or defeased;

 

-125-



--------------------------------------------------------------------------------

(3) to the extent such Refinancing Indebtedness Refinances (x) Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness, or
(y) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness is
Disqualified Stock or Preferred Stock;

(4) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being Refinanced plus (y) the amount necessary to pay accrued and unpaid
interest, fees, underwriting discounts and expenses, including any premium and
defeasance costs Incurred in connection with such Refinancing; and

(5) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Subsidiary that is not a Guarantor that Refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Initial Borrower; (y) Indebtedness, Disqualified
Stock or Preferred Stock of a Subsidiary that is not a Guarantor that Refinances
Indebtedness, Disqualified Stock or Preferred Stock of a Guarantor; or
(z) Indebtedness, Disqualified Stock or Preferred Stock of the Initial Borrower
or a Restricted Subsidiary that Refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

(xviii) Indebtedness arising from (x) Cash Management Services and (y) the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that, in the case of this (y), such Indebtedness is extinguished within
ten (10) Business Days of its Incurrence;

(xix) Indebtedness of the Initial Borrower or any Restricted Subsidiary
supported by a letter of credit or bank guarantee issued pursuant to this
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(xx) Contribution Indebtedness;

(xxi) Indebtedness of the Initial Borrower or any Restricted Subsidiary
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements;

(xxii) [reserved];

(xxiii) (x) Indebtedness, Disqualified Stock or Preferred Stock of the Initial
Borrower or any of its Restricted Subsidiaries Incurred to finance an
acquisition or (y) Acquired Indebtedness of the Initial Borrower or any of its
Restricted Subsidiaries, in either case in an amount equal to the sum of (1) an
unlimited amount so long as after giving effect to the transactions that result
in the Incurrence or issuance thereof, on a Pro Forma Basis, either (a) the
Initial Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness as (I) Ratio Debt or (II) Indebtedness incurred pursuant to
Section 7.2(b)(vi), (b) if such Indebtedness is unsecured, either (x) the Fixed
Charge Coverage Ratio of the Initial Borrower and its Restricted Subsidiaries
would not be less than immediately prior to such transactions or (y) the Total
Net Leverage Ratio would not be greater than immediately prior to such
transactions or (c) if such Indebtedness is secured, the Total Net Secured
Leverage Ratio would not be greater than immediately prior to such transactions,
and (2) the greater of $40,000,000 and 25% of

 

-126-



--------------------------------------------------------------------------------

Consolidated EBITDA on a Pro Forma Basis based on the most recently ended Test
Period (at the time such Indebtedness is Incurred); provided that the aggregate
principal amount of Indebtedness Incurred or assumed by Restricted Subsidiaries
which are Non-Guarantor Subsidiaries under this clause (xxiii) shall not exceed
the greater of $40,000,000 and 25% of Consolidated EBITDA on a Pro Forma Basis
based on the most recently ended Test Period (at the time such Indebtedness is
Incurred) at any one time outstanding (minus the amount of Indebtedness Incurred
by Restricted Subsidiaries of the Initial Borrower that are Non-Guarantor
Subsidiaries pursuant to clauses (a) and (b)(vi) of this Section 7.2); provided
further that, for the avoidance of doubt, if the Initial Borrower or one or more
of its Subsidiaries incurs Indebtedness under clause (1) above on the same date
that it incurs indebtedness under clause (2), then the Fixed Charge Coverage
Ratio and Total First Lien Net Leverage Ratio will be calculated with respect to
such incurrence under such clause (1) without regard to any incurrence of
Indebtedness under clause (2), and, unless the Initial Borrower elects
otherwise, any Indebtedness incurred pursuant to this clause (xxiii) shall be
deemed incurred first under clause (1) above, with the balance incurred under
clause (2);

(xxiv) Indebtedness Incurred by the Initial Borrower or any Restricted
Subsidiary to the extent that the net proceeds thereof are promptly deposited to
defease or to satisfy and discharge the Obligations;

(xxv) Guarantees (A) Incurred in the ordinary course of business in respect of
obligations of (or to) suppliers, customers, franchisees, lessors and licensees
that, in each case, are non-Affiliates or (B) otherwise constituting Investments
permitted under this Agreement;

(xxvi) Indebtedness issued by the Initial Borrower or any of its Restricted
Subsidiaries to current or former employees, directors, managers and consultants
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Initial Borrower
or any direct or indirect parent company of the Initial Borrower to the extent
described in Section 7.3(b)(iv);

(xxvii) Indebtedness owed on a short-term basis of no longer than thirty
(30) days to banks and other financial institutions Incurred in the ordinary
course of business of the Initial Borrower and its Restricted Subsidiaries with
such banks or financial institutions that arises in connection with ordinary
banking arrangements to manage cash balances of the Initial Borrower and its
Restricted Subsidiaries;

(xxviii) customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business; and

(xxix) Indebtedness Incurred by (A) Non-Guarantor Subsidiaries, (B) Foreign
Subsidiaries, or (C) joint ventures of the Initial Borrower or any of its
Restricted Subsidiaries in an aggregate principal amount that, when aggregated
with the principal amount of all other Indebtedness then outstanding and
Incurred pursuant to this clause (xxix), does not exceed the greater of
$40,000,000 and 25% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period (at the time such Indebtedness is Incurred) at
any one time outstanding.

(c) The Initial Borrower may, in its sole discretion, divide, classify or
reclassify, any Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) in one or more of the categories (including in part in one
category and in part in another category) set forth in this Section 7.2
(including Ratio Debt). Other than with respect to clause (b)(i) of this
Section 7.2, if at any time that the Initial Borrower would be entitled to have
incurred any then-outstanding item of Indebtedness as Ratio

 

-127-



--------------------------------------------------------------------------------

Debt or pursuant to clause (b)(vi)(x), such item of Indebtedness shall be
automatically reclassified into an item of Indebtedness incurred as Ratio Debt
or pursuant to clause (b)(vi)(x) of this Section 7.2. The Initial Borrower may,
in its sole discretion, divide, classify or reclassify an item of Indebtedness
in more than one of categories (including in part in one category and in part in
another category) set forth in this Section 7.2 (including Ratio Debt) without
giving pro forma effect to the substantially concurrent Incurrence of any
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof)
pursuant to clause (a) or clause (b) of this Section 7.2 when calculating the
amount of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) that may be Incurred under this Section 7.2. For purposes of
determining compliance with this Section 7.2, with respect to Indebtedness
Incurred, reborrowings of amounts previously repaid pursuant to “cash sweep”
provisions or any similar provisions that provide that Indebtedness is deemed to
be repaid daily (or otherwise periodically) shall only be deemed for purposes of
this Section 7.2 to have been Incurred on the date such Indebtedness was first
Incurred and not on the date of any subsequent reborrowing thereof. Accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, the payment of dividends on Disqualified Stock or Preferred
Stock in the form of additional shares of Disqualified Stock or Preferred Stock
of the same class, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an Incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 7.2. For the avoidance of doubt, the outstanding principal amount of any
particular Indebtedness shall be counted only once.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being Refinanced.

7.3 Limitation on Restricted Payments.

(a) The Initial Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) pay any dividend or make any distribution on account of the Initial
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger or consolidation involving the
Initial Borrower (other than dividends, payments or distributions (A) payable
solely in Equity Interests (other than Disqualified Stock) of the Initial
Borrower or to the Initial Borrower and its Restricted Subsidiaries; or (B) by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in respect of any class or series of securities issued by a
Restricted Subsidiary other than a Wholly Owned Restricted Subsidiary, the
Initial Borrower or a Restricted Subsidiary receives at least its pro rata share
of such dividend or distribution in accordance with its Equity Interests in such
class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Initial Borrower or any other direct or indirect parent of the Initial
Borrower;

 

-128-



--------------------------------------------------------------------------------

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, any Subordinated Indebtedness (other than the payment,
redemption, repurchase, defeasance, acquisition or retirement of
(A) Subordinated Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under
Section 7.2(b)(xi)); or

(iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through
(iv) above, other than any of the exceptions thereto, being collectively
referred to as “Restricted Payments”), unless, at the time of such Restricted
Payment:

(1) in the case of Restricted Payments described in Sections 7.3(a)(i) and
(ii) above, no Default or Event of Default shall have occurred and be continuing
or would occur as a consequence thereof;

(2) in the case of Restricted Payments described in Sections 7.3(a)(i) and
(ii) above (other than Restricted Payments made in reliance on clause
(3)(J) below), immediately after giving effect to such transaction on a Pro
Forma Basis, the Initial Borrower could Incur $1.00 of additional Indebtedness
as Ratio Debt; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Initial Borrower and its Restricted Subsidiaries
after the Effective Date in reliance on clauses (b)(i) below, is less than the
sum of, without duplication,

(A) if positive, 50% of the Consolidated Net Income of the Initial Borrower for
the period (taken as one accounting period) beginning on or about July 1, 2013
to the end of the most recently ended Test Period (other than any Consolidated
Net Income in the form of a distribution or dividend from an Unrestricted
Subsidiary, which shall be included in clause (E)(III) below), plus

(B) 100% of the aggregate net proceeds, including cash and the Fair Market Value
of assets other than cash, received by the Initial Borrower after the Effective
Date from the issue or sale of Equity Interests of the Initial Borrower or any
direct or indirect parent of the Initial Borrower (excluding (without
duplication) Refunding Capital Stock (as defined below), Designated Preferred
Stock, Cash Contribution Amount, Excluded Contributions and Disqualified Stock),
including Equity Interests issued upon conversion of Indebtedness or upon
exercise of warrants or options (other than an issuance or sale to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Initial Borrower or any of its Subsidiaries), plus

(C) 100% of the aggregate amount of contributions to the capital of the Initial
Borrower received in cash and the Fair Market Value of property other than cash
after the Effective Date (other than Excluded Contributions, Refunding Capital
Stock, Designated Preferred Stock and Disqualified Stock and the Cash
Contribution Amount), plus

 

-129-



--------------------------------------------------------------------------------

(D) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
of the Initial Borrower or any Restricted Subsidiary thereof issued after the
Effective Date (other than Indebtedness or Disqualified Stock issued to the
Initial Borrower or another Restricted Subsidiary) that has been converted into
or exchanged for Equity Interests in the Initial Borrower or any direct or
indirect parent of the Initial Borrower (other than Disqualified Stock), plus

(E) 100% of the aggregate amount received by the Initial Borrower or any
Restricted Subsidiary in cash and the Fair Market Value of property other than
cash received by the Initial Borrower or any Restricted Subsidiary from:

(I) the sale or other disposition (other than to the Initial Borrower or a
Restricted Subsidiary) of Restricted Investments made by the Initial Borrower
and its Restricted Subsidiaries and from repurchases and redemptions of such
Restricted Investments from the Initial Borrower and its Restricted Subsidiaries
by any Person (other than the Initial Borrower or any of its Subsidiaries) and
from repayments of loans or advances which constituted Restricted Investments
(other than in each case to the extent that the Restricted Investment was made
pursuant to clauses (b)(vii) or (b)(x) of this Section 7.3),

(II) the sale (other than to the Initial Borrower or a Restricted Subsidiary) of
the Capital Stock of an Unrestricted Subsidiary, or

(III) any distribution or dividend from an Unrestricted Subsidiary; plus

(F) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged or consolidated with or into, or
transfers or conveys its assets to, or is liquidated into, the Initial Borrower
or a Restricted Subsidiary, in each case after the Effective Date, the Fair
Market Value (as determined in accordance with the next succeeding sentence) of
the Investment of the Initial Borrower in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after deducting any Indebtedness
associated with the Unrestricted Subsidiary so designated or combined or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to clauses (b)(vii) or (b)(x) of this
Section 7.3 or constituted a Permitted Investment); plus

(G) an amount equal to any returns in Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Initial Borrower or any
Restricted Subsidiary in respect of Investments made pursuant to this
Section 7.3(a)(3); plus

(H) the aggregate amount of Retained Declined Proceeds; plus

(I) the aggregate amount of Retained Asset Sale Proceeds; plus

(J) an amount equal to the greater of $50,000,000 and 30% of Consolidated EBITDA
on a Pro Forma Basis based on the most recently ended Test Period.

 

-130-



--------------------------------------------------------------------------------

(b) The provisions of Section 7.3(a) will not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within sixty (60) days after the date of declaration
thereof or the giving of a redemption notice related thereto, if at the date of
declaration or notice such payment would have complied with the provisions of
this Agreement;

(ii) (A) the redemption, repurchase, defeasance, exchange, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) of the Initial
Borrower or any direct or indirect parent of the Initial Borrower or any
Restricted Subsidiary or Subordinated Indebtedness of the Initial Borrower or
any Restricted Subsidiary, in exchange for, or out of the proceeds of a sale
(other than to the Initial Borrower or a Restricted Subsidiary) (made within
ninety (90) days of such redemption, repurchase, defeasance, exchange,
retirement, or other acquisition) of, Equity Interests of the Initial Borrower
or any direct or indirect parent of the Initial Borrower (other than any
Disqualified Stock or any Equity Interests sold to the Initial Borrower or any
Subsidiary of the Initial Borrower or to an employee stock ownership plan or any
trust established by the Initial Borrower or any of its Subsidiaries)
(collectively, including any such contributions, “Refunding Capital Stock”);
(B) if immediately prior to the retirement of Retired Capital Stock, the payment
of dividends thereon was permitted under clause (vi) of this Section 7.3(b), the
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, defease,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Initial Borrower) in an aggregate amount per year no
greater than the aggregate amount of dividends per annum that were payable on
such Retired Capital Stock immediately prior to such retirement; and (C) the
payment of accrued dividends on the Retired Capital Stock out of the proceeds of
the sale (other than to the Initial Borrower or a Restricted Subsidiary) (made
within ninety (90) days of such redemption, repurchase, defeasance, exchange,
retirement, or other acquisition) (other than to a Subsidiary of the Initial
Borrower or to an employee stock ownership plan or any trust established by the
Initial Borrower or any of its Subsidiaries) of Refunding Capital Stock;

(iii) the redemption, repurchase, defeasance, exchange or other acquisition or
retirement of Subordinated Indebtedness of the Initial Borrower or any
Restricted Subsidiary (x) constituting Acquired Indebtedness not Incurred in
connection with or in contemplation of the applicable merger, acquisition or
other similar transaction or (y) made by exchange for, or out of the proceeds of
the sale (made within ninety (90) days of such redemption, repurchase,
defeasance, exchange, or other acquisition) of, new Indebtedness of the Initial
Borrower or a Restricted Subsidiary that is Incurred in accordance with
Section 7.2 so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable) of the Subordinated Indebtedness being so redeemed, repurchased,
defeased, exchanged, acquired or retired for value (plus accrued and unpaid
interest, fees, underwriting discounts and expenses, including any premium and
defeasance costs, required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased,
defeased, exchanged, acquired or retired plus any fees and expenses Incurred in
connection therewith, including reasonable tender premiums);

 

-131-



--------------------------------------------------------------------------------

(B) such Indebtedness is subordinated to the Facilities or the related
Guarantee, as the case may be, at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased,
exchanged, acquired or retired;

(C) other than Customary Bridge Financings, such Indebtedness has a final
scheduled maturity no earlier than the earlier of (x) the final scheduled
maturity date of the Subordinated Indebtedness being so redeemed, repurchased,
defeased, exchanged, acquired or retired or (y) the Latest Maturity Date; and

(D) other than Customary Bridge Financings, such Indebtedness has a Weighted
Average Life to Maturity that is not less than the remaining Weighted Average
Life to Maturity of the Subordinated Indebtedness being so redeemed,
repurchased, defeased, acquired or retired;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
the Initial Borrower or any other direct or indirect parent of the Initial
Borrower to finance any such purchase, retirement, redemption or other
acquisition) for value of Equity Interests of the Initial Borrower or any other
direct or indirect parent of the Initial Borrower held by any future, present or
former employee, director or consultant of the Initial Borrower or any direct or
indirect parent of the Initial Borrower or any Subsidiary of the Initial
Borrower or their estates or the beneficiaries of such estates pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other similar agreement or arrangement; provided, however, that
the aggregate amounts paid under this clause (iv) do not exceed $15,000,000 in
any calendar year (with unused amounts in any calendar year being carried over
to succeeding calendar years); provided, further, however, that such amount in
any calendar year may be increased by an amount not to exceed:

(A) the cash proceeds received by the Initial Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Initial Borrower or any other direct or indirect parent of the Initial
Borrower (to the extent contributed to the Initial Borrower) to members of
management, directors or consultants of the Initial Borrower and its Restricted
Subsidiaries or the Initial Borrower or any other direct or indirect parent of
the Initial Borrower that occurs after the Effective Date (provided that the
amount of such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under clause (a)(iii) of this Section 7.3); plus

(B) the cash proceeds of key man life insurance policies received by the Initial
Borrower or any direct or indirect parent of the Initial Borrower (to the extent
contributed to the Initial Borrower) and its Restricted Subsidiaries after the
Effective Date;

provided that the Initial Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any calendar
year; in addition, cancellation of Indebtedness owing to the Initial Borrower or
any of its Restricted Subsidiaries from any current or former or future officer,
director or employee (or any permitted transferees thereof) of the Initial
Borrower or any of its Restricted Subsidiaries (or any direct or indirect parent
company thereof), in connection with a repurchase of Equity Interests of the
Initial Borrower from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.3 or any other provisions of this
Agreement;

 

-132-



--------------------------------------------------------------------------------

(v) the payment of dividends or distributions to holders of any class or series
of Disqualified Stock of the Initial Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 7.2;

(vi) (A) the payment of dividends or distributions to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued
after the Effective Date, (B) the payment of dividends to any direct or indirect
parent of the Initial Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of any direct or indirect parent of the
Initial Borrower issued after the Effective Date; and (C) the payment of
dividends on Refunding Capital Stock that is Preferred Stock in excess of the
dividends payable thereon pursuant to clause (b)(ii) of this Section 7.3;
provided, however, that (x) for the most recently ended Test Period preceding
the date of issuance of such Designated Preferred Stock or the declaration of
such dividends on Refunding Capital Stock that is Preferred Stock, after giving
effect to such issuance (and the payment of dividends or distributions) on a Pro
Forma Basis, the Fixed Charge Coverage Ratio of the Initial Borrower and its
Restricted Subsidiaries would have been at least 2.00 to 1.00 and (y) the
aggregate amount of dividends declared and paid pursuant to this clause (vi)
does not exceed the net cash proceeds actually received by the Initial Borrower
from any such sale of Designated Preferred Stock (other than Disqualified Stock
issued after the Effective Date and securities issued in connection with the
Cure Right);

(vii) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value (being measured at the time such Investment is made and without giving
effect to subsequent changes in value), taken together with all other
Investments made pursuant to this clause (vii) that are at that time
outstanding, not to exceed the greater of $40,000,000 and 25% of Consolidated
EBITDA on a Pro Forma Basis based on the most recently ended Test Period (at the
time such Investment is made) at any one time outstanding;

(viii) the payment of dividends on the Initial Borrower’s common stock to fund
the payment by the Initial Borrower or any direct or indirect parent of the
Initial Borrower of dividends or other Restricted Payments in an amount not to
exceed, at the election of the Initial Borrower in any fiscal year, the greater
of (x) $20,000,000 in such fiscal year and (y) 6.0% of the Market
Capitalization;

(ix) Restricted Payments in an amount equal to the amount of Excluded
Contributions made;

(x) Restricted Payments in an aggregate amount, taken together with all other
Restricted Payments made pursuant to this clause (x), not to exceed the greater
of $50,000,000 and 30% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period (at the time such Restricted Payment is made);

(xi) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or other securities of, or Indebtedness owed to, the Initial Borrower or a
Restricted Subsidiary by, Unrestricted Subsidiaries;

(xii) the payment of any dividends or other distributions to any direct or
indirect equity holder of Holdings, the Initial Borrower or a Subsidiary thereof
in amounts required for such equity holder to pay U.S. federal, state, foreign
and/or local income Taxes (or any franchise or similar Taxes imposed in lieu of
an income Tax), as the case may be, imposed directly on such equity holder to
the extent such Taxes are attributable to Holdings, the Initial

 

-133-



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary, as the case may be; provided that in each
case the amount of such payments in respect of any tax year does not exceed the
sum of (i) the amount that Holdings, the Initial Borrower or the Subsidiary, as
the case may be, would have been required to pay in respect of U.S. federal,
state, foreign and local Taxes (as the case may be) for such year had Holdings,
the Initial Borrower or such Subsidiary paid such Taxes as a stand-alone
taxpayer (or stand-alone group) minus (ii) the amount of such Taxes actually
paid by Holdings, the Initial Borrower or such Subsidiary on account of such
Taxes;

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans to any direct or indirect parent, in the amount required for
such entity to, if applicable:

(A) pay amounts equal to the amounts required for any direct or indirect parent
of the Initial Borrower to pay fees and expenses (including franchise, capital
stock, minimum or other similar taxes) required to maintain its corporate
existence, customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers and employees of the Initial
Borrower or any direct or indirect parent of the Initial Borrower, if
applicable, and general corporate operating and overhead expenses of any direct
or indirect parent of the Initial Borrower, if applicable, in each case to the
extent such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of the Initial Borrower, if
applicable, and its Subsidiaries;

(B) pay, if applicable, amounts equal to amounts required for any direct or
indirect parent of the Initial Borrower, if applicable, to pay interest and/or
principal on Indebtedness the proceeds of which have been contributed to the
Initial Borrower or any of its Restricted Subsidiaries and that has been
guaranteed by, or is otherwise considered Indebtedness of, the Initial Borrower
or any of its Restricted Subsidiaries Incurred in accordance with Section 7.2;
and

(C) pay fees and expenses Incurred by any direct or indirect parent, other than
to Affiliates of the Initial Borrower, related to any equity or debt offering of
such parent, whether or not successful; and

(D) make payments to the Sponsor for any consulting, financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including in connection with acquisitions or divestitures,
in each case to the extent permitted under Section 7.6(b)(xii) and expense
reimbursement and indemnities related thereto;

(xiv) (i) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (ii) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a director or an
employee to pay for the taxes payable by such director or employee upon such
grant or award;

(xv) [reserved];

(xvi) the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness, Disqualified Stock or
Preferred Stock of the Initial Borrower and its Restricted Subsidiaries in
connection with a change of control or an Asset

 

-134-



--------------------------------------------------------------------------------

Sale that is permitted under Section 7.5 and the other terms of this Agreement;
provided that, prior to such payment, purchase, redemption, defeasance or other
acquisition or retirement for value, the Initial Borrower (or a third party to
the extent permitted by this Agreement) has applied such amounts in accordance
with Section 2.11 as a result of such change of control or Asset Sale, as the
case may be;

(xvii) any joint venture that is not a Restricted Subsidiary may make Restricted
Payments required or permitted to be made pursuant to the terms of the joint
venture arrangements to holders of its Equity Interests;

(xviii) any Restricted Payments made in connection with the consummation of the
Acquisition (including dividends to any direct or indirect parent of the Initial
Borrower to fund such payment);

(xix) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Initial Borrower;

(xx) payments or distributions, in the nature of satisfaction of dissenters’
rights, pursuant to or in connection with a consolidation, merger or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all the property
and assets of the Initial Borrower;

(xxi) the redemption, repurchase, defeasance, exchange, retirement or other
acquisition of any Subordinated Indebtedness of the Initial Borrower or any
direct or indirect parent of the Initial Borrower (including dividends made to
effectuate such redemption, repurchase, defeasance, exchange, retirement or
other acquisition), taken together with all other redemptions, repurchases,
defeasances, retirements or other acquisitions of any Subordinated Indebtedness
pursuant to this clause (xxi), in an amount not to exceed the greater of
$15,000,000 and 10% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period (at the time such Restricted Payment is made) in
the aggregate;

(xxii) Restricted Payments to permit the Initial Borrower or any direct or
indirect parent of the Initial Borrower to make cash payments on its
Indebtedness at such times and in such amounts as are necessary so that such
Indebtedness will not have “significant original issue discount” and thus will
not be treated as an “applicable high yield discount obligation” (“AHYDO”)
within the meaning of Section 163(i) of the Code;

(xxiii) [Reserved]; and

(xxiv) unlimited Restricted Payments; provided, that the Total Net Leverage
Ratio, on a Pro Forma Basis as of the most recently completed Test Period does
not exceed 3.50 to 1.00,

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (b)(vi), (b)(vii), (b)(x), (b)(xxi),
(b)(xxiv) of this Section 7.3, no Default or Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) For purposes of this Section 7.3, if any Investment or Restricted Payment
would be permitted pursuant to one or more provisions described above and/or one
or more of the exceptions

 

-135-



--------------------------------------------------------------------------------

contained in the definition of “Permitted Investments,” the Initial Borrower
may, in its sole discretion, divide, classify or reclassify such Investment or
Restricted Payment (or any portion thereof) in one or more of the categories of
“Permitted Investments” or permitted Restricted Payments set forth in this
Section 7.3. For the avoidance of doubt, the Initial Borrower or its Restricted
Subsidiaries may not reclassify any other Restricted Payment or Permitted
Investment as having been permitted under clause (b)(xxiv) of this Section 7.3.

7.4 Dividend and Other Payment Restrictions Affecting Subsidiaries. The Initial
Borrower shall not, and shall not permit any of its Restricted Subsidiaries that
is not a Guarantor to, directly or indirectly create or otherwise cause to
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary that is not a Guarantor to:

(a) (i) pay dividends or make any other distributions to the Initial Borrower or
any of its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect
to any other interest or participation in, or measured by, its profits; or
(ii) pay any Indebtedness owed to the Initial Borrower or any of its Restricted
Subsidiaries;

(b) make loans or advances to the Initial Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to the Initial
Borrower or any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect or entered into or
existing on the Effective Date;

(2) this Agreement, the Loan Documents and, in each case, any guarantees
thereof;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by the Initial
Borrower or any Restricted Subsidiary which was in existence at the time of such
acquisition or at the time it merges with or into the Initial Borrower or any
Restricted Subsidiary or assumed in connection with the acquisition of assets
from such Person (but not created in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person and its Subsidiaries, other than the Person, or the property or
assets of the Person and its Subsidiaries, so acquired or the property or assets
so assumed;

(5) contracts or agreements for the sale of assets, including customary
restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of such Restricted Subsidiary;

(6) Indebtedness secured by a Lien that is otherwise permitted to be Incurred
pursuant to Sections 7.2 and 7.7 that limit the right of the debtor to dispose
of the assets securing such Indebtedness;

 

-136-



--------------------------------------------------------------------------------

(7) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(8) customary provisions in joint venture, operating or other similar
agreements, asset sale agreements and stock sale agreements in connection with
the entering into of such transaction;

(9) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business that impose restrictions of the
nature described in clause (c) of this Section 7.4 on the property so acquired;

(10) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business (including
leases or licenses of intellectual property) that impose restrictions of the
type described in clause (c) of this Section 7.4 on the property subject to such
lease, license, contract or agreement;

(11) [reserved];

(12) Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary that is Incurred subsequent to the Effective Date pursuant to
Section 7.2; provided that either (A) such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the Initial
Borrower’s ability to make anticipated principal or interest payment on the
Loans (as determined by the Initial Borrower in good faith) or (B) such
encumbrances and restrictions are not materially more restrictive, taken as a
whole, than those, in the case of encumbrances, outstanding on the Effective
Date, and in the case of restrictions, contained in this Agreement;

(13) any Restricted Investment not prohibited by Section 7.3 and any Permitted
Investment;

(14) arising or agreed to in the ordinary course of business, not relating to
any Indebtedness, and that do not, individually or in the aggregate, detract
from the value of property or assets of the Initial Borrower or any Restricted
Subsidiary thereof in any manner material to the Initial Borrower or any
Restricted Subsidiary thereof;

(15) existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being Refinanced;

(16) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Initial Borrower or any of its Restricted Subsidiaries is a party entered into
in the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Initial Borrower or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder or the proceeds thereof and does not extend to any other
asset or property of the Initial Borrower or such Restricted Subsidiary or the
assets or property of any other Restricted Subsidiary; and

(17) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) of this Section 7.4 imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (16) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Initial Borrower, not
materially more restrictive as a whole with respect to such dividend and other
payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

-137-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.4, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Initial Borrower or
a Restricted Subsidiary to other Indebtedness Incurred by the Initial Borrower
or any such Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances.

7.5 Asset Sales. The Initial Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, cause or make an Asset Sale, unless:

(a) the Initial Borrower or any of its Restricted Subsidiaries, as the case may
be, receives consideration at the time of such Asset Sale at least equal to the
Fair Market Value (as determined in good faith by the Initial Borrower) of the
Equity Interests issued or assets sold or otherwise disposed of;

(b) immediately before and after giving effect to such Asset Sale, no Event of
Default has occurred and is continuing or would result therefrom; and

(c) except in the case of a Permitted Asset Swap, at least 75.0% of the
consideration therefore received by the Initial Borrower or such Restricted
Subsidiary, as the case may be, is in the form of Cash Equivalents, provided,
however, that in the case of Asset Sales involving the disposition of non-core
assets (as determined by the Initial Borrower in its good faith judgment
provided the value of such non-core assets does not exceed 50% of the
consideration payable in connection with such acquisition) acquired as part of
any acquisition after the Effective Date, only 50% of the consideration therefor
must be in the form of Cash Equivalents; provided, further, that the amount of:

(i) any liabilities (as shown on the Initial Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto or, if Incurred,
increased or decreased subsequent to the date of such balance sheet, such
liabilities that would have been reflected in the Initial Borrower’s or such
Restricted Subsidiary’s balance sheet or in the notes thereto if such
incurrence, increase or decrease had taken place on the date of such balance
sheet, as reasonably determined in good faith by the Initial Borrower) of the
Initial Borrower or any Restricted Subsidiary (other than liabilities that are
by their terms subordinated to the Obligations) that are assumed by the
transferee (or a third party on behalf of the transferee) of any such assets or
Equity Interests pursuant to an agreement that releases or indemnifies the
Initial Borrower or such Restricted Subsidiary (or a third party on behalf of
the transferee), as the case may be, from further liability;

(ii) any notes or other obligations or other securities or assets received by
the Initial Borrower or such Restricted Subsidiary from such transferee that are
converted by the Initial Borrower or such Restricted Subsidiary into cash within
180 days of the receipt thereof (to the extent of the cash received);

 

-138-



--------------------------------------------------------------------------------

(iii) any Designated Non-cash Consideration received by the Initial Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value (being measured at the time received and without giving effect to
subsequent changes in value), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of $35,000,000 and 20% of Consolidated
EBITDA on a Pro Forma Basis based on the most recently ended Test Period (at the
time of the receipt of such Designated Non-cash Consideration);

(iv) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that the Initial
Borrower and each other Restricted Subsidiary are released from any Guarantee of
such Indebtedness in connection with such Asset Sale; and

(v) consideration consisting of Indebtedness of the Initial Borrower or any
Guarantor received from Persons who are not the Initial Borrower or a Restricted
Subsidiary,

shall each be deemed to be Cash Equivalents for the purposes of this
Section 7.5.

After the Initial Borrower’s or any Restricted Subsidiary’s receipt of the Net
Cash Proceeds of any Asset Sale pursuant to this Section 7.5, the Initial
Borrower or such Restricted Subsidiary shall apply the Net Cash Proceeds from
such Asset Sale if and to the extent required by Section 2.11(c).

7.6 Transactions with Affiliates.

(a) The Initial Borrower shall not, and shall not permit any Restricted
Subsidiaries of the Initial Borrower to, directly or indirectly, make any
payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Initial Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate consideration in excess of the greater of
$10,000,000 and 6.5% of Consolidated EBITDA on a Pro Forma Basis based on the
most recently ended Test Period unless such Affiliate Transaction is on terms
that are not materially less favorable to the Initial Borrower or the relevant
Restricted Subsidiary than those that could have been obtained in a comparable
transaction by the Initial Borrower or such Restricted Subsidiary with an
unrelated Person; provided that, for any transaction or series of transactions,
contract, agreement, understanding, loan, advance or guarantee involving
aggregate consideration in excess of $25,000,000, such transaction has also been
approved by a majority of the Board of Directors of the Initial Borrower or any
direct or indirect parent of the Initial Borrower in good faith, or by an
officer or committee appointed by such Board of Directors to review transactions
with affiliates.

(b) The foregoing provisions will not apply to the following:

(i) (A) transactions between or among Holdings and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction), and (B) any merger or consolidation of the Initial Borrower
or any direct parent company of the Initial Borrower; provided that such parent
company shall have no material liabilities and no material assets other than
Cash Equivalents and the Capital Stock of the Initial Borrower and such merger
or consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;

 

-139-



--------------------------------------------------------------------------------

(ii) (A) Restricted Payments permitted by Section 7.3 (including any payments
that are exceptions to the definition of Restricted Payments set forth in
Section 7.3(a)(i) through (iv)) and (B) Permitted Investments;

(iii) transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Initial
Borrower or any of its Restricted Subsidiaries approved by a majority of the
Board of Directors of the Initial Borrower in good faith;

(iv) the payment of reasonable and customary fees and reimbursements paid to,
and indemnity and similar arrangements provided on behalf of, former, current or
future officers, directors, managers, employees or consultants of the Initial
Borrower or any Restricted Subsidiary or any direct or indirect parent of the
Initial Borrower;

(v) transactions in which the Initial Borrower or any of the Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Initial Borrower or such Restricted Subsidiary from a financial point of
view or meets the requirements of clause (a)(i) of this Section 7.6;

(vi) payments, loans or advances to employees or consultants or guarantees in
respect thereof (or cancellation of loans, advances or guarantees) for bona fide
business purposes in the ordinary course of business;

(vii) any agreement, instrument or arrangement as in effect as of the Effective
Date or any transaction contemplated thereby, or any amendment thereto (so long
as any such amendment is not disadvantageous to Lenders in any material respect
when taken as a whole as compared to the applicable agreement as in effect on
the Effective Date as reasonably determined by the Initial Borrower in good
faith);

(viii) the existence of, or the performance by the Initial Borrower or any of
its Restricted Subsidiaries of its obligations under the terms of any
stockholders or similar agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the
Effective Date, and any amendment thereto or similar transactions, agreements or
arrangements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Initial Borrower or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, agreement or arrangement or under any similar
transaction, agreement or arrangement entered into after the Effective Date
shall only be permitted by this clause (viii) to the extent that the terms of
any such existing transaction, agreement or arrangement together with all
amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the Lenders in any
material respect when taken as a whole than the original transaction, agreement
or arrangement as in effect on the Effective Date;

(ix) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Initial Borrower and the Restricted Subsidiaries of the Initial Borrower in
the reasonable determination of the Initial

 

-140-



--------------------------------------------------------------------------------

Borrower, and are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with joint
ventures or Unrestricted Subsidiaries entered into in the ordinary course of
business;

(x) the sale or issuance of Equity Interests (other than Disqualified Stock) of
the Initial Borrower;

(xi) [reserved.];

(xii) payments by the Initial Borrower or any of its Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
(x) made pursuant to agreements with the Sponsor as in effect on the Effective
Date or (y) approved by a majority of the Board of Directors of the Initial
Borrower or any direct or indirect parent of the Initial Borrower in good faith;

(xiii) any contribution to the capital of the Initial Borrower or any Restricted
Subsidiary;

(xiv) transactions permitted by, and complying with, the provisions of
Section 7.5 or Section 7.8;

(xv) [reserved];

(xvi) pledges of Equity Interests of Unrestricted Subsidiaries;

(xvii) any employment agreements, option plans and other similar arrangements
entered into by the Initial Borrower or any of its Restricted Subsidiaries with
employees or consultants in the ordinary course of business;

(xviii) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Initial Borrower or any direct or
indirect parent of the Initial Borrower or of a Restricted Subsidiary, as
appropriate, in good faith;

(xix) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.3(b)(xii) or, with respect to franchise or
similar taxes, by Section 7.3(b)(xiii)(A);

(xx) [reserved];

(xxi) any employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by the Initial Borrower or any of its
Restricted Subsidiaries with current, former or future officers and employees of
the Initial Borrower or any of its respective Restricted Subsidiaries and the
payment of compensation to officers and employees of the Initial Borrower or any
of its respective Restricted Subsidiaries (including amounts paid pursuant to
employee benefit plans, employee stock option or similar plans), in each case in
the ordinary course of business;

 

-141-



--------------------------------------------------------------------------------

(xxii) transactions with a Person that is an Affiliate of the Initial Borrower
solely because the Initial Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person entered into in the ordinary course of
business;

(xxiii) [reserved];

(xxiv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Initial Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

(xxv) any agreement that provides customary registration rights to the equity
holders of the Initial Borrower or any direct or indirect parent of the Initial
Borrower and the performance of such agreements;

(xxvi) payments to and from and transactions with any joint venture in the
ordinary course of business; provided such joint venture is not controlled by an
Affiliate (other than a Restricted Subsidiary) of the Initial Borrower; and

(xxvii) transactions between any Group Member and any Person that is an
Affiliate thereof solely due to the fact that a director of such Person is also
a director of Holdings or any direct or indirect parent of Holdings; provided,
however, that such director abstains from voting as a director of Holdings or
such direct or indirect parent of Holdings, as the case may be, on any matter
involving such other Person.

7.7 Liens. The Initial Borrower shall not, and shall not permit any Restricted
Subsidiary to, create or Incur any Lien (other than Permitted Liens) that
secures obligations under any Indebtedness on any asset or property of the
Initial Borrower or any Restricted Subsidiary.

7.8 Merger, Consolidation or Sale of All or Substantially All Assets. The
Initial Borrower shall not, and no Specified Co-Borrower shall, consolidate or
merge with or into or wind up into (whether or not the Initial Borrower or such
Specified Co-Borrower is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets (determined on a consolidated basis), in one or more related
transactions, to any Person unless:

(a) the Initial Borrower (in the case of any transaction involving the Initial
Borrower) or such Specified Co-Borrower (in the case of any transaction
involving such Specified Co-Borrower (other than any transaction involving the
Initial Borrower)) is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Initial Borrower
or such Specified Co-Borrower, as the case may be) or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (the Initial Borrower, such Specified
Co-Borrower or such Person as the case may be, being herein called the
“Successor Company”) and, if such entity is not a corporation, a co-obligor of
the Obligations is a corporation organized or existing under such laws;

(b) the Successor Company (if other than the Initial Borrower or such Specified
Co-Borrower, as the case may be) expressly assumes all the obligations of such
Person under this Agreement and the other Loan Documents to which it is a party;

 

-142-



--------------------------------------------------------------------------------

(c) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

(d) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four quarter period
either:

(i) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness as Ratio Debt; or

(ii) the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would not be less than such ratio for the Initial
Borrower and its Restricted Subsidiaries immediately prior to such transaction;

(e) if the Successor Company is an entity other than the Initial Borrower or
such Specified Co-Borrower, each Guarantor (unless it is the other party to the
transactions described above) shall have by a Guarantor Joinder Agreement
confirmed that its Guarantee shall apply to the Successor Company’s obligations
under this Agreement and the other Loan Documents; and

(f) the Borrower Representative shall have delivered to the Administrative Agent
an Officer’s Certificate and an opinion of counsel (which may be subject to
customary assumptions and exclusions) stating that such consolidation, merger or
transfer complies with this Agreement and the other Loan Documents.

The Successor Company (if other than the Initial Borrower or a Specified
Co-Borrower, as the case may be) will succeed to, and be substituted for, the
applicable Borrower under this Agreement and in such event the applicable
Borrower will automatically be released and discharged from its obligations
under this Agreement and the other Loan Documents and “Initial Borrower” or
“Co-Borrower”, as the case may be, shall refer to the Successor Company.
Notwithstanding clauses (c) and (d) of this Section 7.8, (A) any Borrower may
consolidate with, merge into or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or part of
its properties and assets to any Restricted Subsidiary and (B) any Borrower may
merge or consolidate with an Affiliate incorporated or organized solely for the
purpose of reincorporating or reorganizing a Borrower in another state of the
United States, the District of Columbia or any territory of the United States.

No Guarantor or Subject Co-Borrower will, and the Initial Borrower will not
permit any Guarantor or Subject Co-Borrower to, consolidate or merge with or
into or wind up into (whether or not such Guarantor or Subject Co-Borrower is
the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose (including in connection with a liquidation) of all or
substantially all of its properties or assets in one or more related
transactions to, any Person (herein called the “Successor Entity”) unless
(i) the surviving company (or company to which such assets are transferred) in
such liquidation, merger, sale, transfer or other disposition is a Borrower or a
Guarantor; or (ii):

(1) such sale or disposition or consolidation or merger is not in violation of
Section 7.5;

(2) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Entity or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Entity or such Subsidiary at the time of such transaction) no Default
or Event of Default shall have occurred and be continuing;

 

-143-



--------------------------------------------------------------------------------

(3) the Successor Entity (if other than such Guarantor or Subject Co-Borrower)
shall have delivered or caused to be delivered to the Administrative Agent an
Officer’s Certificate stating and an opinion of counsel (which may be subject to
customary assumptions and exclusions) that such consolidation, merger or
transfer complies with this Agreement; and

(4) the Successor Entity expressly assumes all the obligations of such Guarantor
or Subject Co-Borrower, as applicable, under this Agreement and the other Loan
Documents.

The Successor Entity will succeed to, and be substituted for, such Guarantor or
such Subject Co-Borrower under this Agreement and (if applicable) such
Guarantor’s Guarantee, and such Guarantor or Subject Co-Borrower will
automatically be released and discharged from its obligations under this
Agreement and (if applicable) such Guarantor’s Guarantee. Notwithstanding the
foregoing, (x) a Guarantor or Subject Co-Borrower may merge or consolidate with
an Affiliate incorporated or organized solely for the purpose of reincorporating
or reorganizing such Guarantor or such Subject Co-Borrower in another state of
the United States, the District of Columbia or any territory of the United
States, so long as the amount of Indebtedness of the Guarantor or Subject
Co-Borrower is not increased thereby, (y) a Guarantor or Subject Co-Borrower may
merge or consolidate with or transfer all or part of its properties or assets to
another Guarantor or a Borrower and (z) a Guarantor or Subject Co-Borrower may
convert into a corporation, partnership, limited partnership, limited liability
corporation or trust organized or existing under the laws of the jurisdiction of
organization of such Guarantor or such Subject Co-Borrower or any of the
jurisdictions set forth in clause (x) of this sentence.

7.9 [Reserved].

7.10 Changes in Fiscal Periods. The Initial Borrower shall not change its fiscal
year, and the Initial Borrower shall not change its method of determining fiscal
quarters.

7.11 Negative Pledge Clauses. The Initial Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of any Group
Member to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements evidencing or
governing any purchase money Liens or Capitalized Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) customary restrictions on
the assignment of leases, licenses and contracts entered into in the ordinary
course of business, (d) any agreement in effect at the time any Person becomes a
Restricted Subsidiary; provided that such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary, (e) customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary (or the assets of a Restricted Subsidiary) pending such
sale (provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold (or whose assets are to be sold) and
such sale is permitted hereunder), (f) restrictions and conditions existing on
the Effective Date and any amendments or modifications thereto so long as such
amendment or modification does not expand the scope of any such restriction or
condition in any material respect, (g) restrictions under agreements evidencing
or governing or otherwise relating to Indebtedness of Foreign Subsidiaries or
Non-Guarantor Subsidiaries permitted under Section 7.2; provided that such
Indebtedness is only with respect to the assets of Foreign Subsidiaries or
Non-Guarantor

 

-144-



--------------------------------------------------------------------------------

Subsidiaries and (h) customary provisions in joint venture agreements, limited
liability company operating agreements, partnership agreements, stockholders
agreements and other similar agreements.

7.12 Lines of Business and Passive Holding Company. The Initial Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, enter into any
business, either directly or through any Restricted Subsidiary, except for those
businesses in which the Initial Borrower and the Restricted Subsidiaries are
engaged on the Effective Date or that are reasonably related, complementary or
ancillary thereto and reasonable extensions thereof. Holdings shall not Incur
any material Indebtedness or material liabilities, own any material assets or
engage in any business or activity other than (i) the ownership of all
outstanding Capital Stock in the Initial Borrower, (ii) maintaining its
corporate existence, (iii) participating in tax, accounting and other
administrative activities as the parent of the consolidated group of companies
including the other Group Members or other subsidiaries of Holdings, (iv) the
performance of obligations under the Loan Documents to which it is a party,
(v) making and receiving Restricted Payments and Investments to the extent
permitted by Section 7.3, (vi) Incurring and guaranteeing Indebtedness but only
to the extent that such Indebtedness or guarantee would be permitted to be
Incurred or guaranteed by the Initial Borrower or its Restricted Subsidiaries
under Section 7.2, (vii) establishing and maintaining bank accounts,
(viii) entering into employment arrangements with officers and directors,
(ix) engaging in any sale or offering of its Equity Interests (or the Equity
Interests of its direct or indirect parent company), (x) engaging in any
activities incidental to compliance with the provisions of the Securities Act
and the Exchange Act and similar laws and regulations of other jurisdictions and
the rules of securities exchanges, in each case, as applicable to companies with
listed equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debt-holders,
(xi) engaging in activities necessary or reasonably advisable in connection with
the registration and listing of Holdings’ (or its direct or indirect parent’s)
Equity Interests and the continued existence of Holdings (or its direct or
indirect parent) as a public company, (xii) guaranteeing ordinary course
obligations incurred by any of its Restricted Subsidiaries and (xiii) activities
incidental to the businesses or activities described in clauses (i) through
(xii).

7.13 Amendments to Organizational Documents. Holdings and the Initial Borrower
shall not, and shall not permit any Group Member to, terminate or agree to any
amendment, supplement, or other modification of (pursuant to a waiver or
otherwise), or waive any of its rights under, any Organizational Documents of
any of the Group Members, if, in light of the then-existing circumstances, a
Material Adverse Effect would be reasonably likely to exist or result after
giving effect to such termination, amendment, supplement or other modification
or waiver, except, in each case, as otherwise permitted by the Loan Documents.

SECTION 8. GUARANTEE

8.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees, as a
primary obligor and not as a surety, to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of (1) the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Bankruptcy Code
after any bankruptcy or insolvency petition under the Bankruptcy Code or any
similar law of any other jurisdiction) on all Loans and (2) all other
Obligations from time to time owing to the Secured Parties by the Borrowers
(such obligations under clauses (1) and (2) being herein collectively called the
“Guarantor Obligations”). Each Guarantor hereby jointly and severally agrees
that, if the Borrowers shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guarantor Obligations, such
Guarantor will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guarantor Obligations, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration or otherwise) in accordance
with the terms of such extension or renewal.

 

-145-



--------------------------------------------------------------------------------

8.2 Obligations Unconditional.

(a) The obligations of the Guarantors under Section 8.1, shall constitute a
guaranty of payment (and not of collection) and to the fullest extent permitted
by applicable Requirements of Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guarantor Obligations of the Borrowers under this
Agreement, the Notes, if any, any Loan Documents or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guarantor
Obligations, and, in each case, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety by any Guarantor (except for payment in full). Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall, in each case, remain absolute, irrevocable and
unconditional under any and all circumstances as described above;

(b) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guarantor Obligations shall
be extended, or such performance or compliance shall be waived;

(c) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(d) the maturity of any of the Guarantor Obligations shall be accelerated, or
any of the Guarantor Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guarantor Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(e) any Lien or security interest granted to, or in favor of, the Issuing Lender
or any Lender or the Administrative Agent as security for any of the Guarantor
Obligations shall fail to be valid or perfected or entitled to the expected
priority;

(f) the release of any other Guarantor pursuant to Section 8.9, 10.10 or
otherwise; or

(g) except for the payment in full of the Guarantor Obligations, any other
circumstance whatsoever which may or might in any manner or to any extent vary
the risk of any Guarantor as an obligor in respect of the Guarantor Obligations
or which constitutes, or might be construed to constitute, an equitable or legal
discharge of any Borrower or any Guarantor for the Guarantor Obligations, or of
such Guarantor under the Guarantee or of any security interest granted by any
Guarantor, whether in a proceeding under any Debtor Relief Law or in any other
instance.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, marshaling, protest and all notices whatsoever, and any requirement
that any Secured Party exhaust any right, power or remedy or proceed against any
Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guarantor Obligations. Each of
the Guarantors waive any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guarantor Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee made under this
Section 8 (this “Guarantee”) or acceptance of the Guarantee, and the Guarantor
Obligations,

 

-146-



--------------------------------------------------------------------------------

and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon the Guarantee, and all dealings between the
Borrowers and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon the Guarantee. The Guarantee shall
be construed as a continuing, absolute, irrevocable and unconditional guarantee
of payment without regard to any right of offset with respect to the Guarantor
Obligations at any time or from time to time held by the Secured Parties and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against any Borrower or against any other person
which may be or become liable in respect of all or any part of the Guarantor
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. The Guarantee shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the applicable Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guarantor Obligations outstanding.

8.3 Reinstatement. The obligations of the Guarantors under this Section 8 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of a Borrower or any other Loan Party in respect of the
Guarantor Obligations is rescinded or must be otherwise restored by any holder
of any of the Guarantor Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

8.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guarantor Obligations (other than
(i) contingent indemnification and reimbursement obligations for which no claim
has been made, (ii) Cash Management Obligations as to which arrangements
reasonably satisfactory to the Cash Management Providers have been made,
(iii) obligations under Specified Swap Agreements as to which arrangements
reasonably satisfactory to Qualified Counterparties have been made and
(iv) Letters of Credit that have been Collateralized) and the expiration and
termination of the Commitments under this Agreement, it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its Guarantee, whether by subrogation, right
of contribution or otherwise, against any Borrower or any other Guarantor of any
of the Guarantor Obligations or any security for any of the Guarantor
Obligations.

8.5 Remedies. Each Guarantor jointly and severally agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 9 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 9) for purposes of
Section 8.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against any Borrower or any Guarantor and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable, or the circumstances occurring where Section 9 provides that
such obligations shall become due and payable), such obligations shall forthwith
become due and payable by the Guarantors for purposes of Section 8.1.

8.6 [Reserved.]

8.7 Continuing Guarantee. The Guarantee made by the Guarantors is a continuing
guarantee of payment, and shall apply to all Guarantor Obligations whenever
arising.

8.8 General Limitation on Guarantor Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other

 

-147-



--------------------------------------------------------------------------------

law affecting the rights of creditors generally, if the obligations of any
Guarantor under Section 8.1 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 8.1, then,
notwithstanding any other provision to the contrary, the amount of such
liability of such Guarantor shall, without any further action by such Guarantor,
any Loan Party or any other Person, be automatically limited and reduced to the
highest amount (after giving effect to the right of contribution established in
Section 8.10) that is valid and enforceable and not subordinated to the claims
of other creditors as determined in such action or proceeding. To effectuate the
foregoing, the Administrative Agent and the Guarantors hereby irrevocably agree
that the Guarantor Obligations of each Guarantor in respect of the Guarantee at
any time shall be limited to the maximum amount as will result in the Guarantor
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such Guarantee and its related contribution rights but before taking into
account any liabilities under any other guarantee by such Guarantor. For
purposes of the foregoing, all guarantees of such Guarantor other than its
Guarantee will be deemed to be enforceable and payable after the Guarantee. To
the fullest extent permitted by applicable law, this Section 8.8 shall be for
the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any Equity
Interest in such Guarantor.

8.9 Release of Subsidiary Guarantors. A Subsidiary Guarantor shall be
automatically released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of to a Person other than a Loan Party in a transaction
permitted by this Agreement. In connection with any such release of a Guarantor,
the Administrative Agent shall execute and deliver to the Borrower
Representative, at the Borrower Representative’s expense, all UCC termination
statements and other documents that the Borrower Representative shall reasonably
request to evidence such release; provided that the Borrower Representative
shall have delivered to the Administrative Agent, at least five days, or such
shorter period as the Administrative Agent may reasonably agree, prior to the
date of the release, a written notice of such for release identifying the
relevant Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, together with a certification by the Borrower Representative
stating that such transaction is in compliance with this Agreement and the other
Loan Documents.

8.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 8.4. The provisions of this Section 8.10 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the other Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.
Notwithstanding the foregoing, no Excluded ECP Guarantor shall have any
obligations or liabilities to any Guarantor, the Administrative Agent or any
other Secured Party with respect to Excluded Swap Obligations.

8.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 8.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.11, or otherwise
under the Guarantee, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 8.11

 

-148-



--------------------------------------------------------------------------------

shall remain in full force and effect until the termination and release of all
Obligations in accordance with the terms of this Agreement. Each Qualified ECP
Guarantor intends that this Section 8.11 constitute, and this Section 8.11 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. An Event of Default shall occur if any of the following
events shall occur and be continuing; provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied (any such
event, an “Event of Default”):

(a) any Borrower shall fail to pay (x) any principal of any Loan (other than any
payment of principal under Section 2.3(a)(i)) or Reimbursement Obligation when
due in accordance with the terms hereof, (y) any principal of any Loan under
Section 2.3(a)(i) within one (1) Business Day after any such principal becomes
due in accordance with the terms hereof or (z) any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document within three (3) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other written statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect (except where such representations
and warranties are already qualified by materiality, in which case, in any
respect) on or as of the date made or deemed made (or if any representation or
warranty is expressly stated to have been made as of a specific date, inaccurate
in any material respect as of such specific date); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a)(i) (in respect of the Initial Borrower),
Section 6.7(a) or Section 7 of this Agreement (other than Section 7.1); or

(d) subject to Section 9.4, the Initial Borrower shall default in the observance
or performance of its agreement contained in Section 7.1; provided that,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, a breach of the requirements of Section 7.1 shall not constitute an
Event of Default for purposes of any Facility other than the Revolving Facility;
or

(e) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (d) of this Section 9.1), and such default
shall continue unremedied for a period of thirty (30) days after notice to the
Initial Borrower from the Administrative Agent or the Required Lenders; or

(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving

 

-149-



--------------------------------------------------------------------------------

of notice if required, such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (y) to cause, with the giving of notice if
required, any Group Member to purchase or redeem or make an offer to purchase or
redeem such Indebtedness prior to its stated maturity; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this Section
9.1(f) shall not at any time constitute an Event of Default unless, at such
time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this Section 9.1(f) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate the greater of $25,000,000 and 15% of
Consolidated EBITDA on a Pro Forma Basis based on the most recently ended Test
Period; provided, further, that clause (iii) of this Section 9.1(f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or

(g) (i) Holdings, the Initial Borrower or any Significant Subsidiary shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings, the Initial Borrower or any Significant Subsidiary shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Holdings, the Initial Borrower or any Significant
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against Holdings, the Initial Borrower or any Significant Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) Holdings, the Initial Borrower
or any Significant Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii) or (iii) above; or (v) Holdings, the Initial Borrower
or any Significant Subsidiary shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall fail to meet the minimum funding standards of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC or a
Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) any Group Member or any Commonly Controlled Entity shall, or is reasonably
likely to, incur any liability in connection with a complete or partial
withdrawal from, or the Insolvency of, a Multiemployer Plan; or (vi) any other
event or condition shall occur or exist with respect to a Plan that could give
rise to liability under Title IV of ERISA; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant

 

-150-



--------------------------------------------------------------------------------

insurance company has been notified of the claim and has not denied coverage or
(y) covered by valid third party indemnification obligation from a third party
which is Solvent) of $25,000,000 and 15% of Consolidated EBITDA on a Pro Forma
Basis based on the most recently ended Test Period or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect, other than pursuant to the terms hereof or thereof, or any
Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents shall cease to be enforceable and of
the same effect and priority purported to be created thereby, except (A) to the
extent that (x) any such loss of perfection or priority results from the failure
of the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Agreement or
from the failure of the Administrative Agent to file UCC continuation statements
(or similar statements or filings in other jurisdictions) and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage and (y) the Loan Parties take such action as the Administrative Agent
may reasonably request to remedy such loss of perfection or priority or (B) the
fair market value of assets affected thereby does not exceed $5,000,000; or

(k) the Guarantee of Holdings or any Guarantor that is a Significant Subsidiary
shall cease, for any reason, to be in full force and effect, other than as
provided for in Sections 8.9 or 10.10, or any Loan Party or any Affiliate of any
Loan Party shall so assert; or

(l) a Change of Control shall occur.

9.2 [Reserved].

9.3 Action in Event of Default.

(a) (x) Upon any Event of Default specified in Section 9.1(g)(i) or
(ii) occurring and continuing, the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall automatically immediately become due and payable, and (y) if
any other Event of Default under Section 9.1 (other than Section 9.1(g)(i) or
(ii)) occurs and is continuing, subject to paragraph (b) of this Section 9.3,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans (with accrued interest thereon) and all other Obligations
owing under this Agreement and the other Loan Documents (including all amounts
of L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder) to be
due and payable forthwith, whereupon the same shall immediately become due and
payable. In furtherance of the foregoing, the Administrative Agent may, or upon
the request of the Required Lenders the Administrative Agent shall, exercise any
and all other remedies available under the Loan Documents at law or in equity,
including commencing and prosecuting any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction and collecting the Collateral
or any portion thereof and enforcing any other right in respect of any
Collateral.

 

-151-



--------------------------------------------------------------------------------

(b) Upon the occurrence of an Event of Default under Section 9.1(d) that is
uncured or unwaived, the Majority Revolving Lenders may, so long as a Financial
Compliance Date continues to be in effect, either (x) terminate the Revolving
Commitments and/or (y) take the actions specified in Section 9.3(a) in respect
of the Revolving Commitments, the Revolving Loans, Letters of Credit and
Swingline Loans.

(c) [Reserved].

(d) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a Cash Collateral Account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such Cash
Collateral Account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other Obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon and all amounts drawn thereunder have been
reimbursed in full and all other Obligations of the Borrowers hereunder and
under the other Loan Documents shall have been paid in full (other than
(i) contingent indemnification and reimbursement obligations for which no claim
has been made, (ii) Cash Management Obligations as to which arrangements
reasonably satisfactory to the Cash Management Providers have been made,
(iii) Letters of Credit that have been Collateralized and (iv) obligations under
Specified Swap Agreements as to which arrangements reasonably satisfactory to
the Qualified Counterparties have been made), the balance, if any, in such Cash
Collateral Account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section 9.3, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.

9.4 Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 9, in the
event that the Initial Borrower fails (or, but for the operation of this
Section 9.4, would fail) to comply with the requirements of Section 7.1, the
Initial Borrower and Holdings shall have the right during the applicable fiscal
quarter, and/or from the date of delivery of a Notice of Intent to Cure with
respect to the fiscal quarter most recently ended for which financial results
have been provided under Sections 6.1(a) or (b) until ten (10) Business Days
thereafter, to issue Permitted Cure Securities for cash or otherwise receive
cash contributions to the equity capital of Holdings, and, in each case, to
contribute any such cash to the capital of the Initial Borrower (collectively,
the “Cure Right”), and upon the receipt by the Initial Borrower of such cash
(the “Cure Amount”) pursuant to the exercise by the Initial Borrower or Holdings
of such Cure Right, the Total First Lien Net Leverage Ratio shall be
recalculated by increasing Consolidated EBITDA (solely for purposes of
compliance with Section 7.1) on a Pro Forma Basis solely for the purpose of
measuring the Total First Lien Net Leverage Ratio and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount.

(b) If, after giving effect to the foregoing recalculations, the Initial
Borrower shall then be in compliance with the requirements of Section 7.1, then
the Initial Borrower shall be deemed to have satisfied the requirements of
Section 7.1 as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date, and the
applicable breach or default of Section 7.1 that had occurred shall be deemed
cured for the purposes of this Agreement.

(c) To the extent a fiscal quarter ended for which the Total First Lien Net
Leverage Ratio was initially recalculated as a result of a Cure Right and such
fiscal quarter is included in the calculation of the Total First Lien Net
Leverage Ratio in a subsequent fiscal quarter, the Cure Amount shall be included
in Consolidated EBITDA of such initial fiscal quarter.

 

-152-



--------------------------------------------------------------------------------

(a) Notwithstanding anything herein to the contrary, (i) in each four fiscal
quarter period, there shall be at least two fiscal quarters in which the Cure
Right is not exercised, (ii) for purposes of this Section 9.4, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Total First Lien Net Leverage Ratio, determined at the time the Cure Right is
exercised with respect to the fiscal quarter ended for which the Total First
Lien Net Leverage Ratio was initially recalculated as a result of a Cure Right,
(iii) the Cure Amount shall be disregarded for all other purposes of this
Agreement, including, determining any baskets with respect to the covenants
contained in Section 7, and shall not result in any adjustment to any amounts
other than the amount of Consolidated EBITDA as described in clause (a) above,
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Cure Amount for the fiscal quarter immediately preceding the fiscal quarter
in which the Cure Right is exercised for purposes of determining compliance with
Section 7.1, (v) the Initial Borrower or Holdings shall not exercise the Cure
Right in excess of five instances over the term of this Agreement and (vi) no
Revolving Lender or Issuing Lender shall be required to make any Revolving Loans
or issue any Letter of Credit hereunder if a violation of Section 7.1 has
occurred and is continuing until the expiration of the 10 Business Day period
during which Holdings may exercise a Cure Right, unless and until the Cure
Amount is actually received.

9.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 9.3, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order:

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including all reasonable costs and expenses of every
kind incurred in connection any action taken pursuant to any Loan Document or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, reasonable attorneys’ fees and disbursements
and any other amount required by any provision of law (including Section
9-615(a)(3) of the Uniform Commercial Code)), and all amounts for which
Administrative Agent is entitled to indemnification hereunder and under the
other Loan Documents and all advances made by the Administrative Agent hereunder
and thereunder for the account of any Loan Party (excluding principal and
interest in respect of any Loans extended to such Loan Party), and to the
payment of all costs and expenses paid or incurred by the Administrative Agent
in connection with the exercise of any right or remedy hereunder or under this
Agreement or any other Loan Document and to the payment or reimbursement of all
indemnification obligations, fees, costs and expenses owing to the
Administrative Agent hereunder or under this Agreement or any other Loan
Document, all in accordance with the terms hereof or thereof;

(b) Second, for application by it pro rata to (i) repay the Swingline Lender for
any then outstanding Swingline Loans to the extent Revolving Lenders have not
funded their obligations to acquire participations therein, (ii) cure any
Funding Default that has occurred and is continuing at such time and (iii) repay
the Issuing Lender for any amounts not paid by L/C Participants pursuant to
Section 3.4;

 

-153-



--------------------------------------------------------------------------------

(c) Third, for application by it towards all other Obligations (including,
without duplication, Guarantor Obligations with respect to Loans), pro rata
among the Secured Parties according to the amounts of the Obligations then held
by the Secured Parties (including all Obligations arising under Specified Swap
Agreements and including obligations to provide cash collateral with respect to
Letters of Credit); and

(d) Fourth, any balance of such proceeds remaining after all of the Obligations
shall have been satisfied by payment in full in immediately available funds (or
in the case of Letters of Credit, terminated or Cash Collateralized) and the
Commitments shall have been terminated, be paid over to or upon the order of the
applicable Loan Party or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

SECTION 10. ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

(a) Administrative Agent. Each of the Lenders (which for purposes of this
Section 10 shall include the Issuing Lender and the Swingline Lender) hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and, except to the
extent that any Group Member has any express rights under this Section 10, no
Group Member shall have rights as a third party beneficiary of any of such
provisions.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Qualified Counterparty and a potential Cash Management
Provider) and the Issuing Lenders hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Lenders
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.5 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Section 10 and
Section 11, as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the Lenders
hereby expressly authorize the Administrative Agent to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents and acknowledge
and agree that any such action by the Administrative Agent shall bind the
Lenders. Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy with respect to any
Collateral against any Borrower or any other Loan Party or any other obligor
under any of the Loan Documents, the Specified Swap Agreements or any Specified
Cash Management Agreement (including, in each case, the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any

 

-154-



--------------------------------------------------------------------------------

actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral of any Borrower or any other Loan Party, without the
prior written consent of the Administrative Agent. In the event of a foreclosure
by the Administrative Agent on any of the Collateral pursuant to a public or
private sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and the Administrative Agent, as
agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, with the consent or at the
direction of the Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale.

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Holdings, the Initial Borrower or any of their respective
Subsidiaries or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.1 and Section 9.3) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by a Borrower, a Lender or the
applicable Issuing Lender.

 

-155-



--------------------------------------------------------------------------------

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders
or Affiliate Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender or (z) be obligated to ascertain,
monitor or enforce the limitations in connection with any assignment to Debt
Fund Affiliates and Affiliated Lenders or have any liability with respect
thereto or any matter arising thereof.

10.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including telephonic notices)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the applicable Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for any
of the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or such other number or percentage of
Lenders as shall be provided for herein or in the other Loan Documents) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or such other number or percentage of Lenders as shall
be provided for herein or in the other Loan Documents), and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans.

 

-156-



--------------------------------------------------------------------------------

10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section 10 shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6 Resignation and Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
approval of the Borrowers, not to be unreasonably withheld, for so long as no
Event of Default set forth under Section 9.1(a) or 9.1(g) has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lenders, in consultation
with the Borrowers, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
subject to the approval of the Borrowers, not to be unreasonably withheld, for
so long as no Event of Default set forth under Section 9.1(a) or 9.1(g) has
occurred and is continuing, appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lenders directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same

 

-157-



--------------------------------------------------------------------------------

as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. If Bank of America resigns as an Issuing Lender, it shall retain all the
rights, powers, privileges and duties of an Issuing Lender hereunder with
respect to all Letters of Credit issued by it which are outstanding as of the
effective date of its resignation as an Issuing Lender and all L/C Obligations
with respect thereto, including the right to require the Lenders to make ABR
Loans or fund risk participations in unreimbursed amounts in connection with
Letters of Credit. If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make ABR
Loans or fund risk participations in outstanding Swingline Loans. Upon the
appointment by the Borrowers of a successor Issuing Lender or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Lender
or Swingline Lender, as applicable, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, issued by the retiring Issuing Lender which are outstanding at
the time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Joint Bookrunners or Joint Lead Arrangers listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

10.9 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by

 

-158-



--------------------------------------------------------------------------------

declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.8, 3.3 and 11.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the applicable Issuing Lender, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.8 and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving

 

-159-



--------------------------------------------------------------------------------

effect to the limitations on actions by the Required Lenders contained in
Section 11.1 of this Agreement), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.10 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its capacities as a potential Qualified
Counterparty and a potential Cash Management Provider), the Issuing Lender and
Swingline Lender irrevocably authorize the Administrative Agent (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) after the Effective Date: (i) to release any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
(1) at the time the property subject to such Lien is Disposed of or to be
Disposed of as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document to any Person other than a Loan Party,
(2) subject to Section 11.1, if the release of such Lien is approved, authorized
or ratified in writing by the Required Lenders, (3) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under the Guarantee or (4) that constitutes Excluded Assets; (ii) to
release or subordinate, as expressly permitted hereunder, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by this Agreement
to the extent required by the holder of, or pursuant to the terms of any
agreement governing, the obligations secured by such Liens; (iii) to release any
Guarantor from its obligations under the Guarantee if such Person ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary, Excluded Domestic
Subsidiary or a Foreign Subsidiary as a result of a transaction or designation
permitted hereunder; and (iv) to release any Collateral or Guarantor Obligations
to the extent necessary to permit consummation of any transaction not prohibited
by any Loan Document or that has been consented to in accordance with
Section 11.1.

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
(pursuant to clause (a) above) any Guarantor from its obligations under the
Guarantee.

(c) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than (i) contingent indemnification and reimbursement
obligations for which no claim has been made, (ii) Cash Management Obligations
as to which arrangements reasonably satisfactory to the Cash Management
Providers have been made and (iii) obligations under Specified Swap Agreements
as to which arrangements reasonably satisfactory to the Qualified Counterparties
have been made) shall have been satisfied by payment in full in immediately
available funds, the Commitments have been terminated and no Letters of Credit
shall be outstanding or all outstanding Letters of Credit have been
Collateralized, the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Group Member under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

 

-160-



--------------------------------------------------------------------------------

(d) If (i) a Guarantor was released from its obligations under the Guarantee,
(ii) a Co-Borrower was released from its obligations under the Loan Documents or
(iii) the Collateral was released from the assignment and security interest
granted under the Security Document (or the interest in such item subordinated),
the Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Guarantor from its obligations under the Guarantee or such Co-Borrower from
its obligations under the Loan Documents, the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, in each case in accordance with the
terms of the Loan Documents and this Section 10.10.

(e) If as a result of any transaction not prohibited by this Agreement: (i) any
Guarantor or Co-Borrower becomes an Excluded Domestic Subsidiary, DRE Excluded
Subsidiary or Foreign Subsidiary, or any Guarantor or Co-Borrower is sold (or
consolidates or mergers with a Person that is not a Loan Party), then such
Guarantor’s Guarantee (or the obligations of such Co-Borrower under the Loan
Documents) shall be automatically released, (ii) any Guarantor or Co-Borrower
becomes an Excluded Domestic Subsidiary, a DRE Excluded Subsidiary or a Foreign
Subsidiary, then the Capital Stock of such Guarantor (other than 65% of the
total outstanding voting Capital Stock and 100% of the total outstanding
non-voting Capital Stock of an Excluded Domestic Subsidiary, DRE Excluded
Subsidiary or Foreign Subsidiary that, in each case, is directly owned by a
Borrower or a Guarantor) shall be automatically released from the security
interests created by the Loan Documents, or (iii) any Excluded Domestic
Subsidiary, any DRE Excluded Subsidiary or any Foreign Subsidiary ceases to be
directly owned by a Borrower or Guarantor, then the Capital Stock of such
Subsidiary shall be automatically released from any security interests created
by the Loan Documents. In connection with any termination or release pursuant to
this Section 10.10(e), the Administrative Agent and any applicable Lender shall
promptly execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 10.10(e) shall be without recourse to or warranty by the Administrative
Agent or any Lender.

10.11 Intercreditor Agreements.

The Lenders hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement (and any amendments, amendments and restatements,
restatements or waivers of, or supplements or other modifications to, any such
agreement or arrangement permitted under this Agreement), and any such
intercreditor agreement is binding upon the Lenders.

Except as otherwise expressly set forth herein or in any Security Document, no
Qualified Counterparty or Cash Management Provider that obtains the benefits of
Section 9.5, any Guarantee or any Collateral by virtue of the provisions hereof
or of any Guarantee or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 10 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations and Obligations arising under Specified Swap Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Provider or Qualified Counterparty, as the case
may be.

 

-161-



--------------------------------------------------------------------------------

10.12 Withholding Tax Indemnity.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within ten (10) days after
written demand therefor, indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrowers or any other Loan Party pursuant to Sections 2.18 and 2.19 and
without limiting or expanding the obligation of the Borrowers or any other Loan
Party to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 10.12. The agreements in
this Section 10.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 10.12, include any Issuing Lender and the Swingline Lender.

10.13 Indemnification.

Each of the Lenders agrees to indemnify the Administrative Agent and the Joint
Lead Arrangers (and their Related Parties) in their respective capacities as
such (to the extent not reimbursed by any Loan Party and without limiting or
expanding the obligation of the Loan Parties to do so), according to its
Aggregate Exposure Percentage in effect on the date on which indemnification is
sought under this Section 10.13 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, in accordance with its Aggregate Exposure Percentage immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the Administrative Agent, the Joint Lead Arrangers or their Related Parties (the
foregoing, the “Lender Indemnitees”) in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or any other Person under or in connection with any of the
foregoing; provided that no Lender shall be liable to any Lender Indemnitee for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent that they are (i) (A) found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Lender Indemnitee, (B) found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from a material breach of the Loan Documents by such Lender Indemnitee, or
(C) are disputes that do not involve an act or omission by any Borrower,
Holdings or any of their respective Affiliates and that are brought by any
Lender Indemnitee against any other Lender Indemnitee (other than in its
capacity

 

-162-



--------------------------------------------------------------------------------

as Administrative Agent, Joint Lead Arranger, Joint Bookrunner, Swingline Lender
or Issuing Lender or similar role hereunder) or (ii) settlements entered into by
such person without such Lender’s written consent (such consent to not be
unreasonably withheld, conditioned or delayed). The agreements in this
Section 10.13 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Except as otherwise provided in clause (b) below or elsewhere in this
Agreement, neither this Agreement nor any other Loan Document (or any terms
hereof or thereof) may be amended, supplemented or modified other than in
accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment or increase such Lender’s Commitment, in each case without the
written consent of each Lender directly and adversely affected thereby;
(B) amend, modify, eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of all Lenders; (C) (w) reduce any
percentage specified in the definition of Required Lenders, (x) reduce the
percentage specified in the definition of any of Majority Revolving Lenders or
Majority Term Lenders without the written consent of all Lenders under such
Facility, (y) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement and the other Loan Documents and
(z) release all or substantially all of the Collateral or release all or
substantially all of the value of the guarantees or the Guarantors from their
obligations under Section 8 of this Agreement or under the Security Agreement,
in each case, without the written consent of all Lenders; (D) changes to the
priority or subordination provisions of any intercreditor agreement; (E) amend,
modify or waive any provision of Section 10 without the written consent of the
Administrative Agent; (F) amend, modify or waive any provision of Sections 2.6
or 2.7 without the written consent of the Swingline Lender; (G) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender; (H) amend or modify the application of prepayments set forth in
Section 2.11(g) in a manner that adversely affects any Facility without the
written consent of the Majority Facility Lenders of each adversely affected
Facility; or (I) forgive the principal amount or extend the payment date of any
Reimbursement Obligation without the written consent of each Lender directly
affected thereby. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default

 

-163-



--------------------------------------------------------------------------------

waived shall be deemed to be cured and not continuing during the period such
waiver is effective; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything in this Agreement (including clause (a) above) or
any other Loan Document to the contrary:

(i) this Agreement may be amended or amended and restated as contemplated by
Section 2.24 in connection with any Incremental Amendment or Section 2.25 in
connection with any Refinancing Amendment with the written consent of the
Administrative Agent, the Issuing Lenders (to the extent affected), each Lender
participating in the additional or extended credit facilities contemplated under
this paragraph (b)(i) and the Borrowers (w) to add one or more additional credit
facilities to this Agreement or to increase the amount of the existing
facilities under this Agreement and to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof, (x) to permit any such additional credit
facility which is a term loan facility or any such increase in the Term Facility
to share ratably in prepayments with the Term Loans, (y) to permit any such
additional credit facility which is a revolving loan facility or any such
increase in the Revolving Facility to share ratably in prepayments with the
Revolving Facility and (z) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders;

(ii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Repriced Term Loans (as defined below) to permit a (x) any prepayment,
repayment, refinancing, substitution or replacement of all or a portion of the
Term Loans with the proceeds of, or any conversion of Term Loans into, any new
or replacement tranche of syndicated term loans bearing interest with an
“effective yield” (taking into account interest rate margin and benchmark
floors, recurring fees and all upfront or similar fees or original issue
discount (amortized over the shorter of (A) the Weighted Average Life to
Maturity of such term loans and (B) four years), but excluding any arrangement,
commitment, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such term
loans in their capacities as lenders or holders of such term loans) less than
the “effective yield” applicable to the Term Loans (determined on the same basis
as provided in the preceding parenthetical) and (y) any amendment to the Term
Loans or any tranche thereof which reduces the “effective yield” applicable to
such Term Loans, as applicable (as determined on the same basis as provided in
clause (x)) (“Repriced Term Loans”); provided that the Repriced Term Loans shall
otherwise meet the Applicable Requirements;

(iii) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrowers and the Lenders providing the relevant
Repricing Indebtedness to permit any Repricing Transaction;

(iv) this Agreement and the other Loan Documents may be amended or amended and
restated as contemplated by Section 2.24 in connection with any Incremental
Amendment and any related increase in Commitments or Loans, with the consent of
the Borrowers, the Administrative Agent and the Incremental Term Lenders
providing such increased Commitments or Loans (provided that, if any Incremental
Term Loans are intended to have rights to share in the Collateral on a second
lien, subordinated basis to the Obligations, then

 

-164-



--------------------------------------------------------------------------------

the Administrative Agent may enter into an Intercreditor Agreement (or amend,
supplement or modify an existing Intercreditor Agreement) as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the terms of any such Incremental Term Loans);

(v) this Agreement and the other Loan Documents may be amended in connection
with the incurrence of any Permitted Credit Agreement Refinancing Debt pursuant
to Section 2.25 to the extent (but only to the extent) necessary to reflect the
existence and terms of such Permitted Credit Agreement Refinancing Debt
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving Commitments
and/or Other Term Commitments), with the written consent of the Borrowers, the
Administrative Agent and each Additional Lender and Lender that agrees to
provide any portion of such Permitted Credit Agreement Refinancing Debt (a
“Refinancing Amendment”) (provided that the Administrative Agent and the
Borrowers may effect such amendments to this Agreement, any Intercreditor
Agreement (or enter into a replacement thereof) and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrowers, to effect the terms of such Refinancing Amendment);

(vi) this Agreement and the other Loan Documents may be amended in connection
with any Permitted Amendment pursuant to a Loan Modification Offer in accordance
with Section 2.27(b) (and the Loan Modification Agent and/or Administrative
Agent and the Borrowers may effect such amendments to this Agreement, any
Intercreditor Agreement (or enter into a replacement thereof) and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrowers, to effect the terms of such Permitted
Amendment);

(vii) the Administrative Agent may amend an Intercreditor Agreement or any other
intercreditor agreement (or enter into a replacement thereof), additional
Security Documents and/or replacement Security Documents (including a collateral
trust agreement) in connection with the incurrence of (x) any Permitted First
Priority Refinancing Debt to provide that a Senior Representative acting on
behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations, (y) any Permitted
Second Priority Refinancing Debt to provide that a Senior Representative acting
on behalf of the holders of such Indebtedness shall become a party thereto and
shall have rights to share in the Collateral on a second lien, subordinated
basis to the Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and (z) any Indebtedness incurred pursuant to
Section 7.2(b)(vi) to provide that an agent, trustee or other representative
acting on behalf of the holders of such Indebtedness shall become a party
thereto and shall have rights to share in the Collateral on a pari passu or
second lien, subordinated basis to the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt;

(viii) only the consent of the Majority Revolving Lenders shall be necessary to
amend, modify or waive Sections 5.2, 5.3 (with respect to the making of
Revolving Loans or Swingline Loans or the issuance of Letters of Credit), 7.1,
9.1(d), 9.3(b) and 9.4;

(ix) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrowers to add any terms or conditions for
the benefit of the Lenders;

 

-165-



--------------------------------------------------------------------------------

(x) amendments and waivers of this Agreement and the other Loan Documents that
affect solely the Lenders under any applicable Class under the Term Facility,
Revolving Facility, any Incremental Term Loans or any Incremental Revolving
Loans (including waiver or modification of conditions to extensions of credit
under the Term Facility, Revolving Facility, any Incremental Term Loans or any
Incremental Revolving Loans, the availability and conditions to funding of any
Incremental Term Loans or any Incremental Revolving Loans set forth in
Section 2.24(a)(vii) (other than with respect to an Event of Default arising
under Sections 9.1(a), 9.1(f) or 9.1(g)), pricing and other modifications, and
in respect of the Revolving Facility, the obligations of the Borrowers contained
in Section 7.1 (or the definition of Total First Lien Net Leverage Ratio for
purposes thereof)) will require only the consent of Lenders holding more than
50% of the aggregate commitments or loans, as applicable, under such Class and,
in each case, (x) no other consents or approvals shall be required and (y) any
fees or other consideration payable to obtain such amendments or waivers need
only be offered on a pro rata basis to the Lenders under the affected Class, as
the case may be; and

(xi) this Agreement and the other Loan Documents may be amended with the consent
of the Administrative Agent and the Borrowers to correct any mistakes or
ambiguities of a technical nature and to add any terms or conditions for the
benefit of Lenders (or any Class thereof).

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
email, if applicable), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy or email notice, when received, addressed as follows in the case of
Holdings, the Borrowers and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

To the Borrower Representative or the Initial Borrower:   

Emerald Expositions Holding, Inc.

31910 Del Obispo Street

San Juan Capistrano, CA 92675

Attention: Phillip Evans

Electronic Mail: Phillip.Evans@emeraldexpo.com

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Daniel Bursky and Mark Hayek

Electronic Mail: Daniel.Bursky@friedfrank.com & Mark.Hayek@friedfrank.com

To any Co-Borrower or any Guarantor:    c/o the Initial Borrower at the address
set forth above To the Administrative Agent:   

Administrative Agent’s Office:

(for payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

BANK OF AMERICA PLAZA

 

-166-



--------------------------------------------------------------------------------

  

901 MAIN ST

DALLAS, TX, 75202-3735

Attention: Angie Hidalgo

Tel: 972-338-3768

Facsimile: 214.416.0555

Email: angie.hidalgo@baml.com

 

Remittance Instructions- US Dollars:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Ref: Emerald Expositions

 

Other Notices as Administrative Agent:

Bank of America, N.A., as Administrative Agent

900 W. Trade St., 6th Floor

NC1-026-06-03

Charlotte, NC 28255

Attention: Kyle Harding

Tel: 980-275-6132

Facsimile: 704-719-5215

Email: kyle.d.harding@baml.com

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, Pa. 18507

Attention: Trade Operations

Tel: 570-496-9619

Facsimile: 800-755-8740

Email: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: 026-009-593

Account #: 04535-883980

Attn: Scranton Standby

Ref: Emerald Expositions

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

-167-



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail, FpML messaging, and
Internet or intranet website) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender (“Approved Electronic Communications”). The Administrative
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (a) notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Joint Bookrunners and each Lender harmless from any losses, associated with,
the electronic transmission of information (including the protection of
confidential information), except to the extent caused by the gross negligence
or willful misconduct of such Person.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES
THROUGH THE PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING
SERVICE, OR THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH
PERSON IS FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

Each Loan Party, the Lenders, the Issuing Lenders, the Joint Lead Arrangers, the
Joint Bookrunners and the Administrative Agent agree that the Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

Each of Holdings, the Borrowers, the Administrative Agent, Issuing Lenders and
Swingline Lender may change its address, electronic mail address or facsimile
number for notices and

 

-168-



--------------------------------------------------------------------------------

other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, electronic mail address or facsimile number for
notices and other communications hereunder by notice to the Borrower
Representative, the Administrative Agent, the Issuing Lenders and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to documents or notices that are not made available through the
“Public Side Information” portion of the Platform and that may contain Private
Lender Information.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses/Indemnity. The Borrowers agree upon the occurrence of
the Effective Date (a) to pay or reimburse the Joint Lead Arrangers, the Issuing
Lenders, the Swingline Lender and the Administrative Agent (without duplication)
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one primary
counsel to the Administrative Agent, the Issuing Lenders, the Swingline Lender,
the Joint Lead Arrangers and the Joint Bookrunners, taken as a whole, and one
local counsel to the foregoing Persons, taken as a whole, in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) (and additional counsel in the case of actual or perceived
conflicts where such Person informs the Borrowers of such conflict and retains
such counsel), and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Initial Borrower on or prior to
the Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis, or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, each Issuing Lender, the Swingline Lender, and the Administrative Agent
for all of their reasonable and documented out-of-pocket costs and expenses
(other than allocated costs of in-house counsel) incurred in connection with the
workout, restructuring, enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable and documented fees and disbursements of one primary counsel to the
Lenders, the Issuing Lenders, the Swingline Lender, the Administrative Agent,
the Joint Lead Arrangers and the Joint Bookrunners, taken as a whole, and one
local counsel to the foregoing Persons, taken as a whole, in each appropriate
jurisdiction (which may include one special counsel acting in multiple
jurisdictions) (and in the case of an actual or perceived conflict of interest
by any of the

 

-169-



--------------------------------------------------------------------------------

foregoing Persons, additional counsel to such affected Person where such Person
informs the Borrower of such conflict and retains such counsel), (c) to pay,
indemnify, and hold each Lender, each Issuing Lender, the Swingline Lender and
the Administrative Agent harmless from, any and all recording and filing fees
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, each
Issuing Lender, the Swingline Lender, the Administrative Agent, each Joint Lead
Arranger, the Joint Bookrunners, each of their respective Affiliates that are
providing services in connection with the financing contemplated by this
Agreement and each member (and successors and assigns), officer, director,
trustee, employee, agent and controlling person of the foregoing (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to or
arising out of or in connection with the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents (regardless of whether any Indemnitee is a party hereto
and regardless of whether any such matter is initiated by a third party, the
Borrowers, any other Loan Party or any other Person), including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law relating to any
Group Member or any of the Properties and the reasonable fees and expenses of
one primary legal counsel to the Indemnitees, taken as a whole (or in the case
of an actual or perceived conflict of interest by an Indemnitee, where such
Person informs the Borrowers of such conflict and retains such counsel,
additional counsel to the affected Indemnitees), and one local counsel in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) to the Indemnitees in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”) (but excluding any losses, liabilities, claims, damages, costs or
expenses relating to the matters referred to in Sections 2.18, 2.19 and 2.20
(which shall be the sole remedy in respect of the matters set forth therein)),
provided that the Borrowers shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are (i) (A) found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnitee, (B) found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from a material breach of the Loan Documents by such Indemnitee, (C) any dispute
that does not involve an act or omission by the Borrowers, Holdings or any of
their respective Affiliates and that is brought by any Indemnitee against any
other Indemnitee (other than in its capacity as Administrative Agent, Joint Lead
Arranger, Joint Bookrunner, Swingline Lender or Issuing Lender or similar role
hereunder), (D) directly and exclusively caused, with respect to the violation
of, noncompliance with or liability under, any Environmental Law relating to any
of the Properties, by the act or omissions by Persons other than the Borrowers
or any Subsidiary of the Borrowers or their respective Related Parties with
respect to the applicable Property that occur after the Administrative Agent
sells the respective Property pursuant to a foreclosure or has accepted a deed
in lieu of foreclosure, or (E) with respect to Taxes, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim or
(ii) settlements entered into by such person without the Borrowers’ written
consent (such consent to not be unreasonably withheld, conditioned or delayed).
All amounts due under this Section 11.5 shall be payable not later than ten
(10) days after written demand therefor. Statements payable by the Borrowers
pursuant to this Section 11.5 shall be submitted to the Borrower Representative
at the address of the Borrower Representative set forth in Section 11.2, or to
such other Person or address as may be hereafter designated by the Borrowers in
a written notice to the Administrative Agent. The agreements in this
Section 11.5 shall survive the termination of this Agreement and the repayment
of the Loans and all other amounts payable hereunder.

 

-170-



--------------------------------------------------------------------------------

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and the Administrative Agent (and any attempted assignment or transfer by
any Borrower without such consent shall be null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, conditioned or delayed) of:

(A) in the case of any Term Lender (other than with respect to Incremental Term
Loans and Incremental Term Commitments), any Revolving Lender or Incremental
Term Lender (with respect to Incremental Term Loans and Incremental Term
Commitments), the Borrower Representative, provided that such consent shall be
deemed to have been given if the Borrower Representative, as the case may be,
has not responded within ten (10) Business Days after notice by the
Administrative Agent, provided, further, that no consent of the Borrower
Representative shall be required (x) in the case of the Revolving Facility, for
an assignment to any existing Lender under the Revolving Facility or, if an
Event of Default under Section 9.1(a) (or, in respect of the Initial Borrower,
Section 9.1(f) or (g)) has occurred and is continuing, any other Eligible
Assignee or (y) in the case of the Term Facility, for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 9.1(a) (or, in respect of the Initial Borrower, Section
9.1(f) or (g)) has occurred and is continuing, any other Eligible Assignee;

(B) except with respect to an assignment of Term Loans to an existing Lender, an
Affiliate of a Lender or an Approved Fund, the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed); and

(C) with respect to any proposed assignment of all or a portion of any Revolving
Loan or Revolving Commitment, the Swingline Lender and each Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(i) with respect to Term Loans, $1,000,000 and (ii) with respect to Revolving
Loans and Revolving Commitments, $5,000,000 (provided that, in each case, that
simultaneous assignments to or by two or more Approved Funds

 

-171-



--------------------------------------------------------------------------------

shall be aggregated for purposes of determining such amount) unless the
Administrative Agent and, in the case of Term Loans (other than Incremental Term
Loans), Revolving Commitments or Revolving Loans or Incremental Term Loans or
Incremental Term Commitments, the Borrower Representative otherwise consents;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which such fee may be waived or
reduced in the sole discretion of the Administrative Agent) for each assignment
or group of affiliated or related assignments (it being understood that such
recordation fee shall not apply to any assignments by any Person that is a
Lender on the Effective Date or any of their Affiliates); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable Forms and
other documentation required pursuant to Sections 2.19(d), (e) and (g).

This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may
purchase or acquire Term Loans hereunder from Lenders from time to time
(x) pursuant to a Dutch Auction in accordance with the terms of this Agreement
(including Section 11.6 hereof), subject to the restrictions set forth in the
definitions of “Eligible Assignee” and “Dutch Auction” or (y) pursuant to open
market purchases, in each case, subject to the following limitations:

(A) each Permitted Auction Purchaser agrees that, notwithstanding anything
herein or in any of the other Loan Documents to the contrary, with respect to
any Auction Purchase or other acquisition of Term Loans, (1) under no
circumstances, whether or not any Loan Party is subject to a bankruptcy or other
insolvency proceeding, shall such Permitted Auction Purchaser be permitted to
exercise any voting rights or other privileges with respect to any Term Loans
and any Term Loans that are assigned to such Permitted Auction Purchaser shall
have no voting rights or other privileges under this Agreement and the other
Loan Documents and shall not be taken into account in determining any required
vote or consent and (2) such Permitted Auction Purchaser shall not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors; rather, all Loans
held by any Permitted Auction Purchaser shall be automatically Cancelled
immediately upon the purchase or acquisition thereof in accordance with the
terms of this Agreement (including Section 11.6 hereof);

 

-172-



--------------------------------------------------------------------------------

(B) at the time any Permitted Auction Purchaser is making purchases of Loans it
shall enter into an Assignment and Assumption;

(C) immediately upon the effectiveness of each Auction Purchase or other
acquisition of Term Loans, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically irrevocably effected with respect to all
of the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrowers and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrowers and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and

(D) at the time of such Purchase Notice and Auction Purchase or other
acquisition of Term Loans, (w) no Default or Event of Default shall have
occurred and be continuing, (x) Holdings, the Borrowers or any of their
respective Affiliates shall not be required to make any representation that it
is not in possession of material non-public information with respect to
Holdings, the Borrowers, their respective subsidiaries or their respective
securities, (y) any Affiliated Lender that is a Purchaser shall identify itself
as such and (z) no proceeds of Revolving Loans shall be used to consummate the
Auction Purchase.

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iii) shall
supersede any provisions in Section 2.17 to the contrary.

(iv) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations with respect to the Term Loans to an
Affiliated Lender through (x) Dutch Auctions open to all Lenders on a pro rata
basis or (y) open market purchases, in each case subject to the following
limitations:

(A) notwithstanding anything in Section 11.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Lenders have
(1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 11.1), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, or (4) subject to Section 2.22,
voted on any plan of reorganization pursuant to Title 11 of the United States
Code, that in either case does not require the consent of each Lender or each
affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders, the
Sponsor and any Non-Debt Fund Affiliate will be deemed to have voted in the same
proportion as Lenders that are not Affiliated Lenders voting on such matter; and
the Sponsor and each Non-Debt Fund Affiliate each hereby

 

-173-



--------------------------------------------------------------------------------

acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to Title 11 of the United States Code is not deemed to
have been so voted, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of Title 11 of the United
States Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of Title 11 of the United States Code; provided that, for the avoidance
of doubt, Debt Fund Affiliates shall not be subject to such limitation and shall
be entitled to vote as any other Lender; provided, further, that,
notwithstanding the foregoing or anything herein to the contrary, Debt Fund
Affiliates may not in the aggregate account for more than 49.9% of the amounts
set forth in the calculation of Required Lenders and any amount in excess of
49.9% will be subject to the limitations set forth in this clause (A);

(B) the Sponsor and Non-Debt Fund Affiliates shall not receive information
provided solely to Lenders by the Administrative Agent or any Lender and shall
not be permitted to attend or participate in meetings attended solely by Lenders
and the Administrative Agent and their advisors, other than the right to receive
notices of Borrowings, notices of prepayments and other administrative notices
in respect of its Loans or Commitments required to be delivered to Lenders
pursuant to Section 2;

(C) at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction it shall identify itself as an Affiliated Lender and shall enter
into an Assignment and Assumption Agreement;

(D) with respect to a Dutch Auction, at the time of such Purchase Notice and
Auction Purchase, no Affiliated Lender shall be required to make any
representation that it is not in possession of material non-public information
with respect to Holdings, the Borrowers, their respective Subsidiaries or their
respective securities; and

(E) the aggregate principal amount of all Term Loans which may be purchased by
the Sponsor or any Non-Debt Fund Affiliate through Dutch Auctions or assigned to
the Sponsor or any Non-Debt Fund Affiliate through open market purchases shall
in no event exceed, as calculated at the time of the consummation of any
aforementioned Purchases or assignments, 25% of the aggregate principal amount
of the Term Loans then outstanding.

Notwithstanding anything to the contrary herein, this Section 11.6(b)(iv) shall
supersede any provisions in Section 2.17 to the contrary.

(v) Subject to acceptance and recording thereof pursuant to Section
11.6(b)(vii) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 11.5). Any assignment or transfer by

 

-174-



--------------------------------------------------------------------------------

a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations if such
transaction complies with the requirements of Section 11.6(c).

(vi) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of (and
any stated interest on) the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(vii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire and applicable Forms and other documentation required pursuant to
Sections 2.19(d), (e) and (g) (unless the Assignee shall already be a Lender
hereunder), together with (x) any processing and recordation fee and (y) any
written consent to such assignment required by Section 11.6(b), the
Administrative Agent shall promptly accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, a Defaulting Lender, Holdings or any Subsidiary of
Holdings) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires, subject to Section 11.1(b), the consent of each Lender
directly affected thereby pursuant to clauses (A) and (C) of Section 11.1(a) and
(2) directly affects such Participant. Subject to Section 11.6(c)(ii), the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 (subject to the requirements of those sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.8(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.8(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for U.S. federal income tax purposes as a non-fiduciary agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the commitment of, and the principal amounts (and stated
interest) of, each Participant’s interest in the Loans, L/C Obligations or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have

 

-175-



--------------------------------------------------------------------------------

any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, L/C Obligations or its other
obligations under any Loan Document) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, L/C Obligation or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS. The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.18 or 2.19 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. No
Participant shall be entitled to the benefits of Section 2.19 unless such
Participant complies with Sections 2.19(d), 2.19(e) and 2.19(g) (it being
understood that the provision of any tax forms by the Participant under such
Sections shall be to the Participant’s participating Lender and not to the
Borrower and the Administrative Agent).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in Section 11.6(d) above.

(f) [Reserved].

(g) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

11.7 [Reserved].

11.8 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender or to the Lenders under
a particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 9.1(g) or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders;

 

-176-



--------------------------------------------------------------------------------

provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, with the prior consent of the Administrative Agent,
without prior notice to Holdings or any Borrower or any other Loan Party, any
such notice being expressly waived by Holdings and the Borrowers and each other
Loan Party to the extent permitted by applicable law, upon the occurrence and
during the continuance of any Event of Default, to set off and appropriate and
apply against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrowers or any such other Loan Party, as the case
may be. Each Lender agrees promptly to notify the Borrowers and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

11.9 [Reserved].

11.10 Counterparts; Electronic Execution.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic PDF shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable. A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower Representative and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices,
Swingline Notes, waivers or consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

11.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.12 Integration. This Agreement, the Engagement Letter, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Joint Lead Arranger, the Joint Bookrunners and the Administrative Agent
represent the entire agreement of Holdings, the Borrowers, the

 

-177-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

11.13 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

11.14 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, sitting
in the borough of Manhattan in New York City, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof, to
the extent such courts would have subject matter jurisdiction with respect
thereto, and agrees that notwithstanding the foregoing (x) a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law and
(y) legal actions or proceedings brought by the Secured Parties in connection
with the exercise of rights and remedies with respect to Collateral may be
brought in other jurisdictions where such Collateral is located or such rights
or remedies may be exercised;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court and waives any right to claim that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each party hereto, as
the case may be at its address set forth in Section 11.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, any special, exemplary, punitive or
consequential damages against any Indemnitee.

11.15 Acknowledgements. Each of the Borrowers and Guarantors hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

-178-



--------------------------------------------------------------------------------

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings, the Borrowers or any Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
Holdings, the Borrowers and each Guarantor, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrowers or the Guarantors and the Lenders.

11.16 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(i) the effects of any Bail-in Action on any such liability, including, if
applicable:

(ii) a reduction in full or in part or cancellation of any such liability;

(iii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iv) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution Authority

11.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is not designated by the provider thereof as public
information or non-confidential; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with provisions no less restrictive than this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty) (other than
Disqualified Lenders), (c) to its employees, directors, trustees, agents,
attorneys, accountants and other professional advisors that have been advised of
the provisions of this Section and have been instructed to keep such information
confidential, (d) upon the request or demand of any Governmental Authority or
any self-regulatory authority having or asserting jurisdiction over such Person
(including any Governmental Authority regulating any Lender or its Affiliates);
provided that unless prohibited by applicable law, reasonable efforts shall be
made to notify the Borrowers of any such request prior to disclosure (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or

 

-179-



--------------------------------------------------------------------------------

regulatory authority), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law; provided that unless specifically prohibited by applicable
law, reasonable efforts shall be made to notify the Borrowers of any such
request prior to disclosure (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that
unless prohibited by applicable law, reasonable efforts shall be made to notify
the Borrowers of any such request prior to disclosure (except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority), (g) that
has been publicly disclosed other than as a result of a breach of this Section,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender; provided, such Person has been advised of
the provisions of this Section and instructed to keep such information
confidential or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the extensions of credit hereunder.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

11.18 Waivers Of Jury Trial. EACH OF HOLDINGS, THE BORROWERS, THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.19 USA PATRIOT Act Notification. The following notification is provided to
the Borrowers and each Guarantor pursuant to Section 326 of the PATRIOT Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.

What this means for any Borrower or Guarantor: When any Borrower or Guarantor
opens an account, if such Borrower or Guarantor is an individual, the
Administrative Agent and the Lenders will ask for such Borrower’s or Guarantor’s
name, residential address, tax identification number, date of birth, and other
information that will allow the Administrative Agent and the Lenders to identify
such Borrower or Guarantor, and, if such Borrower or Guarantor is not an
individual, the Administrative Agent and the Lenders will ask for such
Borrower’s or Guarantor’s name, tax identification number, business address, and
other information that will allow the Administrative Agent and the Lenders to
identify such Borrower or Guarantor. The Administrative Agent and the Lenders
may also ask, if any Borrower or Guarantor is

 

-180-



--------------------------------------------------------------------------------

an individual, to see such Borrower’s or Guarantor’s driver’s license or other
identifying documents, and, if such Borrower or Guarantor is not an individual,
to see such Borrower’s or Guarantor’s legal organizational documents or other
identifying documents.

11.20 Maximum Amount.

(a) It is the intention of the Borrowers and the Lenders to conform strictly to
the usury and similar laws relating to interest from time to time in force, and
all agreements between the Loan Parties and their respective Subsidiaries and
the Lenders, whether now existing or hereafter arising and whether oral or
written, are hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity hereof or otherwise, shall the
amount paid or agreed to be paid in the aggregate to the Lenders as interest
(whether or not designated as interest, and including any amount otherwise
designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrowers, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof for the use, forbearance or detention of the
Indebtedness of the Borrowers evidenced hereby, outstanding from time to time
shall, to the extent permitted by Applicable Law, be amortized, pro-rated,
allocated and spread from the date of disbursement of the proceeds of the Notes
until payment in full of all of such Indebtedness, so that the actual rate of
interest on account of such Indebtedness is uniform through the term hereof. The
terms and provisions of this Section 11.20(a) shall control and supersede every
other provision of all agreements between the Borrowers or any endorser of the
Notes and the Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.10 and shall be so applied in accordance
with Section 2.17 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrowers in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to the Borrowers.

11.21 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 11.21 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

11.22 No Fiduciary Duty. Each of the Administrative Agent, the Joint
Bookrunners, the Joint Lead Arrangers, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its Affiliates,

 

-181-



--------------------------------------------------------------------------------

on the other, except as otherwise explicitly provided herein. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person, except as otherwise explicitly
provided herein. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

11.23 Electronic Execution of Assignment and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

11.24 Amended and Restated Agreement. This Agreement amends and restates the
Original Credit Facility in its entirety but shall not constitute a novation
thereof nor impair the rights and obligations created thereunder, it being the
intent of the parties hereto that the obligations under the Original Credit
Facility shall remain in full force and effect as amended and restated hereby.
All references in any other Loan Document to the Original Credit Facility shall,
on and after the date hereof, be deemed to be references to this Agreement.

SECTION 12. CO-BORROWER ARRANGEMENTS AND BORROWER REPRESENTATIVE

12.1 Addition of Co-Borrowers. From time to time on or after the Effective Date,
the Initial Borrower may designate one or more Restricted Subsidiaries as a
“Co-Borrower” with respect to Borrowings under this Agreement; provided that
such designated Restricted Subsidiary shall not become a Co-Borrower hereunder
unless and until each of the following conditions has been satisfied:

(a) the Administrative Agent and the Revolving Lenders shall have received all
documentation and other information that the Administrative Agent reasonably
determines to be required

 

-182-



--------------------------------------------------------------------------------

by Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and such
documentation and information (including the jurisdiction of organization of the
proposed Co-Borrower) shall be reasonably satisfactory to the Lenders from legal
and operational perspectives;

(b) such Co-Borrower shall be organized under the laws of the United States, any
state within the United States or the District of Columbia or any other
jurisdiction approved by the Administrative Agent and each of the Revolving
Lenders, in their reasonable discretion;

(c) the Administrative Agent shall have received a duly executed Co-Borrower
Joinder from such Co-Borrower and, to the extent not previously delivered, a
Guarantor Joinder Agreement;

(d) in each case to the extent not previously delivered, such Co-Borrower shall
have delivered to the Administrative Agent all security agreements required to
be executed and delivered pursuant to Section 6.9, together with other
deliverables required pursuant to such Section as applied to such Co-Borrower
(it being understood and agreed that the Administrative Agent may waive or
modify any such requirements to the extent the Administrative Agent reasonably
deems such changes necessary or appropriate under the circumstances taking into
account the designated Co-Borrower’s jurisdiction of organization and applicable
Laws);

(e) in the case of a Co-Borrower that is not already a Subsidiary Guarantor, to
the extent reasonably requested by the Administrative Agent, the Administrative
Agent shall have received, on behalf of itself and the Lenders, an opinion of
counsel (including from counsel licensed in New York and any such other
jurisdiction as may be appropriate), in form and substance reasonably
satisfactory to the Administrative Agent with respect to the foregoing
documents; and

(f) in each case to the extent not previously delivered, the Administrative
Agent shall have received (i) a copy of the Organizational Documents, including
all amendments thereto, of such designated Co-Borrower, certified, if
applicable, as of a recent date by the Secretary of State or similar
Governmental Authority of the jurisdiction of its organization, where
applicable, and a certificate as to the good standing of such designated
Co-Borrower as of a recent date, from such Secretary of State or similar
Governmental Authority and (ii) a certificate of the Secretary or Assistant
Secretary of such designated Co-Borrower certifying (A) that attached thereto is
a true and complete copy of the Organizational Documents of such Person as in
effect on the date of the Co-Borrower Joinder, (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the board of directors or
shareholders (or equivalent governing body) of such Person authorizing the
execution, delivery and performance of the Loan Documents and the borrowings
thereunder and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that Organizational Documents of
such Person have not been amended since the date of the last amendment thereto
shown on the Organizational Documents furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer executing
any Loan Document on behalf of such Person and countersigned by another officer
as to the incumbency and specimen signature of the Secretary, Assistant
Secretary or director of such Person executing the certificate pursuant to
clause (ii) above.

12.2 Status of Co-Borrowers.

(a) Once the conditions set forth in Section 12.1 have been satisfied with
respect to a Restricted Subsidiary, such Restricted Subsidiary shall be a
“Borrower” and a “Co-Borrower” under the Revolving Facility and the Term
Facility and will have the right to directly request Revolving Borrowings in
accordance with Section 2 hereof until the earlier to occur of the Revolving
Termination Date or the date on which such Co-Borrower terminates its
obligations under this Agreement in accordance with Section 12.3.

 

-183-



--------------------------------------------------------------------------------

(b) Each Borrower hereby accepts joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Lenders under this Agreement and the other Loan Documents, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of each other Borrower to accept joint and several liability
for the Loan and the other Obligations hereunder. Each Borrower, jointly and
severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with each other
Borrower, with respect to the payment and performance of all of the Obligations,
it being the intention of the parties hereto that all the Obligations shall be
the joint and several obligations of each of the Borrowers without preferences
or distinction among them. If and to the extent that any Borrower shall fail to
make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event each other Borrower will make such payment with respect to, or
perform, such Obligation.

12.3 Resignation of Co-Borrowers. A Co-Borrower may elect to terminate its
eligibility to request Borrowings and to cease to be a Co-Borrower hereunder
upon the occurrence of, and such resignation shall become effective upon
delivery to the Administrative Agent of a notice of resignation in form and
substance reasonably satisfactory to the Administrative Agent; provided,
however, that such resignation shall not have any impact on such Person’s
obligations as a Subsidiary Guarantor and such obligations shall continue to be
effective in accordance with Section 8 of this this Agreement and the other
provisions and undertakings hereunder related thereto.

12.4 Appointment of Borrower Representative; Nature of Relationship. The Initial
Borrower is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents.

The Borrower Representative agrees to act as such contractual representative
upon the express conditions contained in this Section 12. Additionally, each
Borrower hereby appoints the Borrower Representative as its agent to receive and
direct all of the proceeds of the Loans, at which time the Borrower
Representative shall promptly disburse such Loans to the appropriate Borrower.
None of the Lenders or their respective officers, directors, agents or employees
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 12.4.

12.5 Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

12.6 Employment of Agents. The Borrower Representative may execute any of its
duties as the Borrower Representative hereunder and under any other Loan
Document by or through its Responsible Officers.

12.7 Execution of Loan Documents. Each Borrower hereby empowers and authorizes
the Borrower Representative, on behalf of each Borrower, to execute and deliver
to the Administrative

 

-184-



--------------------------------------------------------------------------------

Agent and the Lenders the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents. Each Borrower agrees that any action
taken by the Borrower Representative or the Borrowers in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
each of the Borrowers.

[Signature pages follow.]

 

-185-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWER:

 

    EMERALD EXPOSITIONS HOLDING, INC.     By:  

/s/ David Gosling

    Name:   David Gosling     Title:   Senior Vice President, General Counsel
and Secretary GUARANTORS:           EXPO EVENT MIDCO, INC.     By:  

/s/ Amir Motamedi

    Name:   Amir Motamedi     Title:   Vice President and Secretary     EMERALD
EXPOSITIONS, LLC     By:  

/s/ David Gosling

    Name:   David Gosling     Title:   Senior Vice President, General Counsel
and Secretary     PIZZA GROUP, LLC     By:  

/s/ David Gosling

    Name:   David Gosling     Title:   Senior Vice President, General Counsel
and Secretary     GLM HOLDINGS LLC     By:  

/s/ David Gosling

    Name:   David Gosling     Title:   Senior Vice President, General Counsel
and Secretary



--------------------------------------------------------------------------------

GEORGE LITTLE MANAGEMENT, LLC By:  

/s/ David Gosling

Name:   David Gosling Title:   Senior Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

/s/ Mollie S. Canup

Name:   Mollie S. Canup Title:   Vice President

BANK OF AMERICA, N.A.

as Swingline Lender, an Issuing Lender and a Lender

By:  

/s/ Kathryn Tucker

Name:   Kathryn Tucker Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Robert Chen

Name:   Robert Chen Title:   Managing Director



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Monique Renta

Name:   Monique Renta Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ Joan Park

Name:   Joan Park Title:   Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Lender

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Rebecca Kratz

Name:   Rebecca Kratz Title:   Authorized Signatory



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Allan Kortan

Name:   Allan Kortan Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.1

Commitments

Term Commitments:

 

Lender

   Amount      Percentage  

Bank of America, N.A.

     457,382,455.37        80.95 % 

Cashless Role Lenders (Or the equivalent)

     107,617,544.63        19.05 % 

Total

   $ 565,000,000.00        100.00 % 

Revolving Commitments:

 

Lender

   Amount      Percentage  

Bank of America, N.A.

   $ 37,500,000        25.00 % 

Barclays Bank PLC

   $ 30,000,000        20.00 % 

Goldman Sachs Bank USA

   $ 30,000,000        20.00 % 

Citigroup Global Markets Inc.

   $ 13,125,000        8.75 % 

Credit Suisse Securities (USA)

   $ 13,125,000        8.75 % 

Deutsche Bank AG New York Branch

   $ 13,125,000        8.75 % 

Royal Bank of Canada

   $ 13,125,000        8.75 % 

Total

   $ 150,000,000        100 % 

 

Schedule 1.1



--------------------------------------------------------------------------------

Schedule 1.1-2

Issuing Lenders

 

Issuing Lender    L/C Sublimit  

Bank of America, NA.

   $ 30,000,000  

Total:

   $ 30,000,000  

 

Schedule 1.1-2



--------------------------------------------------------------------------------

Schedule 1.1-3

Existing Letters of Credit

 

Cus Nm  

Prod

Type

     Istm ID      Exp Dt      Ben Nm   Amount  

EMERALD EXPOSITIONS HOLDING INC

    SBYFIN        68124758        3/31/2018     

REEP-OFC CORPORATE P

  $ 142,000.00  

EMERALD EXPOSITIONS HOLDING INC

    SBYFIN        68125547        5/3/2018     

NW 100 BROADWAY PROP

  $ 457,879.74  

EMERALD EXPOSITIONS HOLDING INC

    SBYFIN        68131453        2/24/2018     

MUSIC CHOICE

  $ 276,131.00  

 

Schedule 1.1-3



--------------------------------------------------------------------------------

Schedule 4.15

UCC Filing Jurisdictions

 

Grantor

  

Filing Jurisdiction

    

Type of Filing

1. Expo Event Midco, Inc.

   Delaware      UCC-1

2. Emerald Expositions Holding, Inc.

   Delaware      UCC-1

3. Emerald Expositions, LLC

   Delaware      UCC-1

4. Pizza Group, LLC

   Delaware      UCC-1

5. GLM Holdings LLC

   Delaware      UCC-1

6. George Little Management, LLC

   Delaware      UCC-1

With respect to patents and trademarks of a Loan Party registered (or whose
application for registration has been filed) in the United States Patent and
Trademark Office, due filing and the recordation of a security agreement
satisfying the requirements of applicable law with respect to such patents and
trademarks in the United States Patent and Trademark Office.

With respect to copyrights of a Loan Party registered (or whose application for
registration has been filed) in the United States Copyright Office, due filing
and the recordation of a security agreement satisfying the requirements of
applicable law with respect to such copyrights in the United States Copyright
Office.

 

Schedule 4.15



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment Agreement as if set forth herein in full.

Check the following box if the Assignor or the Assignee is an Affiliated Lender
or a Permitted Auction Purchaser:

 

  ☐ Assignor is an Affiliated Lender

 

  ☐ Assignee is an Affiliated Lender

 

  ☐ Assignee is a Permitted Auction Purchaser

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to,

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

B-1



--------------------------------------------------------------------------------

contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by [the][any] Assignor.

 

1.   Assignor[s]:  

 

     

 

  2.   Assignee[s]:  

 

     

 

    [for each Assignee, if applicable, indicate [Affiliate][Approved Fund] of
[identify Lender] 3.   Initial Borrower:   Emerald Expositions Holding, Inc., a
Delaware corporation 4.   Administrative Agent:   Bank of America, N.A.   5.  
Credit Agreement:   The Amended and Restated Credit Agreement, dated as of
May 22, 2017, among Expo Event Midco, Inc. a Delaware corporation, Emerald
Expositions Holding, Inc., a Delaware corporation, the other borrowers from time
to time party thereto, the Subsidiary Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent. 6.   Assigned Interest[s]:    

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment /
Loans for all
Lenders8      Amount of
Commitment /
Loans Assigned8      Percentage
Assigned of
Commitment /
Loans9     CUSIP
Number            $      $             %             $      $             %   
         $      $             %   

 

[7.   Trade Date:                               ]10  

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment Agreement (e.g.
“Revolving Commitment,” “Term Commitment,” etc.)

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

B-2



--------------------------------------------------------------------------------

Assignment Effective Date:                  , 201   [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow.]

 

B-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

11  Add additional signature blocks as needed.

12  Add additional signature blocks as needed.

 

B-4



--------------------------------------------------------------------------------

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

as Administrative Agent13

By  

 

  Name:   Title:

EMERALD EXPOSITIONS HOLDING, INC.,

as Borrower Representative14

By  

 

  Name:   Title: [Consented to:]15 [NAME OF RELEVANT PARTY] By  

 

  Name:   Title: [NAME OF RELEVANT PARTY] By  

 

  Name:   Title:

 

13  To be removed if no consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14  To be removed if no consent of the Borrower Representative is required by
the terms of the Credit Agreement.

15  To be added only if the consent of other parties (e.g. Swingline Lender or
Issuing Lender) is required by the terms of the Credit Agreement.

 

B-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby[ and] (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by any Loan Party, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document or any other instrument or document
furnished pursuant hereto or thereto; [and (c) agrees that if the Assignee sells
and assigns all or a portion of the Assigned Interest to any Person, the
Assignee may, in its sole discretion, disclose to any such Person that the
Assignee acquired the Assigned Interest from the Assignor]1 [and
(c) acknowledges that the Assignee is an Affiliate of the Initial Borrower and
that it has independently and, except as provided below, without reliance on the
Assignee made its own analysis and determined to enter into this Assignment and
Assumption and to consummate the transactions contemplated hereby
notwithstanding that the Assignee is an Affiliate of the Initial Borrower]2.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Assignee under Section 11.6(b) of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Assignment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof (or, prior to the first delivery of such financial
statements, the financial statements referred to in Section 4.1 of the Credit
Agreement), as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this

 

1  Insert only if the Assignor is an Affiliated Lender and the assignment is
being made pursuant to Section 11.6(b)(iv) of the Credit Agreement.

2 

Insert only if the Assignee is an Affiliated Lender.

 

B-6



--------------------------------------------------------------------------------

Assignment Agreement and to purchase [the][such] Assigned Interest,
(vii) attached to the Assignment Agreement is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee, (viii) it is not a Defaulting Lender,
[and] [(xi) it is not [a][an] [Affiliated Lender][Permitted Auction Purchaser]3,
[(xi) it is [a][an] [Affiliated Lender][Permitted Auction Purchaser]4 [and] [(x)
after giving effect to its purchase and assumption of the Assigned Interest, the
aggregate principal amount of all Term Loans held by the Sponsor or any Non-Debt
Fund Affiliate will not exceed 25% of the aggregate principal amount of all Term
Loans outstanding under the Credit Agreement]5 [and] (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender[, including,
without limitation, the restrictions and limitations set forth in Section
11.6(b)(iv) of the Credit Agreement with respect to it as a Lender and an
Affiliated Lender and (c) acknowledges and confirms that it has read and
understands the restrictions and limitations set forth in Section 11.6(b)(iv) of
the Credit Agreement with respect to it as a Lender and an Affiliated Lender,
including those set forth in Section 11.6(b)(iv)(A) with respect to its rights
as a Lender while one or more Loan Parties is subject to any proceeding under
any Debtor Relief Law]6 [and (c) acknowledges that the Assignor is an Affiliate
of the Initial Borrower and that it has independently and, except as provided
above, without reliance on the Assignor made its own analysis and determined to
enter into this Assignment and Assumption and to consummate the transactions
contemplated hereby notwithstanding that the Assignor is an Affiliate of the
Initial Borrower]7.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. THIS ASSIGNMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

3  Insert only if the Assignee is not an Affiliated Lender or a Permitted
Auction Purchaser.

4  Insert only if the Assignee is an Affiliated Lender or a Permitted Auction
Purchaser.

5  Insert only if the Assignee is an Affiliated Lender.

6  Insert only if the Assignee is an Affiliated Lender.

7  Insert only if the Assignor is an Affiliated Lender.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE1

This Compliance Certificate (“Compliance Certificate”) is delivered pursuant to
Section 6.2(c) of the Amended and Restated Credit Agreement, dated as of May 22,
2017, (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Expo Event Midco,
Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding, Inc., a
Delaware corporation (the “Initial Borrower”), the other borrowers from time to
time party thereto (together with the Initial Borrower, each a “Borrower” and
collectively, the “Borrowers”), the Subsidiary Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent (the “Agent”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

I am the duly elected, qualified and acting [Insert Title of Responsible
Officer] of the Initial Borrower and as such, I am authorized to execute and
deliver this Compliance Certificate in the name and on the behalf of the Initial
Borrower.

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Initial Borrower and its
consolidated Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). As of
the date hereof, I have obtained no knowledge of the existence of any condition
or event which constitutes a Default or Event of Default [except as specified on
Attachment 3, which includes a description of the nature and period of existence
of such Default or Event of Default and what action the applicable Borrower has
taken, is taking and/or proposes to take with respect thereto].

[The Financial Statements fairly state in all material respect the financial
position of [Emerald Expositions Events, Inc., a Delaware corporation (the
“Parent”)] and its consolidated Subsidiaries in accordance with GAAP for the
period covered thereby (subject to normal year end adjustments and the absence
of footnotes).] 2

Attached hereto as Attachment 2 are the computations showing [(i)] calculation
of the Total First Lien Net Leverage Ratio [and (ii) compliance with the
provisions set forth in Section 7.1 of the Credit Agreement.]3

 

1  The attachments to this Exhibit C shall be updated as necessary to reflect
any amendment, restatement, extension, supplement or other modification to the
Credit Agreement. Notwithstanding the foregoing, in the event of any discrepancy
between the attachments to this Exhibit C and the corresponding terms of the
Credit Agreement, the corresponding terms of the Credit Agreement shall replace
such attachment mutatis mutandis.

2  Only provide with quarterly financial statements.

3  Only provided to the Administrative Agent if a Financial Compliance Date
occurred on the last day of the most recently ended fiscal period.

 

C-1



--------------------------------------------------------------------------------

[Attached hereto as Attachment 4 is a description of any change in jurisdiction
of organization of any Loan Party and a list of any material U.S. registered
patents, trademarks or copyrights acquired or developed (and not sold,
transferred or otherwise disposed of) by any Loan Party since [the Effective
Date][the date of the most recent report delivered pursuant to Section 6.2 of
the Credit Agreement].]

[Attached hereto as Attachment 5 is a list of names of all Immaterial
Subsidiaries. Each such Subsidiary individually qualifies as an Immaterial
Subsidiary and all Subsidiaries in the aggregate do not exceed the limitation
set forth in clause (ii) of the definition of the term “Immaterial Subsidiary”.]

[Attached hereto as Attachment 6 is a list of names of all Unrestricted
Subsidiaries. Each such Subsidiary individually qualifies as an Unrestricted
Subsidiary.]

[Attached hereto as Attachment 7 is a narrative discussion and analysis of the
financial condition and results of operations of [Parent] and its Restricted
Subsidiaries for the period covered by the Financial Statements.]

[Attached hereto as Attachment 8 are reasonably detailed calculations setting
forth Excess Cash flow for the most recently ended fiscal year.]

[Attached hereto as Attachment 9 is unaudited consolidating information
explaining the differences between the financial information relating to Parent,
on the one hand, and the financial information relating to the Initial Borrower
and its consolidated Subsidiaries on a standalone basis, on the other hand] [OR]
[Parent has no independent operations or material assets other than the direct
or indirect ownership of the equity of the Initial Borrower and its consolidated
Subsidiaries, and the financial information of Parent substantially reflects the
results of operations of the Initial Borrower and its consolidated
Subsidiaries.]4

[Signature page follows.]

 

4  Initial Borrower to select either formulation in the event that financials of
Parent are delivered in lieu of financials of Initial Borrower.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this
             day of [●], 20[●].

 

EMERALD EXPOSITIONS HOLDING, INC. By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

C-4



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

($ in 000’s)

For the [Quarter]/[Year]/ ended [●], 20[●] (“Statement Date”)

 

I. Total First Lien Net Leverage Ratio A.   Consolidated Total Debt at Statement
Date consisting of Indebtedness constituting the Obligations or First Lien
Obligations:    $             B.   The sum of (x) the Unrestricted Cash
Equivalents and (y) Cash and Cash Equivalents restricted in favor of the
Administrative Agent (which may also include Cash Equivalents securing other
Indebtedness that are either (A) First Lien Obligations or (B) Junior Lien
Obligations subject to the terms of an Intercreditor Agreement in accordance
with the Applicable Requirements or Permitted Refinancing Requirements, as
applicable, in any such case, so long as the holders of such other Indebtedness
do not have the benefit of a control agreement or other equivalent methods of
perfection (unless the Administrative Agent also has the benefit of a control
agreement or other equivalent methods of perfection)), in each case of the
Initial Borrower and its Restricted Subsidiaries at Statement Date:   
$             C.   Consolidated Net Income of the Initial Borrower and its
Restricted Subsidiaries for the four consecutive fiscal quarters ending on the
above date (the “Subject Period”):      1.   Net Income for the Subject Period:
   $             Excluding (without duplication):      2.   Any after-Tax effect
of extraordinary, infrequent, non-recurring, non-operating or unusual gains,
losses, income or expenses (including all fees and expenses relating thereto)
(including costs and expenses relating to the Transactions and the IPO),
tradeshow start up costs, severance, relocation costs, consolidation and closing
costs, integration and facilities opening costs, business optimization costs,
transition costs, restructuring costs, signing, retention or completion bonuses
or payments and curtailments or modifications to pension and post-retirement
employee benefit plans:    $               3.   The cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during the Subject Period, whether effected
through a cumulative effect adjustment or a retroactive application in each case
in accordance with GAAP:    $            

 

C-5



--------------------------------------------------------------------------------

  4.   Any net after-Tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-Tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations:   
$               5.   Any net after-Tax effect of gains or losses (including all
fees and expenses relating thereto) attributable to business dispositions or
asset dispositions or the sale or other disposition of any Capital Stock of any
Person other than in the ordinary course of business, as determined in good
faith by the Initial Borrower:    $               6.   The Net Income for the
Subject Period of any Person that is not a Subsidiary, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting (other
than a Guarantor); provided that the Consolidated Net Income of the Initial
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of the
Subject Period:    $               7.   Solely for the purpose of the definition
of Excess Cash Flow and determining the amount available for Restricted Payments
under Section 7.3(a)(3)(A) of the Credit Agreement, the Net Income for the
Subject Period of any Restricted Subsidiary (other than any Co-Borrower or
Guarantor) to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Initial Borrower will be increased by the amount of dividends or
other distributions or other payments actually paid in Cash Equivalents (or to
the extent converted into Cash Equivalents) to the Initial Borrower or any
Restricted Subsidiary thereof in respect of the Subject Period, to the extent
not already included therein:    $               8.   Any net after-Tax effect
of adjustments (including the effects of such adjustments pushed down to the
Initial Borrower and its Restricted Subsidiaries) in component amounts or any
line item in such Person’s consolidated financial statements (including, but not
limited to any step-ups with respect to re-valuing assets and liabilities)
pursuant to GAAP and related authoritative pronouncements resulting from the
application in accordance with GAAP of purchase accounting in relation to any
investment, acquisition, merger or consolidation (or reorganization or
restructuring) that is consummated (whether prior to or after the Effective
Date) or the depreciation, amortization or write-off of any amounts thereof:   
$            

 

C-6



--------------------------------------------------------------------------------

  9.   Any net after-Tax income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative
instruments:    $               10.   Any impairment charge or expense, asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets or investments in
debt and equity securities or as a result of a change in law or regulations, in
each case, pursuant to GAAP and the amortization of intangibles arising pursuant
to GAAP:    $               11.   Any fees and expenses or other charges
(including any make whole premium or penalties) incurred during the Subject
Period, or any amortization thereof for the Subject Period, in connection with
any acquisition, Investment, recapitalization, Asset Sale, issuance or repayment
of Indebtedness, Equity Offering, refinancing transaction or amendment or
modification of any debt instrument (in each case, (i) including any such
transactions consummated prior to the Effective Date, (ii) whether or not such
transaction is undertaken but not completed, (iii) whether or not such
transaction is permitted by the Credit Agreement and (iv) including any such
transaction incurred by any direct or indirect parent company of the Initial
Borrower) and any charges or non-recurring merger costs incurred during the
Subject Period as a result of any such transaction:    $               12.  
Accruals and reserves that are established and not reversed within twelve months
after the closing of any acquisition that are so required to be established as a
result of such acquisition in accordance with GAAP:    $               13.   An
amount equal to the amount of tax distributions actually made to holders of
Capital Stock of such Person or any parent company of such Person in respect of
the Subject Period in accordance with Section 7.3(b)(xii) of the Credit
Agreement as though such amounts had been paid as income taxes directly by such
Person for the Subject Period:    $               14.   Any charges resulting
from the application of Accounting Standards Codification Topic 805 “Business
Combinations,” Accounting Standards Codification Topic 350 “Intangibles—Goodwill
and Other,” Accounting Standards Codification Topic 360-10-35-15 “Impairment or
Disposal of Long-Lived Assets,” Accounting Standards Codification Topic
480-10-25-4 “Distinguishing Liabilities from Equity—Overall—Recognition” or
Accounting Standards Codification Topic 820 “Fair Value Measurements and
Disclosures”:    $               15.   Non-cash interest expense resulting from
the application of Accounting Standards Codification Topic 470-20 “Debt—Debt
with Conversion Options—Recognition”:    $            

 

C-7



--------------------------------------------------------------------------------

  16.   Any non-cash rent, non-cash interest expense and non-cash interest
income; provided that, if any such non-cash item represents an accrual or
reserve for potential cash item in any future period, (i) the Initial Borrower
may elect not to exclude such non-cash item in the current period and (ii) to
the extent the Initial Borrower elects to exclude such non-cash item, the cash
payment in respect thereof in such future period shall reduce or increase, as
applicable, Consolidated Net Income in such future period to the extent paid:   
$               17.   Any non-cash expenses, accruals, reserves or income
related to adjustments to historical tax exposures or tax asset valuation
allowances:    $               18.   Earn-out and other contingent consideration
obligations and adjustments thereto incurred in connection with any Permitted
Acquisition or other Investment permitted hereunder and paid or accrued during
the Subject Period (whether such Permitted Acquisition or Investment was
consummated before or after the Effective Date):    $               19.   Any
net unrealized gain or loss (after any offset) resulting in the Subject Period
from Hedging Obligations and the application of Accounting Standards
Codification Topic 815 “Derivatives and Hedging”:    $               20.   Any
net unrealized gain or loss (after any offset) resulting in the Subject Period
from foreign exchange adjustments, including currency translation or transaction
gains or losses, and gains or losses related to currency remeasurements of
Indebtedness (including any net loss or gain resulting from hedge agreements for
currency exchange risk):    $               Consolidated Net Income1:   
$             D.   Consolidated EBITDA of the Initial Borrower and its
Restricted Subsidiaries for the Subject Period:      1.   Consolidated Net
Income for the Subject Period:    $             Increased (without duplication)
by:      2.   Provision for Taxes based on income or profits or capital (or
Taxes based on revenue in lieu of Taxes based on income or profits or capital),
including, without limitation, federal, foreign, state, local, franchise,
unitary, property, excise, value added and similar Taxes   

 

1  The definition of “Consolidated Net Income” in the Credit Agreement contains
three full paragraphs at the end of such definition with additional detail as to
the calculation of Consolidated Net Income.

 

C-8



--------------------------------------------------------------------------------

    and foreign withholding Taxes paid or accrued during the Subject Period
deducted (and not added back) in computing Consolidated Net Income and payroll
taxes related to stock compensation costs, including (i) an amount equal to the
amount of Tax distributions actually made to the holders of Capital Stock of the
Initial Borrower and its Restricted Subsidiaries or any direct or indirect
parent thereof in respect of the Subject Period in accordance with Section
7.3(b)(xii) of the Credit Agreement, which shall be included as though such
amounts had been paid as income Taxes directly by the Initial Borrower and its
Restricted Subsidiaries and (ii) penalties and interest related to such taxes or
arising from any tax examinations:    $               3.   Consolidated Fixed
Charges of the Initial Borrower and its Restricted Subsidiaries for the Subject
Period (including (x) bank fees and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses (1)(t) through (1)(y) thereof, in each case, to the
extent the same was deducted (and not added back) in calculating Consolidated
Net Income:    $               4.   Consolidated Non-Cash Charges of the Initial
Borrower and its Restricted Subsidiaries for the Subject Period to the extent
such non-cash charges were deducted (and not added back) in computing
Consolidated Net Income:    $               5.   Any expenses (including legal
and professional expenses) or charges (other than depreciation or amortization
expense) related to any Equity Offering, Investment, acquisition, disposition,
recapitalization or the Incurrence of Indebtedness, including a refinancing
thereof, and any amendment or modification to the terms of any such transaction
(in each case, (i) including any such transactions consummated prior to the
Effective Date, (ii) whether or not such transaction is undertaken but not
completed, (iii) whether or not such transaction is permitted by the Credit
Agreement and (iv) including any such transaction incurred by any direct or
indirect parent company of the Initial Borrower to the extent deducted (and not
added back) in computing Consolidated Net Income), including such fees, expenses
or charges related to the Transactions, in each case, deducted (and not added
back) in computing Consolidated Net Income:    $            

 

C-9



--------------------------------------------------------------------------------

  6.   The amount of any restructuring charges, accruals or reserves and
business optimization expense deducted (and not added back) in the Subject
Period in computing Consolidated Net Income, including any such costs Incurred
in connection with acquisitions before or after the Effective Date (including
entry into new markets/channels and new tradeshows) and costs related to the
closure, reconfiguration and/or consolidation of facilities and costs to
relocate employees, integration and transaction costs, retention charges,
severance, contract termination costs, recruiting and signing bonuses and
expenses, future lease commitments, systems establishment costs, conversion
costs and excess pension charges and consulting fees, expenses attributable to
the implementation of costs savings initiatives, costs associated with tax
projects/audits and costs consisting of professional consulting or other fees
relating to any of the foregoing:    $               7.   Any other non-cash
charges, including any write offs or write downs, reducing Consolidated Net
Income for the Subject Period (provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period):    $               8.   The amount
of any minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-Wholly Owned Subsidiary of
Holdings deducted (and not added back) in the Subject Period in calculating
Consolidated Net Income:    $               9.   The amount of management,
monitoring, consulting and advisory fees (including termination fees) and
related indemnities and expenses paid or accrued in the Subject Period to
Sponsor and the Management Investors to the extent otherwise permitted under
Section 7.6 of the Credit Agreement to the extent deducted (and not added back)
in computing Consolidated Net Income:    $               10.   The “run rate” of
cost savings, operating expense reductions, restructuring charges and expenses
and synergies that are expected to be realized as a result of actions with
respect to which substantial steps have been, will be, or are expected to be
taken within 24 months after the date of any acquisition, disposition,
divestiture, restructuring or the implementation of a cost savings or other
similar initiative, as applicable (calculated on a pro forma basis as though
such cost savings, operating expense reductions, restructuring charges and
expenses and synergies had been realized on the first day of the Subject Period
as if such cost savings, operating expense reductions, restructuring charges and
expenses and synergies were realized during the entirety of the Subject Period),
net of the amount of actual benefits realized during the Subject Period from
such   

 

C-10



--------------------------------------------------------------------------------

    actions; provided that (A) such actions or substantial steps are expected to
be taken within 24 months after the consummation of the acquisition,
disposition, divestiture, restructuring or the implementation of an initiative,
as applicable, which is expected to result in cost savings, operating expense
reductions, restructuring charges and expenses or synergies and (B) no cost
savings, operating expense reductions, restructuring charges and expenses or
synergies shall be added pursuant to this defined term to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for the Subject Period; provided
that the aggregate amount of cost savings, operating expense reductions,
restructuring charges and expenses and synergies added pursuant to this clause
10 in any such Subject Period shall not exceed 25% of Consolidated EBITDA (after
giving effect to this clause 10) for any such Subject Period:    $              
11.   For purposes of determining compliance with the maximum Total First Lien
Net Leverage Ratio required under Section 7.1 of the Credit Agreement, the Cure
Amount, if any, received by the Initial Borrower for the Subject Period and
permitted to be included in Consolidated EBITDA pursuant to Section 9.4 of the
Credit Agreement:    $               12.   The Tax effect of any items excluded
from the calculation of Consolidated Net Income pursuant to clauses (1), (3),
(4), (7) and (8) of the definition thereof:    $               13.   Earn-out
obligations incurred in connection with any Permitted Acquisition or other
Investment permitted hereunder and paid or accrued during the Subject Period, in
each case, to the extent deducted (and not added back) in computing Consolidated
Net Income:    $               14.   Losses resulting from the application of
FASB Interpretation No. 45 (Guarantees):    $             Decreased (without
duplication) by:      19.   Non-cash gains increasing Consolidated Net Income
for the Subject Period, excluding any non-cash gains to the extent they
represent the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period:    $               20.   Gains
resulting from the application of FASB Interpretation No. 45 (Guarantees):   
$            

 

C-11



--------------------------------------------------------------------------------

E.   Adjustments for Periodic Events28:    $             F.   Consolidated
EBITDA (the sum of Lines I.D.1. through I.D.14. minus the sum of Lines I.D.19
through I.D.20 as adjusted by Line E)29:    $             G.   Total First Lien
Net Leverage Ratio ((Line I.A. – Line I.B.) ÷ (Line I.F)):             : 1.00 H.
  Maximum permitted:                    5.50 to 1.00   

 

28  For the purposes of calculating Consolidated EBITDA:

(1) if any periodic tradeshow, exhibition, conference or other event (a
“Periodic Event”) that is typically produced by the Initial Borrower or any
Restricted Subsidiary one time per quarterly period, semiannual period, fiscal
year or Multi-Year Period (as defined below), as the case may be (each such
period, an “Event Period”), shall have occurred more than once during such Event
Period, the tradeshow gross margin related to the occurrences of such Periodic
Event in such Event Period other than the most recently completed occurrence
shall be excluded;

(2) the tradeshow gross margin related to any Periodic Event that will be
typically produced by the Initial Borrower or any Restricted Subsidiary one time
in a period of two or more fiscal years (a “Multi-Year Period”) shall be
prorated across such Multi-Year Period by dividing the tradeshow gross margin of
such Periodic Event at occurrence by the number of fiscal years in such
Multi-Year Period, and the calculation of the Consolidated EBITDA for each
fiscal year in such Multi-Year Period shall only include such pro rata amount;
and

(3) if any Periodic Event shall not have occurred during an Event Period (a
“Lapsed Event Period”), but is scheduled to occur (i) within the immediately
following fiscal year for purposes of a Periodic Event that is not a multi-year
Periodic Event or (ii) within the immediately succeeding Event Period for
purposes of a multi-year Periodic Event, then the calculation of Consolidated
EBITDA relating to the Lapsed Event Period shall include the tradeshow gross
margin of the most recently completed occurrence of the Periodic Event preceding
the Lapsed Event Period, as if such Periodic Event had occurred during the
Lapsed Event Period.

 

29  Notwithstanding the foregoing, Consolidated EBITDA (a) for the fiscal
quarter ended March 31, 2017, shall be deemed to be $77,873,000, (b) for the
fiscal quarter ended December 31, 2016, shall be deemed to be $1,133,000, (c)
for the fiscal quarter ended September 30, 2016, shall be deemed to be
$57,438,000 and (d) for the fiscal quarter ended June 30, 2016, shall be deemed
to be $25,748,000, in each case subject to add-backs and adjustments (without
duplication) pursuant to this definition and the definition of “Pro Forma Basis”
for the applicable period.

 

C-12



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

 

C-13



--------------------------------------------------------------------------------

Attachment 4

to Compliance Certificate

 

C-14



--------------------------------------------------------------------------------

Attachment 5

to Compliance Certificate

 

C-15



--------------------------------------------------------------------------------

Attachment 6

to Compliance Certificate

 

C-16



--------------------------------------------------------------------------------

Attachment 7

to Compliance Certificate

 

C-17



--------------------------------------------------------------------------------

Attachment 8

to Compliance Certificate

 

C-18



--------------------------------------------------------------------------------

Attachment 9

to Compliance Certificate

 

C-19



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”).

Pursuant to the provisions of Section 2.19(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Initial Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Initial Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Initial Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By  

 

  Name:   Title:

Date:               , 20[    ]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”).

Pursuant to the provisions of Section 2.19(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By  

 

  Name:   Title:

Date:               , 20[    ]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”).

Pursuant to the provisions of Section 2.19(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, (ii) an
IRS Form W-8BEN, or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or an IRS Form W-8BEN from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By  

 

  Name:   Title:

Date:               , 20[    ]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”).

Pursuant to the provisions of Section 2.19(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Initial Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E, (ii) an IRS Form W-8BEN, or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Initial Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Initial Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By  

 

  Name:   Title:

Date:               , 20[    ]

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

INTERCREDITOR TERMS

Intercreditor Agreement (Second Lien Obligations)

Term Sheet

The following summary is intended to apply to the Intercreditor Agreement (the
“Intercreditor Agreement”) entered into in connection with an issuance of
(a) Permitted Second Priority Refinancing Debt or (b) second lien secured
Indebtedness permitted under Section 2.24, Section 7.2(b)(iv), or Section
7.2(b)(vi) of the Credit Agreement (as defined below) (each, “Second Lien
Obligations”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Amended and Restated Credit Agreement, dated as of
May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”). The
following is not intended to be a definitive list or complete articulation of
all of the provisions that will be contained in the Intercreditor Agreement. The
Intercreditor Agreement will include, in addition to the provisions set forth
herein, provisions that are customary or typical or are otherwise reasonably
satisfactory to the Administrative Agent and the Borrower Representative.

 

Parties    The Administrative Agent, the Borrower Representative, Holdings, one
or more representatives of the holders of other First Lien Obligations (the
“Senior Representatives”) and one or more representatives of the holders of
Second Lien Obligations (each, a “Second Lien Representative”). Lien Priorities
   So long as First Lien Obligations (the “Senior Obligations”) are outstanding,
any liens (regardless of how acquired) securing any Second Lien Obligations will
be junior in priority and subordinated in all respects to all liens securing, or
purporting to secure, the Senior Obligations (provided the Second Lien
Obligations will be subordinate only in respect of Collateral and the proceeds
of realization of collateral and will not be subordinated in right of payment).
This subordination shall apply notwithstanding, among other things, any defect
or deficiency in the creation, attachment or perfection of any lien securing the
Senior Obligations. Collateral    The Collateral and the collateral securing the
Second Lien Obligations (the “Second Lien

 

D-1



--------------------------------------------------------------------------------

   Collateral”) will be substantially identical and the documents and agreements
evidencing the Collateral and Secured Lien Collateral will be substantially
identical; provided that the Second Lien Collateral may exclude assets that are
included in the Collateral. Prohibition on Contesting Liens    The
Administrative Agent, the Senior Representatives and the Second Lien
Representatives will not contest or support any other person in contesting, the
priority, validity, perfection or enforceability of each other’s liens on the
Collateral or the Second Lien Collateral, as applicable. The Second Lien
Representative shall waive any requirement to marshal Collateral. No New Liens
   If the Administrative Agent, a Senior Representative or a Second Lien
Representative acquires any lien on any assets of the Borrowers or any guarantor
which assets are not also subject to the lien of the Administrative Agent, the
Senior Representatives and each Second Lien Representative, as applicable, then
the Administrative Agent, such Senior Representative or such Second Lien
Representative, as applicable, will hold such lien for the benefit of the
Administrative Agent, the Senior Representatives and the Second Lien
Representatives until the Administrative Agent, the Senior Representative and/or
such Second Lien Representative acquires a lien in such assets. The foregoing
shall not apply to (i) any cash or other collateral “cash collateralizing”
letters of credit or (ii) any Collateral that is specifically excluded from the
Collateral securing the Second Lien Obligations. To the extent that the
foregoing is not complied with by a Second Lien Representative, any amounts
received or distributed to any Second Lien Representative or holder of Second
Lien Obligations as a result of Liens in contradiction of the foregoing shall be
held in trust for the Administrative Agent and the Senior Representatives and
promptly remitted thereto. Enforcement    So long as the Senior Obligations are
outstanding, the Administrative Agent, the Senior Representatives and the other
holders of Senior Obligations shall have the exclusive right to enforce rights,
exercise remedies and make determinations regarding the release or disposition
with respect to the Collateral without any

 

D-2



--------------------------------------------------------------------------------

  

consultation with or the consent of any Second Lien Representative or any holder
of Second Lien Obligations. No Second Lien Representative or holder of Second
Lien Obligations may take any action that would hinder any exercise of remedies
by the Administrative Agent, the Senior Representatives or the other holders of
Senior Obligations.

 

No Second Lien Representative or holder of Second Lien Obligations may
(i) contest, protest or object to any foreclosure or other enforcement action
brought by the Administrative Agent, the Senior Representatives or the other
holders of Senior Obligations with respect to the Collateral, (ii) object to the
forbearance by the Administrative Agent, the Senior Representatives or the other
holders of Senior Obligations from bringing or pursuing any foreclosure or other
enforcement action with respect to the Collateral or (iii) foreclose on or take
any other enforcement action with respect to the Collateral while any Senior
Obligations are outstanding, except that a Second Lien Representative or holder
of Second Lien Obligations may take customary actions, including:

   (a)    such actions (not adverse to the priority status of the Administrative
Agent’s and Senior Representatives’ liens or the right of the Administrative
Agent or Senior Representatives to exercise remedies in respect thereof) as it
deems necessary to create, continue or protect the perfection of liens on the
Collateral;    (b)    filing claims, proofs of claim or statements of interest
in any insolvency proceeding;    (c)    filing responsive proceedings in
opposition to any motion objecting to claims of a Second Lien Representative or
holder of Second Lien Obligations;    (d)    voting on any chapter 11 plan in a
manner not inconsistent with the Intercreditor Agreement;    (e)    purchasing
by an all cash bid for Collateral at any Section 363 hearing or public or
judicial foreclosure sale; and

 

D-3



--------------------------------------------------------------------------------

   (f)    if an event of default under any Second Lien Obligations has occurred,
after the expiration of a 180 day standstill period, exercising any secured
creditor remedies with respect to the Collateral for so long as the
Administrative Agent, the Senior Representatives or any other holder of Senior
Obligations is not diligently pursuing the exercise of its respective rights or
remedies with respect to the Collateral; provided, however, that the right to
exercise such remedies shall be suspended in the event that the event of default
giving rise to the commencement of the standstill period is waived or an
insolvency proceeding is commenced by or against the Initial Borrower and
provided, further, that such 180 day standstill period shall be tolled and no
Second Lien Representative or holder of Second Lien Obligations may exercise any
secured creditor remedies if the Administrative Agent, the Senior
Representatives or any other holder of Senior Obligations shall have commenced
and be diligently pursuing any exercise of remedies against all or any material
portion of the Collateral.    Additionally, during the continuance of an event
of default under the Second Lien Obligations, a Second Lien Representative or
holder of Second Lien Obligations may (a) except as otherwise set forth in the
Intercreditor Agreement, exercise the rights of unsecured creditors, including,
without limitation, filing pleadings, objections, motions or agreements which
assert rights or interest available to unsecured creditors (provided that any
judgment lien obtained upon exercise of such rights shall be subordinated to the
lien securing the Obligations on the same basis as the other liens securing the
Obligations), but only to the extent that the exercise of such rights would not
violate the express provisions of the Intercreditor Agreement and (b) retain any
amounts obtained in respect of Second Lien Obligations, except to the extent
such amounts constitute any Collateral for the Senior Obligations or the
proceeds of any such Collateral.    No Second Lien Representative or any holder
of Second Lien Obligations will, in the context of its role as secured creditor
or otherwise, take or

 

D-4



--------------------------------------------------------------------------------

   receive any Collateral or any proceeds of Collateral in connection with the
exercise of any right or remedy (including setoff) with respect to any
Collateral and it will hold in trust for the Administrative Agent, the Senior
Representatives and the other holders of Senior Obligations, any Collateral or
proceeds received in violation of the foregoing and promptly remit such sums to
the Administrative Agent or the Senior Representatives. Release of Collateral   
The collateral securing the Second Lien Obligations shall be released
automatically (a) upon any sale or other disposition of Collateral in which the
liens securing the Senior Obligations are released, in the event that such sale
or other disposition is effected as a result of (i) exercise of remedies by the
Administrative Agent or the Senior Representatives or (ii) pursuant to
Section 363 of the Bankruptcy Code and (b) upon any release, sale or disposition
of such collateral permitted pursuant to the terms of the Credit Agreement that
results in the release of the liens on such collateral securing the Senior
Obligations. Buy-Out Right    Subject to certain terms and conditions the
holders of Second Lien Obligations shall have the option, exercisable upon an
acceleration of the Senior Obligations, an exercise of material remedies
following an Event of Default, the commencement of an insolvency or liquidation
proceeding with respect to the Initial Borrower or a payment default under a
Second Lien Note, to purchase 100% (but not less than 100%) of the right title
and interest in the Senior Obligations at par (including unpaid interest and
fees). Bankruptcy Proceedings   

The Intercreditor Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any grantor or any of its subsidiaries.

 

In connection with any bankruptcy proceeding, no Second Lien Representative or
holder of Second Lien Obligations may, among other things:

   (a)    object to the use of cash collateral by the Administrative Agent, the
Senior

 

D-5



--------------------------------------------------------------------------------

      Representatives or other holders of Senior Obligations or any DIP
financing and to the extent that the liens of the Administrative Agent, the
Senior Representatives and the other holders of Senior Obligations are
subordinated to or pari passu with the liens securing such DIP financing, the
Second Lien Representative will subordinate its liens to the liens securing such
DIP financing;    (b)    seek relief from an automatic stay in respect of the
Collateral;    (c)    contest any request by the holders of Senior Obligations
for adequate protection or any objection by the holders of Senior Obligations to
any motion claiming a lack of such adequate protection;    (d)    contest any
lawful right of the Administrative Agent, the Senior Representatives or the
other holders of Senior Obligations to credit bid at any foreclosure sale of the
Collateral; or    (e)    (i) oppose any claim by the holders of Senior
Obligations for allowance consisting of post-petition interest, fees or expenses
or (ii) seek adequate protection in the form of payments of post-petition
interest, fees or expenses.   

No Second Lien Representative or holder of Second Lien Obligations shall be
permitted to seek adequate protection except to the extent of (1) second
priority liens in additional Collateral granted to the holders of Senior
Obligations and (ii) replacement second priority liens on Collateral.

 

In the event that any holder of Senior Obligations is required to pay any amount
in connection with a bankruptcy proceeding, such holder of Senior Obligations
shall be entitled to a reinstatement of the Senior Obligations in respect of
such amounts.

 

Notwithstanding the foregoing, in connection with any bankruptcy proceeding, a
Second Lien Representative or holder of Second Lien Obligations may, subject to
customary exceptions, (a) exercise the rights of an unsecured creditor so

 

D-6



--------------------------------------------------------------------------------

  

long as such exercise of rights would not violate any express provision of the
Intercreditor Agreement and (b) exercise, propose, vote on, file and prosecute,
object to, and make other filings with regard to, any chapter 11 plan not
inconsistent with the Intercreditor Agreement.

 

The provisions of the Intercreditor Agreement shall also apply to any securities
distributed pursuant to any plan of reorganization.

Amendments of Documents   

Except as otherwise provided in the Credit Agreement or the documentation
governing the other Senior Obligations or Second Lien Obligations, documents
entered into in connection with the Credit Agreement, the other Senior
Obligations or the Second Lien Obligations may be amended, supplemented or
otherwise modified, and the Credit Agreement, the other Senior Obligations and
the Second Lien Obligations may be refinanced, in each case without the consent
of the Administrative Agent, the Senior Representatives, the other holders of
Senior Obligations, any Second Lien Representative or any holder of the Second
Lien Obligations; provided that the representative of the holders of any
refinancing debt shall bind itself in writing to the terms of the Intercreditor
Agreement.

 

Notwithstanding the foregoing, no indenture or credit agreement or security
document entered into in connection with the Credit Agreement, the other Senior
Obligations or the Second Lien Obligations may be amended, supplemented or
otherwise modified to the extent such amendment, supplement or modification
would contravene any of the terms of the Intercreditor Agreement.

 

In the event that any security document with respect to the liens securing the
Senior Obligations is amended, waived or otherwise modified for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any of the security documents or changing in any manner the
rights of any parties thereunder, then such amendment, waiver or modification
shall apply automatically to any comparable provision of any comparable security
document with respect to the Second Lien Obligations.

 

D-7



--------------------------------------------------------------------------------

Amendments, Waivers under the Intercreditor Agreement    The Intercreditor
Agreement may not be amended without the written consent of the Administrative
Agent, each Senior Representative and each Second Lien Representative party
thereto. Governing Law    The State of New York. Specific Performance    The
Intercreditor Agreement shall acknowledge the inadequacy of money damages and
the right of the Administrative Agent and the Senior Representatives to be
granted specific performance.

 

D-8



--------------------------------------------------------------------------------

Intercreditor Agreement (First Lien Parity Debt)

Term Sheet

The following summary is intended to apply to the Intercreditor Agreement (the
“Intercreditor Agreement”) entered into in connection with an issuance or
incurrence of (a) First Priority Refinancing Debt or (b) senior secured notes
permitted under Section 2.24, Section 7.2(b)(iv) or Section 7.2(b)(vi) of the
Credit Agreement (each, “First Lien Parity Debt”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Amended and Restated
Credit Agreement, dated as of May 22, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Expo Event Midco, Inc., a Delaware corporation (“Holdings”),
Emerald Expositions Holding, Inc., a Delaware corporation (the “Initial
Borrower”), the other borrowers from time to time party thereto (together with
the Initial Borrower, each a “Borrower” and collectively, the “Borrowers”), the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent (the
“Agent”). The following is not intended to be a definitive list or complete
articulation of all of the provisions that will be contained in the
Intercreditor Agreement. The Intercreditor Agreement will include, in addition
to the provisions set forth herein, provisions that are customary or typical or
are otherwise reasonably satisfactory to the Administrative Agent and the
Borrower Representative.

 

Parties    The Administrative Agent, the Borrower Representative, Holdings and
one or more Senior Representatives of the lenders or holders (as applicable) of
First Lien Parity Debt (each, a “First Lien Representative” and, collectively,
the “First Lien Secured Parties”). Lien Priorities    The liens securing First
Lien Parity Debt will be pari passu in all respects (except with respect to
control of remedies or as otherwise set forth in the Intercreditor Agreement) to
the liens securing the Obligations; provided that each Series of First Lien
Parity Debt shall solely bear any Impairment (as defined below). Notwithstanding
the foregoing, with respect to any Collateral for which a third party (other
than a First Lien Secured Party) has a lien or security interest that is junior
in priority to the security interest of any Series of First Lien Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of First Lien Obligations
(such third party an “Intervening Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds to be distributed in
respect of the Series of First Lien Obligations with respect to which such
impairment exists. In furtherance of the foregoing, the holders of First Lien
Obligations of such Series (and not the First

 

D-9



--------------------------------------------------------------------------------

   Lien Secured Parties of any other Series) bear the risk of any determination
by a court of competent jurisdiction that (x) any of the First Lien Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have a valid and perfected
security interest in any of the Collateral securing any other Series of First
Lien Obligations and/or (z) any intervening security interest exists securing
any other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien Obligations (any such condition with respect to any Series of First Lien
Obligations, an “Impairment” of such Series). Collateral    The Collateral and
the collateral securing the First Lien Parity Debt (the “Parity Collateral”)
will be substantially identical and the documents and agreements evidencing the
Collateral will be substantially identical. Prohibition on Contesting Liens   
The Administrative Agent and the First Lien Representatives will not contest or
support any other person in contesting, the priority, validity, perfection or
enforceability of each other’s liens on the Collateral or the Priority
Collateral, as applicable. No New Liens    If the Administrative Agent or a
First Lien Representative acquires any lien on any assets of the Borrowers or
any guarantor which assets are not also subject to the lien of the
Administrative Agent and each First Lien Representative, as applicable, then the
Administrative Agent or such First Lien Representative, as applicable, will hold
such lien for the benefit of the Administrative Agent and the First Lien
Representatives until the Administrative Agent and/or each First Lien
Representative acquires a lien in such assets. To the extent that the foregoing
is not complied with, any amounts received or distributed to any First Lien
Representative or any First Lien Secured Party or the Administrative Agent as a
result of Liens in contradiction of the foregoing shall be held in trust for the
Administrative Agent and the other First Lien Secured Parties, as applicable,
and promptly remitted thereto.

 

D-10



--------------------------------------------------------------------------------

Enforcement    Subject to exceptions reasonably agreed by the Administrative
Agent, until the Obligations are paid in full and any commitments under the
Credit Agreement are terminated, the Administrative Agent shall have the
exclusive right to enforce rights, exercise remedies and make determinations
regarding the release, disposition or restrictions with respect to the
Collateral without any consultation with or the consent of any First Lien
Representative or any lender or holder of First Lien Parity Debt. Each First
Lien Representative that is not the Administrative Agent, for itself and on
behalf of the First Lien Secured Parties of the Series for whom it is acting,
shall irrevocably appoint the Administrative Agent as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such First Lien Representative to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary to
accomplish the purposes of the Intercreditor Agreement, including the exercise
of any and all remedies under each collateral document of each Series with
respect to Collateral and the execution of releases in connection therewith.
Release of Collateral    The Collateral shall be released automatically from
securing the First Lien Parity Debt upon any sale or other disposition of
Collateral in which the liens securing the Obligations are released, in the
event that that such sale or other disposition is effected as a result of
(a) exercise of remedies by the Administrative Agent or (b) pursuant to
Section 363 of the Bankruptcy Code. Amendment of Documents   

Documents entered into in connection with the Credit Agreement or the First Lien
Parity Debt may be amended, supplemented or otherwise modified, and the Credit
Agreement and the First Lien Parity Debt may be refinanced, in each case without
the consent of the Administrative Agent, the Lenders, any First Lien
Representative or any holders of any First Lien Parity Debt; provided that a
Senior Representative of the holders of any refinancing debt shall bind itself
in writing to the terms of the Intercreditor Agreement.

 

Notwithstanding the foregoing no security document entered into in connection
with the Credit Agreement or the First Lien Parity Debt may

 

D-11



--------------------------------------------------------------------------------

   be amended supplemented or otherwise modified to the extent such amendment,
supplement or modification would contravene any of the terms of the
Intercreditor Agreement. Amendments, Waivers under the Intercreditor Agreement
   The Intercreditor Agreement may not be amended without the written consent of
the Administrative Agent and each First Lien Representative party thereto.
Bankruptcy or Insolvency Proceedings   

The Intercreditor Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against any grantor or any of its subsidiaries.

 

If any grantor shall become subject to a case (a “Bankruptcy Case”) under the
Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (other
than the Administrative Agent and the Lenders) agrees that it will not raise any
objection to any such financing or to the liens on the Collateral securing the
same (“DIP Financing Liens”) or to any use of cash collateral that constitutes
Collateral, unless a majority in interest of the Lenders (or such greater amount
as is necessary to take action under the Credit Agreement) shall then oppose or
object to such DIP Financing or such DIP Financing Liens or use of cash
collateral (and (i) to the extent that such DIP Financing Liens are senior to
the liens on any such Collateral for the benefit of the Administrative Agent and
the Lenders, each other First Lien Representative will subordinate its liens
with respect to such Collateral on the same terms as the liens of the
Administrative Agent and the lenders (other than any liens of any First Lien
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the liens
on any such Collateral granted to secure the First Lien Obligations of the
Administrative Agent and the Lenders, each other First Lien Representative and
Secured Party represented thereby will confirm

 

D-12



--------------------------------------------------------------------------------

   the priorities with respect to such Collateral), in each case so long as
(A) the First Lien Secured Parties of each Series retain the benefit of their
liens on all such Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-à-vis all the other First Lien Secured Parties (other than any
liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case and (B) the First Lien
Secured Parties of each Series are granted liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing or use of cash collateral, with the same
priority vis-à-vis the First Lien Secured Parties as set forth in the
Intercreditor Agreement (other than any liens of any First Lien Secured Parties
constituting DIP Financing Liens). Governing Law    The State of New York.

 

D-13



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF REVOLVING LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                        New York, New York

            , 20    

FOR VALUE RECEIVED, the undersigned, EMERALD EXPOSITIONS HOLDING, INC., a
Delaware corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
                                         (the “Lender”) or its registered
assigns at the Funding Office specified in the Credit Agreement (as hereinafter
defined) in Dollars and in immediately available funds, on the Revolving
Termination Date, the principal amount of (a)                      DOLLARS
($        ), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans owing to the Lender under the Credit Agreement. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such indorsement shall constitute prima facie evidence of
the accuracy of the information indorsed. The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes issued pursuant to the Amended
and Restated Credit Agreement, dated as of May 22, 2017, among Expo Event Midco,
Inc., a Delaware corporation, Emerald Expositions Holding, Inc., a Delaware
corporation, the other borrowers from time to time party thereto, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent, (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement, which are
hereby incorporated by reference, (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement and (d) is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Credit Agreement for a statement of all the terms and conditions
under which the Revolving Loans evidenced hereby are to be repaid. Reference is
hereby made to the Loan Documents for a description of the properties and assets
in which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof. The principal balance of the Revolving Loans owing to
the Lender, the rates of interest applicable thereto and the date and amount of
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation shall not affect the obligation of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or this Note.

 

E-1-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

E-1-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

EMERALD EXPOSITIONS HOLDING, INC.

By:  

 

  Name:   Title:

 

E-1-3



--------------------------------------------------------------------------------

Schedule A

to Revolving Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of ABR
Loans      Amount
Converted to
ABR Loans      Amount of
Principal of ABR
Loans Repaid      Amount of ABR
Loans
Converted to
Eurodollar Loans      Unpaid Principal
Balance of
ABR Loans      Notation Made
By                                                                             
                                                                                
                                         

 

E-1-4



--------------------------------------------------------------------------------

Schedule B

to Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans      Amount
Converted to
Eurodollar
Loans      Interest Period
and
Eurodollar
Rate with
Respect
Thereto      Amount of
Principal of
Eurodollar
Loans Repaid      Amount of
Eurodollar
Loans
Converted to
ABR Loans      Unpaid
Principal
Balance of
Eurodollar
Loans      Notation
Made By                                                                       
                                   

 

E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF SWINGLINE LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                        , 201    

FOR VALUE RECEIVED, the undersigned, EMERALD EXPOSITIONS HOLDING, INC., a
Delaware corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
                     (the “Lender”), or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in Dollars and
in immediately available funds, on the Revolving Termination Date, the principal
amount of (a)                      DOLLARS ($        ), or, if less, (b) the
aggregate unpaid principal amount of all Swingline Loans owing to the Lender
under the Credit Agreement. The Borrower further agrees to pay interest in like
money at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of any Swingline Loan.

This Note (a) is the Swingline Loan Note issued pursuant to the Amended and
Restated Credit Agreement, dated as of May 22, 2017, among Expo Event Midco,
Inc., a Delaware corporation, Emerald Expositions Holding, Inc., a Delaware
corporation, the other borrowers from time to time party thereto, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement, which are hereby incorporated by reference, (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement and (d) is secured and guaranteed as provided in the Loan Documents.
Reference is hereby made to the Credit Agreement for a statement of all the
terms and conditions under which the Swingline Loans evidenced hereby are to be
repaid. Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Note in respect thereof. The principal balance of the
Swingline Loans owing to the Lender, the rates of interest applicable thereto
and the date and amount of each payment made on account of the principal
thereof, shall be recorded by the Lender on its books; provided that the failure
of the Lender to make any such recordation shall not affect the obligation of
the Borrower to make a payment when due of any amount owing under the Credit
Agreement or this Note.

 

E-2-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

E-2-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

EMERALD EXPOSITIONS HOLDING, INC. By:  

 

  Name:   Title:

 

E-2-3



--------------------------------------------------------------------------------

Schedule A

to Swingline Loan Note

SWINGLINE LOANS AND REPAYMENTS

 

Date

   Amount of Loans      Amount of
Principal of
ABR Loans
Repaid      Unpaid Principal
Balance of
ABR Loans      Notation
Made By                                                              

 

E-2-4



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF TERM LOAN NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                        , 201    

FOR VALUE RECEIVED, the undersigned, EMERALD EXPOSITIONS HOLDING, INC., a
Delaware Corporation (the “Initial Borrower” [, together with [●] as [the]
Co-Borrower[s], together with the Initial Borrower, the “Borrower”)]30), HEREBY
UNCONDITIONALLY PROMISE TO PAY to                      (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in Dollars and in immediately available funds, the
principal amount of (a)                      DOLLARS ($        ), or, if less,
(b) the aggregate unpaid principal amount of all Term Loans owing to the Lender
under the Credit Agreement. The principal amount shall be paid in the amounts
and on the dates specified in Section 2.3 of the Credit Agreement. The Borrowers
further agree to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.

[The obligations of the Borrowers hereunder, whether on account of principal,
interest or otherwise, are joint and several.]31

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal thereof, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurodollar Loans, the
length of each Interest Period with respect thereto. Each such indorsement shall
constitute prima facie evidence of the accuracy of the information indorsed. The
failure to make any such indorsement or any error in any such indorsement shall
not affect the obligations of the Borrowers in respect of the Term Loan.

This Note (a) is one of the Term Loan Notes issued pursuant to the Amended and
Restated Credit Agreement, dated as of May 22, 2017, among Expo Event Midco,
Inc., a Delaware corporation, Emerald Expositions Holding, Inc., a Delaware
corporation, the other borrowers from time to time party thereto, the Subsidiary
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) is subject to the provisions of the Credit
Agreement, which are hereby incorporated by reference, (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement and (d) is secured and guaranteed as provided in the Loan Documents.
Reference is hereby made to the

 

30  Insert if there is more than one Borrower under the Credit Agreement.

31 

Insert if there is more than one Borrower under the Credit Agreement.

 

E-3-1



--------------------------------------------------------------------------------

Credit Agreement for a statement of all the terms and conditions under which the
Term Loans evidenced hereby are to be repaid. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof. The principal balance of the Term Loans owing to the Lender, the rates
of interest applicable thereto and the date and amount of each payment made on
account of the principal thereof, shall be recorded by the Lender on its books;
provided that the failure of the Lender to make any such recordation shall not
affect the obligation of the Borrowers to make a payment when due of any amount
owing under the Credit Agreement or this Note.

Upon the occurrence and during the continuance of any one or more Events of
Default, to the extent permitted under the Credit Agreement, all principal and
all accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. No failure in exercising any rights hereunder or under the other Loan
Documents on the part of the Lender shall operate as a waiver of such rights.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby expressly waive
presentment, demand, protest and all other notices or requirements of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF THE CREDIT AGREEMENT.

[Signature page follows.]

 

E-3-2



--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

EMERALD EXPOSITIONS HOLDING, INC. By:  

 

  Name:   Title:

 

E-3-3



--------------------------------------------------------------------------------

Schedule A

to Term Loan Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of ABR
Loans      Amount
Converted to
ABR Loans      Amount of Principal
of
ABR Loans Repaid      Amount of ABR
Loans Converted to
Eurodollar Loans      Unpaid Principal
Balance
of ABR Loans      Notation
Made By                                                                       
                    

 

E-3-4



--------------------------------------------------------------------------------

Schedule B

to Term Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans      Amount
Converted to
Eurodollar
Loans      Interest Period
and
Eurodollar Rate
with
Respect Thereto      Amount of
Principal of
Eurodollar Loans
Repaid      Amount of
Eurodollar
Loans Converted
to
ABR Loans      Unpaid Principal
Balance of
Eurodollar
Loans      Notation
Made By                                                                       
                                   

 

E-3-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTOR JOINDER AGREEMENT

Dated: [●], 20[●]

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Credit Agreement in order to
induce the Lenders to make the Loans and the Issuing Lender to issue Letters of
Credit to or for the benefit of the Borrowers;

WHEREAS, pursuant to Section 6.9(c) of the Credit Agreement, the undersigned is
required to become a Subsidiary Guarantor under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Subsidiary
Guarantor”) is executing this joinder agreement (“Joinder Agreement”) to the
Credit Agreement in order to induce the Lenders to make additional Revolving
Loans and the Issuing Lender to issue Letters of Credit and as consideration for
the Loans previously made and Letters of Credit previously issued.

NOW, THEREFORE, the Administrative Agent and the New Subsidiary Guarantor hereby
agree as follows:

1. Guarantee. In accordance with Section 6.9(c), as applicable, of the Credit
Agreement, the New Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the Credit Agreement with the same force and effect
as if originally named therein as a Subsidiary Guarantor.

2. Representations and Warranties. The New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Credit Agreement applicable to
it as a Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Guarantor thereunder
are true and correct in all material respects on and as of the date hereof as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date. Each reference to a Subsidiary Guarantor in
the Credit Agreement shall be deemed to include the New Subsidiary Guarantor.
The New Subsidiary Guarantor hereby attaches supplements to the schedules to the
Credit Agreement applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

F-1



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Subsidiary
Guarantor, the Administrative Agent or any Lender shall be governed by the terms
of Section 11.2 of the Credit Agreement.

7. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

[Signature pages follow.]

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title

[Schedules to be attached.]

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING AND CONTINUATION/CONVERSION REQUEST

Date: [●], 20[●]

 

To: Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

901 Main Street

Dallas, TX 75202

Attention: Angie Hidalgo

Phone: (972) 338-3768

Fax: (214) 416-0555

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 22, 2017, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

The undersigned hereby requests (select one):

 

  ☐ A Borrowing:

 

  1. Proposed Borrowing Date: [                    ].

 

  2. Principal Amount of Loan: [                    ].

 

  3. Type of Loans:

 

  [    ] a. Term Loans, in the amount of $[        ].

 

  [    ] b. Revolving Loans, in the amount of $[        ].

 

  [    ] c. Swingline Loans, in the amount of $[        ].

 

  4. Interest Rate Option:

 

  [    ] a. ABR Loans, in the amount of $[        ].

 

  [    ] b. Eurodollar Loans, in the amount of $[        ], with an initial
Interest Period of

[    ] days;

[    ] one month;

 

G-1



--------------------------------------------------------------------------------

[    ] two months;

[    ] three months;

[    ] six months; or

[    ] twelve months.

 

  5. Remittance Instructions: [                    ]

 

  ☐ A conversion or continuation of [Revolving][Term] Loans:

 

  1. On: [                    ].

 

  2. Principal Amount of Loan: [                    ].

 

  3. Type of Loan:

 

  4. Interest Rate Option:

 

  [    ] a. ABR Loans, in the amount of $[        ].

 

  [    ] b. Eurodollar Loans, in the amount of $[        ], with an initial
Interest Period of

[    ] days;

[    ] one month;

[    ] two months;

[    ] three months;

[    ] six months; or

[    ] twelve months.

 

  5. Remittance Instructions: [                    ]

The undersigned certifies in his/her capacity as a Responsible Officer, and not
individually, that:

(i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof to the same extent as made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date; and

(ii) As of the date hereof and after giving effect to the extensions of credit
requested hereby, no Default or Event of Default has occurred and is continuing.

The Borrower Representative hereby agrees to indemnify each Lender against any
loss or expense attributable to the events set forth in Section 2.20 of the
Credit Agreement, such compensation to be in the amount, and determined in the
manner, contemplated by Section 2.20 of the Credit Agreement.

[Signature page follows.]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this
[Borrowing]/[Conversion/Continuation] Request to be executed by its officers
thereunto duly authorized, as of the date first written above.

 

Borrower Representative:     EMERALD EXPOSITIONS HOLDING, INC.     By:  

 

      Name:       Title:

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 22, 2017 (the “Credit Agreement”), among Expo Event Midco, Inc., a Delaware
corporation (“Holdings”), Emerald Expositions Holding, Inc., a Delaware
corporation (the “Initial Borrower”), the other borrowers from time to time
party thereto (together with the Initial Borrower, each a “Borrower” and
collectively, the “Borrowers”), the Subsidiary Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent (the “Agent”).

The undersigned hereby certifies as follows:

1. I am the Chief Financial Officer of the Initial Borrower.

2. I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto and, in my
opinion, have made, or have caused to be made under my supervision, such
examination or investigation as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify on behalf of the Initial Borrower and its Subsidiaries, on a
consolidated basis, that, as of the date hereof and after giving effect to the
Transactions and the other transactions contemplated by the Credit Agreement:

(i) The sum of the “fair value” of the assets of the Initial Borrower and its
subsidiaries, taken as a whole, exceeds the sum of all debts of the Initial
Borrower and its subsidiaries, taken as a whole, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors.

(ii) The “present fair saleable value” of the assets of the Initial Borrower and
its Subsidiaries, taken as a whole, is greater than the amount that will be
required to pay the probable liability on existing debts of the Initial Borrower
and its Subsidiaries, taken as a whole, as such debts become absolute and
matured, as such quoted term is determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors.

(iii) The capital of the Initial Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business in which they are
or are about to become engaged.

(iv) The Initial Borrower and its Subsidiaries, taken as a whole, do not intend
to incur, or believe that they will incur, debts beyond their ability to pay as
they mature.

For purposes of clauses (i) through (iv) above, (a) (i) “debt” means liability
on a “claim” and (ii) “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable,
subordinated, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured and
(b) the amount of any contingent, unliquidated and disputed claim and any claim
that has not been reduced to judgment at any time has been computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability irrespective of whether such liabilities meet the criteria for
accrual under the Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 5).

 

H-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered as of [●], 2017.

This certificate is being signed by the undersigned in his capacity as Chief
Financial Officer of the Initial Borrower and not in his individual capacity.

[Signature page follows.]

 

H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

EXPO EVENT MIDCO, INC. By:  

 

  Name:   Title:

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF AMENDED AND RESTATED GLOBAL INTERCOMPANY NOTE

 

Note Number: [●]   Dated: May 22, 2017

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower (each, in
such capacity, a “Payor”) from time to time from any Person listed on Schedule A
attached hereto (each, in such capacity, a “Payee”), hereby promises to pay on
demand to the order of such Person, in lawful money as may be agreed upon from
time to time by the relevant Payor and Payee, in immediately available funds and
at the appropriate office of the Payee, the aggregate unpaid principal amount of
all loans and advances heretofore and hereafter made by such Payee to such Payor
and any other Indebtedness now or hereafter owing by such Payor to such Payee as
shown either on Schedule B attached hereto (and any continuation thereof) or in
the books and records of such Payee. The failure to show any such Indebtedness
or any error in showing such Indebtedness shall not affect the obligations of
any Payor hereunder. Capitalized terms used in this subordinated intercompany
promissory note (this “Intercompany Note”) but not otherwise defined herein
shall have the meanings given such terms in the Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”).

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee. Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. Interest
shall be paid in any lawful currency as may be agreed upon by the relevant Payor
and Payee and in immediately available funds. Interest shall be computed as may
be agreed upon by the relevant Payor and Payee.

Each Payor and any endorser of this Intercompany Note hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Intercompany Note has been pledged by each Payee that is a Loan Party to
the Agent, for the benefit of the Secured Parties, as security for such Payee’s
obligations, if any, under the Loan Documents to which such Payee is a party.
Each Payor acknowledges and agrees that after the occurrence of and during the
continuation of an Event of Default (as defined in the Credit Agreement), the
Agent and the other Secured Parties may exercise all the rights of each Payee
that is a Loan Party under this Intercompany Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor.

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of this Intercompany Note, or against any of
their respective properties, shall be subordinate and subject in right of
payment to the Obligations (as defined in the Credit Agreement) until the
Discharge of Obligations (as defined in the Security Agreement); provided, that
each Payor that is a Loan Party may make payments to the applicable Payee so
long as no Event of Default shall have occurred and

 

I-1



--------------------------------------------------------------------------------

be continuing; and provided, further, that all loans and advances made by a
Payee pursuant to this Intercompany Note shall be received by the applicable
Payor subject to the provisions of the Loan Documents. Notwithstanding any right
of any Payee to ask, demand, sue for, take or receive any payment from any
Payor, all rights, Liens and security interests of such Payee, whether now or
hereafter arising and howsoever existing, in any assets of any Payor
constituting part of the Collateral (such assets, the “Specified Collateral”)
shall be and hereby are expressly subordinated to the rights of the Agent and
the other Secured Parties in the Specified Collateral. Except as expressly
permitted by the Loan Documents, the Payees shall have no right to possession of
any Specified Collateral or to foreclose upon, or exercise any other remedy in
respect of, any Specified Collateral, whether by judicial action or otherwise,
unless and until the Discharge of Obligations.

After the occurrence of and during the continuation of an Event of Default, if
all or any part of the assets of any Payor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of any Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any Payor
is dissolved or if (except as expressly permitted by the Loan Documents) all or
substantially all of the assets of any Payor are sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of such Payor to any Payee
(“Payor Indebtedness”) shall be paid or delivered directly to the Agent for
application to any of the Obligations, due or to become due, until the Discharge
of Obligations. After the occurrence of and during the continuation of an Event
of Default, each Payee that is a Loan Party irrevocably authorizes, empowers and
appoints the Agent as such Payee’s attorney-in-fact (which appointment is
coupled with an interest and is irrevocable) to demand, sue for, collect and
receive every such payment or distribution and give acquittance therefor and to
make and present for and on behalf of such Payee such proofs of claim and take
such other action, in the Agent’s own names or in the name of such Payee or
otherwise, as the Agent may deem necessary or advisable for the enforcement of
this Intercompany Note. After the occurrence of and during the continuation of
an Event of Default, each Payee that is a Loan Party also agrees to execute,
verify, deliver and file any such proofs of claim in respect of the Payor
Indebtedness requested by the Agent. After the occurrence of and during the
continuation of an Event of Default, the Agent may vote such proofs of claim in
any such proceeding (and the applicable Payee shall not be entitled to withdraw
such vote), receive and collect any and all dividends or other payments or
disbursements made on Payor Indebtedness in whatever form the same may be paid
or issued and apply the same on account of any of the Obligations in accordance
with the Credit Agreement. Upon the occurrence and during the continuation of
any Event of Default, should any payment, distribution, security or other
investment property or instrument or any proceeds thereof be received by any
Payee that is a Loan Party upon or with respect to Payor Indebtedness owing to
such Payee prior to the Discharge of Obligations, such Payee that is a Loan
Party shall receive and hold the same for the benefit of the Secured Parties,
and shall forthwith deliver the same to the Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of such Payee where necessary or advisable in the Agent’s judgment),
for application to any of the Obligations in accordance with the Credit
Agreement, due or not due, and, until so delivered, the same shall be segregated
from the other assets of such Payee for the benefit of the Secured Parties. Upon
the occurrence and during the continuance of an Event of Default, if such Payee
fails to make any such endorsement or assignment to the Agent, the Agent or any
of its officers, employees or representatives are hereby irrevocably authorized
to make the same. Each Payee that is a Loan Party agrees that until the
Discharge of Obligations, such Payee will not (i) assign or transfer, or agree
to assign or transfer, to any Person (other than in favor of the Agent for the
benefit of the Secured Parties pursuant to the Security Agreement or otherwise)
any claim such Payee has or may have against any Payor, (ii) upon the occurrence
and during the continuance of an Event of Default, discount or extend the time
for payment of any Payor Indebtedness, or (iii) otherwise amend, modify,
supplement, waive or fail to enforce any provision of this Intercompany Note.

 

I-2



--------------------------------------------------------------------------------

The Agent and the other Secured Parties shall be express third party
beneficiaries hereof and shall be entitled to enforce the subordination and
other provisions hereof.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Intercompany
Note shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by any Group Member to
any other Group Member.

THIS INTERCOMPANY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto by executing a counterpart signature page to this
Intercompany Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Intercompany Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

This Intercompany Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Intercompany Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

EXPO EVENT MIDCO, INC. By:  

 

  Name:   Title: EMERALD EXPOSITIONS HOLDING, INC. By:  

 

  Name:   Title: EMERALD EXPOSITIONS, LLC By:  

 

  Name:   Title: PIZZA GROUP, LLC By:  

 

  Name:   Title: GLM HOLDINGS LLC By:  

 

  Name:   Title: GEORGE LITTLE MANAGEMENT, LLC By:  

 

  Name:   Title:

 

I-4



--------------------------------------------------------------------------------

Schedule A

PAYEES

 

1. EXPO EVENT MIDCO, INC.

2. EMERALD EXPOSITIONS HOLDING, INC.

3. EMERALD EXPOSITIONS, LLC

4. PIZZA GROUP, LLC

5. GLM HOLDINGS LLC

6. GEORGE LITTLE MANAGEMENT, LLC

 

I-5



--------------------------------------------------------------------------------

Schedule B

TRANSACTIONS UNDER INTERCOMPANY NOTE

 

Date

   Name of
Payor      Name of
Payee      Amount of
Advance
This Date      Amount of
Principal
Paid This
Date      Outstanding
Principal
Balance
from Payor
to Payee
This Date      Notation
Made By                                                                       
                    

 

I-6



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                      all of its right, title and interest in and to
the Amended and Restated Intercompany Note, dated May 22, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Intercompany Note”),
made by each Person that is or becomes a party thereto, and payable to the
undersigned. This endorsement is intended to be attached to the Intercompany
Note and, when so attached, shall constitute an endorsement thereof.

The initial undersigned shall be the Payors (as defined in the Intercompany
Note) party to the Loan Documents on the date of the Intercompany Note. From
time to time after the date thereof, additional Subsidiaries of Holdings may
become parties to the Intercompany Note (each, an “Additional Payee”) and a
signatory to this endorsement by executing a counterpart signature page to the
Intercompany Note and to this endorsement. Upon delivery of such counterpart
signature pages to the holder of the Intercompany Note, notice of which is
hereby waived by the other Payees, each Additional Payee shall be a Payee and
shall be as fully a Payee under the Intercompany Note and a signatory to this
endorsement as if such Additional Payee were an original Payee under the
Intercompany Note and an original signatory hereof. Each Payee expressly agrees
that its obligations arising under the Intercompany Note and hereunder shall not
be affected or diminished by the addition or release of any other Payee under
the Intercompany Note or hereunder. This endorsement shall be fully effective as
to any Payee that is or becomes a signatory hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payee to the
Intercompany Note or hereunder.

Dated:                     

[Remainder of page intentionally left blank]

 

I-7



--------------------------------------------------------------------------------

EXPO EVENT MIDCO, INC. By:  

 

  Name:   Title: EMERALD EXPOSITIONS HOLDING, INC. By:  

 

  Name:   Title: EMERALD EXPOSITIONS, LLC By:  

 

  Name:   Title: PIZZA GROUP, LLC By:  

 

  Name:   Title: GLM HOLDINGS LLC By:  

 

  Name:   Title: GEORGE LITTLE MANAGEMENT, LLC By:  

 

  Name:   Title:

 

I-8



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SWINGLINE BORROWING REQUEST

Date:             ,         

 

To: Bank of America, N.A., as Swingline Lender

901 Main Street

Dallas, TX 75202-3735

Mail Code: TX1-492-14-11

Attention: Angie Hidalgo

Phone: (972) 338 - 3768

Fax: (214) 416 – 0555

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

The undersigned hereby requests a Swingline Borrowing:

 

1.      On                      (a Business Day).

2.      In the amount of $        .

The undersigned certifies in his/her capacity as a Responsible Officer, and not
individually, that:

(i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof to the same extent as made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date; and

(ii) As of the date hereof and after giving effect to the extensions of credit
requested hereby, no Default or Event of Default has occurred and is continuing.

The Borrowers hereby agree to indemnify each Lender against any loss or expense
attributable to the events set forth in Section 2.20 of the Credit Agreement,
such compensation to be in the amount, and determined in the manner,
contemplated by Section 2.20 of the Credit Agreement.

[Signature page follows.]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Swingline Borrowing Request
to be executed by its officers thereunto duly authorized, as of the date first
written above.

 

Borrower Representative:     EMERALD EXPOSITIONS HOLDING, INC.     By:  

 

      Name:       Title:

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CO-BORROWER JOINDER AGREEMENT

[●], 20[●]

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of May 22, 2017, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 12.1 of the Credit Agreement, [            ], a
[                    ] (the “New Co-Borrower”) is executing this joinder
agreement (this “Joinder Agreement”) to the Credit Agreement in order to become
party to the Credit Agreement as a Co-Borrower thereunder for all purposes
thereof on the terms set forth therein.

NOW, THEREFORE, the Administrative Agent and the New Co-Borrower hereby agree as
follows:

1. Joinder. In accordance with Section 12.1 of the Credit Agreement, the New
Co-Borrower by its signature below becomes a Co-Borrower under the Credit
Agreement with the same force and effect as if originally named therein as a
Co-Borrower and all references in the Credit Agreement and the other Loan
Documents to the terms “Borrower” and “Co-Borrower” shall be deemed to include
the New Co-Borrower.

2. Agreements; Representations and Warranties. The New Co-Borrower hereby
(a) agrees to all the terms, conditions, covenants and other provisions of the
Credit Agreement and the other Loan Documents applicable to it as a Co-Borrower
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Co-Borrower thereunder are true and correct in all
material respects (except where such representations and warranties are already
qualified by materiality, in which case such representation and warranty shall
be accurate in all respects) on and as of the date hereof as if made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except where such
representations and warranties are already qualified by materiality, in which
case such representation and warranty shall be accurate in all respects) as of
such earlier date. The New Co-Borrower hereby attaches supplements to the
schedules to the Credit Agreement applicable to it.

3. Loan Document. This Joinder Agreement shall constitute a Loan Document.

4. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

K-1



--------------------------------------------------------------------------------

5. Counterparts. This Joinder Agreement may be executed by one or more of the
parties to this Joinder Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Joinder
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic PDF shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement or such other document
or instrument, as applicable.

6. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

7. Notices. All notices, requests and demands to or upon the New Co-Borrower,
the Administrative Agent or any Lender shall be governed by the terms of
Section 11.2 of the Credit Agreement.

8. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

[Signature Pages Follow]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the date
first set forth above.

 

[NEW CO-BORROWER],

as a Co-Borrower

By:  

 

  Name:   Title:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

K-3



--------------------------------------------------------------------------------

[schedules to be attached]

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF PREPAYMENT NOTICE

Date:             ,         

 

To: Bank of America, N.A.,

901 Main Street

Dallas, TX 75202

Attention: Angie Hidalgo

Phone: (972) 338 - 3768

Fax: (214) 416 - 0555

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 22, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Expo Event
Midco, Inc., a Delaware corporation (“Holdings”), Emerald Expositions Holding,
Inc., a Delaware corporation (the “Initial Borrower”), the other borrowers from
time to time party thereto (together with the Initial Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Subsidiary Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent (the “Agent”). Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

This Prepayment Notice is delivered to you pursuant to [Section 2.10(a)]
[Section 2.11(f)] of the Agreement. The Borrower hereby gives notice of a
prepayment of [Term Loans] [Revolving Loans] as follows:

 

  1. (select Type(s) of Loans)

☐ ABR Loans in the aggregate principal amount of $        .

☐ Eurodollar Loans with an Interest Period ending             , 201     in the
aggregate principal amount of $        .

 

  2. On             , 201     (a Business Day).

[Notwithstanding anything to the contrary herein, this prepayment described
above shall be subject to the occurrence of one or more conditions, which are as
follows:

[●]]

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including [Section 2.10] [Section 2.11] of the Credit Agreement.

 

L-1



--------------------------------------------------------------------------------

EMERALD EXPOSITIONS HOLDING, INC.

By:  

 

Name: Title:

 

L-2